Exhibit 10.1

EXECUTION VERSION

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT**

dated as of

March 23, 2017

among

THE GEO GROUP, INC.

and

GEO CORRECTIONS HOLDINGS, INC.,

as Borrowers,

the Australian Borrowers referred to herein,

the Lenders referred to herein

and

BNP PARIBAS,

as Administrative Agent

 

 

BNP PARIBAS SECURITIES CORP.,

as Lead Arranger

BANK OF AMERICA, N.A., BARCLAYS BANK PLC,

JPMORGAN CHASE BANK, N.A., SUNTRUST BANK and

WELLS FARGO SECURITIES, LLC,

as Co-Syndication Agents

 

 

** Certain portions of the Third Amended and Restated Credit Agreement have been
omitted based upon a request for confidential treatment filed with the
Securities and Exchange Commission. The non-public information has been filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2  

Section 1.01

 

Defined Terms

     2  

Section 1.02

 

Classification of Loans and Borrowings

     38  

Section 1.03

 

Terms Generally

     39  

Section 1.04

 

Accounting Terms; GAAP

     39  

Section 1.05

 

Currencies; Currency Equivalents

     39  

Section 1.06

 

Change in Currency

     40  

Section 1.07

 

Letter of Credit Amounts

     40  

Section 1.08

 

Australian Terms

     41  

Section 1.09

 

Australian Code of Banking Practice

     41  

ARTICLE II THE CREDITS

     41  

Section 2.01

 

The Commitments; Revolving Credit Loans; Multicurrency Subfacility Loans; Term
Loans; Incremental Term Loans

     41  

Section 2.02

 

Loans and Borrowings

     43  

Section 2.03

 

Requests for Syndicated Borrowings

     44  

Section 2.04

 

Swingline Loans

     45  

Section 2.05

 

Letters of Credit

     46  

Section 2.06

 

Funding of Borrowings

     56  

Section 2.07

 

Interest Elections

     57  

Section 2.08

 

Termination and Reduction of Commitments; Increase of Revolving Credit
Commitments; Increase of Multicurrency Subfacility Commitments; Addition of
Australian LC Facility Commitments

     59  

Section 2.09

 

Repayment of Loans; Evidence of Debt

     65  

Section 2.10

 

Prepayment of Loans

     67  

Section 2.11

 

Fees

     71  

Section 2.12

 

Interest

     73  

Section 2.13

 

Increased Costs

     75  

Section 2.14

 

Break Funding Payments

     76  

Section 2.15

 

Taxes

     77  

Section 2.16

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     79  

Section 2.17

 

Mitigation Obligations; Replacement of Lenders

     82  

Section 2.18

 

Defaulting Lenders

     83  

Section 2.19

 

Illegality

     86  

Section 2.20

 

GEO as Borrowers’ and Australian Borrowers’ Representative

     87  

Section 2.21

 

Joint and Several Obligations

     87  

Section 2.22

 

Refinancing Facilities

     89  

Section 2.23

 

Cashless Settlement

     92  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     93  

Section 3.01

 

Organization; Powers and Qualifications

     93  

Section 3.02

 

Authorization; Enforceability

     93  

Section 3.03

 

Governmental Approvals; No Conflicts

     93  

Section 3.04

 

Financial Condition; No Material Adverse Change

     93  

Section 3.05

 

Properties

     94  

Section 3.06

 

Litigation

     94  

Section 3.07

 

Environmental Matters

     94  

 

i



--------------------------------------------------------------------------------

Section 3.08

 

Compliance with Laws and Agreements; No Defaults

     94  

Section 3.09

 

Government Regulation

     95  

Section 3.10

 

Tax Returns and Payments

     95  

Section 3.11

 

ERISA

     95  

Section 3.12

 

Disclosure

     95  

Section 3.13

 

Margin Stock

     95  

Section 3.14

 

Agreements and Liens

     95  

Section 3.15

 

Material Contracts

     96  

Section 3.16

 

Subsidiaries and Investments

     96  

Section 3.17

 

Real Property

     96  

Section 3.18

 

Solvency

     96  

Section 3.19

 

Employee Relations

     96  

Section 3.20

 

Burdensome Provisions

     97  

Section 3.21

 

REIT Status

     97  

Section 3.22

 

Anti-Terrorism Laws and Sanctions; AML Laws; Anti-Corruption Laws

     97  

Section 3.23

 

EEA Financial Institution

     97  

Section 3.24

 

Governing Law and Enforcement

     97  

Section 3.25

 

Trustee

     97  

Section 3.26

 

Representations Concerning the Australian Trustee

     98  

ARTICLE IV CONDITIONS

     99  

Section 4.01

 

Third Restatement Effective Date

     99  

Section 4.02

 

Each Extension of Credit

     102  

ARTICLE V AFFIRMATIVE COVENANTS

     103  

Section 5.01

 

Financial Statements and Other Information

     103  

Section 5.02

 

Notices of Material Events

     104  

Section 5.03

 

Existence; Conduct of Business

     105  

Section 5.04

 

Payment of Obligations

     105  

Section 5.05

 

Maintenance of Properties; Insurance

     106  

Section 5.06

 

Books and Records; Inspection Rights

     106  

Section 5.07

 

Compliance with Laws

     106  

Section 5.08

 

Use of Proceeds and Letters of Credit

     106  

Section 5.09

 

Additional Subsidiaries; Restricted and Unrestricted Subsidiaries

     107  

Section 5.10

 

New Real Property Collateral

     109  

Section 5.11

 

Further Assurances; Certain Real Estate Deliverables

     110  

Section 5.12

 

Fiscal Year

     112  

Section 5.13

 

Maintenance of Ratings

     112  

Section 5.14

 

The Australian Trust

     113  

ARTICLE VI NEGATIVE COVENANTS

     113  

Section 6.01

 

Indebtedness

     113  

Section 6.02

 

Liens

     114  

Section 6.03

 

Fundamental Changes

     115  

Section 6.04

 

Investments

     117  

Section 6.05

 

Restricted Payments

     119  

Section 6.06

 

Transactions with Affiliates

     120  

Section 6.07

 

Restrictive Agreements

     120  

Section 6.08

 

Modifications of Certain Documents

     121  

Section 6.09

 

Certain Financial Covenants

     121  

Section 6.10

 

Limitations on Exchange and Issuance of Equity Interests

     121  

 

ii



--------------------------------------------------------------------------------

Section 6.11

 

Nature of Business

     121  

Section 6.12

 

Impairment of Security Interest

     121  

Section 6.13

 

Payments and Prepayments of Certain Debt

     122  

Section 6.14

 

Australian Trustee

     122  

ARTICLE VII EVENTS OF DEFAULT

     123  

Section 7.01

 

Events of Default

     123  

Section 7.02

 

Application of Payments

     126  

ARTICLE VIII AGENCY

     127  

Section 8.01

 

Administrative Agent

     127  

Section 8.02

 

Rights as a Lender

     127  

Section 8.03

 

Exculpatory Provisions

     128  

Section 8.04

 

Reliance by Administrative Agent

     129  

Section 8.05

 

Delegation of Duties

     129  

Section 8.06

 

Resignation of Administrative Agent

     129  

Section 8.07

 

Non-Reliance on Administrative Agent and Other Lenders

     130  

Section 8.08

 

Collateral and Guaranty Matters

     130  

Section 8.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     131  

Section 8.10

 

Hedge Counterparties and Cash Management Banks

     132  

Section 8.11

 

Lead Arranger; Co-Syndication Agents

     133  

ARTICLE IX MISCELLANEOUS

     133  

Section 9.01

 

Notices

     133  

Section 9.02

 

Waivers; Amendments

     137  

Section 9.03

 

Expenses; Indemnity; Damage Waiver

     139  

Section 9.04

 

Successors and Assigns

     141  

Section 9.05

 

Survival

     146  

Section 9.06

 

Counterparts; Integration; Effectiveness; Lender Addendum

     146  

Section 9.07

 

Severability

     146  

Section 9.08

 

Right of Setoff

     146  

Section 9.09

 

Governing Law; Jurisdiction; Etc

     147  

Section 9.10

 

WAIVER OF JURY TRIAL

     148  

Section 9.11

 

Headings

     148  

Section 9.12

 

Treatment of Certain Information; Confidentiality

     148  

Section 9.13

 

USA PATRIOT Act

     149  

Section 9.14

 

Interest Rate Limitation

     149  

Section 9.15

 

Judgment Currency

     149  

Section 9.16

 

Effect of Amendment and Restatement

     150  

Section 9.17

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     150  

 

SCHEDULE I    –   

Disclosure Supplement

EXHIBIT A-1    –   

Form of Term Loan Note

EXHIBIT A-2    –   

Form of Revolving Credit Loan Note

EXHIBIT A-3    –   

Form of Multicurrency Subfacility Loan Note

EXHIBIT B    –   

Form of Assignment and Assumption

EXHIBIT C    –   

Form of Joinder Agreement

EXHIBIT D    –   

Form of Lender Addendum

EXHIBIT E

  

–

  

Form of Competitive Bid Offer

EXHIBIT F

  

–

  

Form of Borrowing Request

 

iii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
March 23, 2017, among THE GEO GROUP, INC., a Florida corporation (“GEO”), GEO
CORRECTIONS HOLDINGS, INC., a Florida corporation (“Corrections” and, together
with GEO, the “Borrowers”), the Australian Borrowers referred to herein, the
Lenders referred to herein and BNP PARIBAS, as administrative agent for such
Lenders (in such capacity, the “Administrative Agent”).

WHEREAS, GEO, BNP Paribas, as administrative agent, and certain other parties
entered into a Second Amended and Restated Credit Agreement, dated as of the
Second Restatement Effective Date (as amended pursuant to the Third Amendment
referred to herein, and as further amended, supplemented or otherwise modified
to, and as in effect immediately before giving effect to, the amendment and
restatement thereof contemplated hereby to occur on and as of the Third
Restatement Effective Date, the “Existing Credit Agreement”);

WHEREAS, the Borrowers and the Australian Borrowers have requested that the
Lenders and the Administrative Agent, as applicable, agree to amend and restate
the Existing Credit Agreement in its entirety pursuant to this Agreement, and
the requisite Lenders and the Administrative Agent are willing to do so, on the
terms and subject to the conditions contained herein;

WHEREAS, BNP Paribas and the other Lenders party hereto constitute the
Administrative Agent, all of the Revolving Credit Lenders and the Required
Lenders under (and each as defined in) the Existing Credit Agreement immediately
prior to the Third Restatement Effective Date (after giving effect to any
assignments of Loans and Commitments to be consummated on such date, including
pursuant to Section 2.17(b) of the Existing Credit Agreement, immediately
following the execution of this Agreement by the Required Lenders and prior to
the occurrence of the Third Restatement Effective Date) for purposes of
Section 9.02 of the Existing Credit Agreement and have consented to and approved
(such consent and approval evidenced by such Person’s execution of this
Agreement, including by delivery of a Lender Addendum hereto) such amendment and
restatement of the Existing Credit Agreement and the consummation of the
Transactions contemplated hereby;

WHEREAS, in connection with this Agreement and the amendment and restatement
referred to above, GEO has requested the establishment hereunder of Term Loan
Commitments in an original aggregate principal amount of $800,000,000 for the
purposes permitted hereunder, including the repayment in full of the Existing
Term Loans on the Third Restatement Effective Date; and

WHEREAS, the Term Lenders have agreed to provide the Term Loan Commitments
hereunder on the terms and subject to the conditions set forth herein.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree that the Existing Credit Agreement shall, upon the satisfaction of the
conditions precedent specified in Section 4.01 on the Third
Restatement Effective Date, be amended and restated in its entirety to read as
follows:

ARTICLE I

DEFINITIONS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing denominated in Dollars,
refers to whether such Loan, or the Loans comprising such Borrowing, bear
interest at a rate determined by reference to the Alternate Base Rate.

“Acquired Business” means any Facility, Person or business (including, in each
case, any collection of assets comprising such Facility, Person or business)
that is the subject of a Permitted Acquisition or any other acquisition
permitted by Section 6.04.

“Adjusted BBSW Rate” means, for the Interest Period for any Eurodollar Borrowing
denominated in Australian Dollars, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the BBSW Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.

“Adjusted EBITDA” means, for any period, (a) EBITDA for such period minus
(b) the amount, if a positive number, by which the amount of such EBITDA
attributable to Unrestricted Subsidiaries, Ravenhall Project Subsidiaries or
Other Consolidated Persons (including any public-private partnership of GEO or
its Subsidiaries that is an Other Consolidated Person) minus Non-Recourse Debt
Service of Unrestricted Subsidiaries, Ravenhall Project Subsidiaries or Other
Consolidated Persons (including any public-private partnership of GEO or its
Subsidiaries that is an Other Consolidated Person) exceeds 20% of such EBITDA.

“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing
denominated in Dollars or an Agreed Foreign Currency (other than Australian
Dollars), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” has the meaning assigned thereto in the Preamble hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreed Foreign Currency” means, (i) in respect of any RCF LC requested to be
issued by any RCF LC Issuer, any of Euros, Sterling, Australian Dollars, South
African Rand and any other Foreign Currency approved by the applicable RCF LC
Issuer (each of whom agrees not to withhold such approval unreasonably), and
(ii) in respect of any Borrowing of Multicurrency Subfacility Loans, any of
Euros, Sterling and Australian Dollars, but, in each case under clauses (i) and
(ii), only if at such time (a) such Foreign Currency is freely transferable and
convertible into Dollars in the London foreign exchange market and (b) no
central bank or other governmental authorization in the country of issue of such
Foreign Currency (including, in the case of Euros, any authorization by the
European Central Bank) is required to permit use of such Foreign Currency by any
RCF LC Issuer for issuing any RCF LC or by any Lender for participating in any
RCF LC Exposure or making any Multicurrency Subfacility Loan hereunder, unless
such authorization has been obtained and is in full force and effect.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned thereto in the Preamble hereof.

“Alternate Base Rate” means, for any day, for any Borrowing, a rate per annum
equal to the greater of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate for such day plus 1/2 of 1% and (c) the Adjusted
LIBO Rate that would apply to a Eurodollar Borrowing of the same Class as such
Borrowing with an Interest Period of one month starting on the second Business
Day following such day, plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender or GEO or any of its Subsidiaries from time to time concerning or
relating to anti-money laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to GEO or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Competitive AUD LC Rate” has the meaning assigned thereto in Section
2.05(l)(iv).

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of (x) Section 2.04 or Section 2.05, the percentage of the total
Available Revolving Credit Commitments represented by such Revolving Credit
Lender’s Available Revolving Credit Commitment, or (y) in respect of any
indemnity claim under Section 9.03(c) arising out of an action or omission of
any Swingline Lender or any RCF LC Issuer under this Agreement, the percentage
of the total Revolving Credit Commitments represented by such Revolving Credit
Lender’s Revolving Credit Commitment, (b) with respect to any Australian LC
Facility Lender for purposes of Section 2.05 or in respect of any indemnity
claim under Section 9.03(c) arising out of an action or omission of any AUD LC
Issuer under this Agreement, the percentage of the total AUD LC Exposure
represented by such Lender’s Australian LC Facility Commitment, and (c) with
respect to any Lender in respect of any indemnity claim under Section 9.03(c)
arising out of an action or omission of the Administrative Agent under this
Agreement, the percentage of the total Commitments or Loans of all Classes
hereunder (other than Multicurrency Subfacility Commitments) represented by the
aggregate amount of such Lender’s Commitments or Loans of all Classes hereunder
(other than Multicurrency Subfacility Commitments); provided that in the case of
Section 2.18 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Revolving
Credit Commitments have expired or been terminated, the Applicable Percentages
shall be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

“Applicable Period” has the meaning assigned thereto in Section 2.10(b)(ii).

“Applicable Rate” means, (a) for Term Loans, (i) 2.25% per annum in the case of
Eurodollar Loans and (ii) 1.25% in the case of ABR Loans, (b) for Incremental
Term Loans of any Series, such rate or rates of interest as shall be agreed upon
at the time the Incremental Term Loan Commitments of such Series are
established, and (c) for Revolving Credit Loans, Multicurrency Subfacility Loans
and

 

3



--------------------------------------------------------------------------------

commitment fees, the applicable rate per annum set forth below, based upon the
Total Leverage Ratio as of the most recent determination date:

 

Category

  

Total

Leverage Ratio

   ABR
Applicable Rate     Eurodollar
Applicable Rate     Commitment
Fee Rate   1    >5.50 to 1.00      1.50 %      2.50 %      0.30 %  2    >4.50
to 1.00 and £5.50 to 1.00      1.25 %      2.25 %      0.30 %  3    >3.50
to 1.00 and £4.50 to 1.00      1.00 %      2.00 %      0.30 %  4    >2.50 to
1.00 and £3.50 to 1.00      0.75 %      1.75 %      0.30 %  5    £2.50 to 1.00
     0.50 %      1.50 %      0.25 % 

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of GEO based upon GEO’s consolidated
financial statements delivered pursuant to Section 5.01(a) or (b) (or most
recently delivered under Section 5.01(a) or (b) of the Existing Credit
Agreement, until such financial statements are first required to be delivered
under this Agreement), as applicable, and (ii) each change in the Applicable
Rate resulting from a change in the Total Leverage Ratio shall be effective
during the period commencing on and including the date 10 Business Days after
delivery to the Administrative Agent of such consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Total Leverage Ratio
shall be deemed to be in Category 1 (A) at any time that an Event of Default has
occurred and is continuing and (B) if GEO fails to timely deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), as applicable, during the period from the expiration of
the time for delivery thereof until such consolidated financial statements are
delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.12(f).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment Agreement” has the meaning assigned thereto in the Collateral
Agreement.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit B or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned thereto in Section 2.08(e)(i).

“Auction” has the meaning assigned thereto in Section 9.04(b).

“Auction Manager” means (a) the Administrative Agent in its capacity as Auction
Manager or (b) any other financial institution or advisor agreed by GEO and the
Administrative Agent (whether or not an affiliate of Administrative Agent) to
act as an arranger in connection with any purchases pursuant to Section 9.04(b).

“AUD Collateral Account” has the meaning assigned thereto in Section 2.05(k).

“AUD FLOC” means any financial letter of credit issued by any AUD LC Issuer
pursuant to this Agreement.

“AUD FLOC Sublimit” means either (x) the amount set forth therefor in the
relevant Australian LC Facility Amendment or (y) if no such amount is set forth
in such Australian LC Facility Amendment, the aggregate amount of the Australian
LC Facility Commitments.

 

4



--------------------------------------------------------------------------------

“AUD LC” means any AUD FLOC or an AUD PLOC.

“AUD LC Availability Period” means, (a) with respect to any AUD PLOC, the period
from and including the Australian LC Facility Effective Date to but excluding
the earlier of the fifth Business Day prior to the AUD PLOC Maturity Date and
the date of termination of the Australian LC Facility Commitments, and (b) with
respect to any AUD FLOC, the period from and including the Australian LC
Facility Effective Date to but excluding the earlier of the fifth Business Day
prior to the Australian LC Facility Termination Date and the date of termination
of the Australian LC Facility Commitments.

“AUD LC Disbursement” means a payment made by an AUD LC Issuer pursuant to an
AUD LC.

“AUD LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding AUD LCs at such time plus (b) the aggregate amount of
all AUD LC Disbursements that have not yet been reimbursed by or on behalf of
GEO at such time. The AUD LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total AUD LC Exposure at such time.

“AUD LC Issuer” means any Australian LC Facility Lender selected by GEO that is
reasonably acceptable to the Administrative Agent and consents in writing to be
an “AUD LC Issuer” hereunder, and their successors in such capacity as provided
in Section 2.05(j). An AUD LC Issuer may, in its discretion and, solely as to
Affiliates, with GEO’s consent (which consent shall not be unreasonably withheld
or conditioned, and shall be given if such Affiliate is acceptable to the
beneficiary of the relevant AUD LC), arrange for one or more AUD LCs to be
issued by branches or Affiliates of such AUD LC Issuer, in which case the term
“AUD LC Issuer” shall include any such branch or Affiliate with respect to AUD
LCs issued by such branch or Affiliate. Each reference herein to “the AUD LC
Issuer” shall refer to the respective AUD LC Issuer of an AUD LC.

“AUD LC Request” has the meaning assigned thereto in Section 2.05(b)(iii).

“AUD LC Request Time” has the meaning assigned thereto in Section 2.05(b)(iii).

“AUD PLOC” means any performance letter of credit issued by any AUD LC Issuer
pursuant to this Agreement.

“AUD PLOC Maturity Date” means the “AUD PLOC Maturity Date” (if any) set forth
in the relevant Australian LC Facility Amendment, which date (if any) shall be
prior to the Australian LC Facility Termination Date; provided that if no such
date is set forth in such Australian LC Facility Amendment, the “AUD PLOC
Maturity Date” shall be deemed to be the Australian LC Facility Termination
Date.

“AUD Rate” means, for any day, the 1-month Adjusted BBSW Rate, for such day.

“Australia” means the Commonwealth of Australia (and “Australian” shall be
construed accordingly).

“Australian Borrower” means each of GEO Australasia Holdings Pty Ltd. and the
Australian Trustee.

“Australian Borrower Resignation Date” has the meaning assigned thereto in
Section 5.09(d).

“Australian Corporations Act” means the Australian Corporations Act 2001 (Cth).

 

5



--------------------------------------------------------------------------------

“Australian Dollars” or “A$” refers to the lawful currency of Australia.

“Australian LC Facility Amendment” has the meaning assigned thereto in Section
2.08(g)(i).

“Australian LC Facility Cap” means A$275,000,000.

“Australian LC Facility Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to acquire participations in AUD LCs
hereunder (subject to Section 2.05(l)), expressed as an amount representing the
maximum aggregate amount of such Lender’s AUD LC Exposure hereunder, as such
commitment may be (a) provided or established pursuant to Section 2.08(g) and
the relevant Australian LC Facility Amendment, (b) reduced from time to time
pursuant to Section 2.08(b) and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of the Lenders’ Australian LC Facility Commitments as of the
Third Restatement Effective Date is zero.

“Australian LC Facility Effective Date” has the meaning assigned thereto in
Section 2.08(g)(i).

“Australian LC Facility Fee Rate” means either (x) the applicable rate per annum
set forth in the relevant Australian LC Facility Amendment or (y) if no such
applicable rate or rates are set forth in such Australian LC Facility Amendment,
the applicable rate per annum set forth below, based upon the Total Leverage
Ratio as of the most recent determination date:

 

Category

  

Total

Leverage Ratio

   Australian LC
Facility Fee Rate   1    >5.50 to 1.00      0.25 %  2    >4.50 to 1.00 and £5.50
to 1.00      0.25 %  3    >3.50 to 1.00 and £4.50 to 1.00      0.25 %  4   
>2.50 to 1.00 and £3.50 to 1.00      0.25 %  5    £2.50 to 1.00      0.20 % 

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of GEO based upon GEO’s consolidated
financial statements delivered pursuant to Section 5.01(a) or (b), as
applicable, and (ii) each change in the Australian LC Facility Fee Rate
resulting from a change in the Total Leverage Ratio shall be effective during
the period commencing on and including the date 10 Business Days after delivery
to the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that the Total Leverage Ratio shall be deemed to
be in Category 1 (A) at any time that an Event of Default has occurred and is
continuing and (B) if GEO fails to timely deliver the consolidated financial
statements required to be delivered by it pursuant to Section 5.01(a) or (b), as
applicable, during the period from the expiration of the time for delivery
thereof until such consolidated financial statements are delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Australian LC Facility Fee Rate for any period shall be
subject to the provisions of Section 2.12(f).

“Australian LC Facility Lender” means a Lender with an Australian LC Facility
Commitment or, if the Australian LC Facility Commitments have expired or been
terminated, a Lender with AUD LC Exposure.

“Australian LC Facility Termination Date” means the “Australian LC Facility
Termination Date” set forth in the relevant Australian LC Facility Amendment in
accordance with Section 2.08(g).

 

6



--------------------------------------------------------------------------------

“Australian Trust” means GEO Australasia Finance Holding Trust.

“Australian Trustee” means GEO Australasia Finance Holdings Pty Ltd., a direct
wholly owned Subsidiary of GEO, in its capacity as trustee for the Australian
Trust.

“Australian Trust Instrument” means the document entitled GEO Australasia
Finance Holding Trust Trust Deed dated April 5, 2016 pursuant to which the
Australian Trustee is appointed as trustee of the Australian Trust.

“Auto-Extension RCF LC” has the meaning assigned thereto in Section 2.05(b)(ii).

“Available Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time, minus (b) such
Lender’s Revolving Credit Exposure at such time, minus (c) the outstanding
principal amount of such Lender’s Multicurrency Subfacility Loans at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Parent” means, with respect to any Lender, any Person of which such Lender
is, directly or indirectly, a Subsidiary.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors, liquidator, administrative receiver, administrator, compulsory
administrator, provisional liquidator, receiver and manager, controller (in the
case of appointments under Australian law, as defined in the Australian
Corporations Act) or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment.

“BBSW Rate” means, for the Interest Period for any Eurodollar Borrowing
denominated in Australian Dollars, the rate appearing on the Screen at
approximately 11:00 a.m., Sydney time, two Business Days prior to the
commencement of such Interest Period, as the Australian Bank Bill Swap Benchmark
Rate for deposits denominated in Australian Dollars with a maturity comparable
to such Interest Period. If such rate is not available on the Screen at such
time for any reason, then the BBSW Rate for such Interest Period shall be the
rate at which Australian Dollar deposits in the amount of A$5,000,000 for a
maturity comparable to such Interest Period are offered by the principal Sydney
office of the Administrative Agent in the Australian interbank market to first
class banks at approximately 11:00 a.m., Sydney time, two Business Days prior to
the commencement of such Interest Period. If the BBSW Rate for any Interest
Period for any Eurodollar Borrowing as determined above in this definition would
otherwise be less than zero, then such BBSW Rate shall instead be zero.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

7



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning assigned thereto in Section 9.01(d).

“Borrowers” has the meaning assigned thereto in the Preamble hereof. For the
avoidance of doubt the term “Borrowers” as used in this Agreement and the other
Loan Documents shall not include the Australian Borrowers.

“Borrowing” means (a) all Syndicated ABR Loans of the same Class, (b) all
Eurodollar Loans of the same Class and Currency that have the same Interest
Period or (c) a Swingline Loan.

“Borrowing Request” means a request by GEO for a Syndicated Borrowing in
substantially the form of Exhibit B (or any other form approved by the
Administrative Agent) in accordance with Section 2.03.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing for
which interest is determined by reference to the Adjusted LIBO Rate, or to a
notice by a Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in the Currency of such Borrowing are carried
out in the London interbank market, and (c) if such day relates to an issuance,
borrowing or continuation of, a payment or prepayment of principal of or
interest on, or the Interest Period for, as applicable, any Borrowing or Letter
of Credit denominated in any Agreed Foreign Currency, or to a notice by a
Borrower or an Australian Borrower with respect to any such issuance, borrowing,
continuation, payment, prepayment or Interest Period, that is also a day (x) on
which commercial banks settle payments in the Principal Financial Center for
such Agreed Foreign Currency and (y) that is not a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to remain closed in such Principal Financial Center.

“Capital Asset” means any asset that should, in accordance with GAAP, be
classified and accounted for as a capital asset on a consolidated balance sheet
of GEO, its Subsidiaries and the Other Consolidated Persons.

“Capital Lease” means any lease of any property by GEO, any of its Subsidiaries
or any Other Consolidated Person, as lessee, that should, in accordance with
GAAP, be classified and accounted for as a capital lease on a consolidated
balance sheet of GEO, its Subsidiaries and the Other Consolidated Persons.

“Cash Management Bank” has the meaning assigned thereto in the definition of
“Cash Management Obligations” in this Section 1.01.

“Cash Management Obligations” means the monetary obligations owed by any
Borrower or any Guarantor to any Person that is a Lender, the Administrative
Agent, a Co-Syndication Agent or any Affiliate of any of the foregoing at the
time such arrangements were entered into (solely in such capacity and with
respect to such obligations, a “Cash Management Bank”) in respect of any
overdraft and related liabilities arising from treasury, depository, credit
card, debit card, purchase card and cash management services or any automated
clearing house transfers of funds, in each case, to the extent designated by GEO
and such Person as “Cash Management Obligations” in writing to the
Administrative Agent; provided that no Person shall constitute a “Cash
Management Bank” (x) unless such Person shall have delivered to the
Administrative Agent and GEO a written consent of such Person (in its capacity
as a Cash Management Bank) to the termination of all Security Documents and the
release of all Liens thereunder upon the occurrence of the Release Date or
(y) if at the time the relevant arrangements were entered into such person was a
Defaulting Lender or an Affiliate of a Defaulting Lender, and the monetary
obligations owed pursuant to such arrangements shall not constitute a “Cash
Management Obligations”.

 

8



--------------------------------------------------------------------------------

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person receives insurance proceeds, or proceeds of a condemnation award or
other compensation.

“Charges” has the meaning assigned thereto in Section 9.14.

“Change in Control” means: (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 40% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of GEO; (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of GEO
over a period of shorter than or equal to 24 months by Persons who were neither
(i) nominated by the board of directors of GEO nor (ii) appointed by directors
so nominated; (c) the occurrence of any “change in control” as defined in any
Senior Note Indenture evidencing Indebtedness in excess of $50,000,000 in
outstanding principal amount and obligating GEO (at the option of one or more
holders of such Indebtedness or otherwise) to repurchase, redeem or repay all or
any part of such Indebtedness; (d) except to the extent GEO merges with and into
Corrections (subject to the provisions of Section 6.03(a) hereof), the failure
of GEO at any time to either (x) own, directly or indirectly (through one or
more wholly-owned Guarantors), 100% of the issued and outstanding Equity
Interests in or (y) Control, in each case Corrections or any successor to
Corrections; or (e) unless the Australian Borrower Resignation Date shall have
occurred, the failure of GEO at any time to either (x) own, directly or
indirectly (through one or more wholly-owned Subsidiaries), 100% of the issued
and outstanding Equity Interests in or (y) Control, in each case any Australian
Borrower or any successor to such Australian Borrower.

“Change in Law” means the occurrence, after the First Restatement Effective
Date, of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Syndicated, Revolving Credit
Loans, Multicurrency Subfacility Loans, Term Loans, Incremental Term Loans of
the same Series, Refinancing Term Loans or Loans under Refinancing Revolving
Credit Commitments, or are Swingline Loans and, when used in reference to any
Commitment refers to whether such Commitment is a Revolving Credit Commitment, a
Multicurrency Subfacility Commitment, a Term Loan Commitment, an Incremental
Term Loan Commitment, a Refinancing Revolving Credit Commitment, a commitment in
respect of Refinancing Term Loans, or an Australian LC Facility Commitment.

“Code” means the Internal Revenue Code of 1986.

 

9



--------------------------------------------------------------------------------

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Security Documents and all of
the other property and rights that is or is intended under the terms of the
Security Documents to be subject to Liens in favor of the Administrative Agent
for the benefit of the Secured Parties.

“Collateral Accounts” has the meaning assigned thereto in Section 2.05(k).

“Collateral Agreement” means the Second Amended and Restated Collateral
Agreement, dated as of the Third Restatement Effective Date, among the
Borrowers, each Guarantor and the Administrative Agent.

“Collateral Assignment” means the Second Amended and Restated Collateral
Assignment Agreement, dated as of the Third Restatement Effective Date, among
the Borrowers, certain of the Guarantors and the Administrative Agent.

“Commitment” means a Revolving Credit Commitment, Multicurrency Subfacility
Commitment, Term Loan Commitment, Incremental Term Loan Commitment, Australian
LC Facility Commitment, Refinancing Revolving Credit Commitments, a commitment
in respect of Refinancing Term Loans or any combination thereof (as the context
requires).

“Commitment Increase Date” has the meaning assigned thereto in
Section 2.08(e)(i).

“Competitive AUD LC” means an AUD LC the pricing for which shall have been
established on a Competitive Bid basis pursuant to Section 2.05(l).

“Competitive AUD LC Percentage” has the meaning assigned thereto in Section
2.05(l)(v).

“Competitive Australian LC Facility Lender” has the meaning assigned thereto in
Section 2.05(l)(v).

“Competitive Bid” means an offer by an Australian LC Facility Lender to
participate in a Competitive AUD LC in accordance with Section 2.05(l).

“Competitive Bid Offered Rate” means, with respect to any Competitive Bid, the
rate per annum offered by the Lender making such Competitive Bid; provided that
such rate shall be less than the applicable Maximum AUD LC Fee Rate then in
effect.

“Competitive Bid Request” has the meaning assigned thereto in Section
2.05(l)(i).

“Consenting Lender” has the meaning assigned thereto in Section 9.02(c).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corrections” has the meaning assigned thereto in the Preamble hereof.

“Co-Syndication Agent” means each of Bank of America, N.A., Barclays Bank PLC,
JPMC, SunTrust Bank and Wells Fargo Securities, LLC.

“Credit Party” means the Administrative Agent, any Issuing Lender, any Swingline
Lender or any other Lender.

 

10



--------------------------------------------------------------------------------

“Cumulative Cap” has the meaning assigned thereto in Section 6.04(j).

“Currency” means, with respect to any jurisdiction, the lawful money of such
jurisdiction.

“Currency Valuation Notice” has the meaning assigned thereto in Section 2.10(c).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, provisional liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect,
including laws relating to administration or the appointment of a controller (in
the case of Australian law, as defined in the Australian Corporations Act).

“Default” means any event or condition which constitutes an Event of Default or
which with the giving of notice, the lapse of time or both would, unless cured
or waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) if such Lender is a Revolving Credit Lender or Australian LC
Facility Lender, fund any portion of its participations in Letters of Credit or
Swingline Loans, as applicable, or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
breach, if any) has not been satisfied, (b) has notified GEO or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and, if such Lender is a Revolving Credit
Lender or Australian LC Facility Lender, participations in then outstanding
Letters of Credit and Swingline Loans, as applicable, under this Agreement
(unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
breach, if any) has not been satisfied), provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a Bank Parent that has, become the
subject of a proceeding under any Debtor Relief Law (including a Bankruptcy
Event) or a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any Bank Parent by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to the last
paragraph of Section 2.18) upon delivery of written notice of such determination
to GEO and each Lender.

 

11



--------------------------------------------------------------------------------

“Delaney Hall Facility” means that certain real property located in Essex
County, New Jersey described on Schedule I to the Third Amendment (under the
heading “Essex County, New Jersey Property”), together with all improvements
thereto and furniture, fixtures and equipment located therein, in each case
owned by any of GEO and its Restricted Subsidiaries.

“Developmental Investments” has the meaning assigned thereto in Section 6.04(q).

“Disclosed Matters” means the actions, suits and proceedings disclosed in the
Disclosure Supplement.

“Disclosure Supplement” means the Disclosure Supplement, attached hereto as
Schedule I, dated as of the Third Restatement Effective Date and heretofore
furnished to the Administrative Agent and the Lenders.

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by GEO or any of its
Restricted Subsidiaries to any Person other than GEO or any of its Restricted
Subsidiaries, excluding any sale, assignment, transfer or other disposition of
any property sold or disposed of in the ordinary course of business and on
ordinary business terms.

“Dollar Equivalent” means, (i) with respect to an amount denominated in Dollars,
such Dollar amount and (ii) with respect to the amount of any Borrowing
denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to the date of such Borrowing (or, in the case of any
determination made under Section 2.10(c) or redenomination under the last
sentence of Section 2.16(a), on the date of determination or redenomination
therein referred to), based upon the rate appearing on the applicable page of
the Reuters Screen (or on any successor or substitute page of such screen, or
any successor to or substitute for such screen, providing rate quotations
comparable to those currently provided on such page of such screen, as
determined by the Administrative Agent from time to time for purposes of)
providing quotations of exchange rates applicable to the sale of such Foreign
Currency in the London foreign exchange market at approximately 11.00 a.m.,
London time, for delivery two days later.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary of GEO that is organized under the laws
of the United States of America, any State therein or the District of Columbia.

“EBITDA” means, for any period, Net Income for such period plus the sum of the
following determined on a consolidated basis, without duplication, for GEO and
its Subsidiaries and Other Consolidated Persons in accordance with GAAP: (a) the
sum of the following to the extent deducted in determining Net Income:
(i) income and franchise taxes, (ii) Interest Expense (excluding Interest
Expense attributable to the Ravenhall Project Subsidiaries or any similar
public-private partnership of GEO or its Subsidiaries that is an Other
Consolidated Person), (iii) amortization, depreciation and other non-cash
charges (excluding insurance reserves), (iv) non-recurring, extraordinary or
unusual charges and expenses, including in respect of restructuring or
integration costs or premiums paid in connection with the redemption of
Indebtedness, and (v) an amount (not exceeding an amount equal to 15% of
Adjusted EBITDA for the period of four fiscal quarters of GEO most recently
ended prior to the calculation of such amount for which financial statements
have been delivered under Section 5.01(a) or (b), as applicable, and a Financial
Officer’s certificate has been delivered under Section 5.01(c) certifying such
amount) equal to the aggregate amount of start-up and transition costs incurred
during such period in connection with Facilities and operations; less (b) to the
extent added in determining Net Income, any extraordinary gains. If any
Permitted Acquisition is consummated at any time during a period for which
EBITDA is

 

12



--------------------------------------------------------------------------------

calculated, EBITDA for such period shall be calculated on a Pro Forma Basis and,
to the extent deducted in determining Net Income for such period, the amount of
transaction costs and expenses and extraordinary charges relating to such
Permitted Acquisition (or relating to any acquisition consummated by the
acquired entity prior to the closing of such Permitted Acquisition but during
the period of computation), as the case may be, shall be added to EBITDA for
such period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EMU Legislation” means legislation enacted by the European Union’s Economic and
Monetary Union.

“Entitled Person” has the meaning assigned thereto in Section 9.15.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or human
health matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment,
disposal or permitting or arranging for the disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any Equity Rights
entitling the holder thereof to purchase or acquire any such equity interest.

“Equity Issuance” means (a) any issuance or sale by GEO after the First
Restatement Effective Date of any of its Equity Interests (other than any Equity
Interests issued to directors, officers or employees of GEO or any of its
Restricted Subsidiaries pursuant to employee benefit compensation, purchase or
incentive plans established in the ordinary course of business and any capital
stock of GEO issued upon the exercise, exchange or conversion of such Equity
Interests) or (b) the receipt by GEO or any of its Restricted Subsidiaries after
the First Restatement Effective Date of any capital contribution (whether or not
evidenced by any equity security issued by the recipient of such contribution);
provided

 

13



--------------------------------------------------------------------------------

that Equity Issuance shall not include (x) any such issuance or sale by any
Subsidiary of GEO to GEO or any wholly owned Restricted Subsidiary of GEO or
(y) any capital contribution by GEO or any wholly owned Restricted Subsidiary of
GEO to any Subsidiary of GEO, or (z) any capital contribution by any holder of
Equity Interests in any Restricted Subsidiary.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
with respect to any Plan the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by GEO or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by GEO or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by GEO or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by GEO or any ERISA
Affiliate of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “€” refers to the single currency of the European Union as constituted
by the Treaty on European Union and as referred to in EMU Legislation.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to (i) the Adjusted LIBO Rate (in the case of Revolving
Credit Loans denominated in Dollars or Multicurrency Subfacility Loans
denominated in Euros or Sterling) or (ii) the Adjusted BBSW Rate (in the case of
Multicurrency Subfacility Loans denominated in Australian Dollars).

“Event of Default” has the meaning assigned thereto in Article VII.

“Excess” has the meaning assigned thereto in Section 2.10(c)(ii).

 

14



--------------------------------------------------------------------------------

“Excluded Property” means:

(i)    voting Equity Interests of any direct Foreign Subsidiary of GEO or of any
Domestic Subsidiary that, if pledged in favor of the Secured Parties, would
result in excess of 65% of all of the outstanding voting Equity Interests of
such Foreign Subsidiary being pledged in favor of the Secured Parties;

(ii)    rights under any contracts, leases or other instruments that contain a
valid and enforceable prohibition on assignment of such rights (except to the
extent that any such prohibition would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law or principles of equity), but only for so long as such
prohibition exists and is effective and valid;

(iii)    property and assets owned by any Borrower or any Guarantor that are the
subject of Liens permitted by Section 6.02(d) or Section 6.02(h), but only if
and for so long as (w) such Liens are in effect, (x) the Indebtedness secured by
such Liens constitutes Indebtedness permitted by Section 6.01(f) or Section
6.01(k), as applicable, (y) the agreements or instruments evidencing or
governing such Indebtedness prohibit the Loans from being secured by such assets
and (z) no part of the Loans and no Letter of Credit was used to finance the
acquisition, construction or improvement of such assets; and

(iv)    any assets with respect to which, in the reasonable judgment of the
Administrative Agent and GEO (as agreed in writing), the cost or other adverse
consequences (including adverse tax consequences) of pledging such assets would
be excessive in relation to the benefits to be obtained by the Lenders
therefrom.

“Excluded Real Property” means each of the Lea County Facility, the Delaney Hall
Facility and the GEO HQ.

“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) including without limitation, by virtue
of such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to that portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to (each of which shall be considered a
“Payee”) the Administrative Agent, any Lender, any Issuing Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which any Borrower is
located, (c) any United States backup withholding tax that is required by the
Code to be withheld from amounts payable to a recipient that has failed to
comply with Section 2.15(e), and (d) in the case of a Foreign Payee (other than
an assignee pursuant to a request by any Borrower under Section 2.17(b)), any
U.S. federal withholding tax that is imposed on amounts payable to such Foreign
Payee (including fees payable pursuant to

 

15



--------------------------------------------------------------------------------

Section 2.11) pursuant to the Code, treasury regulations or treaties (including
officially published interpretations and guidelines), in each case as in place
at the time such Foreign Payee becomes a party hereto (or designates a new
lending office) or is attributable to such Foreign Payee’s failure or inability
(other than as a result of a Change in Law; provided that for avoidance of
doubt, for purposes of this clause (d), the taking effect of FATCA subsequent to
the date hereof shall not be deemed to be a Change in Law) to comply with
Section 2.15(e), except to the extent that such Foreign Payee (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Borrower with respect to
such withholding tax pursuant to Section 2.15(a).

“Existing Credit Agreement” has the meaning assigned thereto in the Recitals
hereof.

“Existing Term Loans” means the “Term Loans” outstanding under, and as defined
in, the Existing Credit Agreement immediately prior to the occurrence of the
Third Restatement Effective Date and the consummation of the Transactions to
occur on the Third Restatement Effective Date.

“Facility” means a correctional, detention, mental health or other facility the
principal function of which is to carry out a Permitted Business.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Third
Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided that in no event shall the Federal Funds Effective Rate
for any day be less than 0.00% per annum.

“Financial Officer” means an incumbent chief financial officer, principal
accounting officer, treasurer or controller.

“First Restatement Effective Date” means April 3, 2013.

“Fixture Filings” has the meaning assigned thereto in Section 5.10(a)(i).

“Flood Act” means, collectively, (i) the National Flood Insurance Act of 1968,
(ii) the Flood Disaster Protection Act of 1973, (iii) the National Flood
Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004 and
(v) the Biggert –Waters Flood Insurance Reform Act of 2012, in each
case, together with all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, implementing or interpreting any of the
foregoing, as amended or modified from time to time.

“Flood Zone” means an area identified by the Federal Emergency Management Agency
(or any successor agency) as an area having special flood hazards and in which
flood insurance has been made available under the Flood Act.

“Foreign Currency” means at any time any Currency other than Dollars.

 

16



--------------------------------------------------------------------------------

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the respective Borrower is resident for
tax purposes. For purposes of this definition, the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Payee” means any Payee that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of GEO that is not a Domestic
Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means Net Income, excluding gains (or losses) from sales
of property and extraordinary, non-recurring or unusual items, plus
depreciation, amortization and other non-cash charges, and after adjustments for
unconsolidated minority interests, on a consolidated basis for GEO and its
Subsidiaries and Other Consolidated Persons.

“GAAP” means generally accepted accounting principles in the United States of
America.

“GEO” has the meaning assigned thereto in the Preamble hereof.

“GEO HQ” means that certain real property located in Boca Raton, Florida
described on Schedule I to the Third Amendment (under the heading “GEO Group,
Inc. Headquarters Property”), together with all improvements thereto and
furniture, fixtures and equipment located therein, in each case owned by any of
GEO and its Restricted Subsidiaries.

“Government Contract” means a contract between GEO or any Restricted Subsidiary
and a Governmental Authority located in the United States or all obligations of
any such Governmental Authority as account debtor arising under any Account (as
defined in the UCC) now existing or hereafter arising owing to GEO or any
Restricted Subsidiary.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other

 

17



--------------------------------------------------------------------------------

payment obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including (i) any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other payment
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other payment obligation of the payment thereof, (c) to maintain
Working Capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other payment obligation or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or payment obligation and (ii) any Lien on any assets of the
guarantor securing payment of Indebtedness or other monetary obligations of the
primary obligor; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantor” means each Restricted Domestic Subsidiary and any other Person,
which in each case shall have become a party to the Guaranty Agreement,
including pursuant to a supplement thereto.

“Guaranty Agreement” means the Second Amended and Restated Guaranty Agreement,
dated as of the Third Restatement Effective Date, among the Borrowers, the
Guarantors and the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated or with respect to which liability
or standards of conduct are imposed pursuant to any Environmental Law.

“Hedge Counterparty” means each Person that is a Lender, the Administrative
Agent, an Affiliate of a Lender or an Affiliate of the Administrative Agent
(i) at the time it enters into a Hedging Agreement or (ii) that is party to a
Hedging Agreement outstanding as of the Third Restatement Effective Date, in
each case with any Borrower or any Guarantor, in its capacity as a party
thereto.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
GEO or its Subsidiaries shall be a Hedging Agreement.

“Increasing Lender” has the meaning assigned thereto in Section 2.08(e)(i).

“Increasing Multicurrency Subfacility Lender” has the meaning assigned thereto
in Section 2.08(f)(i).

“Incremental” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01(d).

“Incremental Cap” means $450,000,000.

“Incremental Lenders” means, in respect of any Series of Incremental Term Loans,
the Lenders (or other financial institutions referred to in Section 2.01(d))
whose offers to make Incremental Term Loans of such Series shall have been
accepted by GEO in accordance with the provisions of Section 2.01(d) and that
are party to the relevant Incremental Term Loan Amendment.

 

18



--------------------------------------------------------------------------------

“Incremental Term Loan Amendment” has the meaning assigned thereto in
Section 2.01(d).

“Incremental Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Incremental Term Loans of any Series
that is accepted by GEO in accordance with the provisions of Section 2.01(d),
expressed as an amount representing the maximum aggregate principal amount of
the Incremental Term Loans to be made by such Lender hereunder, as such
commitment may be (i) reduced pursuant to Section 2.08(a) or (b) or Section
2.10(b) and (ii) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04.

“Incremental Term Loans” has the meaning assigned thereto in Section 2.01(d).

“Indebtedness” of any Person means, without duplication, (a) all liabilities,
obligations and indebtedness of such Person for borrowed money including, but
not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person, (b) all obligations of such Person to
pay the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business not more than 90 days past due or
payable on such later date as is customary in the trade, (c) all obligations of
such Person as lessee under Capital Leases, (d) all Indebtedness of any other
Person secured by a Lien on any asset of such Person, (e) all Guarantees by such
Person of Indebtedness of others (including all Guarantees by any Borrower or
any Restricted Subsidiary of Unrestricted Subsidiary Debt), (f) all obligations,
contingent or otherwise, of such Person with respect to letters of credit
(supporting payment of Indebtedness), whether or not drawn, including, without
limitation, reimbursement obligations related thereto, and banker’s acceptances
issued for the account of such Person, (g) all obligations of such Person to
redeem, repurchase, exchange, defease or otherwise make payments in respect of
Equity Interests of such Person, (h) all outstanding payment obligations with
respect to Synthetic Leases, (i) the outstanding attributed principal amount
under any asset securitization program and (j) all outstanding payment
obligations with respect to performance surety bonds that have been drawn upon.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned thereto in Section 9.03(b).

“Installment Sale” means any sale of a property by GEO, any of its Subsidiaries
or any Other Consolidated Person, as seller, that should, in accordance with
GAAP, be classified and accounted for as an installment sale on a consolidated
balance sheet of GEO, its Subsidiaries and the Other Consolidated Persons.

“Interest Election Request” means a request by GEO to convert or continue a
Syndicated Borrowing in accordance with Section 2.07.

“Interest Expense” means, for any period, the sum, for GEO and its Subsidiaries
and Other Consolidated Persons (determined on a consolidated basis without
duplication in accordance with GAAP), of the following: (a) all interest and
fees in respect of Indebtedness (including the interest component of any
payments in respect of Capital Leases and Synthetic Leases accounted for as
interest under GAAP) accrued or capitalized during such period (whether or not
actually paid during such period)

 

19



--------------------------------------------------------------------------------

plus (b) the net amount payable (or minus the net amount receivable) under
Hedging Agreements relating to interest during such period (whether or not
actually paid or received during such period) minus (c) interest income
(excluding interest income in respect of Capital Leases and Installment Sales)
during such period (whether or not actually received during such period).

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurodollar Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period, and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid.

“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or on such other day as all of the Lenders holding such Loan or
Borrowing may agree in their sole discretion) or, with respect to such portion
of any Eurodollar Loan or Borrowing denominated in a Foreign Currency that is
scheduled to be repaid on the Revolving Credit Commitment Termination Date, a
period of less than one month’s duration commencing on the date of such Loan or
Borrowing and ending on the Revolving Credit Commitment Termination Date, or for
any period ending on or prior to the 30th day following the Third
Restatement Effective Date, one, two or three weeks thereafter, in each case as
specified in the applicable Borrowing Request or Interest Election Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing (other than an Interest Period pertaining to a Eurodollar Borrowing
denominated in a Foreign Currency that ends on the Revolving Credit Commitment
Termination Date that is permitted to be of less than one month’s duration as
provided above in this definition) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (iii) unless
otherwise agreed to by the Administrative Agent, until the date falling on the
30th day following the Third Restatement Effective Date, all Interest Periods
for all Eurodollar Borrowings shall be coterminous and no Interest Period may
commence before and end after such 30th day. For purposes hereof, the date of a
Loan or Borrowing initially shall be the date on which such Loan or Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan or Borrowing.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale, but excluding any such agreement
expressly subject to a condition that such acquisition shall not be consummated
if such acquisition would constitute a Default); (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business; (c) the entering
into of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person; or (d) the
entering into of any Hedging Agreement.

 

20



--------------------------------------------------------------------------------

“ISP” means, with respect to any RCF LC, the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice, Inc.
(or such later version thereof as may be in effect at the time of issuance of
such RCF LC).

“Issuing Lenders” means (a) the RCF LC Issuers and (b) the AUD LC Issuers. Each
reference herein to “the Issuing Lender” shall refer to the respective Issuing
Lender of a Letter of Credit.

“Joinder Agreement” means collectively, each joinder agreement executed in favor
of the Administrative Agent for the ratable benefit of itself and the other
Secured Parties, substantially in the form of Exhibit C.

“Joint and Several Obligations” has the meaning assigned thereto in
Section 2.21(a).

“JPMC” means JPMorgan Chase Bank, N.A.

“Law” means, collectively, for purposes of Section 2.19(b) and Article VIII, all
international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“LC Disbursement” means an RCF LC Disbursement or an AUD LC Disbursement, as
applicable.

“LC Exposure” means the RCF LC Exposure and the AUD LC Exposure.

“Lea County Facility” means that certain real property located in Lea County,
New Mexico described on Schedule I to the Third Amendment (under the heading
“Lea County, New Mexico Property”), together with all improvements thereto and
furniture, fixtures and equipment located therein, in each case owned by any of
GEO and its Restricted Subsidiaries.

“Lead Arranger” means BNP Paribas Securities Corp.

“Lender” means each Person that shall have become a party to this Agreement (or,
prior to Third Restatement Effective Date, the Existing Agreement) as a Lender
(including pursuant to a Lender Addendum), including, without limitation, each
Term Lender, each Revolving Credit Lender, each Multicurrency Subfacility
Lender, each Australian LC Facility Lender, any Issuing Lender, any Swingline
Lender (unless the context otherwise requires), any Incremental Lender and each
other Person that shall have become a party hereto as a Lender, including
pursuant to an Incremental Term Loan Amendment, a Revolving Credit Commitment
Increase Amendment, an Australian LC Facility Amendment, a Refinancing Revolving
Credit Commitments Amendment, a Refinancing Term Loan Amendment, or an
Assignment and Assumption, in each case other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or otherwise as a
result of such Person ceasing to hold any Commitments, any Revolving Credit
Exposure, any AUD LC Exposure, any Loans or other amounts due and payable in
respect thereof.

“Lender Addendum” means a Lender Addendum to this Agreement (or to any consent,
waiver, amendment or supplement in respect of this Agreement and/or the other
Loan Documents) in the form of Exhibit D or any other form approved by the
Administrative Agent, to be executed and delivered by each applicable Lender as
provided in Section 9.06(b) (or in any such consent, waiver or amendment, as
applicable).

 

21



--------------------------------------------------------------------------------

“Letter of Credit” means any RCF LC or any AUD LC.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations.

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing
denominated in Dollars or any Agreed Foreign Currency (other than Australian
Dollars), the rate appearing on the Screen at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the LIBOR for such Currency with a maturity comparable to such Interest Period.
If such rate is not available on the Screen at such time for any reason, then
the LIBO Rate for such Interest Period shall be the rate at which deposits in
such Currency in the amount of 5,000,000 units of such Currency for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in the London interbank market to first class banks at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. If the LIBO Rate for any Interest Period
for any Eurodollar Borrowing as determined above in this definition would
otherwise be less than, (x) in the case of any Term Eurodollar Borrowing, 0.75%,
then such LIBO Rate shall instead be 0.75%, or (y) in the case of any Revolving
Credit Eurodollar Borrowing or Multicurrency Subfacility Eurodollar Borrowing,
zero, then such LIBO Rate shall instead be zero.

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, collateral assignment, charge or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, other than customary rights of a third party to acquire Equity
Interests in a Subsidiary pursuant to an agreement for a sale of such Equity
Interests permitted hereunder.

“Loan Documents” means, collectively, (a) this Agreement, the Letter of Credit
Documents, the Notes, the Security Documents, each Incremental Term Loan
Amendment, each Refinancing Revolving Credit Commitments Amendment, each
Refinancing Term Loan Amendment, each Australian LC Facility Amendment, each
Borrowing Request, each certificate delivered by an authorized officer of any
Loan Party pursuant to any other Loan Document, and any other document executed
and/or delivered by or on behalf of any Loan Party in connection with the
foregoing if expressly designated as a “Loan Document” therein, and (b) solely
for purposes of each of Sections 4, 5, 6, 12(g) and 25 of the Guaranty
Agreement, Sections 7.4(d), 7.11 and 7.14(a) of the Collateral Agreement and
Sections 15 and 25 of the Collateral Assignment, the definitive documentation
for the Cash Management Obligations.

“Loan Parties” means, collectively, the Borrowers, the Australian Borrowers and
the Guarantors.

“Loans” means the loans made by Lenders pursuant to this Agreement, including
the Term Loans, the Revolving Credit Loans, the Multicurrency Subfacility Loans,
any Incremental Term Loans of any Series, any Refinancing Term Loans and any
loans made under any Refinancing Revolving Credit Commitments.

 

22



--------------------------------------------------------------------------------

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of GEO and its
Subsidiaries taken as a whole, (b) the ability of GEO and the Restricted
Subsidiaries, taken as a whole, to pay any of their obligations under this
Agreement or any of the other Loan Documents to which it is a party, (c) the
legality, validity, binding effect or enforceability of this Agreement or any of
the other Loan Documents or (d) the rights of or benefits available to the
Lenders under this Agreement or any of the other Loan Documents.

“Material Contract” means (a) any Material Government Contract or (b) any other
contract or agreement, written or oral, of GEO or any of its Restricted
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.

“Material Government Contract” means any Government Contract, with respect to
which the aggregate amount of EBITDA reasonably attributable to such Government
Contract for the four fiscal quarters ending on or most recently ended prior to
any date of determination is greater than 10% of EBITDA for the same four fiscal
quarter period.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Hedging Agreements, of any one
or more of GEO and its Restricted Subsidiaries (including Unrestricted
Subsidiary Debt and any such obligations of Unrestricted Subsidiaries that are
Guaranteed by GEO or any Restricted Subsidiary) in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Person in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such
Hedging Agreement were terminated at such time.

“Material Real Property” means any real property interest, including
improvements, owned or leased by a Borrower or any Guarantor that
(i) immediately prior to the Third Restatement Effective Date, is subject to a
“Mortgage” under (and as defined in) the Existing Credit Agreement, or (ii) at
any time after the Third Restatement Effective Date, has a book value in excess
of $60,000,000; provided, however, that no Excluded Real Property shall
constitute “Material Real Property” for purposes of this Agreement and the other
Loan Documents.

“Maximum AUD LC Fee Rate” means, for AUD PLOCs and AUD FLOCs, either (x) the
applicable rates per annum set forth in the relevant Australian LC Facility
Amendment or (y) if no such rates are set forth in such Australian LC Facility
Amendment, the applicable rates per annum set forth below, based upon the Total
Leverage Ratio as of the most recent determination date:

 

Category

  

Total

Leverage Ratio

   Maximum
AUD PLOC Fee Rate     Maximum AUD
FLOC Fee Rate  

1

   >5.50 to 1.00      1.00 %      2.25 % 

2

   >4.50 to 1.00 and £5.50 to 1.00      0.875 %      2.00 % 

3

   >3.50 to 1.00 and £4.50 to 1.00      0.75 %      1.75 % 

4

   >2.50 to 1.00 and £3.50 to 1.00      0.625 %      1.50 % 

5

   £2.50 to 1.00      0.50 %      1.25 % 

 

23



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of GEO based upon GEO’s consolidated
financial statements delivered pursuant to Section 5.01(a) or (b), as
applicable, and (ii) each change in the Maximum AUD LC Fee Rate resulting from a
change in the Total Leverage Ratio shall be effective during the period
commencing on and including the date 10 Business Days after delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Total Leverage Ratio shall be deemed to be
in Category 1, (A) at any time that an Event of Default has occurred and is
continuing and (B) if GEO fails to timely deliver the consolidated financial
statements required to be delivered by it pursuant to Section 5.01(a) or (b), as
applicable, during the period from the expiration of the time for delivery
thereof until such consolidated financial statements are delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Maximum AUD LC Fee Rate for any period shall be subject to
the provisions of Section 2.12(f).

“Maximum Rate” has the meaning assigned thereto in Section 9.14.

“MNPI” has the meaning assigned thereto in Section 9.01(d).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Amendment” has the meaning assigned thereto in Section 5.11(c).

“Mortgage Amendment Trigger Date” means any Commitment Increase Date,
Incremental Term Loan Funding Date, Australian LC Facility Effective Date or the
effective date of any amendment or supplement to this Agreement, in each case
after the Third Restatement Effective Date and on which, immediately after
giving effect to (without duplication) the Revolving Credit Commitment Increase
effected, the Incremental Term Loans made or the additional Indebtedness
incurred or Commitments established hereunder pursuant to such amendment or
supplement, the sum of (i) the aggregate amount of all Commitments hereunder
plus (ii) the aggregate principal amount of all outstanding Loans hereunder
exceeds the sum of (x) $1,700,000,000 plus (y) the Incremental Cap (as of the
Third Restatement Effective Date) plus (z) the Australian LC Facility Cap (as of
the Third Restatement Effective Date).

“Mortgages” means, collectively, one or more mortgages and deeds of trust (or
equivalent instruments), including any Mortgage Amendments, in form and
substance reasonably satisfactory to the Administrative Agent (each with such
changes as may be appropriate in the applicable jurisdiction), executed by a
Borrower or a Guarantor in favor of the Administrative Agent for the benefit of
the Secured Parties, as any such document may be amended, restated, supplemented
or otherwise modified from time to time, and covering (i) as of the Third
Restatement Effective Date, the properties and leasehold interests identified in
Schedule 3.17 of the Disclosure Supplement as subject to existing Mortgages and
(ii) thereafter, the properties and leasehold interests of the Borrowers and the
Guarantors that are required to be subject to the Lien of a Mortgage in
accordance with the terms hereof.

“Multicurrency Subfacility”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are made
pursuant to Section 2.01(b), as opposed to Revolving Credit, Term, Incremental
or Swingline.

“Multicurrency Subfacility Availability Period” means the period from and
including the Third Amendment Effective Date to but excluding the earlier of the
Revolving Credit Commitment Termination Date and the date of termination of the
Multicurrency Subfacility Commitments.

 

24



--------------------------------------------------------------------------------

“Multicurrency Subfacility Commitment” means, with respect to each Multicurrency
Subfacility Lender, the commitment, if any, of such Multicurrency Subfacility
Lender to make Multicurrency Subfacility Loans in each applicable Agreed Foreign
Currency, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Revolving Credit Lender pursuant to Section 9.04.
The aggregate amount of the Multicurrency Subfacility Lenders’ Multicurrency
Subfacility Commitments as of each of the Third Amendment Effective Date and the
Third Restatement Effective Date is equal to $100,000,000. The initial amount of
each Multicurrency Subfacility Lender’s Multicurrency Subfacility Commitment is
set forth in such Multicurrency Subfacility Lender’s Lender Addendum with
respect to the Third Amendment or, in each case, the Assignment and Assumption
pursuant to which such Multicurrency Subfacility Lender shall have assumed its
Multicurrency Subfacility Commitment, as the case may be.

For the avoidance of doubt, and as further reflected herein, (x) a utilization
of the Multicurrency Subfacility Commitment of any Lender shall constitute a
utilization of the Revolving Credit Commitment of such Lender and
(y) accordingly, (1) each Multicurrency Subfacility Lender must also be a
Revolving Credit Lender and (2) the Multicurrency Subfacility Commitment of any
Lender shall not exceed the Revolving Credit Commitment of such Lender.

“Multicurrency Subfacility Commitment Increase” has the meaning assigned thereto
in Section 2.08(f)(i).

“Multicurrency Subfacility Commitment Increase Date” has the meaning assigned
thereto in Section 2.08(f)(i).

“Multicurrency Subfacility Lender” means a Lender with a Multicurrency
Subfacility Commitment or an outstanding Multicurrency Subfacility Loan.

“Multicurrency Subfacility Loan” means a Loan pursuant to Section 2.01(b) made
in (x) any Agreed Foreign Currency to the Borrowers or (y) Australian Dollars to
any Australian Borrower.

“Multicurrency Subfacility Loan Note” means a promissory note of the Borrowers
or an Australian Borrower, as applicable, payable to any Multicurrency
Subfacility Lender, substantially in the form of Exhibit A-3 (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrowers or such Australian
Borrower, as applicable, to such Lender resulting from outstanding Multicurrency
Subfacility Loans, and also means all other promissory notes accepted from time
to time in substitution therefor or renewal thereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Proceeds” means:

(a)    in the case of any Disposition, the aggregate amount of all cash
payments, received by or on behalf of GEO and its Restricted Subsidiaries
directly or indirectly in connection with any such Disposition consummated after
the First Restatement Effective Date; provided that Net Available Proceeds shall
be net of (i) the amount of any legal fees and expenses, title premiums and
costs, recording fees and expenses, state and local taxes, commissions, and
other fees and expenses paid by GEO and its Restricted Subsidiaries in
connection with such Disposition, (ii) any Federal, foreign, state and local
income or other taxes estimated to be payable by GEO and its Restricted
Subsidiaries as a result of such Disposition and (iii) any repayments by GEO or
any of its Restricted Subsidiaries of Indebtedness to the extent that (x) such
Indebtedness is secured by a Lien on the property that is the subject of such
Disposition and (y) the transferee of (or holder of a Lien on) such property
requires that such Indebtedness be repaid as a condition to the purchase of such
property;

 

25



--------------------------------------------------------------------------------

(b)    in the case of any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received by or on behalf
of GEO and its Restricted Subsidiaries in respect of such Casualty Event net of
(i) reasonable fees and expenses incurred by GEO and its Restricted Subsidiaries
in connection therewith and (ii) contractually required repayments of
Indebtedness to the extent secured by a Lien on such property and any income and
transfer taxes payable by GEO or any of its Restricted Subsidiaries in respect
of such Casualty Event; and

(c)    in the case of any Equity Issuance, the aggregate amount of all cash
received by or on behalf of GEO and its Restricted Subsidiaries in respect of
such Equity Issuance net of reasonable fees and expenses incurred by GEO and its
Restricted Subsidiaries in connection therewith;

provided, that Net Available Proceeds of any Disposition or Casualty Event shall
be net of any amounts required to be paid (I) in order for GEO to be treated as
a REIT or to maintain its REIT status once GEO’s election to be treated as a
REIT has been made and (II) to avoid the imposition of federal or state income
or excise taxes reasonably determined in good faith by a Financial Officer of
GEO (as evidenced by a certification to that effect and setting forth the basis
for such estimation in reasonable detail delivered to the Administrative Agent
prior to or concurrently with the occurrence of the transaction or other events
resulting in such Net Available Proceeds, as the same may be supplemented or
modified in writing (in reasonable detail) by a Financial Officer of GEO to
reflect good faith adjustments to such original determination prior to the date
on which any of such Net Available Proceeds were (or were required to be)
applied to prepay Loans or reduce Commitments pursuant to Section 2.10(b)) to be
payable by GEO and its Restricted Subsidiaries as a result of such Disposition
or Casualty Event.

“Net Income” means, with respect to GEO and its Subsidiaries and Other
Consolidated Persons, for any period of determination, the net income (or loss)
for such period, determined on a consolidated basis in accordance with GAAP.

“Non-Extension Notice Date” has the meaning assigned thereto in Section
2.05(b)(ii).

“Non-Recourse” means, with respect to any Indebtedness or other obligation and
to any Person, that such Person has not Guaranteed such Indebtedness or other
obligation, and is not otherwise liable, directly or indirectly for such
Indebtedness or other obligation, and that any action or inaction by such
Person, including without limitation any default by such Person on its own
Indebtedness or other obligations, will not result in any default, event of
default, acceleration, or increased financial or other obligations, under or
with respect to such Indebtedness or other obligation; provided, that, any
Indebtedness or other obligation of any Unrestricted Subsidiary or Other
Consolidated Person that would otherwise be Non-Recourse to the Borrowers and
the Restricted Subsidiaries shall not be Non-Recourse to the Borrowers and the
Restricted Subsidiaries solely due to (A) any investment funded at the time or
prior to the incurrence of such Indebtedness or other obligation or (B) the
assignment by any Borrower or any Restricted Subsidiary of its rights under any
Government Contract to secure Unrestricted Subsidiary Debt, or Indebtedness or
other obligations of any Other Consolidated Person, related to such Government
Contract or (C) to the extent undrawn, the issuance of any Letter of Credit in
support of such Indebtedness or other obligation.

“Non-Recourse Debt Service” means, with respect to any Person, for any period,
the sum of, without duplication (a) the net interest expense of such Person with
respect to Indebtedness that is Non-Recourse to GEO and the Restricted
Subsidiaries, determined for such period, without duplication, on a consolidated
or combined basis, as the case may be, in accordance with GAAP, (b) the
scheduled

 

26



--------------------------------------------------------------------------------

principal payments required to be made during such period by such Person with
respect to Indebtedness that is Non-Recourse to GEO and the Restricted
Subsidiaries and (c) rent expense for such period associated with Indebtedness
that is Non-Recourse to GEO and the Restricted Subsidiaries.

“Note” means, as the context may require, a Revolving Credit Loan Note, a
Multicurrency Subfacility Loan Note or a Term Loan Note.

“Notice of Assignment” has the meaning assigned thereto in the Collateral
Agreement.

“Obligations” means, collectively, (a) all obligations of the Borrowers under
the Loan Documents to pay the principal of and interest on the Loans and all
fees, indemnification payments and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter from time to time owing to
the Administrative Agent or the Lenders under the Loan Documents, (b) all
obligations of each Australian Borrower under this Agreement (or any other Loan
Documents to which such Australian Borrower is party) to pay the principal of,
and interest on, the Multicurrency Subfacility Loans borrowed by such Australian
Borrower and all other amounts whatsoever relating to such Multicurrency
Subfacility Loans, whether direct or indirect, absolute or contingent, now or
hereafter from time to time owing by such Australian Borrower to the
Administrative Agent or the Multicurrency Subfacility Lenders under this
Agreement (or any other Loan Documents to which such Australian Borrower is
party), (c) all existing or future payment and other obligations owing by GEO or
any Restricted Subsidiary under any Hedging Agreement permitted hereunder with
any Hedge Counterparty, excluding, for all purposes of the Security Documents
and Section 2.21, Excluded Swap Obligations, (d) all Cash Management
Obligations, and (e) all other interest, fees and commissions (including
reasonable attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by GEO or any
of its Subsidiaries to the Lenders or the Administrative Agent, in each case
under or in respect of this Agreement, any Note, any Letter of Credit or any of
the other Loan Documents of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note, and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. For the avoidance
of doubt, no Australian Borrower shall be liable or otherwise responsible under
the Loan Documents for any payment Obligations other than its own Obligations
described in clause (b) of this definition.

“Other Consolidated Persons” means Persons, none of the Equity Interests of
which are owned by GEO or any of its Subsidiaries, whose financial statements
are required to be consolidated with the financial statements of GEO in
accordance with GAAP.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” means any Person to whom a participation is sold as permitted by
Section 9.04(d).

“Participant Register” has the meaning assigned thereto in Section 9.04(d).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

27



--------------------------------------------------------------------------------

“Payee” has the meaning assigned thereto in the definition of “Excluded Taxes”
in this Section 1.01.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an acquisition by GEO or a Restricted Subsidiary
of a Facility, all of the Equity Interests of a Person or all or substantially
all of the assets and related rights constituting an ongoing business, in each
case primarily constituting a Permitted Business, and where each of the
following conditions is satisfied:

(a)    at the time of such acquisition, both before and immediately after the
consummation thereof, no Event of Default shall have occurred and be continuing;

(b)    unless the consideration paid for such acquisition (including, without
duplication, the assumption of Indebtedness and aggregate amount of Indebtedness
of the subject of such acquisition remaining outstanding after the consummation
thereof) is less than $15,000,000, Subject EBITDA for the period of four fiscal
quarters of the proposed Acquired Business ended most recently before the
consummation of such acquisition, was greater than zero;

(c)    the Total Leverage Ratio and Senior Secured Leverage Ratio on the last
day of the period of four fiscal quarters of GEO ended most recently before the
consummation of such acquisition for which financial statements have been
delivered under Section 5.01(a) or (b), as applicable, calculated on a Pro Forma
Basis as if the acquisition had occurred on the first day of such period, and
giving pro forma effect to all payments, prepayments, redemptions, retirements,
sinking fund payments, and borrowings, issuances and other incurrences, of
Indebtedness from and after such day through and including the date of the
consummation of such acquisition, is at least 0.25 below the Total Leverage
Ratio and Senior Secured Leverage Ratio, respectively, required to be maintained
pursuant to Section 6.09 on such day;

(d)    such acquisition shall be consummated such that, after giving effect
thereto, the subject of such acquisition shall be one or more Restricted
Subsidiaries or (to the extent constituting assets that are not Persons) shall
be acquired directly by GEO and/or one or more of its Restricted Subsidiaries;
provided that nothing herein shall prevent GEO from designating the subject of
such acquisition as an Unrestricted Subsidiary in accordance with
Section 5.09(d) hereof; and

(e)    such acquisition of Equity Interests was not preceded by an unsolicited
tender offer for such Equity Interests by, or proxy contest initiated by or on
behalf of, GEO or a Restricted Subsidiary.

“Permitted Business” means (a) a business, a line of business or a facility in
the same line of business as is conducted by GEO and its Subsidiaries on the
Third Restatement Effective Date and any business reasonably related thereto or
ancillary or incidental thereto, or a reasonable extension thereof, including
the provision of services or goods to Governmental Authorities, (b) the making
of Developmental Investments or (c) any change in the business of GEO and its
Subsidiaries necessary to qualify as a REIT.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for taxes, assessments and other governmental
charges that are not yet due beyond the period of grace or are being contested
in compliance with Section 5.04;

 

28



--------------------------------------------------------------------------------

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, banker’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of GEO or any of its Subsidiaries; and

(g)    any PPSA Deemed Security Interests;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)    marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least AA from S&P
or Aa from Moody’s;

(c)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or P-2 from Moody’s;

(d)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof, or by any Lender which has
a combined capital and surplus and undivided profits of not less than
$500,000,000;

(e)    fully collateralized repurchase agreements with a term of not more than
90 days for securities described in clause (a) of this definition and entered
into with a financial institution satisfying the criteria described in
clause (d) of this definition; and

 

29



--------------------------------------------------------------------------------

(f)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated at least AA by S&P or Aa by Moody’s and (iii) have
portfolio assets of at least $1,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which GEO or any ERISA Affiliate is (or,
if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned thereto in Section 9.01(d).

“PPSA” means the Personal Property Securities Act 2009 (Cth) in force in
Australia.

“PPSA Deemed Security Interest” means an interest of the kind referred to in
section 12(3) of the PPSA where the transaction concerned does not, in
substance, secure payment or performance of an obligation.

“Prime Rate” means, at any time, the rate of interest per annum established from
time to time by BNP Paribas as its prevailing “base rate” or “prime rate” for
loans in Dollars in the United States. Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in such prime
rate occurs. The parties hereto acknowledge that the rate announced publicly by
BNP Paribas as its prime rate is an index or base rate and shall not necessarily
be its lowest or best rate charged to its customers or other banks.

“Principal Financial Center” means, in respect of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“Principal Payment Date” means the last Business Day of each of March, June,
September and December.

“Pro Forma Basis” means, in making any determination of EBITDA or Adjusted
EBITDA for any period, that pro forma effect shall be given to any acquisition
permitted hereunder including any Permitted Acquisition that occurred during
such period and to any acquisition by the Person acquired by GEO or any
Restricted Subsidiary that occurred during such period, in each case, taking
into account both revenues (excluding revenues created by synergies) and
estimated cost-savings, as determined reasonably and in good faith by a
Financial Officer of GEO and approved by the Administrative Agent, provided that
GEO delivers to the Administrative Agent a certificate of a Financial Officer of
GEO setting forth such pro forma calculations and all assumptions that are
material to such calculations.

“Pro Forma Senior Secured Leverage Ratio” means, on any date, the Senior Secured
Leverage Ratio on the last day of GEO’s fiscal quarter then most recently ended
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b), as applicable, (i) after giving pro forma effect since such last day
through and including such date to: (x) all payments, prepayments, redemptions,
retirements, sinking fund payments, and borrowings, issuances and other
incurrences, of secured Indebtedness and (y) any changes to the amount of
Unrestricted Cash and (ii) calculating EBITDA for the period of computation on a
Pro Forma Basis.

 

30



--------------------------------------------------------------------------------

“Pro Forma Total Leverage Ratio” means, on any date, the Total Leverage Ratio on
the last day of GEO’s fiscal quarter then most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), as
applicable, (i) after giving pro forma effect since such last day through and
including such date to: (x) all payments, prepayments, redemptions, retirements,
sinking fund payments, and borrowings, issuances and other incurrences, of
Indebtedness and (y) any changes to the amount of Unrestricted Cash and
(ii) calculating EBITDA for the period of computation on a Pro Forma Basis.

“Public Lender” has the meaning assigned thereto in Section 9.01(d).

“Quarterly Date” means the last Business Day of each of January, April, July and
October.

“Ratings Condition” means, at any time, that GEO shall have been assigned and
shall at such time maintain each of (x) a public corporate credit rating of at
least Ba3 (with a stable outlook) from Moody’s and (y) a public corporate family
rating of at least BB- (with a stable outlook) from S&P.

“Ravenhall Project Subsidiaries” means, collectively, GEO Ravenhall Holdings Pty
Ltd, GEO Ravenhall Finance Holdings Pty Ltd, GEO Ravenhall Finance Holding
Trust, GEO Ravenhall Pty Ltd, GEO Ravenhall Finance Pty Ltd, GEO Ravenhall
Trust, GEO Ravenhall Finance Trust, Ravenhall Finance Co. Pty Ltd., the
Australian Borrowers, the Australian Trust and any direct or indirect Subsidiary
of the foregoing entities, in each case to the extent a Subsidiary of GEO.

“RCF Collateral Account” has the meaning assigned thereto in Section 2.05(k).

“RCF LC” means any letter of credit issued by any RCF LC Issuer pursuant to this
Agreement, including any Rollover Letter of Credit to the extent permitted to be
deemed issued hereunder.

“RCF LC Disbursement” means a payment made by an RCF LC Issuer pursuant to an
RCF LC.

“RCF LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding RCF LCs at such time plus (b) the aggregate amount of
all RCF LC Disbursements that have not yet been reimbursed by or on behalf of
the Borrowers at such time. For purposes of computing the amount available to be
drawn under any RCF LC, the amount of such RCF LC shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a RCF LC has expired by its terms but any amount may still be
drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such RCF LC
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn. The RCF LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total RCF LC Exposure at such time.

“RCF LC Issuer” means (i) BNP Paribas, (ii) JPMC, (iii) Bank of America, N.A.,
(iv) HSBC Bank USA, N.A. or (v) any Lender selected by GEO that is reasonably
acceptable to the Administrative Agent and consents in writing to be an “RCF LC
Issuer” hereunder, and their successors in such capacity as provided in
Section 2.05(j). An RCF LC Issuer may, in its discretion, arrange for one or
more RCF LCs to be issued by branches or Affiliates of such RCF LC Issuer, in
which case the term “RCF LC Issuer” shall include any such branch or Affiliate
with respect to RCF LCs issued by such branch or Affiliate. Each reference
herein to “the RCF LC Issuer” shall refer to the respective RCF LC Issuer of an
RCF LC.

“Register” has the meaning assigned thereto in Section 9.04(c).

 

31



--------------------------------------------------------------------------------

“Refinancing Revolving Credit Commitments” has the meaning assigned thereto in
Section 2.22(b).

“Refinancing Revolving Credit Commitments Amendment” has the meaning assigned
thereto in Section 2.22(b)(vii).

“Refinancing Revolving Credit Commitments Notice” has the meaning assigned
thereto in Section 2.22(b).

“Refinancing Revolving Credit Commitments Effective Date” has the meaning
assigned thereto in Section 2.22(b).

“Refinancing Term Loan” has the meaning assigned thereto in Section 2.22(a).

“Refinancing Term Loan Amendment” has the meaning assigned thereto in Section
2.22(a)(vi).

“Refinancing Term Loan Effective Date” has the meaning assigned thereto in
Section 2.22(a).

“Refinancing Term Loan Notice” has the meaning assigned thereto in Section
2.22(a).

“Refundable Excess” has the meaning assigned thereto in Section 2.10(c)(iii).

“REIT” means a real estate investment trust as defined and taxed under
Sections 856-860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and advisors of such Person and of such Person’s
Affiliates.

“Release Date” means the date on which all of the Obligations (other than
(x) obligations described in clause (c) of the definition of “Obligations” set
forth above, (y) Cash Management Obligations or (z) contingent indemnification
obligations, in each case not yet due and payable and asserted in writing) have
been paid in full in cash, all Commitments have expired or been terminated, and
all Letters of Credit (other than Letters of Credit that have been cash
collateralized or backstopped in an amount and pursuant to arrangements
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Lender) have expired or been terminated.

“Removal Effective Date” has the meaning assigned thereto in Section 8.01.

“Required Lenders” means, at any time, subject to Section 2.18(b) and to the
last paragraph of Section 9.02(b), Lenders having Revolving Credit Exposures,
AUD LC Exposures, outstanding Multicurrency Subfacility Loans, outstanding Term
Loans, outstanding Incremental Term Loans and unused Commitments (other than
Multicurrency Subfacility Commitments) representing more than 50% of the sum of
the total Revolving Credit Exposures, AUD LC Exposures, outstanding
Multicurrency Subfacility Loans, outstanding Term Loans, outstanding Incremental
Term Loans and unused Commitments (other than Multicurrency Subfacility
Commitments) at such time. The “Required Lenders” of a particular Class of Loans
means Lenders having Revolving Credit Exposures, AUD LC Exposures, outstanding
Multicurrency Subfacility Loans, outstanding Term Loans, outstanding Incremental
Term Loans and unused Commitments of such Class representing more than 50% of
the total Revolving Credit Exposures, outstanding Term Loans, outstanding
Multicurrency Subfacility Loans, outstanding Incremental Term Loans and unused
Commitments of such Class at such time.

 

32



--------------------------------------------------------------------------------

“Resignation Effective Date” has the meaning assigned thereto in Section 8.01.

“Restricted Domestic Subsidiary” means any Domestic Subsidiary of GEO that is
not an Unrestricted Subsidiary.

“Restricted Payment” means, with respect to any Person, any (x) dividend or
other distribution (whether in cash, securities or other property) with respect
to any Equity Interests of such Person, or (y) payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests of such Person or any Equity Rights with
respect to such Person.

“Restricted Subsidiary” means any Subsidiary of GEO that is not an Unrestricted
Subsidiary.

“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01(a).

“Revolving Credit Availability Period” means the period from and including the
First Restatement Effective Date to but excluding the earlier of the Revolving
Credit Commitment Termination Date and the date of termination of the Revolving
Credit Commitments.

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in RCF LCs and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of the Lenders’ Revolving Credit Commitments as of each of the
First Restatement Date and the Second Restatement Date was $700,000,000. The
aggregate amount of the Lenders’ Revolving Credit Commitments as of each of the
Third Amendment Effective Date and the Third Restatement Effective Date is
$900,000,000. The initial amount of each applicable Lender’s Revolving Credit
Commitment is set forth in such Lender’s Lender Addendum with respect to the
Third Amendment or, in each case, the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Credit Commitment, as the
case may be.

“Revolving Credit Commitment Increase” has the meaning assigned thereto in
Section 2.08(e)(i).

“Revolving Credit Commitment Increase Amendment” has the meaning assigned
thereto in Section 2.08(e)(ii).

“Revolving Credit Commitment Termination Date” means the fifth anniversary of
the Third Amendment Effective Date; provided that, if on October 3, 2019, both
(i) the maturity date of all Term Loans and Incremental Term Loans shall not
have been extended to the date that is 5 1⁄2 years after the Third Amendment
Effective Date or a later date and (ii) the Senior Secured Leverage Ratio
exceeds 2.50:1.00, then the Revolving Credit Commitment Termination Date shall
be October 3, 2019.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit Loans
and its RCF LC Exposure and Swingline Exposure at such time.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have expired or been terminated, a Lender
with Revolving Credit Exposure.

 

33



--------------------------------------------------------------------------------

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(a).

“Revolving Credit Loan Note” means a promissory note of the Borrowers payable to
any Revolving Credit Lender, substantially in the form of Exhibit A-2 (as such
promissory note may be amended, endorsed or otherwise modified from time to
time), evidencing the aggregate Indebtedness of the Borrowers to such Lender
resulting from outstanding Revolving Credit Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

“Rollover Letter of Credit” means, with respect to any Acquired Business, any
undrawn letter of credit issued on behalf or in respect of such Acquired
Business and outstanding on the date the relevant Permitted Acquisition shall
have been consummated, provided that (x) the issuer of such letter of credit
shall be or shall have become an RCF LC Issuer hereunder, (y) each of the
conditions set forth in Section 4.02 shall have been satisfied and (z) such
letter of credit shall comply with all other applicable requirements of this
Agreement with respect to RCF LCs issued hereunder (including, without
limitation, Section 2.05(c), in each case on and as of such date.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sanctioned Country” means, at any time of determination, a country, territory
or region that is, or whose government is, the subject or target of any
Sanctions (which, as of the Third Amendment Effective Date, includes Cuba, Iran,
North Korea, Sudan, Syria and the Crimea region of the Ukraine).

“Sanctioned Person” means, at any time of determination, any Person with whom
dealings are restricted or prohibited under Sanctions, including (a) any Person
listed in any Sanctions-related list of designated Persons maintained by the
United States (including by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, or the U.S. Department
of Commerce), the United Nations Security Council, the European Union or any of
its member states, Her Majesty’s Treasury, Switzerland or any other relevant
authority, (b) any Person located, organized or resident in, or any Governmental
Entity or governmental instrumentality of, a Sanctioned Country or (c) any
Person 25% or more directly or indirectly owned by, controlled by, or acting for
the benefit or on behalf of, any Person described in clauses (a) or (b) hereof.

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce, (b) the United Nations
Security Council, (c) the European Union or any of its member states, (d) Her
Majesty’s Treasury, (e) Switzerland or (f) any other relevant authority.

“Screen” means, for (i) any Currency (other than Australian Dollars), the
relevant display page for LIBOR for such Currency (as determined by the
Administrative Agent) on the Reuters Monitor Money Rates Service or any
successor to such Service (or any alternative service selected by the
Administrative Agent) or (ii) Australian Dollars, the relevant “BBSW” display
page (as determined by the Administrative Agent) on the Thomson Reuters service
or any successor to such service (or any alternative service selected by the
Administrative Agent).

“Second Currency” has the meaning assigned thereto in Section 9.15.

“Second Restatement Effective Date” means August 27, 2014.

 

34



--------------------------------------------------------------------------------

“Secured Parties” means the Administrative Agent, the Lenders, the Hedge
Counterparties and the Cash Management Banks.

“Security Documents” means the Guaranty Agreement, the Collateral Agreement, the
Mortgages, the Collateral Assignment, each Joinder Agreement and each other
agreement or writing pursuant to which any Borrower or any Restricted Subsidiary
purports to grant a Lien on any property or assets securing their obligations
under the Loan Documents.

“Senior Note Indentures” means, collectively, each of the indentures under which
the Senior Notes are issued.

“Senior Notes” means, collectively, any senior notes issued by GEO or any of its
Subsidiaries.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) the result
of (i) the aggregate outstanding principal amount of all secured Indebtedness of
GEO and its Restricted Subsidiaries on such date (calculated on a consolidated
basis without duplication in accordance with GAAP) minus (ii) the sum of (x) the
aggregate amount (not less than zero) of Unrestricted Cash on such date plus
(y) to the extent included in the calculation under the clause (a)(i) of this
definition, the undrawn amount of all outstanding Letters of Credit on such date
to (b) Adjusted EBITDA for the period of four fiscal quarters of GEO ending on
or most recently ended prior to such date.

“Series” has the meaning assigned thereto in Section 2.01(d).

“Significant Subsidiary” means (a) any Subsidiary (or group of Subsidiaries on a
consolidated or combined basis) that would be a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act of 1933, as such Regulation is in effect on the date hereof,
(b) Corrections and (c) unless the Australian Borrower Resignation Date shall
have occurred, each Australian Borrower.

“Solvent” means: (i) as to GEO and its Subsidiaries on a particular date, that
each such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) owns property having a value,
both at fair valuation and at present fair saleable value, greater than the
amount required to pay its probable liabilities (including contingencies),
(c) does not intend to, and does not believe that it (or, in the case of the
Australian Trustee, the Australian Trust) will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature (in the
case of the Australian Trustee, out of its own assets (where it is obliged to do
so) and the Australian Trust’s assets) and (d) is “solvent” within the meaning
given that term and similar terms under Title 11 of the United States Code
entitled “Bankruptcy” (as now and hereafter in effect or any successor statute)
(or, in the case of the Australian Borrowers, under the Australian Corporations
Act) and other applicable laws relating to fraudulent transfers and conveyances;
and (ii) as to the Australian Borrowers, on a particular date, that each such
Person is able to pay its debts as and when they become due and payable.

“South African Rand” refers to the lawful currency of South Africa.

“Special Counsel” means Allen & Overy LLP, in its capacity as special New York
counsel to BNP Paribas, as Administrative Agent.

“Specified Currency” has the meaning assigned thereto in Section 9.15.

“Specified Place” has the meaning assigned thereto in Section 9.15.

 

35



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means, for any day during any Interest Period for any
Eurodollar Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in such Interest Period, of the aggregate
of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which the Administrative Agent is subject (whether or not applicable to any
Lender) for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to Regulation D of the Board. All Eurodollar
Borrowings shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the
Administrative Agent or any Lender under Regulation D of the Board or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Sterling” or “£” refers to the lawful currency of the United Kingdom.

“Subject EBITDA” means, for any period, for any Acquired Business, the sum of
the following for such period (calculated without duplication on a consolidated
basis for such Acquired Business and its Subsidiaries to the fullest extent
practicable in accordance with GAAP (and, if such Acquired Business consists of
assets rather than a Person, as if such Acquired Business were a Person))
(a) net operating income (or loss) plus (b) the sum of the following to the
extent deducted in determining such net operating income: (i) income and
franchise taxes, (ii) interest expense, (iii) amortization, depreciation and
other non-cash charges (excluding insurance reserves), and (iv) extraordinary
losses.

“Subject Year” has the meaning assigned thereto in Section 6.05(a)(B).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of GEO.

“Swap Obligation” has the meaning assigned thereto in the definition of
“Excluded Swap Obligation” in this Section 1.01.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means (i) BNP Paribas or (ii) any Lender selected by GEO that
is reasonably acceptable to the Administrative Agent and consents in writing to
be a “Swingline Lender” hereunder. Each reference herein to “the Swingline
Lender” shall refer to the respective Swingline Lender of a Swingline Loan.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
the Class of such Loan or Borrowing is Revolving Credit, Multicurrency
Subfacility, Term or Incremental, as opposed to Swingline.

 

36



--------------------------------------------------------------------------------

“Synthetic Leases” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01(c), as opposed to Revolving Credit, Multicurrency Subfacility,
Incremental or Swingline.

“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.

“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term Loan hereunder on the Third Restatement
Effective Date, expressed as an amount representing the maximum aggregate
principal amount of the Term Loans to be made by such Lender hereunder, as such
commitment may be (i) reduced pursuant to Section 2.08(a) or (b) and (ii)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each applicable Lender’s Term
Loan Commitment on the Third Restatement Effective Date is set forth in such
Lender’s Lender Addendum or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Term Loan Commitment, as the case may be. The
initial aggregate amount of the Lenders’ Term Loan Commitments on the Third
Restatement Effective Date is $800,000,000.

“Term Loan Maturity Date” means the seventh anniversary of the Third
Restatement Effective Date.

“Term Loan Note” means a promissory note of GEO payable to the order of any Term
Loan Lender, substantially in the form of Exhibit A-1 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of GEO to such Lender resulting from
outstanding Term Loans, and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.

“Term Loans” means the term loans described in Section 2.01(c).

“Third Amendment” means Amendment No. 1 to the Existing Agreement dated as of
the Third Amendment Effective Date.

“Third Amendment Effective Date” means May 19, 2016.

“Third Restatement Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.03).

“Title Companies” has the meaning assigned thereto in Section 5.10(a)(ii).

“Total Leverage Ratio” means, on any date, the ratio of (a) the result of the
following calculation: (i) the aggregate outstanding principal amount of all
Indebtedness of GEO, its Subsidiaries and the Other Consolidated Persons on such
date (calculated on a consolidated basis without duplication in accordance with
GAAP) minus (ii) the sum of (x) the aggregate amount (not less than zero) of
Unrestricted Cash on such date plus (y) the aggregate outstanding principal
amount of all Indebtedness of the Unrestricted

 

37



--------------------------------------------------------------------------------

Subsidiaries and the Other Consolidated Persons on such date that is
Non-Recourse to GEO and its Restricted Subsidiaries plus (z) to the extent
included in the calculation under the clause (a)(i) of this definition, the
undrawn amount of all outstanding Letters of Credit on such date to (b) Adjusted
EBITDA for the period of four fiscal quarters of GEO ending on or most recently
ended prior to such date.

“Transactions” means the execution, delivery and performance by each Loan Party
of Loan Documents to which it is, or is intended to be, a party, the borrowing
of Loans, the use of the proceeds thereof, and the issuance, amendment, renewal
or extension of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted BBSW Rate or the
Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, if the context so requires, any other applicable
jurisdiction.

“U.S. Borrower” means a Borrower that is United States person within the meaning
of Section 7701(a)(30) of the Code; it being understood that, as of the Third
Restatement Effective Date, each Borrower is a U.S. Borrower.

“Unrestricted Cash” means cash and Permitted Investments held by GEO and its
Restricted Subsidiaries that are not subject to any Lien or preferential
arrangement in favor of any Person to protect such Person against loss and are
not part of any funded reserve established by GEO or any of its Restricted
Subsidiaries required by GAAP.

“Unrestricted Subsidiary” means any Subsidiary of GEO identified on the Third
Restatement Effective Date in the Disclosure Supplement as an Unrestricted
Subsidiary or which qualifies as an Unrestricted Subsidiary after the Third
Restatement Effective Date pursuant to Section 5.09(d); provided that (i) such
Unrestricted Subsidiary meets the requirements set forth in Section 5.09(d) and
(ii) none of (x) Corrections or (y) unless the Australian Borrower Resignation
Date shall have occurred, any Australian Borrower, in each case shall be an
Unrestricted Subsidiary.

“Unrestricted Subsidiary Debt” means Indebtedness of any one or more
Unrestricted Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” means, at any time, the excess at such time of current assets
(excluding cash and cash equivalents) over current liabilities (excluding the
current portion of long-term debt) of GEO, its Subsidiaries and the Other
Consolidated Persons (determined on a consolidated basis without duplication in
accordance with GAAP).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Loan”), by Type (e.g., an “ABR Loan”) or by Class and Type (e.g., a “Syndicated
ABR Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Syndicated Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and Type
(e.g., a “Syndicated ABR Borrowing”). Loans, Borrowings and RCF LCs may also be
identified by Currency.

 

38



--------------------------------------------------------------------------------

Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. Any
reference herein to “the date hereof”, “the date of this Agreement” and words of
similar import shall be deemed to mean the Third Restatement Effective Date.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein, including in
Section 6.08), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
supplemented, re-enacted or redesignated from time to time and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that, if GEO
notifies the Administrative Agent that GEO requests an amendment to any
provision hereof to eliminate the effect of any change in GAAP occurring or with
application after the date hereof on the operation of such provision (or if the
Administrative Agent notifies GEO that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. To enable the ready and consistent determination of compliance with
the covenants set forth in Article VI, GEO will comply with Section 5.12.

Section 1.05    Currencies; Currency Equivalents. At any time, any reference in
the definition of the term “Agreed Foreign Currency” or in any other provision
of this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the date hereof. Except as otherwise expressly provided
herein, for purposes of determining:

(i)    whether the amount of any Revolving Credit Borrowing or RCF LC, together
with all other Revolving Credit Borrowings and RCF LCs then outstanding or to be
borrowed or issued at the same time that such Revolving Credit Borrowing or RCF
LC is outstanding, would exceed the aggregate amount of the Revolving Credit
Commitments,

(ii)    whether the amount of any Multicurrency Subfacility Borrowing, together
with all other Multicurrency Subfacility Borrowings then outstanding or to be
borrowed at the same time that such Multicurrency Subfacility Borrowing is
outstanding, would exceed the aggregate amount of the Multicurrency Subfacility
Commitments,

 

39



--------------------------------------------------------------------------------

(iii)    the aggregate unutilized amount of the Commitments of any Class,

(iv)    the Revolving Credit Exposure or the LC Exposure of any Class, or

(v)    the Dollar equivalent amount of any AUD LC,

the outstanding face amount of any Letter of Credit that is denominated in any
Foreign Currency and the outstanding principal amount of any Multicurrency
Subfacility Loan denominated in any Foreign Currency shall be deemed to be the
Dollar Equivalent of the amount of the Foreign Currency (x) of such Letter of
Credit determined as of the date of such Letter of Credit or (y) of such
Multicurrency Subfacility Loan determined as of the date of such Multicurrency
Subfacility Loan (determined in accordance with the last sentence of the
definition of “Interest Period”).

Wherever in this Agreement in connection with a Multicurrency Subfacility
Borrowing, conversion, continuation or prepayment of a Eurodollar Multicurrency
Subfacility Loan or the issuance, amendment or extension of a Letter of Credit
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Multicurrency Subfacility Borrowing, Eurodollar Multicurrency
Subfacility Loan or Letter of Credit is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Foreign Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the applicable
Issuing Lender, as the case may be.

Section 1.06    Change in Currency.

(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful Currency after the Third Amendment Effective Date shall be
redenominated into Euros at the time of such adoption (in accordance with the
EMU Legislation). If, in relation to the Currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
Currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Multicurrency Subfacility Borrowing in the
Currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be necessary to reflect the adoption of the Euro by any member state
of the European Union and any relevant market conventions or practices relating
to the Euro.

(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be necessary to reflect a change in Currency of any other country and
any relevant market conventions or practices relating to the change in Currency.

Section 1.07    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the aggregate
amount available to be drawn under such Letter of Credit at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of the Letter of Credit Documents related thereto, provides for one or
more automatic increases in the stated amount thereof (or the aggregate amount
available to be drawn thereunder), the amount of such Letter of Credit (other
than for purposes of Section 2.11) shall be deemed to be the maximum aggregate
amount available to be drawn under such Letter of Credit after giving effect to
all such increases.

 

40



--------------------------------------------------------------------------------

Section 1.08    Australian Terms. In this Agreement, “inability to pay its debts
as they fall due” will, in relation to any Subsidiary of GEO incorporated in
Australia, be deemed to include that Subsidiary to the extent that it is:
(a) taken under the Australian Corporations Act to be unable to pay its debts as
they fall due; or (b) the subject of an event described in section 459C(2)(b) or
section 585 of the Australian Corporations Act.

Section 1.09    Australian Code of Banking Practice. The parties to this
Agreement agree that the Australian Code of Banking Practice published by the
Australian Bankers’ Association does not apply to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby.

ARTICLE II

THE CREDITS

Section 2.01    The Commitments; Revolving Credit Loans; Multicurrency
Subfacility Loans; Term Loans; Incremental Term Loans. Subject to the terms and
subject to the conditions set forth herein, the Lenders severally agree to make
Loans, in each case as set forth below:

(a)    Revolving Credit Loans. Each Revolving Credit Lender having an Available
Revolving Credit Commitment agrees, subject to the terms and conditions set
forth herein, to make Revolving Credit Loans in Dollars to the Borrowers, from
time to time during the Revolving Credit Availability Period, in an aggregate
principal amount that will result in neither (x) the sum of such Lender’s
Revolving Credit Exposure plus the outstanding principal amount of such Lender’s
Multicurrency Subfacility Loans exceeding such Lender’s Revolving Credit
Commitment nor (y) the sum of the total Revolving Credit Exposures plus the
aggregate outstanding principal amount of Multicurrency Subfacility Loans
exceeding the total Revolving Credit Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Credit Loans.

(b)    Multicurrency Subfacility Loans. Each Multicurrency Subfacility Lender
agrees, subject to the terms and conditions set forth herein, to make
Multicurrency Subfacility Loans (i) in any Agreed Foreign Currency to the
Borrowers and (ii) unless the Australian Borrower Resignation Date shall have
occurred, in Australian Dollars to any Australian Borrower, in each case from
time to time during the Multicurrency Subfacility Availability Period, in an
aggregate principal amount that will result in none of (i) the outstanding
principal amount of Multicurrency Subfacility Loans of such Lender exceeding
such Lender’s Multicurrency Subfacility Commitment, (ii) the aggregate
outstanding amount of Multicurrency Subfacility Loans exceeding the total
Multicurrency Subfacility Commitments, (iii) the sum of the Revolving Credit
Exposure of such Lender plus the outstanding principal amount of Multicurrency
Subfacility Loans of such Lender exceeding such Lender’s Revolving Credit
Commitment, or (iv) the sum of the total Revolving Credit Exposures plus the
aggregate outstanding amount of Multicurrency Subfacility Loans exceeding the
total Revolving Credit Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, (i) the Borrowers may borrow, prepay
and reborrow Multicurrency Subfacility Loans denominated in any Agreed Foreign
Currency and (ii) the Australian Borrowers may borrow, prepay and reborrow
Multicurrency Subfacility Loans denominated in Australian Dollars.

 

41



--------------------------------------------------------------------------------

(c)    Term Loans. Each Term Loan Lender having a Term Loan Commitment agrees,
subject to the terms and conditions set forth herein, to make Term Loans in
Dollars to GEO on the Third Restatement Effective Date in an aggregate principal
amount not exceeding the Term Loan Commitment of such Lender on the Third
Restatement Effective Date. Amounts prepaid or repaid in respect of Term Loans
may not be reborrowed.

(d)    Incremental Term Loans. In addition to Borrowings of Revolving Credit
Loans, Multicurrency Subfacility Loans and Term Loans pursuant to
Section 2.01(a), (b) or (c) above, respectively, at any time and from time to
time, GEO may request that any one or more of the Lenders or, at the option of
GEO, other financial institutions or funds selected by GEO offer to enter into
commitments to make additional term loans (“Incremental Term Loans”) to GEO, in
Dollars, under this Section 2.01(d). In the event that one or more of the
Lenders or such other financial institutions or funds offer, in their sole
discretion, to enter into such commitments, and such Lenders or financial
institutions or funds and GEO agree as to the amount of such commitments that
shall be allocated to the respective Lenders or financial institutions or funds
making such offers and the fees (if any) to be payable by GEO in connection
therewith, such Lenders or financial institutions or funds shall become
obligated to make Incremental Term Loans under this Agreement in an amount equal
to the amount of their respective Incremental Term Loan Commitments (and such
financial institutions shall become “Incremental Lenders” hereunder). The
Incremental Term Loans to be made pursuant to any such agreement between GEO and
any such Incremental Lenders in response to any such request by GEO shall be
deemed to be a separate “Series” of Incremental Term Loans hereunder for all
purposes of this Agreement.

Anything herein to the contrary notwithstanding:

(i) the minimum aggregate principal amount of Incremental Term Loan Commitments
entered into pursuant to any such request (and, accordingly, the minimum
aggregate principal amount of any Series of Incremental Term Loans) shall be (A)
$20,000,000 or a larger multiple of $1,000,000 or (B) any other amount consented
to by the Administrative Agent;

(ii) the aggregate principal amount of all Incremental Term Loan Commitments
established after the Third Restatement Effective Date plus the aggregate
principal amount of all Revolving Credit Commitment Increases obtained after the
Third Restatement Effective Date shall not exceed the Incremental Cap;

(iii) the Incremental Term Loans shall be subject to, and entitled to the
benefits of, the collateral security and Guarantees provided for herein and in
the other Loan Documents on an equal and ratable basis with each other Loan
hereunder;

(iv) except as otherwise expressly provided herein, the Incremental Term Loans
of any Series shall have the interest rate and upfront, participation and other
fees as shall be agreed upon by GEO and the applicable Incremental Lenders;

(v) the Incremental Term Loans of any Series shall (i) have the commitment
reduction schedule (if any), amortization and maturity date as shall be agreed
upon by GEO and the applicable Incremental Lenders; provided that (A) the
maturity for such Series of Incremental Term Loans shall not be earlier than the
Term Loan Maturity Date and (B) the weighted average-life-to-maturity for such
Series of Incremental Term Loans shall not be shorter than the weighted
average-life-to-maturity for the Term Loans, and (ii) share in any mandatory
prepayment (other than scheduled amortization payments) of Loans hereunder on a
pro rata basis as provided in Section 2.10(b); provided that GEO and the
applicable Incremental Lenders shall be permitted, in their sole discretion, to
elect to prepay or receive, as applicable, any such prepayments on a less than
pro rata basis (but not on a greater than pro rata basis); and

 

42



--------------------------------------------------------------------------------

(vii) the Incremental Term Loans of any Series shall be subject to such
conditions to effectiveness and initial credit extension as shall be agreed upon
by the applicable Incremental Lenders, GEO and the Administrative Agent (which
agreement by the Administrative Agent shall not be unreasonably withheld);
provided that GEO shall be in compliance with Section 5.11(c) as of such date;
provided, further that GEO and the applicable Incremental Lenders shall be
permitted to modify or waive (without the need for consent or approval from any
other Lender or the Administrative Agent) any or all of the conditions to the
initial Borrowing of the applicable Incremental Term Loans (but not, for the
avoidance of doubt, any requirements hereunder with respect to any Incremental
Term Loan Commitment itself) set forth in this Agreement, including Section 4.02
(other than with respect to (x) the absence of any Event of Default under any of
Sections 7.01(a), (b), (h), (i) or (j), (y) the accuracy of customary “specified
representations” or (z) the immediately preceding proviso), in any transaction
where the net cash proceeds of such Incremental Term Loan will be used to fund a
Permitted Acquisition or other acquisition permitted under this Agreement.

Following the acceptance by GEO of the offers made by any one or more Lenders to
make any Series of Incremental Term Loans pursuant to the foregoing provisions
of this Section 2.01(d), each such Incremental Lender in respect of such Series
of Incremental Term Loans severally agrees, on the terms and conditions of this
Agreement, to make such Incremental Term Loans to GEO on a Business Day (an
“Incremental Term Loan Funding Date”) during the period from and including the
date of such acceptance to and including the commitment termination date
specified in the agreement entered into with respect to such Series (such
agreement, an “Incremental Term Loan Amendment”) in an aggregate principal
amount up to but not exceeding the amount of the Incremental Term Loan
Commitment of such Incremental Lender in respect of such Series as in effect
from time to time. Amounts prepaid or repaid in respect of Incremental Term
Loans may not be reborrowed.

Notwithstanding anything to the contrary in Section 9.02, the Lenders hereby
irrevocably agree that the Administrative Agent, the Lenders providing such
Incremental Term Loan Commitments and the applicable Loan Parties may effect
amendments to this Agreement and the other Loan Documents of a technical or
administrative nature (without any further consent of any other party to such
Loan Document) as may be necessary, appropriate or desirable, in the reasonable
opinion of the Administrative Agent and GEO, in order to establish and implement
any Incremental Term Loans or Commitments in respect thereof pursuant to, and in
accordance with, this Section 2.01(d).

Section 2.02    Loans and Borrowings.

(a)    Obligations of Lenders. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b)    Type of Loans. Subject to Section 2.12, each Syndicated Borrowing shall
be comprised entirely of ABR Loans or of Eurodollar Loans denominated in a
single Currency as GEO may request in accordance herewith. Each Swingline Loan
shall be an ABR Loan. Each ABR Loan shall be denominated in Dollars. Each Lender
at its option may make any Loan or provide any other extension of credit or fund
any other obligation hereunder by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

 

43



--------------------------------------------------------------------------------

(c)    Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Borrowing shall be in an aggregate amount of $2,500,000 or a larger multiple of
$1,000,000. Each Syndicated ABR Borrowing shall be in an aggregate amount equal
to $1,000,000 or a larger multiple of $1,000,000; provided that a Syndicated ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments of the applicable Class or (in the case of a
Revolving Credit ABR Borrowing) that is required to finance the reimbursement of
an RCF LC Disbursement as contemplated by Section 2.05(f). Each Swingline Loan
shall be in an amount equal to $100,000 or a larger multiple of $100,000.
Borrowings of more than one Class, Type and Currency may be outstanding at the
same time; provided that there shall not at any time be more than a total of
fifteen Eurodollar Borrowings outstanding.

(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, no Borrower or Australian Borrower shall be entitled to request
(or to elect to convert to or continue as a Eurodollar Borrowing):

(i)    any Revolving Credit Borrowing or Multicurrency Subfacility Borrowing if
the Interest Period requested therefor would end after the Revolving Credit
Commitment Termination Date;

(ii)    any Term Borrowing if the Interest Period requested therefor would end
after the applicable Term Loan Maturity Date;

(iii)    any Term Borrowing of either Class if the Interest Period requested
therefor would commence before and end after any Principal Payment Date unless,
after giving effect thereto, the aggregate principal amount of the Term Loans of
such Class having Interest Periods that end after such Principal Payment Date
shall be equal to or less than the aggregate principal amount of the Term Loans
of such Class permitted to be outstanding after giving effect to the payments of
principal required to be made on such Principal Payment Date; and

(iv)    any Borrowing of a Series of Incremental Term Loans if the Interest
Period requested therefor would commence before and end after (x) the final
maturity date for such Series or (y) any date specified for the amortization of
such Series unless, in the case of this clause (y), after giving effect thereto,
the aggregate principal amount of the Incremental Term Loans of such Series
having Interest Periods that end after such date shall be equal to or less than
the aggregate principal amount of the Incremental Term Loans of such Series
permitted to be outstanding after giving effect to the payments of principal
required to be made on such date.

Section 2.03    Requests for Syndicated Borrowings.

(a)    Notices. To request a Syndicated Borrowing, GEO shall notify the
Administrative Agent of such request (i) in the case of a Eurodollar Borrowing
denominated in Dollars, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing, (ii) in the case of a
Eurodollar Borrowing denominated in a Foreign Currency, not later than 11:00
a.m., London time, five Business Days before the date of the proposed Borrowing,
or (iii) in the case of a Syndicated ABR Borrowing, not later than noon, New
York City time, on the Business Day before the date of the proposed Borrowing;
provided that any such notice of a Revolving Credit ABR Borrowing to finance the
reimbursement of an RCF LC Disbursement as contemplated by Section 2.05(f) may
be given not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each Borrowing Request shall be irrevocable and shall be
signed by GEO.

 

44



--------------------------------------------------------------------------------

(b)    Content of Borrowing Requests. Each Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)    whether the requested Borrowing is to be a Revolving Credit Borrowing, a
Multicurrency Subfacility Borrowing, Term Borrowing or Incremental Borrowing;

(ii)    the aggregate amount and, in the case of a Multicurrency Subfacility
Borrowing, the Currency, of the requested Borrowing;

(iii)    the date of such Borrowing, which shall be a Business Day;

(iv)    in the case of a Term Borrowing or a Revolving Credit Borrowing
denominated in Dollars, whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;

(v)    in the case of a Eurodollar Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d);

(vi)    in the case of a Multicurrency Subfacility Borrowing, whether such
Borrowing is to be borrowed by an Australian Borrower or the Borrowers; and

(vii)    the location and number of the account of a Borrower or an Australian
Borrower, as the case may be, to which funds are to be disbursed, which shall
comply with the requirements of Section 2.06.

(c)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

(d)    Failure to Elect. If no election as to the Type of a Syndicated Borrowing
is specified, then the requested Borrowing shall be an ABR Borrowing unless such
Borrowing is a Multicurrency Subfacility Borrowing, in which case the requested
Multicurrency Subfacility Borrowing shall be a Eurodollar Borrowing denominated
in the Agreed Foreign Currency that has been specified in the applicable
Borrowing Request. If no Interest Period is specified with respect to any
requested Eurodollar Borrowing, GEO shall be deemed to have selected an Interest
Period of one month’s duration.

Section 2.04    Swingline Loans.

(a)    Agreement to Make Swingline Loans. Subject to the terms and conditions
set forth herein, each Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during the Revolving Credit Availability Period, in
Dollars, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $40,000,000 or (ii) the sum of the total Revolving Credit Exposures
plus the aggregate outstanding principal amount of Multicurrency Subfacility
Loans exceeding the total Revolving Credit Commitments, provided that such
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

 

45



--------------------------------------------------------------------------------

(b)    Notice of Swingline Loans. To request a Swingline Loan, GEO shall notify
the Administrative Agent of such request in writing, not later than 1:00 p.m.,
New York City time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the applicable Swingline Lender of any such notice
received from GEO. Such Swingline Lender shall make each Swingline Loan
available to the Borrowers by means of a credit to the general deposit account
of a Borrower (as designated by GEO in writing) with such Swingline Lender (or,
in the case of a Swingline Loan made to finance the reimbursement of an RCF LC
Disbursement as provided in Section 2.05(f), by remittance to the respective RCF
LC Issuer) by 2:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c)    Participations by Lenders in Swingline Loans. The applicable Swingline
Lender may by written notice given to the Administrative Agent not later than
10:00 a.m., New York City time, on any Business Day require the Revolving Credit
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Credit Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Revolving Credit Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Credit
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above in this Section 2.04(c), to pay to the Administrative Agent, for
the account of such Swingline Lender, such Revolving Credit Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this Section 2.04(c) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Credit Lender
shall comply with its obligation under this Section 2.04(c) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Revolving Credit Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to such Swingline Lender the amounts so
received by it from the Revolving Credit Lender.

The Administrative Agent shall notify GEO of any participations in any Swingline
Loan acquired pursuant to the preceding provisions of this Section 2.04(c), and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to a Swingline Lender. Any amounts received by a
Swingline Lender from the Borrowers (or other party on behalf of the Borrowers)
in respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made their payments pursuant to the preceding provisions
of this Section 2.04(c) and to such Swingline Lender, as their interests may
appear, provided that any such payment so remitted shall be repaid to such
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrowers for any reason.
The purchase of participations in a Swingline Loan pursuant to this
Section 2.04(c) shall not relieve the Borrowers of any default in the payment
thereof.

Section 2.05    Letters of Credit.

(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, GEO may request (i) any RCF
LC Issuer (other than, after the Third Amendment Effective Date, JPMC, unless
JPMC shall have consented thereto by written notice to GEO

 

46



--------------------------------------------------------------------------------

and the Administrative Agent) to issue, at any time and from time to time during
the Revolving Credit Availability Period, RCF LCs for the account of the
Borrowers in such form as is acceptable to the Administrative Agent and such RCF
LC Issuer in its reasonable determination, which RCF LCs may be denominated in
Dollars or in any Agreed Foreign Currency and (ii) any AUD LC Issuer to issue,
at any time and from time to time during the AUD LC Availability Period, AUD LCs
for the account of GEO in such form as is acceptable to the Administrative
Agent, GEO and such AUD LC Issuer (in its reasonable determination), which AUD
LCs shall be denominated in Australian Dollars. RCF LCs issued hereunder shall
constitute utilization of the Revolving Credit Commitments. AUD LCs issued
hereunder shall constitute utilization of the Australian LC Facility
Commitments. Subject to the requirements and conditions set forth in the
definition of “Rollover Letters of Credit” in Section 1.01, following written
notice from GEO to the Administrative Agent (which notice shall have been
acknowledged and accepted by the relevant RCF LC Issuer), each Rollover Letter
of Credit shall be deemed to have been issued pursuant hereto on the date the
relevant Permitted Acquisition shall have been consummated, and as of and from
such date shall be subject to and governed by the terms and conditions hereof.

(b)    Notice of Issuance, Amendment, Renewal or Extension; Auto-Extension RCF
LCs.

(i)    To request the issuance of an RCF LC (or the amendment, renewal or
extension of an outstanding RCF LC), GEO shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the respective RCF LC Issuer) to an RCF LC Issuer selected by it and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of
an RCF LC, or identifying the RCF LC to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such RCF LC is to expire (which shall comply
with Section 2.05(d)), the amount and Currency of such RCF LC, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such RCF LC. Such notice shall be
given to the Administrative Agent (i) in the case of an RCF LC to be denominated
in Dollars, not later than 4:00 p.m., New York City time, three Business Days
before the date of the proposed issuance, amendment, renewal or extension and
(ii) in the case of an RCF LC to be denominated in a Foreign Currency, not later
than 4:00 p.m., London time, three Business Days (or four Business Days if
longer notice is determined by the Administrative Agent to be required) before
the date of the proposed issuance, amendment, renewal or extension. The RCF LC
Issuer shall promptly notify each Revolving Credit Lender of the issuance of any
RCF LC and upon request by any such Lender, furnish to such Lender a copy of
such RCF LC and the amount of such Lender’s participation therein.

(ii)    If GEO or the Borrowers so request in any applicable application for an
RCF LC, the RCF LC Issuer may, in its sole discretion, agree to issue an RCF LC
that has automatic extension provisions (each, an “Auto-Extension RCF LC”);
provided that any such Auto-Extension RCF LC must permit the RCF LC Issuer to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such RCF LC) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such RCF LC is
issued. Once an Auto-Extension RCF LC has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the RCF LC
Issuer to permit the extension of such RCF LC at any time to an expiry date not
later than the date that is five Business Days prior to the Revolving Credit
Commitment Termination Date; provided, however, that the RCF LC Issuer shall not
permit any such extension if (A) the RCF LC Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such RCF LC
in its revised form (as

 

47



--------------------------------------------------------------------------------

extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.05(c) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or any Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the RCF LC Issuer not to permit such extension.

(iii)    To request the issuance of an AUD LC (or the amendment, renewal or
extension of an outstanding AUD LC), GEO shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the respective AUD LC Issuer) to an AUD LC Issuer selected by it and
the Administrative Agent a notice, in a form approved by the Administrative
Agent and signed by the Borrower (an “AUD LC Request”), requesting the issuance
of an AUD LC, or identifying the AUD LC to be renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such AUD LC is to expire (which shall not be
earlier than one year after issuance thereof, except as required by
Section 2.05(d)), the amount of such AUD LC, whether such AUD LC is to be an AUD
FLOC or an AUD PLOC, the name and address of the beneficiary thereof, whether
such AUD LC is requested on a Competitive Bid basis and such other information
as shall be necessary to prepare, renew or extend such AUD LC. Such notice shall
be given to the Administrative Agent not later than 10:00 a.m., New York City
time, four Business Days before the date of the proposed issuance, amendment,
renewal or extension (the “AUD LC Request Time”). The AUD LC Issuer shall
promptly notify each Australian LC Facility Lender of the AUD LC Issuer’s
receipt of any AUD LC Request, furnish to such Lenders a copy of such AUD LC
Request and take such other actions in respect of such AUD LC Request as are
provided in Section 2.05(l).

(iv)    If requested by the applicable Issuing Lender, the Borrowers, with
respect to any RCF LC, or GEO, with respect to any AUD LC, shall also submit a
Letter of Credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit.

(v)    In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Letter of Credit Documents,
the terms and conditions of this Agreement shall control.

(c)    Limitations.

(i)    An RCF LC shall be issued, amended, renewed or extended only if, after
giving effect to such issuance, amendment, renewal or extension, (A) the
aggregate RCF LC Exposure shall not exceed $300,000,000, (B) the sum of the
total Revolving Credit Exposure plus the aggregate outstanding principal amount
of Multicurrency Subfacility Loans shall not exceed the total Revolving Credit
Commitments, and (C) the sum of any Revolving Credit Lender’s Revolving Credit
Exposure plus the outstanding principal amount of such Lender’s Multicurrency
Subfacility Loans (if any) shall not exceed such Lender’s Revolving Credit
Commitment (and upon issuance, amendment, renewal or extension of each RCF LC
the Borrowers shall be deemed to represent and warrant as to the foregoing).

(ii)    An AUD LC shall be issued, renewed or extended only if, after giving
effect to such issuance, amendment, renewal or extension, (A) the aggregate AUD
LC Exposure shall not exceed (x) on or prior to the AUD PLOC Maturity Date, the
aggregate amount of Australian LC Commitments at such time, and (y) after the
AUD PLOC Maturity Date, the AUD

 

48



--------------------------------------------------------------------------------

FLOC Sublimit and, solely with respect to the issuance, amendment, renewal or
extension of any AUD FLOC, the aggregate AUD LC Exposure in respect of AUD FLOCs
shall not exceed the AUD FLOC Sublimit, and (B) no Australian LC Facility
Lender’s AUD LC Exposure shall exceed such Lender’s Australian LC Facility
Commitment (and upon issuance, amendment, renewal or extension of each AUD LC,
GEO shall be deemed to represent and warrant as to the foregoing).

(iii)    Any Issuing Lender shall not be under any obligation to issue any
Letter of Credit if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain such Issuing
Lender from issuing such Letter of Credit, or any law applicable to such Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Third Amendment
Effective Date, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Third Amendment Effective Date
and which such Issuing Lender in good faith deems material to it.

(d)    Expiration Date. Each RCF LC shall expire at or prior to the close of
business on the earlier of (i) the date reasonably satisfactory to the
applicable RCF LC Issuer and (ii) the date that is five Business Days prior to
the Revolving Credit Commitment Termination Date; provided, that such date may
be later than the date that is five Business Days prior to the Revolving Credit
Commitment Termination Date if and so long as such RCF LC is cash collateralized
no later than such fifth prior Business Day in accordance with Section 2.05(k).

Each AUD LC shall expire at or prior to the close of business on the earlier of
(i) the date reasonably satisfactory to the applicable AUD LC Issuer (which date
shall be no earlier than (x) in the case of any AUD FLOC, the first anniversary
of the issuance thereof, or (y) in the case of any AUD PLOC, the earliest
expiration date acceptable to the beneficiary thereof at the time the AUD LC
Request in respect of such AUD PLOC is made pursuant to Section 2.05(b), as
represented to the Administrative Agent and the AUD LC Issuer by GEO in writing
at such time) and (ii) the date that is five Business Days prior to (x) the AUD
PLOC Maturity Date, in the case of any AUD PLOC, or (y) the Australian LC
Facility Termination Date, in the case of any AUD FLOC; provided that such date
may be later than the date that is five Business Days prior to the AUD PLOC
Maturity Date or the Australian LC Facility Termination Date, as applicable, if
and so long as such AUD LC is cash collateralized no later than such fifth prior
Business Day in accordance with Section 2.05(k).

(e)    Participations.

(i)    By the issuance of an RCF LC (or an amendment to an RCF LC increasing the
amount thereof) by any RCF LC Issuer, and without any further action on the part
of such RCF LC Issuer or the Lenders, such RCF LC Issuer hereby grants to each
Revolving Credit Lender, and each Revolving Credit Lender hereby acquires from
such RCF LC Issuer, a participation in such RCF LC equal to such Revolving
Credit Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such RCF LC. Each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this
Section 2.05(e)(i) in respect of RCF LCs is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any RCF LC or the occurrence and continuance of a Default or
reduction or termination of the Commitments.

 

49



--------------------------------------------------------------------------------

(ii)    In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the respective RCF LC Issuer, such
Revolving Credit Lender’s Applicable Percentage of the Dollar Equivalent of each
RCF LC Disbursement made by an RCF LC Issuer promptly upon the request of such
RCF LC Issuer at any time from the time of such RCF LC Disbursement until such
RCF LC Disbursement is reimbursed by the Borrowers or at any time after any
reimbursement payment is required to be refunded to the Borrowers for any
reason. Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each such payment shall be made in the same manner as
provided in Section 2.06 with respect to Loans made by such Revolving Credit
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the respective RCF LC Issuer the amounts so received by it from
the Revolving Credit Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrowers pursuant to Section 2.05(f), the
Administrative Agent shall distribute such payment to the respective RCF LC
Issuer or, to the extent that the Revolving Credit Lenders have made payments
pursuant to this paragraph to reimburse such RCF LC Issuer, then to such
Revolving Credit Lenders and such RCF LC Issuer as their interests may appear.
Any payment made by a Revolving Credit Lender pursuant to this paragraph to
reimburse an RCF LC Issuer for any RCF LC Disbursement shall not constitute a
Loan and shall not relieve the Borrowers of their obligation to reimburse such
RCF LC Disbursement.

(iii)    By the issuance of an AUD LC by any AUD LC Issuer, and without any
further action on the part of such AUD LC Issuer or the Lenders, such AUD LC
Issuer hereby grants to each Australian LC Facility Lender or, if such AUD LC is
a Competitive AUD LC, each Competitive Australian LC Facility Lender in respect
of such Competitive AUD LC, and each such Lender hereby acquires from such AUD
LC Issuer, a participation in such AUD LC equal to such Australian LC Facility
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such AUD LC or, in the case of a Competitive AUD LC, a participation in
such Competitive AUD LC equal to such Competitive Australian LC Facility
Lender’s Competitive AUD LC Percentage of the aggregate amount available to be
drawn under such Competitive AUD LC. Each Australian LC Facility Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.05(e)(iii) in respect of AUD LCs is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any renewal
or extension of any AUD LC or the occurrence and continuance of a Default or
reduction or termination of the applicable Commitments.

(iv)    In consideration and in furtherance of the foregoing, each Australian LC
Facility Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the respective AUD LC Issuer, such
Australian LC Facility Lender’s Applicable Percentage or Competitive AUD LC
Percentage, as the case may be, of each AUD LC Disbursement made by an AUD LC
Issuer in respect of an AUD LC in which such Australian LC Facility Lender has
acquired a participation pursuant to Section 2.05(e)(iii) (or pursuant to
Section 2.18 or otherwise) within two Business Days following the request of
such AUD LC Issuer at any time from the time of such AUD LC Disbursement until
such AUD LC Disbursement is reimbursed by GEO or at any time after any
reimbursement payment is required to be refunded to GEO for any reason. Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.06 with respect to Loans made by Lenders (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Australian LC
Facility Lenders), and the Administrative Agent shall promptly pay to the
respective AUD LC Issuer the amounts so received by it from the Australian LC
Facility Lenders. Promptly following receipt by the

 

50



--------------------------------------------------------------------------------

Administrative Agent of any payment from GEO pursuant to Section 2.05(f), the
Administrative Agent shall distribute such payment to the respective AUD LC
Issuer or, to the extent that the Australian LC Facility Lenders have made
payments pursuant to this paragraph to reimburse such AUD LC Issuer, then to
such Australian LC Facility Lenders and such AUD LC Issuer as their interests
may appear. Any payment made by a Australian LC Facility Lender pursuant to this
paragraph to reimburse an AUD LC Issuer for any AUD LC Disbursement shall not
constitute a loan to GEO and shall not relieve GEO of its obligation to
reimburse such AUD LC Disbursement.

(f)    Reimbursement. If an RCF LC Issuer shall make any RCF LC Disbursement in
respect of an RCF LC, the Borrowers shall reimburse such RCF LC Issuer in
respect of such RCF LC Disbursement by paying to the Administrative Agent an
amount equal to the Dollar Equivalent of such RCF LC Disbursement not later than
4:00 p.m., New York City time, on (i) the Business Day that any Borrower
receives notice of such RCF LC Disbursement, if such notice is received prior to
11:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that any Borrower receives such notice, if such notice is not received
prior to such time, provided that, if the Dollar Equivalent of such RCF LC
Disbursement is not less than $1,000,000, the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or Section 2.04 that such payment be financed with a Revolving
Credit ABR Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting Revolving Credit ABR Borrowing or
Swingline Loan. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Revolving Credit Lender of the applicable
RCF LC Disbursement, the payment then due from the Borrowers in respect thereof
and such Revolving Credit Lender’s Applicable Percentage of the Dollar
Equivalent thereof.

If an AUD LC Issuer shall make any AUD LC Disbursement in respect of an AUD LC,
GEO shall reimburse such AUD LC Issuer in respect of such AUD LC Disbursement by
paying to the Administrative Agent the amount of such AUD LC Disbursement not
later than 4:00 p.m., New York City time, on the fifth Business Day following
the day that GEO receives notice of such AUD LC Disbursement. If GEO fails to
make such payment when due, the Administrative Agent shall notify each
Australian LC Facility Lender (or, in the case of an AUD LC Disbursement in
respect of a Competitive AUD LC, each Australian LC Facility Lender with a
participation in the relevant Competitive AUD LC) of the applicable AUD LC
Disbursement, the payment then due from GEO in respect thereof and such
Australian LC Facility Lender’s Applicable Percentage or Competitive AUD LC
Percentage thereof, as applicable. Notwithstanding anything in this Agreement to
the contrary, and in addition to (and without limiting) any provision of
Section 9.02, no subordination of any obligation of GEO to reimburse the AUD LC
Issuer pursuant to this Section 2.05(f) for any AUD LC Disbursement shall be
effective without the prior written consent of each Australian LC Facility
Lender.

(g)    Obligations Absolute. The Borrowers’ or GEO’s, as applicable, obligations
to reimburse LC Disbursements as provided in Section 2.05(f) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement in such draft or other document being untrue or
inaccurate in any respect, (iii) payment by the respective Issuing Lender under
a Letter of Credit against presentation of a draft or other document that does
not comply strictly with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.05(g),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ or GEO’s, as applicable, obligations hereunder.

 

51



--------------------------------------------------------------------------------

Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
respective Issuing Lender or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder) or any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Lender;
provided that the foregoing shall not be construed to excuse an Issuing Lender
from liability to the Borrowers, with respect to any RCF LC, or GEO, with
respect to any AUD LC, to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers and GEO, as applicable, to the extent permitted by applicable law)
suffered by the Borrowers, or GEO, as applicable, that are caused by such
Issuing Lender’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Lender (as finally
determined by a court of competent jurisdiction), such Issuing Lender shall be
deemed to have exercised care in each such determination, and that:

(i)    any Issuing Lender may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii)    any Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to decline to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and

(iii)    this sentence shall establish the standard of care to be exercised by
each Issuing Lender when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

(h)    Disbursement Procedures. The Issuing Lender for any Letter of Credit
shall, within a reasonable time following its receipt thereof, examine all
documents purporting to represent a demand for payment under such Letter of
Credit. Such Issuing Lender shall promptly after such examination notify the
Administrative Agent and GEO in writing of such demand for payment and whether
such Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrowers or GEO, as applicable, of their respective obligations to
reimburse such Issuing Lender and the Lenders with respect to any such LC
Disbursement.

(i)    Interim Interest. If the Issuing Lender for any Letter of Credit shall
make any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum equal to, (i) in the case of any RCF LC
Disbursement, the rate per annum then applicable to Revolving Credit ABR Loans,
and (ii) in the case of any AUD LC Disbursement, the AUD Rate plus the
applicable Maximum AUD LC Fee Rate then in effect; provided that, if the
Borrowers, in the case of any RCF LC Disbursement, or GEO, in the case of any
AUD LC Disbursement, fails to reimburse such applicable LC Disbursement when due
pursuant to Section 2.05(f),

 

52



--------------------------------------------------------------------------------

then Section 2.12(c) shall apply. Interest accrued pursuant to this
Section 2.05(i) shall be for the account of the applicable Issuing Lender,
except that interest accrued on and after the date of payment by any Lender
pursuant to Section 2.05(f) to reimburse such Issuing Lender shall be for the
account of such Lender to the extent of such payment.

(j)    Replacement of an Issuing Lender. Any Issuing Lender may be replaced at
any time by written agreement between GEO, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Lender. At
the time any such replacement shall become effective, the applicable Borrowers
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.11(b) or (d), as applicable. From and after the effective
date of any such replacement, (i) the successor Issuing Lender shall have all
the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (ii) references
herein to the term “RCF LC Issuer”, “AUD LC Issuer” or “Issuing Lender” shall be
deemed to include, as applicable, such successor or any previous Issuing Lender,
or such successor and all previous Issuing Lenders, as the context shall
require. After the replacement of an Issuing Lender hereunder, the replaced
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(k)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that GEO receives notice from the Administrative
Agent or the Required Lenders of the Revolving Credit Loans (or, if the maturity
of the Loans has been accelerated, Revolving Credit Lenders with RCF LC Exposure
representing more than 50% of the total RCF LC Exposure) demanding the deposit
of cash collateral, (ii) the Borrowers shall be required to provide cover for
RCF LC Exposure pursuant to Section 2.10(c), or (iii) GEO shall elect to extend
the expiration date of any RCF LC pursuant to Section 2.05(d), the Borrowers
shall immediately deposit into a cash collateral account established at a
banking institution selected by the Administrative Agent (the “RCF Collateral
Account”), which account may be a “securities account” (within the meaning of
Section 8-501 of the UCC as in effect in the State of New York), in the name of
the Administrative Agent and for the benefit of the Revolving Credit Lenders, an
amount in cash equal to 103% of the Dollar Equivalent of the RCF LC Exposure as
of such date plus any accrued and unpaid interest thereon and, in the case of
cover pursuant to Section 2.10(c), the amount required under Section 2.10(c),
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to either Borrower described in Sections 7.01(h)
or (i). Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrowers under this
Agreement in respect of the Lenders’ RCF LC Exposure and the other amounts
contemplated by this paragraph.

If (i) any Event of Default shall occur and be continuing, on the Business Day
that GEO receives notice from the Administrative Agent or the Required Lenders
of the Australian LC Facility Commitments (or, if the maturity of the Loans has
been accelerated, Australian LC Facility Lenders with AUD LC Exposure
representing more than 50% of the total AUD LC Exposure) demanding the deposit
of cash collateral, (ii) GEO shall be required to provide cover for AUD LC
Exposure, or (iii) GEO shall elect to extend the expiration date of any AUD LC
pursuant to Section 2.05(d), GEO shall immediately deposit into a cash
collateral account established at a banking institution selected by the
Administrative Agent (the “AUD Collateral Account” and, together with the RCF
Collateral Account, the “Collateral Accounts”), which account may be a
“securities account” (within the meaning of Section 8-501 of the UCC as in
effect in the State of New York), in the name of the Administrative Agent and
for the benefit of the Australian LC Facility Lenders, an amount in cash equal
to 103% of the AUD LC Exposure as of such date plus any accrued and unpaid
interest thereon, provided that the obligation to deposit such cash

 

53



--------------------------------------------------------------------------------

collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to either Borrower described
in Sections 7.01(h) or (i). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of GEO
under this Agreement in respect of the Lenders’ AUD LC Exposure and the other
amounts contemplated by this paragraph.

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Collateral Accounts. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral
Accounts. Moneys in (i) the RCF Collateral Account shall be applied by the
Administrative Agent to reimburse each RCF LC Issuer for RCF LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the RCF LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of all Lenders with RCF LC Exposure), be
applied to satisfy other obligations of the Borrowers under this Agreement and
(ii) the AUD Collateral Account shall be applied by the Administrative Agent to
reimburse each AUD LC Issuer for AUD LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of GEO for the AUD LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
all Lenders with AUD LC Exposure), be applied to satisfy other obligations of
GEO under this Agreement. If the Borrowers or GEO are required to provide an
amount of cash collateral hereunder as a result of (i) the occurrence of an
Event of Default, (ii) pursuant to Section 2.10(c)(ii) or (iii) pursuant to
Section 2.05(d), such amount (to the extent not applied as aforesaid) shall be
returned to GEO within three Business Days after all Events of Default have been
cured or waived (in the case of clause (i) of this sentence), as provided in
said Section 2.10(c)(ii) (in the case of clause (ii) of this sentence) or after
the termination of the applicable Letter of Credit (in the case of clause (iii)
of this sentence).

(l)    Competitive AUD LCs.

(i)    Requests for AUD LC Bids by GEO. Subject to the terms and conditions set
forth herein, from time to time during the AUD LC Availability Period, GEO may
request (in accordance with Section 2.05(b)) the issuance, amendment, renewal or
extension of AUD LCs on a Competitive Bid basis. To request Competitive Bids,
GEO shall notify the Administrative Agent of such request pursuant to an AUD LC
Request submitted not later than the AUD LC Request Time and otherwise in
accordance with Section 2.05(b). Promptly following receipt of an AUD LC Request
requesting the issuance, amendment, renewal or extension of a Competitive AUD LC
(a “Competitive Bid Request”) in accordance with this Section 2.05(l)(i), and in
any event no later than 10:00 a.m., New York City time on the Business Day
immediately following such AUD LC Request Time (i.e., three Business Days before
the date of the proposed issuance, amendment, renewal or extension of the
relevant AUD LC), the Administrative Agent shall notify the Australian LC
Facility Lenders of the details of such Competitive Bid Request, inviting such
Lenders to submit Competitive Bids.

(ii)    Making of Competitive Bids by Lenders. Each Australian LC Facility
Lender may (but shall not have any obligation to) make up to three Competitive
Bids in response to a Competitive Bid Request. Each Competitive Bid by a Lender
must be substantially in the form of Exhibit E hereto (or such other form
approved by the Administrative Agent), must be received by the Administrative
Agent not later than 5:00 p.m., New York City time, three Business Days before
the date of the proposed issuance, amendment, renewal or extension of the

 

54



--------------------------------------------------------------------------------

relevant AUD LC and shall be irrevocable. Competitive Bids that do not conform
substantially to Exhibit E hereto (or such other form approved by the
Administrative Agent) may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender thereof as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of A$5,000,000 and an integral multiple of A$1,000,000, and
which may (x) be less than or equal to (but shall not exceed) the entire
principal amount of the Competitive AUD LC requested by GEO and (y) exceed the
amount of such Lender’s Australian LC Facility Commitment; provided that the
total AUD LC Exposure shall not at any time exceed the total Australian LC
Facility Commitments) of the Competitive AUD LC in which the Lender is willing
to participate and (ii) the minimum Competitive Bid Offered Rate(s) at which the
Lender is prepared to participate in such Competitive AUD LC or such amended,
renewed or extended Competitive AUD LC (expressed as a percentage rate per annum
in the form of a decimal to no more than four decimal places).

(iii)    Notification of Bids by Administrative Agent. The Administrative Agent
shall promptly notify GEO in writing of the Competitive Bid Offered Rate and the
amount specified in each Competitive Bid and the identity of the Lender that
shall have made such Competitive Bid.

(iv)    Acceptance of Bids. Subject only to the provisions of this paragraph,
bids shall be accepted by the Administrative Agent if, and only if, the
aggregate amount of Competitive Bids made by Lenders equals or exceeds the face
amount of the applicable AUD LC requested by GEO in the related Competitive Bid
Request. The Administrative Agent shall accept Competitive Bids made at the
lowest Competitive Bid Offered Rate until it has accepted all the Competitive
Bids made at such Competitive Bid Offered Rate or, if earlier, until the
aggregate amount of the Competitive Bids accepted at such Competitive Bid
Offered Rate equals the face amount of the requested Competitive AUD LC
specified in the related Competitive Bid Request (and, for this purpose, if the
aggregate amount of the Competitive Bids made at the same Competitive Bid
Offered Rate exceeds the face amount of the requested Competitive AUD LC
specified in the related Competitive Bid Request, such Competitive Bids shall be
accepted in part, which acceptance shall be made pro rata in accordance with the
amount of each such Competitive Bid). If the aggregate amount of the Competitive
Bids accepted at the lowest Competitive Bid Offered Rate is less than the face
amount of the requested Competitive AUD LC specified in the related Competitive
Bid Request, the Administrative Agent shall accept Competitive Bids made at
successively higher Competitive Bid Offered Rates until it has accepted all the
Competitive Bids made at the next lowest Competitive Bid Offered Rate such that
at such next lowest Competitive Bid Offered Rate or, if earlier, until the
aggregate amount of the Competitive Bids accepted at such next lowest
Competitive Bid Offered Rate, together with the aggregate amount of the
Competitive Bids accepted at all lower Competitive Bid Offered Rates, equals the
face amount of the requested Competitive AUD LC specified in the related
Competitive Bid Request (and, for this purpose, if the aggregate amount of the
Competitive Bids made at the same next lowest Competitive Bid Offered Rate, when
added to the aggregate amount of the Competitive Bids accepted at all lower
Competitive Bid Offered Rates, exceeds the face amount of the requested
Competitive AUD LC specified in the related Competitive Bid Request, such
Competitive Bids made at such next lowest Competitive Bid Offered Rate shall be
accepted in part, which acceptance shall be made pro rata in accordance with the
amount of each such Competitive Bid). The highest Competitive Bid Offered Rate
so accepted for a given Competitive Bid Request, or such higher rate as may be
applicable in accordance with the next succeeding sentence, shall be the
“Applicable Competitive AUD LC Rate” applicable to the entire AUD LC Exposure
for the AUD LC specified in such Competitive Bid Request (irrespective of the
fact that Competitive Bids may have been made and accepted at lower Competitive
Bid Offered Rates).

 

55



--------------------------------------------------------------------------------

With respect to each Competitive Bid Request, the Administrative Agent shall
promptly notify GEO of the results thereof. Notwithstanding the results of any
Competitive Bid Request or anything to the contrary herein, GEO may elect, by
written notice to the Administrative Agent prior to notification of Lenders
pursuant to Section 2.05(l)(v) in respect of such Competitive Bid Request, to
allocate participations in the applicable Competitive AUD LC in its discretion
among Australian LC Facility Lenders; provided that (i) no Australian LC
Facility Lender may, without its consent, be allocated a participation in a
Competitive AUD LC at a particular Competitive Bid Offered Rate in an amount
that exceeds the aggregate amount of the Competitive Bids made by such
Australian LC Facility Lender in connection with such Competitive Bid Request at
such Competitive Bid Offered Rate or any lower Competitive Bid Offered Rate and
(ii) a single rate shall be applicable to the entire AUD LC Exposure for such
Competitive AUD LC and such rate may be higher (but shall not be lower) than the
Competitive Bid Offered Rate that would otherwise be applicable pursuant to the
results of such Competitive Bid Request.

(v)    Notification of Acceptances by Administrative Agent. With respect to each
Competitive Bid Request, the Administrative Agent shall promptly notify GEO and
each Australian LC Facility Lender in writing whether the aggregate amount of
Competitive Bids made by Australian LC Facility Lenders equals or exceeds the
face amount of the applicable AUD LC requested by GEO in such Competitive Bid
Request and, if so, shall notify GEO and each Australian LC Facility Lender
whether such Australian LC Facility Lender shall have a participation in the
applicable Competitive AUD LC (and, if so, the amount of such participation,
after giving effect to any reallocation by GEO in accordance with the last
sentence of Section 2.05(l)(iv)) and the Applicable Competitive AUD LC Rate, and
each such Australian LC Facility Lender (such Lender, in respect of such
Competitive AUD LC, a “Competitive Australian LC Facility Lender” and the amount
of such Lender’s participation in such Competitive AUD LC as a percentage of the
face amount of such Competitive AUD LC, such Lender’s “Competitive AUD LC
Percentage” with respect to such Competitive AUD LC) will thereupon become
bound, subject to the terms and conditions hereof, to participate in the
Competitive AUD LC in such amount.

(vi)    Competitive Bids by Administrative Agent. If the Administrative Agent
shall elect to submit a Competitive Bid in its capacity as a Lender, it shall
submit such Competitive Bid directly to GEO at least one hour earlier than the
time by which the other Lenders are required to submit their Competitive Bids to
the Administrative Agent pursuant to Section 2.05(l)(ii).

(m)    Applicability of ICP and UCP. Unless otherwise expressly agreed by the
Issuing Lender and GEO when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

Section 2.06    Funding of Borrowings.

(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent shall make such Loans available to GEO (in the case of Term
Loans), the Borrowers (in the case of Revolving Credit Loans, and in the case of
Multicurrency Subfacility Loans requested for the Borrowers) or the relevant
Australian Borrower (in the case of

 

56



--------------------------------------------------------------------------------

Multicurrency Subfacility Loans requested for such Australian Borrower) by
promptly crediting the amounts so received, in like funds, to an account of GEO
(in the case of Term Loans), the Borrowers (in the case of Revolving Credit
Loans, and in the case of Multicurrency Subfacility Loans requested for the
Borrowers) or the applicable Australian Borrower (in the case of Multicurrency
Subfacility Loans borrowed by such Australian Borrower) designated by GEO in the
applicable Borrowing Request; provided that Revolving Credit ABR Borrowings made
to finance the reimbursement of an RCF LC Disbursement as provided in
Section 2.05(f) shall be remitted by the Administrative Agent to the respective
RCF LC Issuer.

(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.06(a) and may, in reliance upon such assumption, make available a
corresponding amount to (i) GEO (in the case of any Term Borrowing), (ii) the
Borrowers (in case of any Revolving Credit Borrowing, and in the case of any
Multicurrency Subfacility Borrowing requested for the Borrowers) or (iii) the
Australian Borrowers (in the case of any Multicurrency Subfacility Borrowing
requested for such Australian Borrower). In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and GEO (in the case of any Term Borrowing),
the Borrowers (in the case of any Revolving Credit Borrowing, and in the case of
any Multicurrency Subfacility Borrowing requested for the Borrowers), or the
applicable Australian Borrower (in the case of any Multicurrency Subfacility
Borrowing requested for such Australian Borrower) severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to GEO, any Borrower or the relevant Australian Borrower, as applicable, to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by GEO, the Borrowers or any Australian Borrower, as
applicable, the interest rate applicable to ABR Loans (if the Loan included in
such Borrowing is denominated in Dollars) or the rate applicable to such Loan
(if the Loan included in such Borrowing is denominated in any Foreign Currency).
If GEO, the Borrowers or any Australian Borrower, as applicable, and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to GEO (in the
case of any such interest in respect of a Term Borrowing), or the Borrowers (in
the case of any such interest in respect of a Revolving Credit Borrowing, or in
respect of any Multicurrency Subfacility Borrowing requested for the Borrowers)
or the applicable Australian Borrower (in the case of any such interest in
respect of a Multicurrency Subfacility Borrowing requested for such Australian
Borrower) the amount of such interest paid by GEO, the Borrowers or the
applicable Australian Borrower, as applicable, for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by GEO, the Borrowers or any Australian Borrower, as applicable,
shall be without prejudice to any claim GEO, the Borrowers or any Australian
Borrower, as applicable, may have against a Lender that shall have failed to
make such payment to the Administrative Agent.

Section 2.07    Interest Elections.

(a)    Elections by GEO for Syndicated Borrowings. The Loans comprising each
Syndicated Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have the
Interest Period specified in such Borrowing Request. Thereafter, GEO may elect
to convert such Borrowing to a Borrowing of a different Type or to continue

 

57



--------------------------------------------------------------------------------

such Borrowing as a Borrowing of the same Type and, in the case of a Eurodollar
Borrowing, may elect the Interest Period therefor, all as provided in this
Section; provided, however, that (i) a Borrowing denominated in one Currency may
not be continued as, or converted to, a Borrowing in a different Currency,
(ii) no Eurodollar Borrowing denominated in a Foreign Currency may be continued
if, after giving effect thereto, either (x) the sum of the Revolving Credit
Exposures plus the aggregate outstanding principal amount of Multicurrency
Subfacility Loans would exceed the aggregate Revolving Credit Commitments or
(y) the aggregate outstanding principal amount of Multicurrency Subfacility
Loans would exceed the total Multicurrency Subfacility Commitments, and (iii) a
Eurodollar Borrowing denominated in a Foreign Currency may not be converted to a
Borrowing of a different Type. GEO may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b)    Notice of Elections. To make an election pursuant to this Section, GEO
shall notify the Administrative Agent of such election by the time that a
Borrowing Request would be required under Section 2.03 if GEO were requesting a
Syndicated Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each Interest Election Request shall be
irrevocable and shall be in writing in a form approved by the Administrative
Agent and signed by GEO.

(c)    Content of Interest Election Requests. Each Interest Election Request
shall specify the following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e)    Failure to Elect; Events of Default. If GEO fails to deliver a timely and
complete Interest Election Request with respect to a Eurodollar Borrowing prior
to the end of the Interest Period therefor, then, unless such Eurodollar
Borrowing is repaid as provided herein, GEO shall be deemed to have selected an
Interest Period of one month’s duration.

Notwithstanding any contrary provision hereof, if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing and the
Administrative Agent or the Required Lenders so notifies GEO, then, so long as
such Event of Default is continuing (i) no outstanding Syndicated Borrowing
denominated in Dollars may be converted to or continued as a Eurodollar
Borrowing, (ii) unless repaid,

 

58



--------------------------------------------------------------------------------

each Eurodollar Borrowing denominated in Dollars shall automatically be
converted to a Syndicated ABR Borrowing at the end of the Interest Period
therefor and (iii) no outstanding Eurodollar Borrowing denominated in a Foreign
Currency may have an Interest Period of more than one month’s duration.

Section 2.08    Termination and Reduction of Commitments; Increase of Revolving
Credit Commitments; Increase of Multicurrency Subfacility Commitments; Addition
of Australian LC Facility Commitments.

(a)    Scheduled Termination. Unless previously terminated, (i) the Term Loan
Commitments shall terminate in full at 5:00 p.m., New York City time, on the
Third Restatement Effective Date, (ii) the Revolving Credit Commitments and the
Multicurrency Subfacility Commitments shall terminate in full on the Revolving
Credit Commitment Termination Date and (iii) the Incremental Term Loan
Commitments of any Series shall terminate in full on the close of business on
the commitment termination date specified in the agreement establishing such
Series pursuant to Section 2.01(d).

(b)    Voluntary Termination or Reduction. GEO may at any time terminate, or
from time to time reduce, the Commitments of any Class; provided that (i) except
as provided in clause (v) below, each partial reduction of the Commitments of
any Class pursuant to this Section 2.08(b) shall be in an amount that is
$3,000,000 or a larger multiple of $1,000,000 (or, in the case of Australian LC
Facility Commitments, A$3,000,000 or a larger multiple of A$1,000,000), (ii) GEO
shall not terminate or reduce the Revolving Credit Commitments if, after giving
effect to any concurrent prepayment of the Revolving Credit Loans and
Multicurrency Subfacility Loans in accordance with Section 2.10, the sum of the
Revolving Credit Exposures plus the aggregate outstanding principal amount of
Multicurrency Subfacility Loans would exceed the total Revolving Credit
Commitments, (iii) GEO shall not terminate or reduce the Multicurrency
Subfacility Commitments if, after giving effect to any concurrent prepayment of
Multicurrency Subfacility Loans in accordance with Section 2.10, the total
outstanding principal amount of Multicurrency Subfacility Loans would exceed the
total Multicurrency Subfacility Commitments, (iv) any termination of the
Revolving Credit Commitments shall result in an automatic termination of the
Multicurrency Subfacility Commitments, (v) in the event that any reduction of
the Revolving Credit Commitments would otherwise result in a Lender’s
Multicurrency Subfacility Commitment exceeding its Revolving Credit Commitment,
then upon such reduction of the Revolving Credit Commitments, such Lender’s
Multicurrency Subfacility Commitment shall be automatically reduced to an amount
equal to its Revolving Credit Commitment, and (vi) GEO shall not terminate or
reduce the Australian LC Facility Commitments if the total AUD LC Exposure would
exceed the total Australian LC Facility Commitments.

(c)    Notice of Voluntary Termination or Reduction. GEO shall notify the
Administrative Agent of any election to terminate or reduce the Commitments of
any Class under Section 2.08(b) at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by GEO pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Term Loan Commitments, any Incremental Term
Loan Commitments, the Revolving Credit Commitments, the Multicurrency
Subfacility Commitments or any Australian LC Facility Commitments delivered by
GEO may state that such notice is conditioned upon the receipt of funds under
other credit facilities, the effectiveness of other credit facilities or
pursuant to an Equity Issuance, in which case such notice may be revoked by GEO
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.

(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments of any Class shall be permanent. Except as provided in Section
2.08(b)(v), each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.

 

59



--------------------------------------------------------------------------------

(e)    Increase of the Revolving Credit Commitments.

(i)    Requests for Increase. GEO may, from time to time at any time prior to
the Revolving Credit Commitment Termination Date, propose that the Revolving
Credit Commitments be increased (each such proposed increase being a “Revolving
Credit Commitment Increase”) by notice to the Administrative Agent, specifying
each existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed (in its sole discretion) to
increase or to assume a Revolving Credit Commitment and the date on which such
increase or assumption is to be effective (the “Commitment Increase Date”),
which shall be a Business Day at least three Business Days after delivery of
such notice and at least 30 days prior to the Revolving Credit Commitment
Termination Date; provided that:

(A)    the minimum amount of any such increase shall be (1) $20,000,000 or a
larger multiple of $1,000,000 or (2) any other amount consented to by the
Administrative Agent, and the minimum amount of the Revolving Credit Commitment
of any Assuming Lender, and the minimum amount of the increase of the Revolving
Credit Commitment of any Increasing Lender, as part of such Revolving Credit
Commitment Increase shall be $5,000,000 or a larger multiple of $1,000,000 in
excess thereof;

(B)    the aggregate principal amount of all Incremental Term Loan Commitments
established after the Third Restatement Effective Date plus the aggregate
principal amount of all Revolving Credit Commitment Increases obtained after the
Third Restatement Effective Date shall not exceed the Incremental Cap;

(C)    GEO shall have delivered to the Administrative Agent a certificate of GEO
stating that, on and as of such Commitment Increase Date, (i) no Default has
occurred and is continuing and (ii) the representations and warranties contained
in this Agreement are true and correct in all material respects as if made on
and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date);

(D)    each Assuming Lender shall be acceptable to the Administrative Agent,
each RCF LC Issuer and each Swingline Lender in the reasonable exercise of their
discretion; and

(E)    GEO shall be in compliance with Section 5.11(c) as of such Commitment
Increase Date.

(ii)    Effectiveness of Revolving Credit Commitment Increase. Each Assuming
Lender, if any, shall become a Revolving Credit Lender hereunder as of such
Commitment Increase Date and the Revolving Credit Commitment of any Increasing
Lender and such Assuming Lender shall be increased as of such Commitment
Increase Date; provided that:

(A)    each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a later time on such date, or on an
earlier date, in each case specified by the Administrative Agent in its
reasonable discretion), an

 

60



--------------------------------------------------------------------------------

agreement (a “Revolving Credit Commitment Increase Amendment”), in form and
substance reasonably satisfactory to GEO and the Administrative Agent, pursuant
to which such Lender shall, effective as of such Commitment Increase Date,
undertake a Revolving Credit Commitment or an increase of Revolving Credit
Commitment duly executed by such Assuming Lender and each Borrower and
acknowledged by the Administrative Agent; and

(B)    the Administrative Agent shall have received on or prior to 11:00 a.m.,
New York City time, on such Commitment Increase Date (or on or prior to a later
time on such date, or on an earlier date, in each case specified by the
Administrative Agent in its reasonable discretion) such proof of corporate
action, opinions of counsel and other documents as is consistent with those
delivered by the Borrowers pursuant to Section 4.01 and reasonably requested by
the Administrative Agent, any Assuming Lender and/or any Increasing Lender in
connection with such Revolving Credit Commitment Increase.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date.

(iii)    Recordation into Register. Upon its receipt of a Revolving Credit
Commitment Increase Amendment (together with any applicable lender addendum)
executed by an Assuming Lender or any Increasing Lender, together with the
certificate referred to in clause (i)(C) above and the satisfaction of the
conditions referred to in clause (ii)(B) above, the Administrative Agent shall,
if such agreement (and any applicable lender addendum) has been completed,
(x) accept such agreement (and any lender addenda thereto), (y) record the
information contained therein in the Register and (z) give prompt notice thereof
to GEO.

(iv)    Adjustments of Borrowings. On the Commitment Increase Date, the
Borrowers shall (A) prepay in full the outstanding Revolving Credit Loans (if
any) made to them, (B) simultaneously borrow new Revolving Credit Loans
hereunder in an amount equal to such prepayment and (C) pay to the Revolving
Credit Lenders the amounts, if any, payable under Section 2.14 as a result of
any such prepayment; provided that with respect to subclauses (A) and
(B) hereinabove, (x) the prepayment to, and borrowing from, any existing Lender
shall be effected by book entry to the extent that any portion of the amount
prepaid to such Lender will be subsequently borrowed from such Lender and
(y) the existing Lenders, the Increasing Lenders and the Assuming Lenders shall
make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Revolving Credit
Borrowings are held ratably by the Revolving Credit Lenders in accordance with
the respective Revolving Credit Commitments of the Revolving Credit Lenders
(after giving effect to such Revolving Credit Commitment Increase). Concurrently
therewith, the Revolving Credit Lenders shall be deemed to have adjusted their
participation interests in any outstanding RCF LCs and Swingline Loans so that
such interests are held ratably in accordance with their Revolving Credit
Commitments as so increased.

(f)    Increase of the Multicurrency Subfacility Commitments.

(i)    Requests for Increase. GEO may, from time to time at any time prior to
the Revolving Credit Commitment Termination Date, propose that the Multicurrency
Subfacility Commitments be increased (each such proposed increase being a
“Multicurrency Subfacility Commitment Increase”) by notice to the Administrative
Agent, specifying each Revolving Credit

 

61



--------------------------------------------------------------------------------

Lender (each an “Increasing Multicurrency Subfacility Lender”) that shall have
agreed (in its sole discretion) to provide a Multicurrency Subfacility
Commitment or to increase its existing Multicurrency Subfacility Commitment and
the date on which such provisions or increase is to be effective (the
“Multicurrency Subfacility Commitment Increase Date”), which shall be a Business
Day at least three Business Days after delivery of such notice and at least
30 days prior to the Revolving Credit Commitment Termination Date; provided
that:

(A)    the minimum amount of any such Multicurrency Subfacility Commitment
Increase shall be (1) $20,000,000 or a larger multiple of $1,000,000 or (2) any
other amount consented to by the Administrative Agent, and the minimum amount of
the new Multicurrency Subfacility Commitment or increase of its existing
Multicurrency Subfacility Commitment provided by any Increasing Multicurrency
Subfacility Lender, as part of such Multicurrency Subfacility Commitment
Increase shall be $5,000,000 or a larger multiple of $1,000,000 in excess
thereof;

(B)    immediately after giving effect to such Multicurrency Subfacility
Commitment Increase (and any concurrent Revolving Credit Commitment Increase),
(x) the total Multicurrency Subfacility Commitments of all Lenders shall not
exceed the total Revolving Credit Commitments of all Lenders and (y) the
Multicurrency Subfacility Commitment of each Increasing Multicurrency
Subfacility Lender shall not exceed such Lender’s Revolving Credit Commitment;

(C)    immediately after giving effect to the payments, borrowings and other
actions contemplated by Section 2.08(f)(iv) in respect of such Multicurrency
Subfacility Commitment Increase, the sum of each such Multicurrency Subfacility
Increasing Lender’s Revolving Credit Exposure plus the outstanding principal
amount of such Lender’s Multicurrency Subfacility Loans shall not exceed such
Lender’s Revolving Credit Commitment; and

(D)    GEO shall have delivered to the Administrative Agent a certificate of GEO
stating that, on and as of such Multicurrency Subfacility Commitment Increase
Date, (i) no Default has occurred and is continuing and (ii) the representations
and warranties contained in this Agreement are true and correct in all material
respects as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date).

(ii)    Effectiveness of Multicurrency Subfacility Commitment Increase. The new
or increased Multicurrency Subfacility Credit Commitment of any Increasing
Multicurrency Subfacility Lender shall be effective as of such Commitment
Increase Date; provided that:

(A)    each Increasing Multicurrency Subfacility Lender shall have delivered to
the Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Multicurrency Subfacility Commitment Increase Date (or on or prior to a later
time on such date, or on an earlier date, in each case specified by the
Administrative Agent in its reasonable discretion), an agreement, in form and
substance reasonably satisfactory to GEO and the Administrative Agent, pursuant
to which such Lender shall, effective as of such Multicurrency Subfacility
Commitment Increase Date, undertake a Multicurrency Subfacility Commitment or an
increase of its Multicurrency Subfacility Commitment duly executed by such
Lender and GEO and acknowledged by the Administrative Agent; and

 

62



--------------------------------------------------------------------------------

(B)    the Administrative Agent shall have received on such Multicurrency
Subfacility Commitment Increase Date (or on an earlier date specified by the
Administrative Agent) such proof of corporate action, opinions of counsel and
other documents as is consistent with those delivered by the Borrowers or the
Australian Borrowers, as applicable, pursuant to Section 4.01 and reasonably
requested by the Administrative Agent in connection with such Multicurrency
Subfacility Commitment Increase.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders thereof and of the occurrence of the Multicurrency
Subfacility Commitment Increase Date.

(iii)    Recordation into Register. Upon its receipt of an agreement (together
with any applicable lender addendum) referred to in clause (ii)(A) above
executed by an Assuming Lender or any Increasing Lender, together with the
certificate referred to in clause (i)(D) above and the satisfaction of the
conditions referred to in clause (ii)(B) above, the Administrative Agent shall,
if such agreement (and any applicable lender addendum) has been completed,
(x) accept such agreement (and any lender addenda thereto), (y) record the
information contained therein in the Register and (z) give prompt notice thereof
to GEO.

(iv)    Adjustments of Borrowings. On the Multicurrency Subfacility Commitment
Increase Date, the Borrowers or the relevant Australian Borrower (solely as to
the Multicurrency Subfacility Loans borrowed by such Australian Borrower) shall
(A) prepay in full the outstanding Multicurrency Subfacility Loans (if any) made
to them, (B) simultaneously borrow new Multicurrency Subfacility Loans hereunder
in an amount equal to such prepayment and (C) pay to the Multicurrency
Subfacility Lenders the amounts, if any, payable under Section 2.14 as a result
of any such prepayment; provided that with respect to subclauses (A) and
(B) hereinabove, (x) the prepayment to, and borrowing from, any existing
Multicurrency Subfacility Lender shall be effected by book entry to the extent
that any portion of the amount prepaid to such Multicurrency Subfacility Lender
will be subsequently borrowed from such Multicurrency Subfacility Lender and
(y) the existing Multicurrency Subfacility Lenders and the Increasing
Multicurrency Subfacility Lenders shall make and receive payments among
themselves, in a manner acceptable to the Administrative Agent, so that, after
giving effect thereto, the Multicurrency Subfacility Loans are held ratably by
the Multicurrency Subfacility Lenders in accordance with the respective
Multicurrency Subfacility Commitments of the Multicurrency Subfacility Lenders
(after giving effect to such Multicurrency Subfacility Commitment Increase).

(g)    Australian LC Facility Commitments.

(i)    Requests for Australian LC Facility Commitments. GEO may, at any time
prior to the Revolving Credit Commitment Termination Date, request that any one
or more Lenders or, at the option of GEO, other financial institutions selected
by GEO and reasonably satisfactory to the Administrative Agent and each AUD LC
Issuer, offer to provide Australian LC Facility Commitments under this Agreement
pursuant to an amendment or supplement hereto (an “Australian LC Facility
Amendment”) in form and substance reasonably satisfactory to the Borrowers, the
Administrative Agent, the AUD LC Issuer and the Lenders providing such

 

63



--------------------------------------------------------------------------------

Australian LC Facility Commitments (and without the need for any consent or
approval of, or any other action by, any other Lender, any other Loan Party or
any other Person party hereto); provided that:

(A)    GEO shall have given no less than ten Business Days’ prior written notice
(which notice may take the form of a draft of the relevant Australian LC
Facility Amendment) to the Administrative Agent of such proposed establishment
of Australian LC Facility Commitments hereunder, which notice shall set forth,
among other things, (w) the date on which such Australian LC Facility
Commitments are to be effective (the “Australian LC Facility Effective Date”),
which shall be a Business Day at least six months prior to the Revolving Credit
Commitment Termination Date, (x) the Australian LC Facility Termination Date
(which Australian LC Facility Termination Date shall be (1) not later than the
Revolving Credit Commitment Termination Date and (2) in any event reasonably
satisfactory to the Administrative Agent and each AUD LD Issuer), (y) the AUD
PLOC Maturity Date (if any) and (z) the AUD FLOC Sublimit (if any), in each case
with respect to such Australian LC Facility Commitments;

(B)    the minimum aggregate amount of such Australian LC Facility Commitments
shall be (1) A$20,000,000 or a larger multiple of A$1,000,000 or (2) any other
amount consented to by the Administrative Agent and each AUD LC Issuer, and the
minimum amount of any Australian LC Facility Lender thereunder shall be
A$5,000,000 or a larger multiple of A$1,000,000 in excess thereof;

(C)    the aggregate principal amount of all Australian LC Facility Commitments
established after the Third Restatement Effective Date shall not exceed the
Australian LC Facility Cap;

(D)    GEO shall have delivered to the Administrative Agent a certificate of GEO
stating that, on and as of the Australian LC Facility Effective Date, (i) no
Event of Default has occurred and is continuing and (ii) the representations and
warranties contained in this Agreement are true and correct in all material
respects as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);

(E)    each AUD LC Issuer shall be acceptable to GEO and the Administrative
Agent and each Lender providing an Australian LC Facility Commitment shall be
acceptable to GEO, the Administrative Agent and each AUD LC Issuer, in each case
in the reasonable exercise of its discretion; and

(F)    GEO shall be in compliance with Section 5.11(c) as of such Australian LC
Facility Effective Date.

(ii)    Effectiveness of Australian LC Commitments. Each Lender providing an
Australian LC Facility Commitment shall become an Australian LC Facility Lender
hereunder as of such Australian LC Facility Effective Date; provided that:

(A)    each such Lender shall have delivered to the Administrative Agent, on or
prior to 11:00 a.m., New York City time on such Australian LC Facility Effective
Date (or on or prior to a later time on such date, or on an earlier date, in
each case specified by the Administrative Agent in its reasonable discretion),
an executed counterpart of (or a Lender Addendum to) the Australian LC Facility
Amendment, pursuant to which such Lender shall, effective as of such Australian
LC Facility Effective Date, undertake an Australian LC Facility Commitment,
which Australian LC Facility Amendment shall have been duly executed by such
Lender and GEO and acknowledged by the AUD LC Issuer and the Administrative
Agent; and

 

64



--------------------------------------------------------------------------------

(B)    the Administrative Agent shall have received on or prior to 11:00 a.m.,
New York City time, on such Commitment Increase Date (or on or prior to a later
time on such date, or on an earlier date, in each case specified by the
Administrative Agent in its reasonable discretion) such proof of corporate
action, opinions of counsel and other documents as is consistent with those
delivered by GEO pursuant to Section 4.01 and reasonably requested by the
Administrative Agent, any Lender providing an Australian LC Facility Commitment
or any AUD LC Issuer in connection with the establishment of such Australian LC
Facility Commitments hereunder.

The Administrative Agent shall notify the Lenders of the occurrence of any
Australian LC Facility Effective Date.

(iii)    Recordation into Register. Upon its receipt of an Australian LC
Facility Amendment (together with any applicable lender addendum) executed by
each Lender providing an Australian LC Facility Commitment, together with the
certificate referred to in clause (i)(D) above and the satisfaction of the
conditions referred to in clause (ii)(B) above, the Administrative Agent shall,
if such agreement (and any applicable lender addendum) has been completed,
(x) accept such Australian LC Facility Amendment (and any lender addenda
thereto), (y) record the information contained therein in the Register and
(z) give prompt notice thereof to GEO.

Notwithstanding anything to the contrary in Section 9.02, the Lenders hereby
irrevocably agree that the Administrative Agent, the Lenders providing such
Australian LC Facility Commitments and the applicable Loan Parties may, pursuant
to the relevant Australian LC Facility Amendment, effect any other amendments to
this Agreement and the other Loan Documents of a technical or administrative
nature (without any further consent of any other party to such Loan Document) as
may be necessary, appropriate or desirable, in the reasonable opinion of the
Administrative Agent and GEO, in order to establish and implement any Australian
LC Facility Commitments pursuant to, and in accordance with, this Section
2.08(g).

Section 2.09    Repayment of Loans; Evidence of Debt.

(a)    Term Loan Repayment. GEO hereby unconditionally promises to repay:

(i)    the Term Loans to the Administrative Agent, for the account of the Term
Lenders, (x) commencing with the Principal Payment Date occurring on June 30,
2017, on each Principal Payment Date prior to the Term Loan Maturity Date, in
each case in an amount equal to 0.25% of the original principal amount of the
Term Loans made on the Third Restatement Effective Date (as such payments may be
reduced from time to time as a result of the application of (1) any prepayment
in accordance with Section 2.09(c) or (2) any deemed cancellation pursuant to
the penultimate paragraph of Section 9.04(b)), and (y) the outstanding principal
amount of the Term Loans on the Term Loan Maturity Date; and

(ii)    any Incremental Term Loans to the Administrative Agent, for the account
of each Incremental Lender of any Series, the principal of the Incremental Term
Loans of such Series on the dates and in the amounts specified in the agreement
establishing such Series pursuant to Section 2.01(d).

 

65



--------------------------------------------------------------------------------

(b)    Revolving Credit Loans and Multicurrency Subfacility Loans Repayment. The
Borrowers hereby unconditionally promise to repay:

(i)    the outstanding principal amount of the Revolving Credit Loans to the
Administrative Agent, for the account of the Revolving Credit Lenders, on the
Revolving Credit Commitment Termination Date;

(ii)    the outstanding principal amount of the Multicurrency Subfacility Loans
borrowed by the Borrowers to the Administrative Agent, for the account of the
Multicurrency Subfacility Lenders, on the Revolving Credit Commitment
Termination Date; and

(iii)    the then unpaid principal amount of each Swingline Loan made by a
Swingline Lender to each such Swingline Lender or, to the extent required by
Section 2.04(c), to the Administrative Agent, for the account of the Revolving
Credit Lenders, on the earlier of the Revolving Credit Commitment Termination
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Credit
Borrowing is made, the Borrowers shall repay all Swingline Loans then
outstanding.

Each Australian Borrower hereby unconditionally promises to repay the
outstanding principal amount of the Multicurrency Subfacility Loans borrowed by
such Australian Borrower to the Administrative Agent, for the account of the
Multicurrency Subfacility Lenders, on the Revolving Credit Commitment
Termination Date.

(c)    Adjustment of Amortization Schedule. Any prepayment of a Term Loan
Borrowing shall be applied to reduce the subsequent scheduled repayments of the
Term Borrowings to be made pursuant to this Section 2.09 (i) in the case of any
optional prepayment of Term Loans pursuant to Section 2.10(a), as directed by
GEO and (ii) in the case of any mandatory prepayment of Term Loans pursuant in
Section 2.10(b), in direct order of maturity.

(d)    Manner of Payment. Prior to any repayment or prepayment of any Borrowings
of any Class hereunder, and subject (in the case of a prepayment) to any
applicable provisions of Section 2.10, GEO shall select the Borrowing or
Borrowings of the applicable Class to be paid and shall notify the
Administrative Agent in writing of such selection not later than 1:00 p.m., New
York City time, three Business Days before the scheduled date of such repayment;
provided that each repayment of Borrowings of any Class shall be applied to
repay any outstanding ABR Borrowings of such Class before any other Borrowings
of such Class. If GEO fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings of the applicable Class and, second, to other
Borrowings of such Class in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each payment of a Syndicated Borrowing shall be
applied ratably to the Loans included in such Borrowing.

(e)    Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(f)    Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

66



--------------------------------------------------------------------------------

(g)    Effect of Entries. The entries made in the records maintained pursuant to
Sections 2.09(e) or (f) shall be prima facie evidence, absent manifest error, of
the existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

(h)    Promissory Notes. Any Lender may request that Loans of any Class made by
it be evidenced by a Note. In such event, GEO (in the case of any Term Loan
Note), the Borrowers (in the case of any Revolving Credit Loan Note and in the
case of any Multicurrency Subfacility Loan Note in respect of Multicurrency
Subfacility Loans borrowed by the Borrowers) or the applicable Australian
Borrower (in the case of any Multicurrency Subfacility Loan Note in respect of
Multicurrency Subfacility Loans borrowed by such Australian Borrower), as
applicable, shall prepare, execute and deliver to such Lender (with a copy to
the Administrative Agent) a Note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns).

Section 2.10    Prepayment of Loans.

(a)    Optional Prepayments. GEO, the Borrowers or the Australian Borrowers, as
applicable, shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part, subject to the requirements of this Section and,
if applicable, Section 2.22. In the event that all or any portion of the Term
Loans are repaid, prepaid, replaced, repriced or effectively refinanced through
(i) any waiver, consent or amendment the result of which would be the lowering
of the effective interest cost or the weighted average yield of any of the Term
Loans or (ii) the incurrence of Indebtedness (including any Refinancing Term
Loans) having an effective interest cost or weighted average yield (taking into
account, without limitation, upfront fees, original issue discount, interest
rate spreads and interest rate benchmark floors, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement loans) that is less than the effective interest cost or weighted
average yield of the Term Loans (or portion thereof) so repaid, prepaid,
replaced, repriced or refinanced, in each case on or prior to the date that is
six months after the Third Restatement Effective Date, such repayment,
prepayment, replacement, repricing or refinancing will be made at 101% of the
principal amount so repaid, prepaid, refinanced, replaced or repriced. Any
prepayment of Revolving Credit Loans or Multicurrency Subfacility Loans pursuant
to this Section 2.10(a) shall be made ratably between such Classes of Loans in
accordance with the respective sums at such time of the aggregate amount of the
outstanding Loans of such Class (if any).

(b)    Mandatory Prepayments. GEO, the Borrowers or the Australian Borrowers, as
applicable, will prepay the Loans, and/or the Commitments shall be subject to
automatic reduction, as follows:

(i)    Casualty Events. Upon the date 270 days following the receipt by GEO or
any of its Restricted Subsidiaries of the proceeds of insurance, condemnation
award or other compensation in respect of any Casualty Event after the Second
Restatement Effective Date affecting any property of GEO or any of its
Restricted Subsidiaries (or upon such earlier date as GEO or such Restricted
Subsidiary, as the case may be, shall have determined not to repair or replace
the property affected by such Casualty Event), so long as the aggregate amount
of Net Available Proceeds of such Casualty Event exceeds $5,000,000, GEO, the
Borrowers or an Australian Borrower (solely as to any Multicurrency Subfacility
Loans borrowed by such Australian Borrower), as applicable, shall prepay the
Loans, and/or the Commitments shall be subject to automatic reduction, in an
aggregate amount, if any, equal to 100% of the Net Available Proceeds of such
Casualty Event not theretofore applied or committed to be applied

 

67



--------------------------------------------------------------------------------

(and if committed to be applied, not actually applied within 450 days following
the receipt of such proceeds) to the repair or replacement of such property,
such prepayment and/or reduction to be effected in each case in the manner and
to the extent specified in Section 2.10(b)(iii). Nothing in this clause (i)
shall be deemed to limit any obligation of GEO or any of its Restricted
Subsidiaries pursuant to any of the Security Documents to remit to a collateral
or similar account maintained by the Administrative Agent pursuant to any of the
Security Documents the proceeds of insurance, condemnation award or other
compensation received in respect of any Casualty Event.

(ii)    Sale of Assets. If (A)(x) the Net Available Proceeds of any individual
Disposition received after the Third Restatement Effective Date exceed
$5,000,000 and are equal to or less than $50,000,000 and (y) either (I) the Pro
Forma Total Leverage Ratio, calculated as of the consummation of and after
giving effect to such Disposition, exceeds 5.75:1.00 or (II) the Pro Forma
Senior Secured Leverage Ratio, calculated as of the consummation of and after
giving effect to such Disposition, exceeds 3.00:1.00, or (B) the Net Available
Proceeds of any individual Disposition received after the Third Restatement
Effective Date exceed $50,000,000, then, in each case, promptly upon the
consummation of such Disposition (and in any event within 4 Business Days
thereof), GEO, the Borrowers or the Australian Borrowers, as applicable, will
prepay the Loans, and/or the unused Incremental Term Loan Commitments shall be
subject to automatic reduction, in an aggregate amount equal to 100% of the Net
Available Proceeds of such Disposition, such prepayment and/or reduction to be
effected in each case in the manner and to the extent specified in
Section 2.10(b)(iii). Notwithstanding the foregoing, GEO, the Borrowers or the
Australian Borrowers, as applicable, shall not be required to make a prepayment
and the unused Incremental Term Loan Commitments shall not be subject to
automatic reduction pursuant to this Section 2.10(b)(ii) with respect to the Net
Available Proceeds from any Disposition, if (x) no Default shall have occurred
and be continuing on such date or during the Applicable Period (prior to the
date the Net Available Proceeds are used or otherwise invested as provided in
this sentence) and (y) such Net Available Proceeds are used for one or more
acquisitions or otherwise reinvested in the Permitted Business of the Borrowers
and the Restricted Subsidiaries within the Applicable Period (as defined below)
for such Disposition (it being understood that Net Available Proceeds shall be
deemed to be used in the same order in which the related Dispositions occurred);
provided that any such Net Available Proceeds not so used on or before the last
day of the Applicable Period for such Disposition shall be forthwith applied as
provided above. For purposes hereof, “Applicable Period” means, with respect to
any Disposition, the period starting on the day such Disposition is consummated
and ending on the date falling 270 days thereafter, except that if GEO or the
applicable Restricted Subsidiary agrees in a legally binding commitment to
reinvest the Net Available Proceeds from such Disposition (pursuant to the
proviso in the immediately preceding sentence) in the construction and equipping
of one or more Facilities on or before such 270th day, the Applicable Period for
such Disposition shall be extended automatically by 18 months. Prior to or
substantially concurrently with the consummation of any Disposition, GEO shall
deliver to the Administrative Agent (for further distribution to the Lenders) a
statement, certified by a Financial Officer of GEO, in form and detail
reasonably satisfactory to the Administrative Agent, of the amount of the Net
Available Proceeds of such Disposition (except that such statement shall not be
required for any Disposition the Net Available Proceeds of which are less than
or equal to $50,000,000); provided that, for the avoidance of doubt, such
certified statement may be supplemented or modified in writing by such Financial
Officer solely as to such amount of Net Available Proceeds if and to the extent
(and during such time as) a corresponding supplement or modification shall be
delivered by such Financial Officer pursuant to clause (II) of the final proviso
to the definition of “Net Available Proceeds” set forth in Section 1.01.

 

68



--------------------------------------------------------------------------------

(iii)    Application. Except as otherwise provided in Section 7.02, prepayments
and/or reductions of Commitments pursuant to this Section 2.10(b) shall be
applied as follows:

first, ratably between the Term Loans and each Series of Incremental Term Loans
(if any) in accordance with the respective sums at such time of the aggregate
amount of (x) outstanding Term Loans and (y) outstanding Incremental Term Loans
and unused Incremental Term Loan Commitments of each Series (if any), (A) with
respect to Term Loans, to prepay the outstanding Term Loans, and (B) with
respect to Incremental Term Loans of each Series, to prepay the outstanding
Incremental Term Loans of such Series and reduce the aggregate amount of unused
Incremental Term Loan Commitments of such Series, as specified in the agreement
establishing such Series pursuant to Section 2.01(d); and

second, after the payment in full of the Term Loans and the Incremental Term
Loans (if any) and the termination of the Incremental Term Loan Commitments (if
any), first, to prepay Swingline Loans (with no corresponding permanent
reduction of the Revolving Credit Commitments), second, to prepay Revolving
Credit Loans (with no corresponding permanent reduction of the Revolving Credit
Commitments), third, to pay unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
unreimbursed LC Disbursements then due to such parties, and fourth, to prepay
Multicurrency Subfacility Loans (with no corresponding permanent reduction of
the Multicurrency Subfacility Commitments).

Notwithstanding the foregoing, any Term Lender may, by notice to the
Administrative Agent at least two Business Days before such prepayment or
Incremental Term Loan Commitment reduction (or such shorter period as may be
approved by the Administrative Agent for all such Term Lenders), decline all or
any portion of the prepayment or Commitment reduction, as the case may be, to
which it would otherwise be entitled (provided that, for the avoidance of doubt,
no Lender may decline any such prepayment or reduction effected with Refinancing
Term Loans or Refinancing Revolving Credit Commitments (or Loans borrowed
thereunder), as applicable), in which case the portion of such prepayment so
declined shall be retained by GEO.

(c)    Mandatory Prepayments due to Changes in Exchange Rates.

(i)    Determination of Amount Outstanding. On each Quarterly Date prior to the
Revolving Credit Commitment Termination Date, on each date that GEO shall
request a Revolving Credit Borrowing, a Multicurrency Subfacility Borrowing or
the issuance, amendment, renewal or extension of an RCF LC and, in addition,
promptly upon the receipt by the Administrative Agent of a Currency Valuation
Notice (as defined below), the Administrative Agent shall determine the
aggregate Revolving Credit Exposure and the aggregate outstanding principal
amount of Multicurrency Subfacility Loans. For the purpose of this
determination, the outstanding face amount of any RCF LC or Multicurrency
Subfacility Loan that is denominated in any Foreign Currency shall be deemed to
be the Dollar Equivalent of the amount in the Foreign Currency of such RCF LC or
Multicurrency Subfacility Loan, determined as of such Quarterly Date, date of
such proposed Revolving Credit Borrowing, Multicurrency Subfacility Borrower,
issuance, amendment, renewal or extension or, in the case of a Currency
Valuation Notice received by the Administrative Agent prior to 11:00 a.m., New
York City time, on a Business Day, on such Business Day or, in the case of a
Currency Valuation Notice otherwise received, on the first Business Day after
such Currency Valuation Notice is received. Upon making such determination, the
Administrative Agent shall promptly notify the Revolving Credit Lenders and GEO
thereof.

 

69



--------------------------------------------------------------------------------

(ii)    Prepayment and Cover. If, on the date of such determination (after
giving effect to any prior or substantially concurrent deposit made by the
Borrowers, at their option, to the RCF Collateral Account) either (x) the sum of
the Revolving Credit Exposures plus the aggregate outstanding principal amount
of Multicurrency Subfacility Loans would exceed the aggregate Revolving Credit
Commitments (such excess, an “RCF Excess”), or (y) the aggregate outstanding
principal amount of Multicurrency Subfacility Loans would exceed the total
Multicurrency Subfacility Commitments (such excess, a “Multicurrency Subfacility
Excess”), the Borrowers or, solely as to any Multicurrency Subfacility Loans
borrowed by such Australian Borrower, an Australian Borrower, as applicable,
shall, if requested by the Administrative Agent, within five Business Days
following GEO’s receipt of such request:

(A)    if any Swingline Loans, Revolving Credit Loans or Multicurrency
Subfacility Loans are outstanding, (a) in the case of an RCF Excess, prepay all
such Swingline Loans, Revolving Credit Loans and Multicurrency Subfacility Loans
or such portion thereof as is sufficient to eliminate the RCF Excess or (b) in
the case of a Multicurrency Subfacility Excess, prepay all such Multicurrency
Subfacility Loans or such portion thereof as is sufficient to eliminate the
Multicurrency Subfacility Excess (provided that in the event there is both a
Multicurrency Subfacility Excess and an RCF Excess, the Borrowers or any
Australian Borrower (solely as to any Multicurrency Subfacility Loans borrowed
by such Australian Borrower) shall first reduce the Multicurrency Subfacility
Excess pursuant to clause (b) and thereafter, if an RCF Excess still remains,
the Borrowers shall reduce such RCF Excess pursuant to clause (a)), and

(B)    if such prepayment is not sufficient to eliminate the RCF Excess, provide
cover for the RCF LC Exposure pursuant to Section 2.05(k) in an amount
sufficient to eliminate the RCF Excess.

(iii)    Release of Cover. If, on the date of such determination, the amount of
the cover provided by the Borrowers pursuant to Section 2.10(c)(ii)(B) and then
held by the Administrative Agent exceeds the RCF Excess (such excess, a
“Refundable Excess”) on such date (or if such RCF Excess is less than or equal
to zero), and no Default has occurred and is continuing, the Administrative
Agent shall, if requested by GEO, within three Business Days following the
Administrative Agent’s receipt of such request, return to the Borrowers the
amount of the Refundable Excess (or, if the RCF Excess is less than or equal to
zero, the full amount of such cover).

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders of the Revolving Credit Loans or any RCF LC Issuer to the
Administrative Agent stating that such notice is a “Currency Valuation Notice”
and requesting that the Administrative Agent determine the aggregate Revolving
Credit Exposure.

Any prepayment pursuant to this Section 2.10(c)(ii)(A) shall be applied, first,
to Swingline Loans outstanding and second, to Revolving Credit Loans and
Multicurrency Subfacility Loans outstanding, ratably between such Classes of
Loans in accordance with the respective sums at such time of the aggregate
amount of the outstanding Loans of such Class (if any).

(d)    Special Prepayment Resulting from Commitment Reduction. In the event that
the Multicurrency Subfacility Commitment of any Lender is reduced pursuant to
Section 2.08(b)(v) and after

 

70



--------------------------------------------------------------------------------

giving effect to such reduction the outstanding principal amount of such
Lender’s Multicurrency Subfacility Loans would exceed such Lender’s
Multicurrency Subfacility Commitment, the Borrowers or, solely as to any
Multicurrency Subfacility Loan borrowed by such Australian Borrower, an
Australian Borrower, as applicable, shall concurrently with such reduction (and
without having to make a ratable prepayment of any other Multicurrency
Subfacility Loans, unless such other Multicurrency Subfacility Loans are also
required to be prepaid pursuant to this Section 2.10(d) as the result of such
reduction) prepay such Lender’s Multicurrency Subfacility Loans in such amount
as is sufficient so that after giving effect thereto such Lender’s Multicurrency
Subfacility Loans will not exceed such Lender’s Multicurrency Subfacility
Commitment.

(e)    Notices, Etc. GEO shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the applicable Swingline Lender) in writing
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time (or, in the case of a
Borrowing denominated in a Foreign Currency, 11:00 a.m., London time), three
Business Days before the date of such prepayment, (ii) in the case of prepayment
of an ABR Loan (other than a Swingline Loan), not later than 12:00 noon, New
York City time, one Business Day before the date of such prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid, any other information required to be in such
notice pursuant to Section 2.09(b) and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
if a notice of prepayment is given in connection with a conditional notice of
termination of the Term Loan Commitments, the Incremental Term Loan Commitments,
the Revolving Credit Commitments, the Multicurrency Subfacility Commitments or
the Australian LC Facility Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08 or if a notice of prepayment of Term
Loans is conditioned upon the receipt of funds under other credit facilities,
the effectiveness of other credit facilities or pursuant to an Equity Issuance,
then such notice of prepayment may be revoked by GEO (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Syndicated Borrowing, the Administrative Agent shall advise the
relevant Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Syndicated Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing, except to the extent otherwise expressly provided herein.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12.

Section 2.11    Fees.

(a)    Commitment Fees. The Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Credit Lender (to be allocated ratably among
such Lenders in accordance with the amounts of such fees then due to such
Lenders) a commitment fee, which shall accrue at the Applicable Rate on the
average daily unused amount of the Revolving Credit Commitment of such Lender
during the period from and including the First Restatement Effective Date to but
excluding the date such Commitment terminates. Accrued commitment fees shall be
payable in arrears on each Quarterly Date and on the date the relevant
Commitment terminates, commencing on the first such date to occur after the
First Restatement Effective Date. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees with respect to the Revolving Credit Commitments, the
Revolving Credit Commitment of a Lender shall be deemed to be used to the extent
of the outstanding Revolving Credit Loans, outstanding Multicurrency Subfacility
Loan and outstanding RCF LC Exposure of such Lender (and the Swingline Exposure
of such Lender shall be disregarded for such purpose).

 

71



--------------------------------------------------------------------------------

(b)    RCF LC Fees. The Borrowers agree to pay (i) to the Administrative Agent
for the account of each Revolving Credit Lender (to be allocated ratably among
such Lenders in accordance with the amounts of such fees then due to such
Lenders) a participation fee with respect to its participations in RCF LCs,
which shall accrue at a rate per annum equal to (x) 50%, in the case of
performance RCF LCs, and (y) 100%, in the case of all other RCF LCs, in each
case of the Applicable Rate applicable to interest on Revolving Credit
Eurodollar Loans on the average daily amount of such Lender’s RCF LC Exposure
(excluding any portion thereof attributable to unreimbursed RCF LC
Disbursements) in respect of performance RCF LCs or other RCF LCs, as
applicable, during the period from and including the First Restatement Effective
Date to but excluding the date on which such Lender ceases to have any RCF LC
Exposure, and (ii) to each RCF LC Issuer a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between GEO and such RCF LC
Issuer on the average daily amount of the RCF LC Exposure (excluding any portion
thereof attributable to unreimbursed RCF LC Disbursements) in respect of each
RCF LC issued by such RCF LC Issuer during the period from and including the
First Restatement Effective Date to but excluding the date on which there ceases
to be any RCF LC Exposure in respect of any such RCF LC, as well as such RCF LC
Issuer’s standard fees with respect to the issuance, amendment, renewal or
extension of any RCF LC or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the First Restatement Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Credit Commitments terminate and any such fees accruing after the date on which
the Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to any RCF LC Issuer pursuant to this Section 2.11(b) shall be
payable within 10 days after demand. All such participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(c)    Australian LC Facility Commitment Fees. GEO agrees to pay to the
Administrative Agent for the account of each Australian LC Facility Lender (to
be allocated ratably among such Lenders in accordance with the amounts of such
fees then due to such Lenders) a facility fee with respect to its Australian LC
Facility Commitments (whether used or unused, and determined without regard to
Section 2.05(l) or any participation (or lack thereof) by such Lender in any AUD
LCs), which shall accrue at a rate per annum equal to the Australian LC Facility
Fee Rate on the average daily amount of such Lender’s Australian LC Facility
Commitment (whether used or unused, determined without regard to Section 2.05(l)
or any participation (or lack thereof) by such Lender in any AUD LCs) during the
period from and including the Australian LC Facility Effective Date to but
excluding the date thereafter on which such Lender ceases to have any Australian
LC Facility Commitments. Accrued facility fees shall be payable in arrears on
each Quarterly Date and on the date the relevant Commitment terminates (provided
that any such fees accruing after the date on which such Australian LC Facility
Commitment terminates shall be payable on demand), commencing on the first such
date to occur after the date hereof. All such facility fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(d)    AUD LC Fees. GEO agrees to pay (i) to the Administrative Agent for the
account of each Australian LC Facility Lender (to be allocated ratably among
such Lenders in accordance with the amounts of such fees then due to such
Lenders) a participation fee with respect to its participation in each AUD LC,
which participation fee in respect of such AUD LC shall accrue at a rate per
annum equal to the applicable Maximum AUD LC Fee Rate then in effect (or, to the
extent such participation shall have been established on a Competitive Bid basis
pursuant to Section 2.05(l), but subject to Section 2.18(c)(iv), the Applicable
Competitive AUD LC Rate for such AUD LC Exposure) on

 

72



--------------------------------------------------------------------------------

the average daily amount of such Lender’s AUD LC Exposure (excluding any portion
thereof attributable to unreimbursed AUD LC Disbursements) in respect of such
AUD LC during the period from and including the Australian LC Facility Effective
Date to but excluding the date on which such Lender ceases to have any AUD LC
Exposure, and (ii) to each AUD LC Issuer, a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between GEO and such AUD LC
Issuer on the average daily amount of the AUD LC Exposure (excluding any portion
thereof attributable to unreimbursed AUD LC Disbursements) in respect of each
AUD LC issued by such AUD LC Issuer during the period from and including the
Australian LC Facility Effective Date to but excluding the date on which there
ceases to be any AUD LC Exposure in respect of any such AUD LC, as well as such
AUD LC Issuer’s standard fees with respect to the issuance, amendment, renewal
or extension of any AUD LC or processing of drawings thereunder. Participation
fees and fronting fees accrued through and including each Quarterly Date shall
be payable on the third Business Day following such Quarterly Date, commencing
on the first such date to occur after the date hereof; provided that all such
fees shall be payable on the date on which the Australian LC Facility
Commitments terminate and any such fees accruing after the date on which the
Australian LC Facility Commitments terminate shall be payable on demand. Any
other fees payable to any AUD LC Issuer pursuant to this Section 2.11(d) shall
be payable within 10 days after demand. All such participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(e)    Administrative Agent Fees. The Borrowers agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between GEO and the Administrative Agent.

(f)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
respective Issuing Lender in the case of fees payable to it) for distribution,
in the case of commitment fees, participation fees and closing fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

Section 2.12    Interest.

(a)    ABR Loans. The Loans comprising each ABR Borrowing (including each
Swingline Loan) shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Rate.

(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing
denominated in (i) Dollars, Euros or Sterling shall bear interest at a rate per
annum equal to the Adjusted LIBO Rate or (ii) Australian Dollars shall bear
interest at a rate per annum equal to the Adjusted BBSW Rate, in each case for
the Interest Period for such Borrowing plus the Applicable Rate.

(c)    Default Interest. Notwithstanding the foregoing, if any Event of Default
under Section 7.01(a), (b), (h) or (i) shall have occurred and be continuing:

(i)    all interest, fees and other amounts payable by the Borrowers or any
Australian Borrower hereunder (other than any such amounts solely in respect of
any Eurodollar Borrowing or solely in respect of the Australian LC Facility
Commitments, any AUD LC or any AUD LC Disbursement) not paid when due, whether
at stated maturity, upon acceleration, by mandatory prepayment or otherwise,
shall bear interest, after as well as before judgment, at a rate per annum equal
to 2% plus the rate applicable to Revolving Credit ABR Loans as provided in
Section 2.12(a);

 

73



--------------------------------------------------------------------------------

(ii)    all interest, fees and other amounts payable by the Borrowers or any
Australian Borrower hereunder solely in respect of a Eurodollar Borrowing not
paid when due, whether at stated maturity, upon acceleration, by mandatory
prepayment or otherwise, shall bear interest, after as well as before judgment,
at a rate per annum equal to 2% plus (x) until the end of the then current
Interest Period applicable to such Eurodollar Borrowing, the rate otherwise
applicable to such Loan as provided in Section 2.12(b), or (y) from and after
the end of the then current Interest Period applicable to such Eurodollar
Borrowing, the rate applicable to Revolving Credit ABR Loans as provided in
Section 2.12(a); and

(iii)    all interest, fees and other amounts (including, without limitation,
reimbursement obligations with respect to any AUD LC Disbursement) payable by
GEO hereunder in respect of the Australian LC Facility Commitments, any AUD LC
or any AUD LC Disbursement not paid when due, shall bear interest, after as well
as before judgment, at a rate per annum equal to (x) in the case of unreimbursed
AUD LC Disbursements, 2% plus the rate otherwise applicable to such unreimbursed
AUD LC Disbursements as provided in Section 2.05(i), and (y) in the case of all
other such amounts, 2% plus the AUD Rate plus the applicable Maximum AUD LC Fee
Rate then in effect.

(d)    Payment of Interest. Accrued interest on each Loan shall be payable by
the Borrowers or the Australian Borrower that borrowed such Loan, as applicable,
in arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to Section 2.12(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Revolving Credit ABR Loan prior to the Revolving Credit
Commitment Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing denominated in
Dollars prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed (x) by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate or (y) with respect to Loans denominated in Australian Dollars, in each
case shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate, Adjusted BBSW Rate or AUD Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f)    Retroactive Adjustments of Applicable Rate. If, as a result of any
restatement of or other adjustment to the financial statements of GEO or for any
other reason, GEO or the Lenders determine that (i) the Total Leverage Ratio as
calculated by GEO as of any applicable date was inaccurate and (ii) a proper
calculation of the Total Leverage Ratio would have resulted in higher pricing
for such period, GEO, the Borrowers or the applicable Australian Borrower, as
applicable, shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender, any Issuing Lender or any Swingline
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This Section 2.12(f) shall not limit the rights
of the Administrative Agent, any Lender, any Issuing Lender or any Swingline
Lender, as the case may be, under Section 2.05(i), 2.11(a), 2.11(b), 2.11(c),
2.11(d) or

 

74



--------------------------------------------------------------------------------

2.12(c) or under Article VII. GEO’s, the Borrowers’ or the applicable Australian
Borrower’s respective obligations under this Section 2.12(f) shall not terminate
until the payment by GEO, the Borrowers or the applicable Australian Borrower,
as applicable, of the principal of and interest on the applicable Loans and all
other outstanding obligations owing by them under the Loan Documents, the
expiration or termination of all Letters of Credit and the expiration or
termination of the Commitments if at such time no demand shall have been made
for payment (and no amount shall have become automatically due) under this
Section 2.12(f).

(g)    Alternate Rate of Interest. If prior to the commencement of the Interest
Period for any Eurodollar Borrowing (the Currency of such Borrowing herein
called the “Affected Currency”):

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or Adjusted BBSW Rate, as
applicable, for the Affected Currency for such Interest Period; or

(ii)    the Administrative Agent is advised by the Required Lenders of the
relevant Class that the Adjusted LIBO Rate or Adjusted BBSW Rate, as applicable,
for the Affected Currency for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their
respective Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to GEO and the Lenders
by telephone or in writing as promptly as practicable thereafter and, until the
Administrative Agent notifies GEO and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Syndicated Borrowing to, or the continuation of
any Syndicated Borrowing as, a Eurodollar Borrowing denominated in the Affected
Currency shall be ineffective and, if the Affected Currency is Dollars, such
Syndicated Borrowing (unless prepaid) shall be continued as, or converted to, a
Syndicated ABR Borrowing, (ii) if the Affected Currency is Dollars and any
Borrowing Request requests a Eurodollar Borrowing denominated in Dollars, such
Borrowing shall be made as a Syndicated ABR Borrowing denominated in Dollars and
(iii) if the Affected Currency is a Foreign Currency, any Borrowing Request that
requests a Eurodollar Borrowing denominated in the Affected Currency shall be
ineffective.

Section 2.13    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate
or Adjusted BBSW Rate, as applicable) or any Issuing Lender;

(ii)    subject any Lender or any Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender or such Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.15 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such Issuing Lender); or

 

75



--------------------------------------------------------------------------------

(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Issuing Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or such Issuing Lender, GEO or
the Borrowers, as applicable, will pay to such Lender or such Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time GEO will pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth, in reasonable detail, the basis for determining such
amount or amounts necessary to compensate such Lender or such Issuing Lender or
its holding company, as the case may be, as specified in Sections 2.13(a) or
(b) and delivered to GEO shall be conclusive absent manifest error. GEO or the
Borrowers, as applicable, shall pay such Lender or such Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section 2.13 shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation, provided that GEO or the Borrowers, as applicable, shall not
be required to compensate a Lender or an Issuing Lender pursuant to this
Section 2.13 for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or such Issuing Lender, as the
case may be, notifies GEO of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.14    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Syndicated Loan on the date specified

 

76



--------------------------------------------------------------------------------

in any notice delivered pursuant hereto (regardless of whether such notice is
permitted to be revocable under Section 2.10(c) and is revoked in accordance
herewith), or (d) the assignment as a result of a request by GEO pursuant to
Section 2.17(b) of any Eurodollar Loan other than on the last day of the
Interest Period therefor, then, in any such event, GEO (with respect to any such
Term Borrowing), the Borrowers (with respect to any such Revolving Credit
Borrowing or any such Multicurrency Subfacility Borrowing by the Borrowers) or
the applicable Australian Borrower (with respect to any such Multicurrency
Subfacility Borrowing by such Australian Borrower), as applicable, shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, the loss to any Lender attributable to
any such event shall be deemed to include an amount determined by such Lender to
be equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan denominated
in the Currency of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate or the Adjusted BBSW Rate, as applicable, for
such Currency for such Interest Period, over (ii) the amount of interest that
such Lender would earn on such principal amount for such period if such Lender
were to invest such principal amount for such period at the interest rate that
would be bid by such Lender (or an affiliate of such Lender) for deposits
denominated in such Currency from other banks in the eurocurrency market at the
commencement of such period. A certificate of any Lender setting forth, in
reasonable detail, the basis for determining such amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.14 shall be delivered
to GEO and shall be conclusive absent manifest error. GEO or the Borrowers, as
applicable, shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

Section 2.15    Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower or any Australian Borrower hereunder or under any
other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes, provided that if any Borrower or any
Australian Borrower shall be required by applicable law to deduct any Taxes
(including any Other Taxes) from such payments, then (i) solely to the extent
such Taxes constitute Indemnified Taxes or Other Taxes, the sum payable by the
relevant Borrower or the relevant Australian Borrower, as applicable, shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the relevant Borrower or the relevant Australian Borrower, as applicable,
shall make such deductions and (iii) the relevant Borrower or the relevant
Australian Borrower, as applicable, shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of Section 2.15(a), the Borrowers shall timely pay (or cause to be paid) any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes

 

77



--------------------------------------------------------------------------------

were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to GEO by a Lender or an Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Lender, shall be conclusive absent manifest error.

(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers (or by an Australian Borrower,
as applicable) to a Governmental Authority, GEO shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)    Delivery of Tax Forms. To the extent required by law to reduce or
eliminate withholding or payment of taxes, each Payee to the extent of its
interest in an Obligation of a U.S. Borrower shall deliver to GEO, with a copy
to the Administrative Agent, on or before the Second Restatement Effective Date
or concurrently with the delivery of the relevant Assignment and Assumption, as
applicable, two United States Internal Revenue Service Forms W-9, Forms W-8ECI
or Forms W-8BEN (or W-8BEN-E), as applicable (or successor forms) properly
completed and certifying in each case that such Payee is entitled to a complete
exemption from withholding or deduction for or on account of any United States
federal income taxes and backup withholding taxes. Each such Payee further
agrees to deliver to GEO, with a copy to the Administrative Agent, as
applicable, two Forms W-9, Forms W-8BEN (or W-8BEN-E) or Forms W-8ECI, or
successor applicable forms or manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to GEO, certifying that such Payee is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes and backup withholding tax (unless in any such case
a Change in Law has occurred prior to the date on which any such delivery would
otherwise be required which renders such forms inapplicable or the exemption to
which such forms relate unavailable and such Payee notifies GEO and the
Administrative Agent that it is not entitled to receive payments without
deduction or withholding of United States federal income taxes). In the case of
a Payee that holds an interest in an Obligation of a U.S. Borrower claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, such Payee shall also deliver a certificate to the effect that such Payee
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of either of the U.S. Borrowers within the
meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code. Notwithstanding
anything in any Loan Document to the contrary, the U.S. Borrowers shall not be
required to pay additional amounts to any Payee under this Section 2.15 if such
Payee fails to comply with the requirements of this Section 2.15(e), other than
to the extent that such failure is due to a Change in Law occurring after the
date on which such Payee became a party to this Agreement. If a payment made to
a Lender under any Loan Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to GEO and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by GEO or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by GEO or the Administrative Agent as may be necessary for
either Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.15(e), “FATCA” shall include
any amendments made to FATCA after the First Amendment Effective Date.

 

78



--------------------------------------------------------------------------------

(f)    Treatment of Certain Refunds. (i) If any payment is made by a Borrower or
an Australian Borrower to or for the account of any Payee after deduction either
for or on account of any Taxes or Other Taxes, and an indemnity payment by a
Borrower or additional amounts are paid by a Borrower or an Australian Borrower
pursuant to this Section 2.15, then, if such Payee determines, in its sole
discretion, that it is entitled to a refund of such Taxes or Other Taxes, such
Payee shall, to the extent that it can do so without prejudice to the retention
of the amount of such refund, apply for such refund and reimburse to GEO such
amount of any refund received (net of reasonable out-of-pocket expenses
incurred) as such Payee shall determine, in its sole discretion, to be
attributable to the relevant Taxes or Other Taxes; and (ii) if the
Administrative Agent or any Payee determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which any Borrower or any
Australian Borrower has paid additional amounts pursuant to this Section, it
shall pay to GEO an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by GEO under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Payee, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that, in case of
both (i) and (ii) GEO, upon the request of the Administrative Agent or such
Payee, agrees to repay the amount paid over to GEO (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Payee in the event the Administrative Agent or such
Payee is required to repay such refund to such Governmental Authority. This
Section 2.15(f) shall not be construed to require the Administrative Agent or
any Payee to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to GEO or any other Person.

(g)    Indemnity. Each Lender shall indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that a Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting any
obligation of any Borrower), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Participant Register and (iii) for the full amount of any
Excluded Taxes attributable to such Lender or any Participant of such Lender
(or, in the case of a Lender that is treated as a partnership for U.S. federal
income tax purposes, any direct or indirect beneficial owner of such Lender)
that are payable or paid by the Administrative Agent, and reasonable expenses
arising therefrom or with respect thereto, whether or not such Excluded Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set-off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 2.15(g).

(h)    Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitment
and the repayment, satisfaction or discharge of all obligations under any Loan
Documents.

Section 2.16    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)    Payments by the Borrowers or the Australian Borrowers. The Borrowers or
the Australian Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.13, Section 2.14 or
Section 2.15, or otherwise), or under any other Loan Document (except to the
extent otherwise provided therein), prior to 2:00 p.m., New York City time, on
the date when due, in

 

79



--------------------------------------------------------------------------------

immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 787 Seventh Avenue,
New York, New York 10019, except as otherwise expressly provided in the relevant
Loan Document and except payments to be made directly to an Issuing Lender or a
Swingline Lender as expressly provided herein and payments pursuant to
Section 2.13, Section 2.14, Section 2.15 and Section 9.03, which shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All amounts owing hereunder or under any other Loan Document
(except to the extent otherwise provided therein or therein) shall be payable in
Dollars; provided that (i) all fees, interest and other amounts contemplated by
Section 2.11(c) or Section 2.11(d), reimbursements of AUD LC Disbursements and
cash collateralization of AUD LC Exposure shall be payable in Australian
Dollars, (ii) any amounts payable under Section 2.13, Section 2.15 or
Section 9.03 to any Australian LC Facility Lender or any AUD LC Issuer or in
respect of any Australian LC Facility Commitment, any Multicurrency Subfacility
Commitment, any AUD LC Exposure or any AUD LC, shall be payable in either
Dollars or Australian Dollars, as elected by the Person entitled to such payment
and (iii) all principal of, and interest on, any Loan denominated in any Foreign
Currency or payments relating to any such Loan required under Section 2.14 shall
be payable in such Foreign Currency. Notwithstanding the foregoing, if any
Borrower or any Australian Borrower shall fail to pay any principal of any Loan
when due (whether at stated maturity, by acceleration, by mandatory prepayment
or otherwise), the unpaid portion of such Loan shall, if such Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof in an amount equal to the Dollar Equivalent thereof on the date of
such redenomination and such principal shall be payable on demand; and if such
Borrower or such Australian Borrower shall fail to pay any interest on any Loan
that is not denominated in Dollars, such interest shall automatically be
redenominated in Dollars on the date that such failure to pay results in an
Event of Default under Section 7.01(b) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand by the Borrowers or such Australian Borrower, as applicable.

(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each termination or reduction of the amount of the Commitments of a
particular Class under Section 2.08 shall be applied to the respective
Commitments of such Class of the relevant Lenders, pro rata according to the
amounts of their respective Commitments of such Class; (ii) each Syndicated
Borrowing of any Class shall be allocated pro rata among the relevant Lenders
according to the amounts of their respective Commitments (or, in the case of any
Syndicated Borrowing of Revolving Credit Loans, their respective Available
Revolving Credit Commitments) of such Class (in the case of the making of
Syndicated Loans) or their respective Loans of such Class that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Revolving Credit Loans,
Multicurrency Subfacility Loans and Term Loans by a Borrower or an Australian
Borrower, as applicable, shall be made for the account of the relevant Lenders
pro rata in accordance with

 

80



--------------------------------------------------------------------------------

the respective unpaid principal amounts of the Syndicated Loans of such
Class held by them; and (iv) each payment of interest on Revolving Credit Loans,
Multicurrency Subfacility Loans and Term Loans by a Borrower or an Australian
Borrower, as applicable, shall be made for the account of the relevant Lenders
pro rata in accordance with the amounts of interest on such Loans then due and
payable to the respective Lenders.

(d)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)    the provisions of this Section 2.16(d) shall not be construed to apply
to (x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant.

The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

(e)    Payments by the Borrowers or the Australian Borrowers; Presumptions by
the Administrative Agent. Unless the Administrative Agent shall have received
notice from GEO prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Lender
hereunder that GEO, the Borrowers or the Australian Borrowers, as applicable,
will not make such payment, the Administrative Agent may assume that GEO, the
Borrowers or the Australian Borrowers, as applicable, have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Lender, as the case may be, the amount
due. In such event, if GEO, the Borrowers or the Australian Borrowers, as
applicable, have not in fact made such payment, then each of the Lenders and
each Issuing Lender severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of (x) the Federal Funds Effective Rate (if
denominated in Dollars or any Agreed Foreign Currency other than Australian
Dollars) or the BBSW Rate (if denominated in Australian Dollars) and (y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(c),
Section 2.05(e), Section 2.06(b)

 

81



--------------------------------------------------------------------------------

or Section 2.16(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent, any Swingline Lender or any Issuing
Lender to satisfy such Lender’s obligations to it under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) of this sentence, in any order as determined by the
Administrative Agent in its discretion.

Section 2.17    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if a Borrower or an Australian Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or any Lender
shall be treated as a Defaulting Lender pursuant to Section 2.19(b), then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or Section 2.15, or would mitigate or
avoid the illegality resulting in such Lender being treated as a Defaulting
Lender under Section 2.19(b), as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)    Replacement of Lenders. If (1) any Lender requests compensation under
Section 2.13, or if a Borrower or an Australian Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, (2) any Lender becomes a Defaulting Lender,
or (3) any Lender does not consent to a proposed amendment, modification or
waiver of this Agreement or any other Loan Document requested by GEO which has
been approved by the Required Lenders but which requires the consent of such
Lender (or such Lender and other Lenders) to become effective, or if any Term
Lender does not consent to a proposed reduction of the Applicable Rate for Term
Loans which has been approved by the Required Lenders of the Term Loans, then,
in each case GEO may, at its sole expense (and without any obligation on the
Administrative Agent or any Lender to cooperate or assist in any way in locating
an assignee), upon notice to such Lender and the Administrative Agent,
(x) require such Lender to assign, without recourse (except as provided below in
this Section 2.17(b), in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.04), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment) or (y) in the case of any Lender
that does not consent to a proposed amendment, modification or waiver of this
Agreement or any other Loan Document as aforesaid, terminate the Commitments of
such Lender and pay to such Lender an amount equal to the outstanding principal
of its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 2.14), all
simultaneously with an amendment and restatement of this Agreement that does not
result in the aggregate amount of the commitments of the Lenders to extend
credit thereunder to be less than the aggregate amount of the used and unused
Commitments hereunder as in effect immediately before giving effect to such
amendment and restatement; provided that:

(i)    if (x) a Revolving Credit Commitment is being assigned, GEO shall have
received the prior written consent of the Administrative Agent and each RCF LC
Issuer, (y) a

 

82



--------------------------------------------------------------------------------

Multicurrency Subfacility Commitment is being assigned, GEO shall have received
the prior written consent of the Administrative Agent, or (z) an Australian LC
Facility Commitment is being assigned, GEO shall have received the prior written
consent of the Administrative Agent and each AUD LC Issuer, in each case which
consent shall not unreasonably be withheld;

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.14) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or GEO or the Borrowers, as applicable,
(in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and

(iv)    in the case of any such replacement due to the replaced Lender not
consenting to a proposed amendment, modification or waiver of this Agreement or
any other Loan Document as aforesaid, each replacement Lender shall consent (and
by accepting such assignment shall be deemed to have consented), at the time of
such assignment, to each matter in respect of which such replaced Lender shall
not have consented.

In connection with any such replacement, if the replaced Lender does not execute
and deliver to the Administrative Agent a duly completed Assignment and
Assumption reflecting such replacement prior to or concurrently with the
execution and delivery of such Assignment and Assumption by the replacement
Lender, the Administrative Agent may (and the replaced Lender hereby
unconditionally and irrevocably authorizes and directs the Administrative Agent
to, in the name of and on behalf of the replaced Lender) execute such Assignment
and Assumption and other documentation on behalf of the replaced Lender and, in
such event (notwithstanding anything to the contrary in Section 9.04), such
replaced Lender shall be deemed to have duly executed and delivered such
Assignment and Assumption and other documentation to the Administrative Agent
and the replacement Lender. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling GEO to require such assignment
and delegation cease to apply.

Section 2.18    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply on the date such Lender becomes a Defaulting
Lender and for so long as such Lender is a Defaulting Lender:

(a)    fees shall cease to accrue on the (x) unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.11(a) and
(y) amount of the Australian LC Facility Commitment of such Defaulting Lender
pursuant to Section 2.11(c);

(b)    the Revolving Credit Commitment, Multicurrency Subfacility Commitment,
Revolving Credit Exposure, outstanding principal amount of Multicurrency
Subfacility Loans, Australian LC Facility Commitment and AUD LC Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected or directly affected thereby;

 

83



--------------------------------------------------------------------------------

(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)    (x) all or any part of the Swingline Exposure and RCF LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Revolving Credit
Lenders in accordance with their respective Applicable Percentages but only to
the extent (A) the sum of all non-Defaulting Revolving Credit Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s Swingline Exposure and RCF LC
Exposure does not exceed the total of all non-Defaulting Revolving Credit
Lenders’ Revolving Credit Commitments and (B) such reallocation does not cause
the aggregate Revolving Credit Exposure of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Revolving Credit Commitment, and (y) all or any
part of the AUD LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Australian LC Facility Lenders in accordance with their
respective Applicable Percentages but only to the extent (1) the sum of all
non-Defaulting Australian LC Facility Lenders’ AUD LC Exposure does not exceed
the total of all non-Defaulting Australian LC Facility Lenders’ Australian LC
Facility Commitments and (2) such reallocation does not cause the aggregate AUD
LC Exposure of any non-Defaulting Lender to exceed such non-Defaulting Lender’s
Australian LC Facility Commitment;

(ii)    if the reallocation described in Section 2.18(c)(i) above cannot, or can
only partially, be effected, GEO shall within one Business Day following notice
by the Administrative Agent (x) first, prepay such Swingline Exposure and (y)
second, cash collateralize, on a pro rata basis, for the benefit of the Issuing
Lenders, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to
Section 2.18(c)(i)) in accordance with the procedures set forth in
Section 2.05(k) for so long as such LC Exposure is outstanding;

(iii)    if GEO cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, GEO shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.11(b) or Section 2.11(d),
as applicable, with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv)    if the LC Exposure of the non-Defaulting Revolving Credit Lenders or
non-Defaulting Australian LC Facility Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(b) or Section 2.11(d), as applicable, shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages and, in the
case of any AUD LC Exposure so reallocated in respect of a Competitive AUD LC,
the fees payable pursuant to Section 2.11(d)(i) in respect of such AUD LC
Exposure so reallocated shall accrue at the applicable Maximum AUD LC Fee Rate
then in effect; and

(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 2.11(b) or Section 2.11(d), as
applicable, with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Lender until and to the extent that such LC
Exposure as applicable, is reallocated and/or cash collateralized;

(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Lender shall be required
to issue, amend or increase any Letter of Credit unless it is satisfied that the
related exposure and the Defaulting Lender’s then

 

84



--------------------------------------------------------------------------------

outstanding Swingline Exposure or LC Exposure, as applicable, will be 100%
covered by the Revolving Credit Commitments or Australian LC Facility
Commitments, as applicable, of the applicable non-Defaulting Lenders and/or cash
collateral will be provided by GEO in accordance with Section 2.18(c), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among the applicable
non-Defaulting Lenders in a manner consistent with Section 2.18(c)(i) (and such
Defaulting Lender shall not participate therein); and

(e)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender or Swingline Lender hereunder; third, to cash collateralize
on a pro rata basis each Issuing Lender’s LC Exposure with respect to such
Defaulting Lender; fourth, as GEO may request (so long as no Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
GEO, to be held in a deposit account and released pro rata in order to
(i) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (ii) cash collateralize the Issuing
Lenders’ future LC Exposure with respect to such Defaulting Lender with respect
to future Letters of Credit issued under this Agreement; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or Swingline Lenders against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to any Borrower or any Australian Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such Borrower or such Australian
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (i) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (ii) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Exposures and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments without giving effect to
Section 2.18(c). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.18(e) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

In the event that the Administrative Agent, GEO, each Swingline Lender and each
Issuing Lender each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender (or if such Defaulting
Lender has been replaced pursuant to Section 2.17), then (i) the Swingline
Exposure and RCF LC Exposure of the Revolving Credit Lenders shall be readjusted
to reflect the inclusion of such Lender’s (or replacement Lender’s) Revolving
Credit Commitment and on such date such Lender (or replacement Lender) shall
purchase at par such of the Revolving Credit Loans of the other Revolving Credit
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender (or replacement Lender) to hold such Loans in accordance with
its Applicable Percentage, (ii) the AUD LC Exposure of the Australian LC
Facility Lenders shall be readjusted to reflect

 

85



--------------------------------------------------------------------------------

the inclusion of such Lender’s (or replacement Lender’s) Australian LC Facility
Commitment and on such date such Lender (or replacement Lender) shall purchase
at par participations in the AUD LC Exposure of the other Australian LC Facility
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender (or replacement Lender) to hold such AUD LC Exposure in
accordance with its Applicable Percentage (but subject to Section 2.05(l) with
respect to any Competitive AUD LC) and (iii) all cash collateral provided
pursuant to Section 2.18(c) with respect to such Defaulting Lender shall be
immediately released to the Borrowers.

Section 2.19    Illegality.

(a)    Notwithstanding any other provision of this Agreement, in the event that
on or after the date hereof any Change in Law shall make it unlawful for any
Lender to make, maintain or fund Loans (whether denominated in Dollars or any
Agreed Foreign Currency) whose interest is determined by reference to the
Adjusted LIBO Rate or the Adjusted BBSW Rate, or to determine or charge interest
rates based upon the Adjusted LIBO Rate or the Adjusted BBSW Rate, in each case
as contemplated by this Agreement, such Lender shall promptly give notice
thereof to the Administrative Agent and GEO, and (i) the commitments of such
Lender hereunder to make or continue Eurodollar Loans in the affected Currency
and to convert ABR Loans to Eurodollar Loans in Dollars shall be suspended
during the period of such illegality, (ii) such Lender’s Loans then outstanding
as Eurodollar Loans, if any, (x) denominated in Dollars shall be converted
automatically to ABR Loans or (y) denominated in any Agreed Foreign Currency
shall, to the extent GEO and the applicable Multicurrency Subfacility Lenders
agree, be converted to Loans bearing interest at an alternative rate mutually
acceptable to GEO and all of the applicable Multicurrency Subfacility Lenders,
in each case on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as may be required by
law; provided, however, that if GEO and the Multicurrency Subfacility Lenders
cannot agree within a reasonable time on an alternative rate for such Loans
denominated in an Agreed Foreign Currency, the Borrowers or any Australian
Borrower, as applicable, may, at their discretion, either (A) prepay such Loans
or (B) maintain such Loans outstanding, in which case, the interest rate payable
to each Multicurrency Subfacility Lender on such Loans will be the rate
determined by such Multicurrency Subfacility Lender as its cost of funds to fund
a Borrowing of such Loans with maturities comparable to the Interest Period
applicable thereto plus the Applicable Rate, unless the maintenance of such
Loans outstanding on such basis would not stop the unlawfulness described above
in this Section 2.19(a) from existing (in which case the Borrowers, or, solely
with respect to any such Loans borrowed by such Australian Borrower, the
relevant Australian Borrower, shall be required to prepay such Loans on the last
day of the current Interest Period with respect thereto or within such earlier
period as may be required by law), and (iii) during the period of such
illegality (x) any Loans of such Lender denominated in Dollars that would
otherwise be made or continued as Eurodollar Loans shall instead be made or
continued, as the case may be, as ABR Loans and (y) if the affected Currency is
an Agreed Foreign Currency, any Borrowing Request that requests a Eurodollar
Borrowing denominated in such Agreed Foreign Currency shall be ineffective. If
any such conversion of a Eurodollar Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, GEO or the
Borrowers, as applicable, shall pay to such Lender such amounts, if any, as may
be required pursuant to Section 2.13.

(b)    Notwithstanding any other provision of this Agreement, in the event that
on or after the date hereof any Lender, or the Administrative Agent determines
that any Law, or any Change in Law, shall make it unlawful for such Lender, or
the Administrative Agent, as applicable, to make, maintain or fund any Loan to
any of the Australian Borrowers (other than as contemplated by Section 2.19(a)),
such Lender (or the Administrative Agent, as applicable) shall promptly give
notice thereof to the Administrative Agent (in the case of an affected Lender)
and GEO, and (i) the commitments of such Lender hereunder to make or continue
Loans to any such Australian Borrower shall be suspended (provided that, for
avoidance of doubt, the commitment of such Lender to make Multicurrency
Subfacility

 

86



--------------------------------------------------------------------------------

Loans to the Borrowers shall not be suspended) during the period of such
illegality (provided that, for the avoidance of doubt, any monetary obligations
of such Lender (including in favor of the Administrative Agent, the Swingline
Lender, the Issuing Lenders or any other Lender) under the Loan Documents shall
be unaffected due to such illegality or during such period) and such Lender
shall be treated as if it were a Defaulting Lender as a result of such
illegality solely for purposes of Section 2.17(a) and Section 2.17(b) during the
period of such illegality, and (ii) the affected Australian Borrower, as
applicable, may, in its discretion, either (A) prepay or cause to be prepaid
such Loans, (B) exercise its rights under Section 2.17(b) with respect to such
Lender, or (C) use commercially reasonable efforts to mitigate or avoid such
illegality after such time as such Lender or the Administrative Agent, as
applicable, shall have complied with its obligations under the provisions of
Section 2.17(a); provided that notwithstanding such efforts, if the maintenance
of such Loans outstanding on such basis would not stop the unlawfulness
described above in this Section 2.19(b) from existing and such Lender shall have
complied with its obligations under Section 2.17(a), the relevant Australian
Borrower shall be required to prepay any such Loans borrowed by such Australian
Borrower on the last day of the Interest Period applicable to any such Loans or
within such earlier period as may be required by Law, in which latter case such
Australian Borrower shall also pay to such Lender such amounts, if any, as may
be required pursuant to Section 2.13.

Section 2.20    GEO as Borrowers’ and Australian Borrowers’ Representative. Each
Borrower and each Australian Borrower hereby irrevocably designates and appoints
GEO as its representative and agent on its behalf for purposes of all requests
in respect of Loans (including Borrowing Requests and Interest Election
Requests), delivering certificates, giving instructions with respect to
disbursements of proceeds of Loans, selecting interest rate options, giving and
receiving all other notices and consents under this Agreement or under any of
the other Loan Documents and taking all other actions (on behalf of itself and
any other Borrower and each Australian Borrower) hereunder or under the other
Loan Documents. GEO hereby irrevocably accepts such appointment. The
Administrative Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from GEO as a notice or
communication from all Borrowers or all Australian Borrowers, as the case may
be. Each representation, warranty, covenant, agreement and undertaking made on
behalf of any other Borrower or Australian Borrower by GEO shall be deemed for
all purposes to have been made by such Borrower or Australian Borrower, as
applicable, and shall be binding upon and enforceable against such Borrower or
Australian Borrower to the same extent as if the same had been made directly by
such Borrower or Australian Borrower, as applicable.

Section 2.21    Joint and Several Obligations.

(a)    All Obligations under this Agreement that are stated under this Agreement
to be Obligations of both Borrowers, including their Obligations in respect of
Revolving Credit Loans, Swingline Loans, RCF LCs and Multicurrency Subfacility
Loans borrowed by the Borrowers (but excluding, for the avoidance of doubt, the
Term Loans, any Incremental Term Loans, any AUD LCs and Multicurrency
Subfacility Loans borrowed by an Australian Borrower), shall be joint and
several Obligations of each Borrower (such Obligations, “Joint and Several
Obligations”). Anything contained in this Agreement and the other Loan Documents
to the contrary notwithstanding, the Obligations of (i) each Borrower hereunder,
solely with respect to the Joint and Several Obligations and to the extent that
such Borrower did not receive proceeds of Revolving Credit Loans or
Multicurrency Subfacility Loan from any Borrowing hereunder, in any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the Obligations of such Borrower would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under this Section 2.21(a) in respect of such Obligations, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Borrower or any other person, be automatically
limited

 

87



--------------------------------------------------------------------------------

and reduced to the highest amount (after giving effect to any right of
contribution) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding and (ii) each
Australian Borrower shall be limited to the Obligations solely in respect of the
Multicurrency Subfacility Loans borrowed by such Australian Borrower (and any
obligations associated with such Multicurrency Subfacility Loans expressly
stated to be applicable to such Australian Borrower under this Agreement) and
shall not be, or be deemed to be, a Guarantee of any Obligations of any other
Person.

(b)    Each Borrower hereby agrees that until the Release Date it shall not
exercise any direct or indirect right or remedy arising as a result of such
Joint and Several Obligations, whether by subrogation or otherwise, against the
other Borrower or any other Guarantor.

(c)    Each Borrower hereby agrees that to the extent that a Borrower shall have
paid more than its proportionate share of any payment made hereunder in respect
of Joint and Several Obligations, such Borrower shall be entitled to seek and
receive contribution from and against the other Borrower. Each Borrower’s right
of contribution shall be subject to the terms and conditions of Section 2.21(b).
The provisions of this Section 2.21(c) shall in no respect limit the obligations
and liabilities of either Borrower to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the Lenders, and each Borrower shall remain
liable to the Administrative Agent, the Issuing Lenders, the Swingline Lender
and the Lenders for the full amount of all Joint and Several Obligations.

(d)    The Joint and Several Obligations of the Borrowers, to the fullest extent
permitted by applicable Law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Joint and Several Obligations, or any substitution,
release or exchange of any guarantee of or security for any of the Joint and
Several Obligations, and, irrespective of any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor (except for payment in full). Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Borrowers hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

(i)    at any time or from time to time, without notice to the Borrowers, to the
extent permitted by applicable law, the time for any performance of or
compliance with any of the Joint and Several Obligations shall be extended, or
such performance or compliance shall be waived;

(ii)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein or therein shall be done or
omitted;

(iii)    the maturity of any of the Joint and Several Obligations shall be
accelerated, or any of the Joint and Several Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any guarantee of any of the Joint and Several Obligations or except
as permitted pursuant to Section 9.02, any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with;

(iv)    any Lien or security interest granted to, or in favor of, an Issuing
Lender, any Lender or the Administrative Agent as security for any of the Joint
and Several Obligations shall fail to be perfected; or

(v)    the release of any other Guarantor pursuant to Section 9.02 or otherwise.

 

88



--------------------------------------------------------------------------------

To the extent permitted by applicable law, each Borrower hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the other Borrower under this Agreement or any other agreement
or instrument referred to herein or therein, or against any person under any
other guarantee of, or security for, any of the Joint and Several Obligations.
The Borrowers waive, to the extent permitted by law, any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the Joint
and Several Obligations. The Borrowers’ Joint and Several Obligations shall not
be conditioned or contingent upon the pursuit by the Secured Parties or any
other person at any time of any right or remedy against the Borrowers or either
of them or against any other person which may be or become liable in respect of
all or any part of the Joint and Several Obligations or against any collateral
security or guarantee therefor or right of offset with respect thereto.

Section 2.22    Refinancing Facilities.

(a)    Refinancing Term Loans. GEO may, on one or more occasions, upon giving no
less than five Business Days’ prior written notice (or such shorter period as
may be agreed to by the Administrative Agent) (which notice may take the form of
a draft of the relevant Refinancing Term Facility Supplement) (the “Refinancing
Term Loan Notice”) to the Administrative Agent, refinance all (and not less than
all) of the Term Loans or the Incremental Term Loans of any Series with new term
loans under this Agreement (such new term loans, “Refinancing Term Loans”). Each
such notice shall specify the date (each, a “Refinancing Term Loan Effective
Date”), which shall be a Business Day, on which GEO proposes that such
refinancing shall be consummated. Any such refinancing, and the incurrence of
any Refinancing Term Loans hereunder, shall be subject to the following
conditions:

(i)    No Event of Default shall have occurred and be continuing.

(ii)    Substantially concurrently with the incurrence of any Refinancing Term
Loans, GEO shall repay or prepay all of then outstanding Loans being refinanced
(together with any accrued but unpaid interest thereon and all fees or premiums,
if any, with respect thereto) with proceeds of such Refinancing Term Loans.

(iii)    GEO shall pay any applicable amounts as and when required pursuant to
Section 2.14 and Section 2.10(a) in connection with the prepayment or repayment
of the Loans being refinanced by such Refinancing Term Loans;

(iv)    The Refinancing Term Loan Notice shall set forth, with respect to the
Refinancing Term Loans referred to therein, the following (and such Refinancing
Term Loans shall be subject to the following requirements):

(A)    the stated maturity date and amortization applicable thereto; provided
that the weighted average-life-to-maturity for such Refinancing Term Loans shall
not be shorter than the weighted average-life-to-maturity for, and the stated
maturity date of such Refinancing Term Loans shall not be earlier than 91 days
after the stated maturity date of, the Term Loans or Incremental Term Loans
being refinanced with such Refinancing Term Loans;

(B)    the interest rate or rates applicable to the Refinancing Term Loans;

(C)    any other material terms applicable to the Refinancing Term Loans;
provided, that such other terms (excluding pricing, fees and optional prepayment

 

89



--------------------------------------------------------------------------------

or redemption terms) shall not be materially more favorable to the Lenders
holding such Refinancing Term Loans than those applicable to the Term Loans
being refinanced (except for covenants and other provisions only applicable
after the stated maturity date of such Term Loans); and

(D)    a certification from a Financial Officer of GEO that the requirements and
conditions set forth in this Section 2.22(b) with respect to such Refinancing
Term Loans have been complied with and satisfied, as applicable.

(v)    Any Lender approached by GEO to provide all or a portion of the
Refinancing Term Loans may elect or decline, in its sole discretion, to provide
any Refinancing Term Loans.

(vi)    Any Refinancing Term Loans shall be established pursuant to an amendment
hereto and, to the extent applicable, the other Loan Documents (the “Refinancing
Term Loan Amendment”), in form and substance reasonably satisfactory to the
Administrative Agent, executed and delivered by GEO, each Lender providing such
Refinancing Term Loans and the Administrative Agent, which shall be consistent
with the provisions set forth above (but which shall not require the consent of
any other Lender or Loan Party). Each Refinancing Term Loan Amendment shall be
binding on the Lenders, the Loan Parties and the other parties hereto and,
notwithstanding anything to the contrary in Section 9.02, may effect amendments
to this Agreement and the other Loan Documents of a technical or administrative
nature as may be necessary, appropriate or desirable in the reasonable opinion
of the Administrative Agent and GEO, in order to establish and implement such
Refinancing Term Loans or the Commitments in respect thereof pursuant to, and to
otherwise give effect to, the provisions of this Section 2.22(a).

(vii)    Any Refinancing Term Loans shall be denominated in Dollars and shall
rank pari passu with the remaining Term Loans (if any) or Incremental Term Loans
(if any) not refinanced therewith and the other Obligations in right of payment
and in priority with respect to the Liens created under the Security Documents;
it being understood that (x) the borrower of such Refinancing Term Loans shall
be GEO and (y) such Refinancing Term Loans shall not have any obligors that are
not Loan Parties or any “restricted subsidiaries” that are not Restricted
Subsidiaries.

The Administrative Agent shall notify the Lenders as to the occurrence of any
Refinancing Term Loan Effective Date.

(b)    Refinancing Revolving Credit Commitments. The Borrowers may, on one or
more occasions, upon giving no less than five Business Days’ prior written
notice (or such shorter period as may be agreed to by the Administrative Agent)
(which notice may take the form of a draft of the relevant Refinancing Revolving
Credit Commitments Amendment) (the “Refinancing Revolving Credit Commitments
Notice”) to the Administrative Agent, refinance all (and not less than all) of
the Revolving Credit Commitments (including the Multicurrency Subfacility
Commitments) with a new revolving credit facility under this Agreement (such
refinancing of the Revolving Credit Commitments, the “Refinancing Revolving
Credit Commitments”). Each such Refinancing Revolving Credit Commitments Notice
shall specify the date (the “Refinancing Revolving Credit Commitments Effective
Date”), which shall be a Business Day, on which the Borrowers propose that such
refinancing shall be consummated. Any such refinancing, and the incurrence of
Refinancing Revolving Credit Commitments hereunder, shall be subject to the
following:

(i)    No Event of Default shall have occurred and be continuing.

 

90



--------------------------------------------------------------------------------

(ii)    Substantially concurrently with the incurrence of any Refinancing
Revolving Credit Commitments, the Borrowers shall terminate the existing
Revolving Credit Commitments, and repay, prepay and pay all of the then
outstanding Revolving Credit Loans and other Revolving Credit Exposure
associated with such terminated Revolving Credit Commitments (together with any
accrued but unpaid interest and fees thereon and any premiums, if any, with
respect thereto); provided that (x) any such termination of the Revolving Credit
Commitments shall be subject to, and effected in accordance with, Section
2.08(b) and (y) notwithstanding the foregoing, any undrawn RCF LC outstanding on
the Refinancing Revolving Credit Commitments Effective Date may, subject to
arrangements satisfactory to the RCF LC issuer of such RCF LC, the Borrowers,
the Administrative Agent and the issuing bank under such Refinancing Revolving
Credit Commitments, be “rolled” under such Refinancing Revolving Credit
Commitments on and with effect from the Refinancing Revolving Credit Commitments
Effective Date.

(iii)    The Borrowers shall pay any applicable amounts as and when required
pursuant to Section 2.14 in connection with the prepayment, repayment, reduction
or termination, as applicable, of the Revolving Credit Loans and Revolving
Credit Commitments being refinanced by such Refinancing Revolving Credit
Commitments and the initial Borrowing thereunder.

(iv)    The Refinancing Revolving Credit Commitments Notice shall set forth,
with respect to the Refinancing Term Loans referred to therein the following
(and such Refinancing Revolving Credit Commitments shall be subject to the
following requirements):

(A)    the stated maturity date applicable thereto; provided, that such maturity
date shall not be prior to the Revolving Credit Commitment Termination Date then
in effect;

(B)    the interest rate or rates and unused commitment fees applicable to the
Refinancing Revolving Credit Commitments and the Loans borrowed thereunder;

(C)    any other material terms applicable to the Refinancing Revolving Credit
Commitments; provided, that such other terms (excluding pricing, fees and
optional prepayment or commitment reduction terms) shall not be materially more
favorable to the Lenders holding such Refinancing Revolving Credit Commitments
than those applicable to the Revolving Credit Commitments or Revolving Credit
Loans being refinanced (except for covenants and other provisions only
applicable after the latest final maturity or termination date of any such
Revolving Credit Commitments or Revolving Credit Loans); and

(D)    a certification from a Financial Officer of GEO that the requirements and
conditions set forth in this Section 2.22(b) with respect to such Refinancing
Revolving Credit Commitments have been complied with and satisfied, as
applicable.

(v)    Any Lender approached by the Borrowers to provide all or a portion of the
Refinancing Revolving Credit Commitments may elect or decline, in its sole
discretion, to provide any Refinancing Revolving Credit Commitments.

(vi)    Solely to the extent that an RCF LC Issuer or Swingline Lender is not a
replacement issuing bank or replacement swingline lender, as the case may be,
under a

 

91



--------------------------------------------------------------------------------

Refinancing Revolving Credit Commitments Amendment, it is understood and agreed
that such RCF LC Issuer or Swingline Lender shall not be required to issue any
letters of credit or swingline loan under such Refinancing Revolving Credit
Commitments Amendment and, to the extent it is necessary for such Issuing Bank
or Swingline Lender to withdraw as an RCF LC Issuer or Swingline Lender, as the
case may be, at the time of the establishment of such Refinancing Revolving
Credit Commitments Amendment, such withdrawal shall be on terms and conditions
reasonably satisfactory to such RCF LC Issuer or Swingline Lender, as the case
may be, in its sole discretion. The Borrowers agree to reimburse each RCF LC
Issuer or Swingline Lender, as the case may be, in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

(vii)    Any Refinancing Revolving Credit Commitments shall be established
pursuant to an amendment hereto and, to the extent applicable, the other Loan
Documents (the “Refinancing Revolving Credit Commitments Amendment”), in form
and substance reasonably satisfactory to the Administrative Agent, executed and
delivered by each of the Borrowers, each of the Australian Borrowers (to the
extent the Australian Borrowers will be borrowers under the Refinancing
Revolving Credit Commitments), each Lender providing the Refinancing Revolving
Credit Commitments and the Administrative Agent, which shall be consistent with
the provisions set forth above (but which shall not require the consent of any
other Lender or Loan Party). Each Refinancing Revolving Credit Commitments
Amendment shall be binding on the Lenders, the Loan Parties and the other
parties hereto and, notwithstanding anything to the contrary in Section 9.02,
may effect amendments to this Agreement and the other Loan Documents of a
technical or administrative nature as may be necessary, appropriate or desirable
in the reasonable opinion of the Administrative Agent and GEO, in order to
establish and implement such Refinancing Revolving Credit Commitments pursuant
to, and to otherwise give effect to, the provisions of this this Section
2.22(b).

(viii)    Any Refinancing Revolving Credit Commitments shall be denominated in
Dollars (other than with respect to any multicurrency subfacility) and shall
rank pari passu with the remaining Revolving Credit Commitments (if any) not
refinanced therewith and the other Obligations in right of payment and in
priority with respect to the Liens created under the Security Documents; it
being understood that (x) the only borrowers thereunder shall be the Borrowers
and (if applicable) the Australian Borrowers and (y) such Refinancing Revolving
Credit Commitments shall not have any other obligors that are not the Loan
Parties or any “restricted subsidiaries” that are not Restricted Subsidiaries.

The Administrative Agent shall notify the Lenders as to the effectiveness of any
Refinancing Revolving Credit Commitments Effective Date.

Section 2.23    Cashless Settlement. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all of the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by this Agreement pursuant to a cashless
settlement mechanism approved by GEO, the Administrative Agent, and such Lender,
and any such exchange, continuation or rollover shall be deemed to comply with
any requirement hereunder or under any other Loan Document that any payment be
made “in Dollars” (or the relevant alternate currency), “in immediately
available funds”, “in cash” or any other similar requirement.

 

92



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrowers hereby jointly and severally represent and warrant to the
Administrative Agent and the Lenders that:

Section 3.01    Organization; Powers and Qualifications. Each of GEO and its
Subsidiaries is duly organized, validly existing and in good standing (or its
equivalent) (if such concept exists in such jurisdiction) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (if such concept exists in such jurisdiction) in, every jurisdiction
where such qualification is required.

Section 3.02    Authorization; Enforceability. The Transactions are within the
corporate or other power of each Borrower and each Restricted Subsidiary and
have been duly authorized by all necessary corporate or other action (including,
if required, equityholder action) on the part of such Borrower and such
Restricted Subsidiary. This Agreement has been duly executed and delivered by
each Borrower and constitutes, and each of the other Loan Documents to which any
Borrower or any Restricted Subsidiary is a party when executed and delivered
will constitute, a legal, valid and binding obligation of such Borrower and such
Restricted Subsidiary, enforceable against such Borrower and such Restricted
Subsidiary in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 3.03    Governmental Approvals; No Conflicts. The Transactions:

(a)    do not require any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority, except for (i) such as have
been obtained or made and are in full force and effect, (ii) as may be required
by laws affecting the offering and sale of securities generally, (iii) filings
with the United States Copyright Office and/or the United States Patent and
Trademark Office, (iv) filings under the UCC and/or the Assignment of Claims Act
(or analogous state applicable law), and (v) any other filings and recordings in
respect of the Liens created pursuant to the Security Documents;

(b)    will not violate any applicable law or regulation or the charter, by-laws
or other organizational documents of GEO or any of its Subsidiaries or any order
of any Governmental Authority;

(c)    will not violate or result in a default under any indenture, agreement or
other instrument binding upon GEO or any of its Subsidiaries or assets, or give
rise to a right thereunder to require any payment to be made by any such Person,
or, in the case of the Australian Trustee, cause or result in a breach of trust;
and

(d)    except for the Liens created pursuant to the Loan Documents, will not
result in the creation or imposition of any Lien on any asset of GEO or any of
its Subsidiaries.

Section 3.04    Financial Condition; No Material Adverse Change.

(a)    Financial Condition. GEO has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders’ equity and
cash flows as of and for

 

93



--------------------------------------------------------------------------------

the fiscal year ended December 31, 2012, reported on by Grant Thornton LLC,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of GEO and its Subsidiaries and Other Consolidated Persons as of such date
and for such period in accordance with GAAP.

(b)    No Material Adverse Change. Since December 31, 2012, no event has
occurred or condition has arisen that has had or could reasonably be expected to
have a Material Adverse Effect.

Section 3.05    Properties.

(a)    Property Generally. Each of GEO and its Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, subject only to Liens permitted by Section 6.02 and
except for minor defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b)    Intellectual Property Matters. Each of GEO and its Restricted
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by GEO and its Restricted Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 3.06    Litigation.

(a)    Actions, Suits and Proceedings. Other than the Disclosed Matters, there
are no actions, suits or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of any Borrower, threatened
against or affecting GEO or any of its Subsidiaries, or that involve this
Agreement or the Transactions, as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b)    Change in Disclosed Matters. Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

Section 3.07    Environmental Matters. Except for the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
GEO nor any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any facts, events or
circumstances that could give rise to any basis for any Environmental Liability
of GEO or any of its Restricted Subsidiaries.

Section 3.08    Compliance with Laws and Agreements; No Defaults.

(a)    Compliance with Laws and Agreements. Each of GEO and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, or the Australian
Trust’s property, and all indentures, agreements and other instruments binding
upon it or its property, or the Australian Trust’s property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

94



--------------------------------------------------------------------------------

(b)    No Default. No Default has occurred and is continuing.

Section 3.09    Government Regulation. Neither GEO nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

Section 3.10    Tax Returns and Payments. Each of GEO and its Subsidiaries has
timely filed or caused to be filed all material Tax returns and reports required
to have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) to the
extent that any such failure could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.11    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of U.S. GAAP Codification Topic 715-30) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$5,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of U.S. GAAP Codification Topic 715-30) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $5,000,000 the fair market value of the assets of
all such underfunded Plans.

Section 3.12    Disclosure. GEO has disclosed to the Lenders (including by means
of filings with the Securities and Exchange Commission) all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished in writing by or on behalf of GEO or its Restricted
Subsidiaries to the Lenders in connection with the negotiation of this Agreement
and the other Loan Documents or delivered hereunder or thereunder (as modified
or supplemented by all other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Section 3.13    Margin Stock. Neither GEO nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

Section 3.14    Agreements and Liens.

(a)    Indebtedness and Guaranty Obligations. Part A of Schedule 3.14 of the
Disclosure Supplement is a complete and correct list of each credit agreement,
loan agreement, indenture, note purchase agreement, guarantee, letter of credit
or other arrangement (other than the Loan Documents) providing for or otherwise
relating to any Indebtedness or any extension of credit (or

 

95



--------------------------------------------------------------------------------

commitment for any extension of credit) to, or Guarantee by, GEO or any of its
Restricted Subsidiaries outstanding on the date hereof the aggregate principal
or face amount of which equals or exceeds (or may equal or exceed) $5,000,000.

(b)    Liens. Part B of Schedule 3.14 of the Disclosure Supplement is a complete
and correct list of each Lien securing Indebtedness (other than any Indebtedness
constituting Obligations) of any Person outstanding on the date hereof the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $5,000,000 and covering any property of GEO or any of its Restricted
Subsidiaries, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is described in
reasonable detail in said Part B of Schedule 3.14.

Section 3.15    Material Contracts. Neither GEO nor any of its Subsidiaries is
on the date hereof party to any Material Contract other than the Loan Documents
and the Senior Notes Indentures.

Section 3.16    Subsidiaries and Investments.

(a)    Subsidiaries. Set forth in Part A of Schedule 3.16 of the Disclosure
Supplement is a complete and correct list of all of the Subsidiaries of GEO as
of the date hereof together with, for each such Subsidiary, (i) the jurisdiction
of organization of such Subsidiary, (ii) each Person holding ownership interests
in such Subsidiary, (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests and (iv) an indication of whether such Subsidiary is a
Restricted Subsidiary. Except as disclosed in said Part A of Schedule 3.16, on
the date hereof (x) each of GEO and its Subsidiaries owns free and clear of
Liens (other than Liens created pursuant to the Security Documents), and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in said Part A of Schedule 3.16, (y) all of the issued
and outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (z) there are no outstanding
Equity Rights with respect to such Person.

(b)    Investments. Set forth in Part B of Schedule 3.16 of the Disclosure
Supplement is a complete and correct list of all Investments (other than
Investments disclosed in said Part A of Schedule 3.16 and other than Investments
of the types referred to in clauses (b) through (m) of Section 6.04) held by GEO
or any of its (i) Subsidiaries in GEO or any Restricted Subsidiary or
(ii) Restricted Subsidiaries in any Person, in each case on the date hereof and,
for each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in said
Part B of Schedule 3.16, each of GEO and its Subsidiaries owns, free and clear
of all Liens (other than Liens created pursuant to the Security Documents), all
such Investments.

Section 3.17    Real Property. Set forth on Schedule 3.17 of the Disclosure
Supplement is a list, as of the Third Restatement Effective Date, of all of the
real property interests held by GEO and its Restricted Domestic Subsidiaries,
indicating in each case whether the respective property is owned or leased, the
identity of the owner or lessee and the location of the respective property.
Except as indicated in said Schedule 3.17, as of the Third Restatement Effective
Date, no Mortgage encumbers real property which is located in a Flood Zone.

Section 3.18    Solvency. GEO and each of its Subsidiaries is Solvent.

Section 3.19    Employee Relations. Neither GEO nor any Restricted Subsidiary
is, as of the Third Restatement Effective Date, party to any collective
bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 3.19 of the
Disclosure Supplement. GEO knows of no pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees or those of the Restricted Subsidiaries.

 

96



--------------------------------------------------------------------------------

Section 3.20    Burdensome Provisions. Neither GEO nor any Restricted Subsidiary
is a party to any indenture, agreement, lease or other instrument, or subject to
any corporate or partnership restriction, Governmental Approval or applicable
law which in the foreseeable future could be reasonably expected to have a
Material Adverse Effect. GEO and its Restricted Subsidiaries do not presently
anticipate that future expenditures needed to meet the provisions of any
statutes, orders, rules or regulations of a Governmental Authority will be so
burdensome as to have a Material Adverse Effect. No Restricted Subsidiary (other
than, with respect to Unrestricted Subsidiary Debt, any Subsidiary that is an
obligor under such Unrestricted Subsidiary Debt) is party to any agreement or
instrument of the type described in Section 6.07 or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its capital stock to GEO or any
Restricted Subsidiary or to transfer any of its assets or properties to GEO or
any other Restricted Subsidiary in each case other than existing under or by
reason of the Loan Documents or applicable law.

Section 3.21    REIT Status. As of the Third Restatement Effective Date, GEO is
qualified, and intends to continue to be qualified, as a real estate investment
trust under Section 856(c) of the Code.

Section 3.22    Anti-Terrorism Laws and Sanctions; AML Laws; Anti-Corruption
Laws. GEO has implemented and maintains in effect policies and procedures
designed to ensure compliance by GEO and its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, applicable
AML Laws and applicable Sanctions. None of (a) GEO or any of its Subsidiaries or
any of their respective directors or officers, or, to GEO’s knowledge, any of
their respective employees or Affiliates, or (b) to GEO’s knowledge, any agent
of GEO or any Subsidiary or other Affiliate that will act in any capacity in
connection with or benefit from any credit facility established hereby, (i) is a
Sanctioned Person, or (ii) is in violation of AML Laws, Anti-Corruption Laws, or
Sanctions. No Borrowing, Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will cause a violation of AML Laws,
Anti-Corruption Laws or applicable Sanctions by any person participating in the
transactions contemplated by this Credit Agreement, whether as lender, borrower,
guarantor, agent, or otherwise. GEO represents that, except as disclosed to the
Administrative Agent and the Lenders prior to the Second Restatement Effect
Date, neither it nor any of its Subsidiaries or, to GEO’s knowledge, any other
Affiliate has engaged in or intends to engage in any dealings or transactions
with, or for the benefit of, any Sanctioned Person or with or in any Sanctioned
Country.

Section 3.23    EEA Financial Institution. None of GEO or any of its
Subsidiaries is an EEA Financial Institution.

Section 3.24    Governing Law and Enforcement.

(a)    The choice of law referred to in Section 9.09 as the governing law of
this Agreement will be recognized and enforced in each Australian Borrower’s
jurisdiction of incorporation.

(b)    Any judgment obtained against an Australian Borrower in the jurisdiction
referred to in Section 9.09 in relation to a Loan Document will be recognized
and enforced in such Australian Borrower’s jurisdiction of incorporation.

Section 3.25    Trustee. No Subsidiary of GEO incorporated in Australia (other
than the Australian Trustee) has entered into any Loan Document as trustee of
any trust or settlement.

 

97



--------------------------------------------------------------------------------

Section 3.26    Representations Concerning the Australian Trustee.

(a)    The Australian Trustee as trustee.

(i)    The Australian Trustee is the only trustee of the Australian Trust. No
action has been taken or, to the best of the Australian Trustee’s knowledge and
belief, proposed by any person with the power or standing to do so, to remove it
as trustee of the Australian Trust or to appoint an additional trustee to the
Australian Trust, except as permitted by Section 6.14(a).

(ii)    The Australian Trustee has never been the only unit holder of the
Australian Trust.

(b)    The Australian Trust.

(i)    The Australian Trust is properly constituted. No action has been taken
or, to the best of the Australian Trustee’s knowledge and belief, proposed by
any person with the power or standing to do so to terminate or resettle the
Australian Trust.

(ii)    The Australian Trust is not a managed investment scheme that must be
registered under Part 5C.1 of the Australian Corporations Act.

(c)    The Australian Trust Instrument.

(i)    The Australian Trustee has provided to the Administrative Agent a true
and correct up-to-date copy of the Australian Trust Instrument which discloses
all the terms of the Australian Trust, other than those implied or provided by
law.

(ii)    The Australian Trust Instrument constitutes valid, binding and
enforceable obligations of the parties to it, is duly stamped and complies with
all applicable laws.

(d)    Powers and duties.

(i)    The Australian Trustee has the power to own its assets and carry on the
business of the Australian Trust as it is being conducted on the Third
Restatement Effective Date.

(ii)    The Australian Trustee has power to enter into this Agreement (and any
other Loan Documents to which it may be or become party) and the transactions
contemplated hereby (and thereby), exercise its rights under them and comply
with its obligations in connection with this Agreement (and any such other Loan
Documents) as trustee of the Australian Trust and in doing so it has acted and
is acting properly. All requirements to enable it to do so have been and remain
satisfied.

(e)    The Australian Trust assets. Except as expressly permitted by this
Agreement, no Australian Trust asset has been resettled or vested in any person.
No one is presently entitled to call for the distribution of the Australian
Trust assets other than a Borrower, an Australian Borrower, a Guarantor or GEO
International Holdings, LLC.

(f)    The Australian Trustee’s indemnity.

(i)    The Australian Trustee enjoys the benefit of and may exercise and enforce
rights of indemnity to apply, use or retain Australian Trust assets to satisfy
its obligations arising under or in connection with the Loan Documents and the
transactions they contemplate, without the consent or approval of any person or
court (except where such consent or approval is

 

98



--------------------------------------------------------------------------------

required under the Australian Trust Instrument or applicable laws). Those rights
are not subject to a limitation or obligation to make good or clear accounts and
the Credit Parties may subrogate to them except to the extent affected by their
own conduct, other than as contemplated in the Australian Trust Instrument.

(ii)    After taking into account all other present and contingent Australian
Trust liabilities, the Australian Trust assets are sufficiently valuable to
satisfy in full the Australian Trustee’s indemnity with respect to its payment
obligations in connection with the Loan Documents and the transactions they
contemplate as and when they become due and payable.

(iii)    No application or order has been sought by a person other than a Credit
Party or has been made in any court for a person to subrogate to the Australian
Trustee’s indemnity with respect to Australian Trust assets.

ARTICLE IV

CONDITIONS

Section 4.01    Third Restatement Effective Date. This Agreement shall not be
effective and the obligations of the Lenders to make any Loans and the Issuing
Lenders to issue Letters of Credit hereunder shall not become effective until
the date that each of the following conditions precedent is satisfied, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance (or such condition shall have been waived in accordance with
Section 9.02):

(a)    Executed Counterparts. The Administrative Agent (or Special Counsel on
its behalf) shall have received counterparts of the following documents signed
by the following parties: (i) from each of the Borrowers, the Australian
Borrowers, the Swingline Lender and the Administrative Agent, this Agreement,
(ii) from GEO, each initial Term Loan Lender, each Revolving Credit Lender, and
(without duplication) the Required Lenders under (and as defined in) the
Existing Credit Agreement, a Lender Addendum hereto, (iii) from each RCF LC
Issuer, either this Agreement or a Lender Addendum hereto, and (iv) from each
Borrower, each Guarantor and the Administrative Agent, the Collateral Agreement,
the Collateral Assignment and the Guaranty Agreement.

(b)    Opinions of Counsel to Loan Parties. The Administrative Agent (or Special
Counsel on its behalf) shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Third
Restatement Effective Date) (i) of Akerman LLP, counsel for the Borrowers and
the Guarantors, covering such matters relating to the Borrowers, the Guarantors,
this Agreement, the other Loan Documents or the Transactions as the
Administrative Agent shall reasonably request (and each Borrower for itself and
on behalf of each Guarantor hereby instructs such counsel to deliver such
opinion to the Lenders and the Administrative Agent), (ii) of Hughes Gorski
Seedorf Odsen & Tervooren, LLC, Alaska counsel for certain Guarantors, covering
such matters relating to such Guarantors as the Administrative Agent shall
reasonably request (and GEO, on behalf of such Guarantors, hereby instructs such
counsel to deliver such opinion to the Lenders and the Administrative Agent),
(iii) of the in-house General Counsel for the Borrowers and the Guarantors,
covering such other matters relating to the Borrowers, the Guarantors, this
Agreement, the other Loan Documents or the Transactions as the Administrative
Agent shall reasonably request (and each Borrower for itself and on behalf of
each Guarantor hereby instructs such counsel to deliver such opinion to the
Lenders and the Administrative Agent) and (iv) Allens, Australia counsel to the
Australian Borrowers, addressed to the Administrative Agent and the Lenders with
respect to matters of Australian law, all in form and substance reasonably
satisfactory to the Administrative Agent (and each Australian Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

 

99



--------------------------------------------------------------------------------

(c)    Opinion of Special Counsel. The Administrative Agent shall have received
an opinion, dated the Third Restatement Effective Date, of Special Counsel,
covering such matters relating to this Agreement as the Administrative Agent
shall reasonably request (and BNP Paribas hereby instructs such counsel to
deliver such opinion to the Administrative Agent).

(d)    Governmental and Third Party Approvals. GEO and each Restricted
Subsidiary shall have obtained all necessary approvals, authorizations and
consents of any Person and of all Governmental Authorities and courts having
jurisdiction with respect to the transactions contemplated by this Agreement and
the other Loan Documents.

(e)    Corporate Documents. The Administrative Agent (or Special Counsel on its
behalf) shall have received a certificate of the secretary or assistant
secretary (or equivalent) of each Loan Party certifying (x) as to the incumbency
and genuineness of the signature of each officer of such Loan Party executing
this Agreement and any other Loan Documents and (y) that:

(i)    either (x) such Loan Party’s articles of incorporation, bylaws or similar
charter documents certified and delivered to the Administrative Agent on the
Second Restatement Effective Date pursuant to Section 4.01(e) of the Existing
Credit Agreement remain in full force and effect on the date hereof without
modification or amendment since such original delivery or (y) attached thereto
are true, correct and complete copies of (A) the articles of incorporation or
similar charter documents of such Loan Party and in the case of a Loan Party
other than an Australian Borrower, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of organization, and
(B) the bylaws or operating agreement (including, in the case of the Australian
Trustee, the Australian Trust Instrument) or similar governing documents of such
Loan Party, in each case under this clause (y) as in effect on the date hereof;

(ii)    attached thereto is a true, correct and complete copy of resolutions
duly adopted by the Board of Directors of each Loan Party authorizing the
execution, delivery and performance of this Agreement or such other Loan
Documents to which such Loan Party is a party (including, in the case of each
Australian Borrower, a copy of a resolution (or an extract thereof) of its board
of directors (A) containing confirmations, amongst other things, that the entry
into the Loan Documents to which it is a party and the transactions contemplated
thereby (w) are for that Australian Borrower’s benefit (and, in the case of the
Australian Trustee, are for the benefit of the Australian Trust) and (x) will
not breach that Australian Borrower’s constitution, any trust deed for any trust
for which an Australian Borrower is a trustee and (B) acknowledging that the
directors are acting for a proper purpose and acknowledging that the relevant
Australian Borrower was Solvent and there were reasonable grounds to expect that
the relevant Australian Borrower would continue to be Solvent after executing
and complying with its obligations under such Loan Documents);

(iii)    attached thereto is a certificate, as of a recent date, of the good
standing of each Loan Party under the laws of its jurisdiction of organization
(or equivalent) (to the extent such concept exists in such jurisdiction) and a
certificate of the relevant taxing authorities of such jurisdictions, if
available, certifying that such Person has filed required tax returns and owes
no delinquent taxes (to the extent such certificates are issued by a
Governmental Authority in such jurisdiction); and

 

100



--------------------------------------------------------------------------------

(iv)    in the case of each Australian Borrower, confirming that (x) there will
be no default under or contravention of, and neither is it prohibited by,
Chapter 2E or 2J or any other provision (to the extent relevant) of the
Australian Corporations Act from entering into and delivering the Loan Documents
to which it is a party and the performance of any of its obligations under those
documents, (y) it is solvent and there are no reasonable grounds it will become
insolvent by entering into and complying with its obligations under the Loan
Documents.

(f)    Officer’s Certificate. The Administrative Agent (or Special Counsel on
its behalf) shall have received a certificate, dated the Third
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of GEO, certifying on behalf of GEO that, on and as of the
Third Restatement Effective Date, (i) the representations and warranties of each
Loan Party set forth in this Agreement and in each of the other Loan Documents
are true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (ii) no Default has occurred and is
continuing.

(g)    Notices. GEO shall have timely complied with the written notice
requirements of clause (x) of Section 5.11(c) of the Existing Credit Agreement
with respect to the Transactions occurring on the Third Restatement Effective
Date.

(h)    Lien Search Results. If requested by the Administrative Agent (or Special
Counsel on its behalf), the Administrative Agent (or Special Counsel on its
behalf) shall have received the results of a recent lien search in each
jurisdiction so requested with respect to each Borrower and each Guarantor (to
the extent obtainable in such jurisdiction), and such search results shall not
reveal any Liens on any of the assets of GEO or any Guarantor except for Liens
permitted by this Agreement or Liens to be discharged on or prior to the Third
Restatement Effective Date pursuant to documentation reasonably satisfactory to
the Administrative Agent.

(i)    Insurance. The Administrative Agent (or Special Counsel on its behalf)
shall have received certificates of insurance (together with copies of the
applicable policy endorsements, to the extent customarily made available)
evidencing the existence of all insurance required to be maintained by GEO and
each of its Restricted Subsidiaries pursuant to clause (b) of Section 5.05 and
the designation of the Administrative Agent as the loss payee, lenders loss
payable, mortgagee or additional named insured, as the case may be, thereunder
to the extent required by such clause (b) of Section 5.05.

(j)    Repayment of Existing Term Loans. The entire outstanding principal amount
of the Existing Term Loans, together with all interest accrued thereon and any
other amounts due and payable in respect thereof under the Existing Credit
Agreement, shall have been (or shall be concurrently with the Borrowing of the
Term Loans on the Third Restatement Effective Date) prepaid, repaid or paid (as
applicable) in full in accordance with the Existing Credit Agreement.

(k)    Solvency Certificate. The Administrative Agent (or Special Counsel on its
behalf) shall have received a certificate, dated the Third Restatement Effective
Date and signed by a Financial Officer of GEO, to the effect that, on and as of
the Third Restatement Effective Date, GEO and its Subsidiaries, on a
consolidated basis, are Solvent.

(l)    Fees and Expenses. The Administrative Agent shall have received evidence
that GEO shall have paid (or caused to be paid) such fees and reimbursements as
GEO shall have agreed to pay to any Lender, the Administrative Agent or the Lead
Arranger on or prior to the Third Restatement Effective Date in connection with
this Agreement and the transactions contemplated hereby (including the

 

101



--------------------------------------------------------------------------------

reasonable fees and expenses of outside counsel to the Lead Arranger and the
Administrative Agent, including Special Counsel, to the extent that statements
or invoices for such fees and expenses have been delivered to GEO prior to the
Third Restatement Effective Date), in each case which amounts may be offset
against the proceeds of the Term Loans pursuant to arrangements reasonably
satisfactory to GEO, the Administrative Agent and the Lead Arranger.

(m)    Patriot Act Compliance. The Administrative Agent shall have received, no
later than three Business Days in advance of the Third Restatement Effective
Date, all required documentation and other information under applicable “know
your customer” and AML Laws, including without limitation the Patriot Act, as
shall have been reasonably requested in writing by the Administrative Agent at
least ten Business Days prior to the Third Restatement Effective Date.

(n)    Account Control Agreement Deliverables. Except as otherwise agreed by the
Administrative Agent (in its sole discretion) as to the later timing of delivery
thereof, the Administrative Agent (or Special Counsel on its behalf) shall have
received such account control agreements, or amendments to any account control
agreement in existence on the Third Restatement Effective Date pursuant to the
Existing Credit Agreement, as shall be reasonably requested by the
Administrative Agent in accordance with the Collateral Agreement.

(o)    Flood Hazard Determination. The Administrative Agent (or Special Counsel
on its behalf) shall have received a completed Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each property covered
by a Mortgage and, if any property covered by a Mortgage is located in a Flood
Zone, evidence of flood insurance reasonably satisfactory to the Administrative
Agent.

(p)    Other Documents. The Administrative Agent (or Special Counsel on its
behalf) shall have received such other documents as the Administrative Agent (or
Special Counsel on its behalf) shall have reasonably requested prior to the
Third Restatement Effective Date.

Notwithstanding anything in this Agreement to the contrary, the amendments and
modifications of Section 9.02 of the Existing Credit Agreement effected by, and
as set forth in, Section 9.02 of this Agreement shall become effective on but
immediately after the occurrence of the Third Restatement Effective Date.

Section 4.02    Each Extension of Credit. The obligation of each Lender to make
any Loan and of each Issuing Lender to issue, amend, renew or extend any Letter
of Credit is subject to the satisfaction of the following conditions (except,
solely with respect to Incremental Term Loans, as and to the extent provided in
Section 2.01(d)):

(a)    the Administrative Agent shall have received the applicable notice or
request in respect of such Loan or such issuance, amendment, renewal, or
extension of such Letter of Credit, as applicable, in accordance with the
applicable provisions of this Agreement, including (i) in the case of a
Syndicated Borrowing, a Borrowing Request in accordance with Section 2.03, (ii)
in the case of a Swingline Loan, a notice in accordance with Section 2.04(b),
and (iii) in the case of a Letter of Credit, a notice in accordance with Section
2.05(b);

(b)    the representations and warranties of each Loan Party set forth in this
Agreement and in each of the other Loan Documents to which it is a party shall
be true and correct in all material respects (other than any representations and
warranties qualified by materiality or Material Adverse Effect, which shall be
true and correct in all respects) on and as of the date of such Loan or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (other than any

 

102



--------------------------------------------------------------------------------

representations and warranties that speak as of a certain date, which shall be
true and correct on and as of such date), other than, if the Australian Borrower
Resignation Date shall have occurred, such representations and warranties set
forth in Section 3.24, Section 3.25 and Section 3.26; and

(c)    at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal, or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit, as applicable, shall be deemed to constitute a representation and
warranty by each Borrower on the date thereof as to the matters specified in the
preceding sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

Section 5.01    Financial Statements and Other Information. GEO will furnish to
the Administrative Agent (for further distribution to the Lenders):

(a)    within 90 days after the end of each fiscal year of GEO, the audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of GEO and its Subsidiaries and Other Consolidated Persons
as of the end of and for such year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all reported on by Grant Thornton LLC or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of GEO and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood and agreed that GEO’s filing of a Form 10-K with the Securities and
Exchange Commission with respect to a fiscal year within the period specified
above shall be deemed to satisfy GEO’s obligations under this Section 5.01(a)
with respect to such fiscal year);

(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of GEO, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of GEO and its
Subsidiaries and Other Consolidated Persons as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the corresponding period or periods of the previous fiscal
year, all certified by a Financial Officer of GEO as presenting fairly in all
material respects the financial condition and results of operations of GEO and
its Subsidiaries and Other Consolidated Persons on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes (it being understood and agreed that
GEO’s filing of a Form 10-Q with the Securities and Exchange Commission with
respect to a fiscal quarter within the period specified above shall be deemed to
satisfy GEO’s obligations under this Section 5.01(b) with respect to such fiscal
quarter);

 

103



--------------------------------------------------------------------------------

(c)    concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of GEO in form and
scope reasonably satisfactory to the Administrative Agent (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.01, Section 6.02, Section 6.04, Section 6.05 and
Section 6.09, (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate and
(iv) stating the aggregate amount of Unrestricted Subsidiary Debt and the
portion thereof Guaranteed by GEO or any Restricted Subsidiary outstanding as of
the last day of the relevant fiscal quarter or fiscal year, as the case may be,
and, in each case, the aggregate amount of principal thereof and interest
thereon paid by GEO and its Restricted Subsidiaries during the four fiscal
quarters immediately preceding such day;

(d)    concurrently with any delivery of financial statements under clause (a)
of this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

(e)    promptly after periodic and other reports, proxy statements and other
materials are filed by GEO or any of its Subsidiaries with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by GEO to its shareholders generally, notice thereof;

(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of GEO or any of its
Subsidiaries or the Australian Trust, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request;

(g)    within 30 days after the beginning of each fiscal year of GEO, a business
forecast of GEO and its Subsidiaries and Other Consolidated Persons for such
fiscal year to include the following: a projected income statement, statement of
cash flows and balance sheet (each prepared in accordance with GAAP, except for
the absence of footnotes) and, to the extent reasonably requested by the
Administrative Agent, management’s assumptions underlying such projections,
accompanied by a certificate from a Financial Officer of GEO to the effect that,
to the best of such officer’s knowledge, such projections are good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of GEO and its Subsidiaries and Other Consolidated Persons for such
fiscal year; and

(h)    unless the Australian Borrower Resignation Date shall have occurred,
promptly after execution, a copy (certified by an officer, who is an authorized
signatory, of the Australian Trustee) of any documents amending or supplementing
the Australian Trust Instrument in a manner adverse to the interests of the
Administrative Agent or the Lenders in any material respect.

Section 5.02    Notices of Material Events. GEO will furnish to the
Administrative Agent (for further distribution to the Lenders) prompt written
notice of the following:

(a)    (i) the occurrence of any Default, or (ii) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which GEO or any of
its Subsidiaries is a party or by which GEO or any Subsidiary thereof or any of
their respective properties may be bound;

 

104



--------------------------------------------------------------------------------

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting GEO or any of its
Affiliates that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of GEO and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

(d)    any notice of any material violation of Environmental Law or any claim
with respect to any Environmental Liability received by GEO or any Subsidiary
thereof, including, without limitation, the assertion of any environmental
matters by any Person against, or with respect to the activities of, GEO or any
of its Subsidiaries and any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations, other than, in
each case, any violation or claim that, if adversely determined, would not
(either individually or in the aggregate) have a Material Adverse Effect;

(e)    any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against GEO or any of its Subsidiaries thereof which
could reasonably be expected to result in a Material Adverse Effect;

(f)    contemporaneously with the delivery of the quarterly reports required
herein, (and, upon the occurrence and during the continuation of an Event of
Default, on a more frequent basis if requested by the Administrative Agent), a
list of all Material Government Contracts which have (i) been completed or have
lapsed or terminated and not renewed or (ii) been entered into (or which have
become Material Government Contracts) in each case, since the most recent list
provided by GEO and signed by a Financial Officer or other executive officer of
GEO as of the last Business Day of such fiscal quarter, unless in any such case
such information has been filed, and notice thereof furnished to the
Administrative Agent, as described in Section 5.01(e); and

(g)    any other development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of GEO setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

Section 5.03    Existence; Conduct of Business. Each Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

Section 5.04    Payment of Obligations. Each Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its obligations, including tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default beyond the period of grace,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) GEO or such Restricted Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

105



--------------------------------------------------------------------------------

Section 5.05    Maintenance of Properties; Insurance. Each Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations, with the
Administrative Agent designated as the loss payee, lenders loss payable,
mortgagee or additional named insured in respect of all such policies (other
than any such policies (other than flood insurance policies) covering any real
property interest, including improvements, that has a fair market value of less
than $5,000,000), as applicable, and from time to time deliver to the
Administrative Agent upon its request a detailed list of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby; it being understood and agreed that, irrespective of the
Administrative Agent’s designation as described above, as to any Casualty Event
in respect of which no more than $5,000,000 in aggregate insurance proceeds is
payable under any such insurance policy, GEO or the relevant Restricted
Subsidiary shall be entitled to receive such proceeds directly. Except as
otherwise expressly consented to by the Administrative Agent, such insurance
policies shall provide that no cancellation, non-renewal or material change in
coverage shall be effective until after 30 days’ prior written notice to the
Administrative Agent. If any portion of the property covered by any Mortgage is
located in Flood Zone, then GEO shall maintain, or cause its applicable
Restricted Subsidiary to maintain, with a financially sound and reputable
insurer, flood insurance in an amount as the Administrative Agent may from time
to time reasonably require, but in no event less that an amount sufficient to
comply with all applicable rules and regulations promulgated pursuant to such
Flood Act, and shall otherwise comply with the National Flood Insurance Program
as set forth in the Flood Disaster Protection Act of 1973, as amended from time
to time.

Section 5.06    Books and Records; Inspection Rights. Each Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of its dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

Section 5.07    Compliance with Laws. Each Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
ERISA and any Environmental Laws, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. GEO will maintain in effect and enforce policies and
procedures designed to ensure compliance by GEO and its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.

Section 5.08    Use of Proceeds and Letters of Credit. The proceeds of the Loans
and Letters of Credit will be used only (a) in the case of proceeds of the Term
Loans, (x) to refinance the Existing Term Loans on the Third Restatement
Effective Date, (y) at GEO’s option, to repay Revolving Credit Loans outstanding
immediately prior to the Third Restatement Effective Date, (z) to pay fees,
commissions, costs and expenses incurred in connection with the Transactions,
(b) for Working Capital and general corporate purposes of GEO and its Restricted
Subsidiaries, including the payment of fees, costs and expenses incurred in
connection with the transactions contemplated by the Loan Documents, (c) to
finance any Permitted Acquisition and any other acquisition permitted hereunder,
(d) to fund Restricted Payments permitted hereunder and to make any other
Investments permitted hereunder, (e) to refinance,

 

106



--------------------------------------------------------------------------------

redeem, repay or otherwise discharge in full any series of the Senior Notes or
any other Indebtedness of GEO and its Restricted Subsidiaries, in each case to
the extent permitted hereunder, (f) in the case of proceeds of Borrowings of or
under Refinancing Term Loans or Refinancing Revolving Commitments, solely as
provided in Section 2.22(a) and Section 2.22(b), respectively, and (g) in the
case of proceeds of Incremental Term Loans, as provided in the relevant
Incremental Term Loan Amendment, provided that such purpose shall be permitted
by this Agreement. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X. None of the Borrowers
or the Australian Borrowers will request any Borrowing or Letter of Credit, and
the Borrowers and the Australian Borrowers shall not, and shall cause the
Subsidiaries and the Borrowers’ or such Subsidiaries’ respective directors,
officers, employees, Affiliates and agents to not, directly or, to the knowledge
of the Borrowers or the Australian Borrowers or such Subsidiaries, indirectly,
use the proceeds of any Borrowing or Letter of Credit, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, other Affiliate, joint
venture partner or other Person, (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or AML
Laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions by any Person.

Section 5.09    Additional Subsidiaries; Restricted and Unrestricted
Subsidiaries.

(a)    Additional Subsidiary Guarantors. GEO shall notify the Administrative
Agent of (i) each redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with Section 5.09(c) and (ii) each creation or
acquisition of any Restricted Subsidiary, and promptly thereafter (and in any
event within 30 days (or such longer period as the Administrative Agent may
approve in its sole discretion) thereafter), in each of the cases referred to in
the foregoing clauses (i) and (ii) of this sentence, cause such Subsidiary
(other than a Foreign Subsidiary) to (A) become a “Guarantor” by executing and
delivering to the Administrative Agent a supplement to the Guaranty Agreement or
such other document as the Administrative Agent shall deem appropriate for such
purpose, (B) deliver to the Administrative Agent a duly executed Joinder
Agreement and comply with the terms of each Security Document, (C) take such
action (including delivering certificates and transfer powers in respect of
Equity Interests and executing and delivering (as applicable) such UCC financing
statements and account control agreements) as shall be necessary to create and
perfect valid and enforceable Liens on substantially all of the personal
property (other than Excluded Property) of such Subsidiary as collateral
security for the obligations of such Subsidiary under the Loan Documents subject
to no Liens other than Liens permitted by Section 6.02, (D) take all actions
with respect to all Material Real Property owned or leased by such Subsidiary
required by Section 5.10 (as if such Material Real Property had been acquired by
a Subsidiary), (E) deliver to the Administrative Agent such proof of corporate
action, incumbency of officers, opinions of counsel (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clauses (A), (B), (C) and (D) of this sentence) and
other documents as is consistent with those delivered by GEO pursuant to
Section 4.01 on the Third Restatement Effective Date, and (F) deliver to the
Administrative Agent such other documents and closing certificates as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(b)    Additional Foreign Subsidiaries. GEO shall notify the Administrative
Agent at the time that any Person becomes a direct Foreign Subsidiary of any
Borrower or any Guarantor, and at the request of the Administrative Agent,
promptly thereafter (and in any event within 45 days after such request), cause
(i) such Borrower or such Guarantor to deliver to the Administrative Agent a
supplement to the Security Documents pledging 65% of the total outstanding
voting Equity Interests, and 100% of all other Equity Interests, in such Foreign
Subsidiary (together with, if applicable, original stock certificates

 

107



--------------------------------------------------------------------------------

(or the equivalent thereof pursuant to the applicable laws and practices of any
relevant foreign jurisdiction) evidencing such Equity Interest of such Foreign
Subsidiary, together with an appropriate undated stock power (or the equivalent
thereof pursuant to the applicable laws and practices of any relevant foreign
jurisdiction) for each certificate (or equivalent) duly executed in blank by the
registered owner thereof), (ii) if requested by the Administrative Agent, such
Borrower or such Guarantor to deliver to the Administrative Agent a favorable
opinion of counsel (which shall cover, among other things, the legality,
validity, binding effect and enforceability of such pledge), and (iii) such
Borrower or such Guarantor to deliver to the Administrative Agent such other
documents and closing certificates as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

(c)    Designation of Restricted Subsidiaries. GEO may, at any time and upon
written notice to the Administrative Agent, designate an Unrestricted Subsidiary
as a Restricted Subsidiary.

(d)    Designation of Unrestricted Subsidiaries. So long as no Default has
occurred and is continuing or would result therefrom, GEO may, on prior written
notice to the Administrative Agent, designate any Restricted Subsidiary (other
than (x) any Subsidiary that is a guarantor under any of the Senior Notes,
(y) Corrections or any successor to Corrections or all or substantially all of
its properties or (z) except as provided below, any Australian Borrower) or
newly acquired Subsidiary as an Unrestricted Subsidiary (or, without any
requirement of notice to Administrative Agent, designate on its books and
records any newly formed Subsidiary as an Unrestricted Subsidiary); provided
that GEO shall be permitted, upon prior written notice to the Administrative
Agent (for further distribution to the Lenders), to designate the Australian
Borrowers as Unrestricted Subsidiaries, provided that on the effective date of
such designation as specified in such notice (subject to the satisfaction of all
conditions thereto as set forth in this Section 5.09(d), the “Australian
Borrower Resignation Date”), (i) no Default has occurred and is continuing or
would result therefrom, (ii) all Multicurrency Subfacility Loans borrowed by any
Australian Borrower shall have been repaid in full and all interest, fees and
other amounts owing in respect thereof shall have been paid in full and none of
the other Obligations described in clause (b) of the definition thereof shall
remain outstanding (other than any contingent obligations for which no claim has
been asserted), (iii) each Guarantor shall have confirmed and reaffirmed that
its Guarantee of, and grant of any Liens as security for, the Obligations
pursuant to a confirmation, reaffirmation or other agreements or documentation
in form and substance satisfactory to the Administrative Agent, and (iv) the
Administrative Agent shall have received a certificate executed by the
President, a Vice President or a Financial Officer of GEO certifying compliance
with the conditions set forth in this proviso. Any such designation as to which
notice is required to be given to the Administrative Agent shall have an
effective date mutually acceptable to the Administrative Agent and GEO, but in
no event earlier than five Business Days following receipt by the Administrative
Agent of such written notice. Upon the effectiveness of any designation of a
Restricted Subsidiary as an Unrestricted Subsidiary in accordance with this
Section 5.09(d), (i) the Administrative Agent shall take any action requested by
GEO that is necessary to release such Unrestricted Subsidiary and its assets
from the Security Documents or (ii) in the case of the Australian Borrowers
following the Australian Borrower Resignation Date, the Australian Borrowers
shall (x) cease to be a party to this Agreement and any other Loan Documents to
which it is party (and accordingly shall no longer have any rights thereunder,
including any right to request any borrowing of Multicurrency Subfacility Loans
or any other extensions of credit hereunder) and (y) be released from their
respective obligations under this Agreement and any other applicable Loan
Documents.

 

108



--------------------------------------------------------------------------------

Section 5.10    New Real Property Collateral. If any Borrower or any Guarantor
shall acquire any Material Real Property (or shall make improvements upon any
existing real property interest resulting in such interest together with such
improvements constituting Material Real Property), and, if the Administrative
Agent elects to encumber such property in the Administrative Agent’s sole and
absolute discretion, then:

(a)    each Borrower will, and will cause each applicable Guarantor to, (x) no
later than 30 days prior to execution of a Mortgage encumbering any such
Material Real Property any portion of which is located in a Flood Zone, furnish
to the Lenders a written notice of the relevant Borrower or Guarantor’s intent
to encumber such Material Real Property and that all or a portion of such
Material Real Property is located in a Flood Zone, and (y) no later than
120 days (or such longer period as the Administrative Agent may agree in its
sole and absolute discretion) after such acquisition, deliver to the
Administrative Agent the following documents (each of which shall be executed
(and, where appropriate, acknowledged) by Persons satisfactory to the
Administrative Agent):

(i)    Mortgages in form and substance satisfactory to the Administrative Agent,
duly executed and delivered by such Borrower or such Guarantor, as the case may
be, in recordable form (in such number of copies as the Administrative Agent
shall have requested) and, to the extent necessary with respect to any leasehold
property to be subject to a Mortgage, use commercially reasonable efforts by GEO
to obtain consents of the respective landlords with respect to such property
and, to the extent necessary under applicable law, for filing in the appropriate
county land office(s), UCC financing statements covering fixtures, in each case
appropriately completed (the “Fixture Filings”);

(ii)    one or more mortgagee policies of title insurance on forms of and issued
by one or more title companies satisfactory to the Administrative Agent (the
“Title Companies”), insuring the validity and first lien priority of the Liens
created under the Mortgages for and in amounts satisfactory to the
Administrative Agent, subject only to such exceptions as are satisfactory to the
Administrative Agent; each such title policy shall contain: (A) full coverage
against mechanics’ liens (filed and inchoate) or such surety bonds or other
additional collateral as may be satisfactory to the Administrative Agent in its
sole discretion in lieu of such coverage, (B) a reference to the relevant survey
with no survey exceptions except those theretofore approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
and (C) such affirmative insurance and endorsements as the Administrative Agent
may reasonably require;

(iii)    as-built surveys of recent date of each of the Facilities to be covered
by the Mortgages, showing such matters as may be required by the Administrative
Agent, which surveys shall be in form and content acceptable to the
Administrative Agent, and certified to the Administrative Agent and to each
Lender and the Title Companies, and shall have been prepared by a registered
surveyor acceptable to the Administrative Agent;

(iv)    certified copies of permanent and unconditional certificates of
occupancy (or, if it is not the practice to issue certificates of occupancy in a
jurisdiction in which the Facilities to be covered by the Mortgages are located,
then such other evidence reasonably satisfactory to the Administrative Agent)
permitting the fully functioning operation and occupancy of each such Facility
and of such other permits necessary for the use and operation of each such
Facility issued by the respective Governmental Authorities having jurisdiction
over each such Facility;

(v)    opinions of local counsel in the respective jurisdictions in which the
properties covered by the Mortgages are located, satisfactory in form and
substance to the Administrative Agent (and each Borrower for itself and on
behalf of each Guarantor hereby instructs such counsel to deliver such
opinion(s) to the Lenders and the Administrative Agent);

(vi)    each of (x) a completed Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each property covered by a Mortgage
and (y) if applicable, customary evidence of any insurance for such Material
Real Property required by the final sentence of Section 5.05; and

 

109



--------------------------------------------------------------------------------

(vii)    such affidavits, certificates, information (including financial data)
and instruments of indemnification (including a so-called “gap” indemnification)
as shall be required to induce the Title Companies to issue the title policies
and endorsements contemplated above;

(b)    GEO shall have paid or caused to be paid to the Title Companies (i) all
expenses and premiums of the Title Companies in connection with the issuance of
such policies and (ii) an amount equal to the recording, mortgage, intangibles,
transfer and stamp taxes payable in connection with recording the Mortgages and
the Fixture Filings in the appropriate county land office(s); and

(c)    promptly after the acquisition, GEO shall diligently pursue and use all
reasonable efforts to obtain landlord consents, estoppel letters or consents and
waivers, in form and substance reasonably acceptable to the Administrative
Agent, in respect of collateral held on leased premises.

Section 5.11    Further Assurances; Certain Real Estate Deliverables.

(a)    Further Assurances. Each Borrower will, and will cause each of its
Restricted Subsidiaries to, take such action from time to time as shall
reasonably be requested by the Administrative Agent to effectuate the purposes
and objectives of this Agreement and the Security Documents. Without limiting
the generality of the foregoing, each Borrower will, and will cause each of its
Restricted Subsidiaries to, take such action from time to time (including filing
appropriate UCC financing statements and executing and delivering such
assignments, security agreements, account control agreements and other
instruments) as shall be reasonably requested by the Administrative Agent to
create, in favor of the Administrative Agent for the benefit of the Secured
Parties, perfected security interests and Liens in substantially all of the
property of the Borrowers and the Guarantors (other than Excluded Property) as
collateral security for obligations of the Loan Parties under the Loan Documents
as and to the extent provided in the Security Documents.

(b)    Certain Real Estate Deliverables. Each Borrower will and will cause each
applicable Guarantor to, no later than 120 days (or such longer period as the
Administrative Agent may agree in its sole discretion) after (x) the Third
Restatement Effective Date and (y) any Mortgage Amendment Trigger Date, in each
case deliver to the Administrative Agent:

(i)    Opinion(s) of Local Counsel. Opinions of local counsel in the respective
jurisdictions in which the properties covered by the Mortgages are located,
satisfactory to the Administrative Agent in form and substance (and each
Borrower for itself and on behalf of each Guarantor hereby instructs such
counsel to deliver such opinion(s) to the Lenders and the Administrative Agent).

(ii)    Mortgages and Title Insurance. The following documents, each of which
shall be executed (and, where appropriate, acknowledged) by Persons satisfactory
to the Administrative Agent; provided that GEO shall not be required to deliver
the following documents for any property that (x) is Material Real Property if
doing so would result in costs (administrative or otherwise) that, in the
determination of the Administrative Agent in its sole and absolute discretion,
would be materially disproportionate to the benefit obtained thereby, or (y) is,
immediately prior to the Third Restatement Effective Date (or such Mortgage
Amendment Trigger Date, as applicable), subject to a Mortgage, provided that, in
the case of clauses (x) and (y), GEO delivers to the Administrative Agent
opinions of local counsel together with such other certificates, documents and
information (including current title and lien searches) as the

 

110



--------------------------------------------------------------------------------

Administrative Agent may require to confirm the continuing validity and priority
of such Mortgage as security for the Obligations (in each case to the
Administrative Agent’s satisfaction (as to form and substance) in its sole and
absolute discretion):

(A)    Mortgages (or, if applicable, amendments to the Mortgages securing the
obligations of the Borrowers and the Guarantors under the Existing Credit
Agreement) in form and substance satisfactory to the Administrative Agent, duly
executed and delivered by such Borrower or such Restricted Subsidiary, as the
case may be, in recordable form (in such number of copies as the Administrative
Agent shall have requested) and, to the extent necessary with respect to any
leasehold property to be subject to a Mortgage, use commercially reasonable
efforts by GEO to obtain consents of the respective landlords with respect to
such property and, to the extent necessary under applicable law, for filing in
the appropriate county land office(s), Fixture Filings;

(B)    one or more mortgagee policies of title insurance on forms of and issued
by the Title Companies, or (unless waived by the Administrative Agent in
accordance with the first proviso to Section 5.11(c)) modification and date down
endorsements to the existing policies of title insurance insuring the validity
and first lien priority of the Liens created under such Mortgages (as they may
be amended) for and in amounts satisfactory to the Administrative Agent, subject
only to such exceptions as are satisfactory to the Administrative Agent; each
such title policy shall contain: (A) full coverage against mechanics’ liens
(filed and inchoate) or such surety bonds or other additional collateral as may
be satisfactory to the Administrative Agent in its sole discretion in lieu of
such coverage, (B) a reference to the relevant survey with no survey exceptions
except those theretofore approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) and (C) such affirmative insurance and
endorsements as the Administrative Agent may reasonably require;

(C)    as-built surveys of recent date of each of the Facilities to be covered
by the Mortgages, showing such matters as may be required by the Administrative
Agent, which surveys shall be in form and content acceptable to the
Administrative Agent, and certified to the Administrative Agent and to each
Lender and the Title Companies, and shall have been prepared by a registered
surveyor acceptable to the Administrative Agent or, with respect to existing
surveys, an affidavit of an authorized signatory of the owner of such property
stating that there have been no improvements or encroachments to the property
since the date of the respective survey such that the existing survey is no
longer accurate, in form acceptable to the Administrative Agent and the
applicable Title Company in order to remove the standard survey exception;

(D)    such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the Title Companies to issue the title policies and
endorsements contemplated above; and

(E)    such other certificates, documents and information as are reasonably
requested by the Administrative Agent or the Lenders, including, without
limitation, engineering and structural reports, permanent certificates of
occupancy and evidence of zoning compliance, each in form and substance
reasonably satisfactory to the Administrative Agent.

 

111



--------------------------------------------------------------------------------

In addition, GEO shall have paid to the Title Companies (i) all expenses and
premiums of the Title Companies in connection with the issuance of such policies
and (ii) an amount equal to the recording, mortgage, intangibles, transfer and
stamp taxes payable in connection with recording the Mortgages, any amendments
to the Mortgages and the Fixture Filings in the appropriate county land
office(s).

(c)    Deliverables for Increases of the Revolving Credit Commitments,
Incremental Term Loans, Etc. GEO will and will cause each Restricted Subsidiary
to, (x) if at such time (A) any improved real property of GEO and its Restricted
Subsidiaries subject to a Mortgage is located (in whole or in part) in a Flood
Zone, no later than 10 days, or (B) no improved real property of GEO and its
Restricted Subsidiaries subject to a Mortgage is located (in whole or in part)
in a Flood Zone, no later than 5 days, in each case prior to the effectiveness
of any Revolving Credit Commitment Increase, any Incremental Term Loan, any
Australian LC Facility Commitments, any extension of the Term Loan Maturity
Date, the Revolving Credit Commitment Termination Date or the Australian LC
Facility Termination Date, or any transaction contemplated by Section 9.02(c),
furnish to the Lenders a written notice indicating generically that a
transaction of the type described hereinabove is under consideration and listing
each real property of GEO and its Restricted Subsidiaries then subject to a
Mortgage and indicating which (if any) of such properties are located (in whole
or in part) in a Flood Zone and, for each such Flood Zone property, whether or
not such property is improved, and (y) no later than 120 days (or such longer
period as the Administrative Agent may agree in its sole and absolute
discretion) after any Revolving Credit Commitment Increase and Incremental Term
Loan, deliver to the Administrative Agent such amendments to Mortgages (each, a
“Mortgage Amendment”), title insurance and opinions of counsel as reasonably
requested by the Administrative Agent in connection with such Revolving Credit
Commitment Increase and Incremental Term Loan; provided, however,
notwithstanding anything herein or in any of the Loan Documents to the contrary,
the Administrative Agent may waive the requirement for any Borrower or any
Restricted Subsidiary to obtain new mortgagee title insurance policies, or to
obtain date-down endorsements to previously issued mortgagee title insurance
policies, and opinions of counsel in connection with the Mortgage Amendments
entered into from time to time, which waiver may be made in Administrative
Agent’s sole and absolute discretion for any reason (including but not limited
to, in the event that (x) the applicable title insurance regulations for the
State (including, but not limited to, Texas, New Mexico and New Jersey) in which
the related real property is located do not provide for the issuance of the
requested endorsement such that a new mortgagee title insurance policy would
otherwise be required (or premium charges substantially equivalent thereto would
be incurred by any Borrower or any Restricted Subsidiary in connection with any
endorsement); provided that, in such event, any Borrower or Restricted
Subsidiary shall endeavor to obtain an endorsement, if available, to such
previously issued mortgagee title insurance policies that insures that the title
insurance coverage provided by the original mortgagee title insurance policy is
not affected by the recording of any Mortgage Amendment, provided the cost for
such endorsement is nominal or (y) the relevant property subject to a Mortgage
does not qualify as a Material Real Property).

Section 5.12    Fiscal Year. GEO will not change its fiscal year from the
calendar year.

Section 5.13    Maintenance of Ratings. GEO shall use commercially reasonable
efforts to maintain (x) public ratings for the Term Loans (and the Incremental
Term Loans, if any, and the Refinancing Term Loans, if any) from each of S&P and
Moody’s, and (y) a public corporate credit rating and a public corporate family
rating in respect of GEO from each of S&P and Moody’s, respectively; provided
that in no event shall GEO be required to maintain any specific ratings levels.

 

112



--------------------------------------------------------------------------------

Section 5.14    The Australian Trust.

(a)    The Australian Trust Instrument. The Australian Trustee shall comply with
the Australian Trust Instrument in all material respects.

(b)    The Australian Trustee’s indemnity. The Australian Trustee shall take all
reasonable steps available to it to ensure that there is no limitation on its
right to be indemnified out of the Trust Fund (as defined in the Australian
Trust Instrument) or otherwise as entitled under Australian Trust Instrument or
otherwise to discharge any liability arising under or in connection the Loan
Documents or the transactions contemplated therein when such liability is
payable.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit have expired or been terminated and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:

Section 6.01    Indebtedness. No Borrower will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(a)    Indebtedness created under the Loan Documents;

(b)    Indebtedness existing on the date hereof and set forth in Part A of
Schedule 3.14 of the Disclosure Supplement (or, to the extent not meeting the
minimum thresholds for required listing on said Schedule 3.14 pursuant to
Section 3.14, in an aggregate amount not exceeding $10,000,000) and extensions,
renewals, refinancings and replacements of all or any part of any such
Indebtedness that do not result in an increase of the outstanding principal
amount thereof by more than the amount required to pay any penalty, premium,
accrued and unpaid interest, and transaction fees and expenses incurred in
connection with such extension, renewal, refinancing or replacement;

(c)    Guarantees by GEO and its Restricted Subsidiaries of Indebtedness of GEO
and its Restricted Subsidiaries permitted by this Section 6.01;

(d)    Guarantees permitted by Section 6.04 (other than Section 6.04(h));

(e)    Guarantees by GEO and its Restricted Subsidiaries of Unrestricted
Subsidiary Debt, provided that the aggregate principal amount of such Guarantees
(other than the assignment of rights under any Government Contract by GEO or any
of its Restricted Subsidiaries to secure Unrestricted Subsidiary Debt related to
such Government Contract) of Unrestricted Subsidiary Debt shall not exceed
$40,000,000 at any time outstanding; and the assignment of rights under
Government Contracts by GEO or any of its Restricted Subsidiaries to secure
Unrestricted Subsidiary Debt related to the respective Government Contracts;

(f)    Indebtedness of GEO or any Restricted Subsidiary incurred to finance the
acquisition, construction or improvement of any assets, including Capital Leases
and any Indebtedness assumed in connection with the acquisition of any assets or
secured by a Lien on any assets prior to the acquisition thereof, Guarantees by
GEO or any Restricted Subsidiary of any such Indebtedness, and extensions,
renewals and replacements of any such Indebtedness and Guarantees that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within

 

113



--------------------------------------------------------------------------------

90 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this Section 6.01(f) shall not exceed $50,000,000 at any time outstanding;

(g)    Indebtedness owing (x) by GEO to any Restricted Subsidiary or, (y) by any
Restricted Subsidiary to GEO or to any other Restricted Subsidiary, in each case
arising from intercompany loans permitted by Section 6.04(d);

(h)    unsecured Indebtedness (x) for borrowed money, including by means of the
issuance of notes and bonds, or (y) incurred in respect of letter of credit
facilities of GEO or any Restricted Subsidiary;

(i)    Indebtedness in an aggregate principal amount not exceeding $10,000,000
at any time outstanding;

(j)    Indebtedness of any Person that becomes a Restricted Subsidiary after the
Third Restatement Effective Date pursuant to a Permitted Acquisition or any
other acquisition permitted to be made hereunder by GEO or any Restricted
Subsidiary; provided that (i) such Indebtedness exists at the time of such
acquisition and is not created in contemplation of or in connection with such
acquisition and (ii) the aggregate principal amount of Indebtedness permitted by
this Section 6.01(j) shall not exceed $25,000,000 at any time outstanding; and
extensions, renewals, refinancings and replacements of any such Indebtedness
that does not result in an increase of the outstanding principal amount thereof
by more than the amount required to pay any penalty, premium, accrued and unpaid
interest, and transaction fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement; and

(k)    Indebtedness of GEO or any Restricted Subsidiary incurred to finance the
acquisition, construction or improvement of the GEO HQ, Guarantees by GEO or any
Restricted Subsidiary of any such Indebtedness, and extensions, renewals and
replacements of any such Indebtedness and Guarantees that do not increase the
outstanding principal amount thereof; provided that the aggregate principal
amount of Indebtedness permitted by this Section 6.01(k) shall not exceed
$50,000,000 at any time outstanding.

Section 6.02    Liens. No Borrower will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:

(a)    Liens created pursuant to the Security Documents;

(b)    Permitted Encumbrances;

(c)    any Lien on any property or asset of GEO or any of its Subsidiaries
existing on the date hereof and set forth in Part B of Schedule 3.14 of the
Disclosure Supplement (or, to the extent not meeting the minimum thresholds for
required listing on said Schedule 3.14 pursuant to Section 3.14, in an aggregate
amount not exceeding $10,000,000); provided that (i) no such Lien shall extend
to any other property or asset of GEO or any of its Restricted Subsidiaries and
(ii) any such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof by more than the amount
required to pay any penalty, premium, accrued and unpaid interest, and
transaction fees and expenses incurred in connection with such extension,
renewal, refinancing or replacement;

 

114



--------------------------------------------------------------------------------

(d)    Liens on assets acquired, constructed or improved by GEO or any of its
Subsidiaries; provided that (i) such Liens secure Indebtedness permitted by
Section 6.01(f), (ii) such Liens and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such Liens shall not apply to any other property or
assets of GEO or any Restricted Subsidiary;

(e)    Liens securing Indebtedness permitted by Section 6.01(i);

(f)    the assignment of rights under any Government Contract by GEO or any of
its Restricted Subsidiaries to secure Unrestricted Subsidiary Debt related to
such Government Contract;

(g)    any Lien existing on any property or asset prior to the acquisition
thereof by GEO or any Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, (ii) such
Lien shall not apply to any other property or assets of GEO or any Restricted
Subsidiary, (iii) such Lien shall secure only those obligations which it secures
on the date of such acquisition, and (iv) such property or asset is acquired
pursuant to a Permitted Acquisition or any other acquisition permitted to be
made hereunder; and

(h)    Liens on the GEO HQ granted pursuant to a real property mortgage (and
associated security instruments); provided that such Liens (i) secure solely
Indebtedness permitted by Section 6.01(k) and (ii) shall not apply to or
otherwise encumber any other property or assets of GEO or any of its
Subsidiaries.

Section 6.03    Fundamental Changes. No Borrower will, nor will it permit any of
its Restricted Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). No Borrower will, nor will it permit any
of its Restricted Subsidiaries to, acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person except for
purchases of inventory and other property (other than assets and related rights
constituting an ongoing business) to be sold or used in the ordinary course of
business and Investments permitted under Section 6.04. No Borrower will, nor
will it permit any of its Restricted Subsidiaries to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its business or property, whether now owned or
hereafter acquired (including receivables and leasehold interests, but excluding
(x) obsolete or worn-out property or assets, tools or equipment no longer used
or useful in its business, (y) any inventory or other property sold or disposed
of in the ordinary course of business and on ordinary business terms and (z) any
Disposition resulting from a Casualty Event).

Notwithstanding the foregoing provisions of this Section, if no Default shall
have occurred and be continuing or would result therefrom:

(a)    any Restricted Subsidiary may be merged or consolidated with or into GEO
or any other Restricted Subsidiary; provided that (i) if any such transaction
shall be between a Restricted Subsidiary and a Borrower, either such Borrower
shall be the continuing or surviving entity, or the continuing or surviving
Person (which shall be the successor to such Borrower by operation of law (which
successor shall have been a Domestic Subsidiary immediately prior to such merger
or consolidation) or shall be a wholly-owned Domestic Subsidiary of GEO) shall
expressly assume, confirm and reaffirm its continuing obligations as a Borrower
under the Loan Documents and each Guarantor, unless it is the other party to
such merger or consolidation, shall have reaffirmed that its Guarantee of, and
grant of any Liens as security for, the Obligations shall apply to such
surviving Person’s obligations under this Agreement, in each case pursuant to a
confirmation, reaffirmation or other agreements or

 

115



--------------------------------------------------------------------------------

documentation in form and substance satisfactory to the Administrative Agent and
the condition described in Section 4.01(m) shall have been satisfied with
respect to such continuing or surviving Person (and if any such transaction
shall be between GEO and Corrections, GEO shall be the continuing or surviving
entity or, if Corrections is the surviving entity, Corrections shall expressly
confirm and reaffirm its continuing obligations as a Borrower under the Loan
Documents (including its assumption of all such obligations with respect to all
Term Loans and Incremental Term Loans) pursuant to a confirmation, reaffirmation
or other agreement or documentation in form and substance satisfactory to the
Administrative Agent), and (ii) if any such transaction shall be between a
Restricted Subsidiary that is a Guarantor or an Australian Borrower, on the one
hand, and a Restricted Subsidiary that is not a Guarantor or an Australian
Borrower, as applicable, on the other hand, such Guarantor or Australian
Borrower, respectively, shall be the continuing or surviving entity;

(b)    any Restricted Subsidiary formed in connection with (and in contemplation
of) a Permitted Acquisition may merge with and into the Person such Restricted
Subsidiary was formed to acquire in connection with such Permitted Acquisition;

(c)    any Restricted Subsidiary (other than Corrections or any Australian
Borrower) may sell, lease, transfer or otherwise dispose of any or all of its
property (upon voluntary liquidation or otherwise) to GEO or any other
Restricted Subsidiary; provided that if any such transaction shall be between a
Restricted Subsidiary that is a Guarantor and a Restricted Subsidiary that is
not a Guarantor, such Guarantor shall be the recipient of such property;

(d)    the capital stock of (i) any Subsidiary of GEO may be sold, transferred
or otherwise disposed of to any Borrower or any Guarantor or (ii) any of the
Ravenhall Project Subsidiaries may be sold, transferred or otherwise disposed of
to any Australian Borrower or the Australian Trust;

(e)    GEO or any Restricted Subsidiary may sell to any Governmental Authority
for fair market value (as determined by an independent appraisal made by a
Person acceptable to the Administrative Agent) (or, if less, the net book value
when required by such Governmental Authority) any Facility managed or operated
by GEO or such Restricted Subsidiary pursuant to a Government Contract with such
Governmental Authority so long as the aggregate amount of non-cash proceeds from
all such sales do not exceed $25,000,000;

(f)    GEO or any Restricted Subsidiary may sell or discount without recourse
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof in the ordinary course of business,
provided that the aggregate face or principal amount of all such accounts
receivable sold or discounted after the date hereof may not exceed $10,000,000;

(g)    GEO or any Restricted Subsidiary may sell or otherwise dispose of assets
(including to Affiliates, subject to Section 6.06) not otherwise permitted by
this Section 6.03; provided that (i) such sale or disposition shall be for cash
(including by Installment Sale) for fair market value (which, if in excess of
$35,000,000, shall be determined in good faith by the board of directors of GEO,
provided that, if the board of directors of GEO so determines that the fair
market value of such assets is equal to or greater than $50,000,000, then the
fair market value shall be determined by an independent appraisal made by a
valuation firm or other Person acceptable to the Administrative Agent and such
appraisal (and all supporting documentation therefor) shall be delivered to the
Administrative Agent (for further distribution to the Lenders) prior to or
substantially concurrently with the consummation of such Disposition) and
(ii) GEO shall deliver to the Administrative Agent the certification required by
the final sentence of Section 2.10(b)(ii) with respect to such Disposition;

 

116



--------------------------------------------------------------------------------

(h)    GEO or any Restricted Subsidiary may sell any property, business or
assets acquired in any acquisition permitted hereunder, including any Permitted
Acquisition, to the extent that the same is not related to the construction,
design, operation, development or operation of any Facility;

(i)    GEO or any Restricted Subsidiary may sell Permitted Investments in the
ordinary course of business;

(j)    GEO or any Restricted Subsidiary may make Permitted Acquisitions;

(k)    any Restricted Subsidiary may be merged or consolidated into any
Unrestricted Subsidiary provided that GEO designates the continuing or surviving
entity as an Unrestricted Subsidiary in compliance with Section 5.09(d) hereof;

(l)    BII Holding Corporation or any of its Subsidiaries may sell Investments
referred to in Section 6.04(n), and amounts owing to it or any of them under
operating leases, in the ordinary course of business substantially as conducted
by it or any of them prior to the time that BII Holding Corporation became a
Subsidiary of GEO; and

(m)    (i) GEO may sell, lease, transfer or otherwise dispose of any of its
property or assets to Corrections or to any Restricted Subsidiary that is a
Guarantor and (ii) Corrections may sell, lease, transfer or otherwise dispose of
any of its property or assets to GEO or any Restricted Subsidiary that is a
Guarantor.

For purposes of this Section 6.03, all determinations of fair market value of
any Facility shall include consideration of rights under any Government Contract
transferred in connection therewith.

Section 6.04    Investments. No Borrower will, nor will it permit any of its
Restricted Subsidiaries to, make or permit to remain outstanding any Investments
except:

(a)    Investments outstanding on the date hereof and identified in Part B of
Schedule 3.16 of the Disclosure Supplement;

(b)    Permitted Acquisitions;

(c)    Permitted Investments;

(d)    intercompany loans made by GEO to Restricted Subsidiaries and by
Restricted Subsidiaries to GEO or to other Restricted Subsidiaries, provided
that intercompany loans made to Restricted Subsidiaries that are both not
Corrections and not a Guarantor (i) may not exceed $25,000,000 in an aggregate
principal amount at any time outstanding and (ii) shall be evidenced by
commercially reasonable promissory notes pledged and delivered to the
Administrative Agent pursuant to the Collateral Agreement;

(e)    Hedging Agreements entered into to hedge, manage or mitigate risks to
which GEO or any Restricted Subsidiary is exposed in the conduct of its business
or the management of its liabilities;

(f)    operating deposit accounts with banks;

(g)    to the extent they constitute Investments, contributions to Plans and
Multiemployer Plans;

 

117



--------------------------------------------------------------------------------

(h)    Guarantees or other Indebtedness permitted by Section 6.01;

(i)    Investments consisting of security deposits with utilities and other like
Persons made in the ordinary course of business;

(j)    Investments in Unrestricted Subsidiaries, Restricted Subsidiaries that
are not Guarantors, joint ventures and/or Other Consolidated Persons (x) in an
aggregate amount for all such Investments made after the Second Restatement
Effective Date not to exceed $150,000,000 (the “Cumulative Cap”) or (y) made for
the purpose of constructing or improving Facilities owned by GEO or a
Subsidiary, provided that (i) the Cumulative Cap shall be increased from time to
time by the aggregate amount of dividends, distributions, returns of capital or
other payments received in cash after the Second Restatement Effective Date by
GEO and the Restricted Subsidiaries from Unrestricted Subsidiaries in respect of
Equity Interests of Unrestricted Subsidiaries (except that any such amount
included in Net Income shall increase the Cumulative Cap by only 50% of such
amount) and (ii) in the case of Investments made as permitted by the foregoing
clause (y), (A) all such Investments made in Persons that are not wholly-owned
Unrestricted Subsidiaries shall be in the form of senior secured or unsecured
loans, shall have no contractual restrictions or limitations on repayment and
shall be evidenced by promissory notes delivered in pledge under the Collateral
Agreement, and (B) the aggregate amount of such Investments shall not exceed
$75,000,000 at any time outstanding (calculated as the aggregate amount invested
minus the aggregate amount recovered in respect of such Investment);

(k)    Investments in an aggregate amount (excluding Equity Interests of GEO
and/or its Subsidiaries but including the assumption of Indebtedness in
connection with such Investments) made after the date hereof not exceeding the
amount of Net Available Proceeds from Equity Issuances consummated after the
date hereof and not used to make Permitted Acquisitions;

(l)    additional Investments not exceeding $100,000,000 in the aggregate at any
time outstanding;

(m)    Investments in Subsidiaries of GEO outstanding on the date hereof (and
any refinancing thereof provided that the aggregate principal amount thereof is
not increased);

(n)    Investments made in the ordinary course of business in customers
constituting capital leases entered into with such customers;

(o)    Investments in the Ravenhall Project Subsidiaries (including, without
limitation, to the extent they constitute Investments, the issuance and
existence of AUD LCs for the benefit of the Ravenhall Project Subsidiaries), in
an aggregate amount not exceeding A$250,000,000;

(p)    Investments in Restricted Subsidiaries that are Corrections or
Guarantors; and

(q)    Investments in Persons that are not Affiliates or joint ventures of GEO
or its Subsidiaries, nor Other Consolidated Persons, made for the purpose of
acquiring, constructing or improving Facilities owned or leased by such Persons,
in an aggregate amount not exceeding 10% of consolidated total assets of GEO,
its Subsidiaries and the Other Consolidated Persons (calculated on a
consolidated basis without duplication in accordance with GAAP) at any time
outstanding (such Investments under this clause (q), “Developmental
Investments”).

For purposes of Section 6.04(l), the aggregate outstanding amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such

 

118



--------------------------------------------------------------------------------

Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash or property in respect of such Investment; the amount
of an Investment shall not in any event be reduced by reason of any write-off of
such Investment nor increased by any increase in the amount of earnings retained
in the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.

Section 6.05    Restricted Payments. No Borrower will, nor will any Borrower
permit any of its Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except that:

(a)    for so long as (i) (x) GEO shall be qualified as a REIT, (y) GEO shall
not have publicly disclosed an intention to no longer continue to be treated as
a REIT and (z) no resolution shall have been adopted by GEO’s board of directors
abandoning or otherwise contradicting GEO’s intent to continue to be treated as
a REIT, (ii) both before and after giving effect to the making of such
Restricted Payment, no Event of Default under Section 7.01(a), (b), (h) or
(i) shall have occurred and be continuing, (iii) GEO and its Subsidiaries were,
as of the last day of GEO’s fiscal quarter then most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), in
compliance with Section 6.09(a) and (b), and (iv) the (x) Pro Forma Total
Leverage Ratio shall be less than 6.25:1.00 and (y) Pro Forma Senior Secured
Leverage Ratio shall be less than 3.50:1.00, in each case as of the date of such
Restricted Payment and both before and immediately after giving effect to such
Restricted Payment (provided, that if, on the scheduled payment date of any
dividend that shall have been publicly declared by GEO, such Pro Forma Total
Leverage Ratio or such Pro Forma Senior Secured Leverage Ratio shall fail to be
less than the respective maximum level set forth in this clause (iv), GEO shall
not be prohibited from paying such dividend solely as a result of any such
failure, provided that GEO shall ensure that such Pro Forma Total Leverage Ratio
and such Pro Forma Senior Secured Leverage Ratio shall be less than such maximum
levels no later than, and on and as of, the 60th day following the payment of
such dividend) GEO and the Restricted Subsidiaries may make:

(A)    Restricted Payments that do not exceed, in the aggregate for any taxable
year of GEO, the greater of (1) the minimum amount required under the Code for
GEO to elect to be treated as a REIT or to maintain its REIT status once GEO has
elected to be treated as a REIT, plus an aggregate amount not to exceed the
minimum aggregate amount required to be paid as dividends by GEO solely to avoid
the imposition of federal or state income or excise Taxes on such amounts, in
each case, as determined in good faith by a Financial Officer of GEO and
evidenced by a certificate delivered to the Administrative Agent at the time
such Restricted Payment is made, and (2) 95% of the amount of Funds From
Operations for the immediately preceding four fiscal quarter period for which
financial statements have been delivered pursuant to Section 5.01(a) or (b); and

(B)    additional Restricted Payments during any fiscal year of GEO (commencing
with the 2013 fiscal year) (the “Subject Year”) in an aggregate amount that,
when taken together with all other Restricted Payments made pursuant to this
clause (B) during the Subject Year, shall not exceed in the aggregate (1)
$20,000,000, plus (2), commencing with the 2014 fiscal year, that portion of any
such $20,000,000 in allowable Restricted Payments for each preceding fiscal year
(commencing with the 2013 fiscal year) that shall not have been made during such
applicable preceding fiscal year, provided that in no event shall the aggregate
amount of such “carry-forward” allowance under this clause (2) for the Subject
Year exceed $20,000,000, plus (3) the aggregate amount of Net Available Proceeds
of Equity Issuances of GEO received during the Subject Year;

 

119



--------------------------------------------------------------------------------

(b)    at any time when GEO shall (x) not intend to be qualified as a REIT
(including as evidenced by, without limitation, any public disclosure to that
effect or the adoption of any resolution by GEO’s board of directors abandoning
or otherwise contradicting GEO’s intent to elect to be treated as a REIT) or
(y) once qualified as a REIT, cease to be qualified as a REIT for any reason
whatsoever, so long as no Default shall have occurred and be continuing or
result therefrom, GEO may declare and make Restricted Payments in any fiscal
year in an aggregate amount that, when taken together with all other Restricted
Payments made (or to be made as a result of a declaration thereof) during such
fiscal year, shall not exceed $25,000,000 in the aggregate; provided, that such
maximum annual aggregate amount shall be increased to $50,000,000 if, and only
in the event that, both before and immediately after giving effect to any such
Restricted Payment in excess of such $25,000,000 aggregate amount, the Pro Forma
Total Leverage Ratio shall be less than 5.50:1.00; provided, further that if, on
the scheduled payment date of any dividend on the capital stock of GEO that
shall have been publicly declared by GEO in compliance with this Section 6.05(b)
(provided, that such scheduled payment date shall be no later than the 60th day
following the public declaration thereof), the payment of such dividend on such
scheduled payment date shall be permitted hereunder if and to the extent the
payment thereof would have been permitted to be made on the date of such public
declaration of such dividend;

(c)    Restricted Subsidiaries may make Restricted Payments to other Restricted
Subsidiaries or to GEO;

(d)    GEO may declare and pay non-cash dividends with respect to its capital
stock payable in additional shares of common stock of GEO (it being understood
that such non-cash dividends may be paid concurrently with any other dividends
(including those payable in cash) otherwise expressly permitted to be declared
and made hereunder); and

(e)    GEO may make Restricted Payments pursuant to and in accordance with
customary stock option plans or other benefit plans established in the ordinary
course of business for directors, management, employees or consultants of GEO
and its Subsidiaries.

Section 6.06    Transactions with Affiliates. No Borrower will, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions at prices and on terms and conditions not
less favorable to such Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrowers and the Restricted Subsidiaries not involving any other
Affiliate, (c) transactions expressly permitted to be undertaken with or for the
benefit of Affiliates by any of Sections 6.01, 6.03, and 6.04, and
(d) Restricted Payments permitted by Section 6.05.

Section 6.07    Restrictive Agreements. No Borrower will, nor will it permit any
of the Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of GEO or any Restricted Subsidiary
to create, incur or permit to exist any Lien upon any of its assets, or (b) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests on a pro rata basis in respect of
any class of Equity Interests of such Restricted Subsidiary; provided that:

(i)    the foregoing shall not apply to (x) restrictions and conditions imposed
by any of the Senior Note Indentures, by law or by any Loan Document,
(y) restrictions and conditions existing on the date hereof identified on
Schedule 6.07 of the Disclosure Supplement (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition) and (z) customary restrictions and conditions

 

120



--------------------------------------------------------------------------------

contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder;
and

(ii)    clause (a) of the foregoing shall not apply to (x) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (y) customary provisions in leases and
other contracts restricting the assignment thereof and (z) customary
restrictions imposed on any real estate investment trust by the terms of
preferred stock issued by such real estate investment trust requiring the prior
payment of dividends to its holders of such preferred stock, provided that the
aggregate amount of such dividends payable on all such preferred stock
containing such restrictions held by Persons other than GEO and its Restricted
Subsidiaries shall not exceed $75,000 for any calendar year.

Section 6.08    Modifications of Certain Documents. No Borrower will, nor will
it permit any of its Restricted Subsidiaries to, consent to any modification,
supplement or waiver of any of the provisions of any of the Senior Note
Indentures without the consent of the Administrative Agent (not to be
unreasonably withheld), except for the addition of guarantors in accordance with
the terms of any of the Senior Note Indentures (provided that all such
guarantors shall be or immediately become Guarantors) and such other
modifications, supplements or waivers not materially adverse to the
Administrative Agent or the Lenders.

Section 6.09    Certain Financial Covenants.

(a)    Total Leverage Ratio. GEO will not permit the Total Leverage Ratio on the
last day of any of GEO’s fiscal quarters to exceed 6.25:1.00.

(b)    Senior Secured Leverage Ratio. GEO will not permit the Senior Secured
Leverage Ratio on the last day of any of GEO’s fiscal quarters to exceed
3.50:1.00.

(c)    Interest Coverage Ratio. GEO will not permit the ratio of (a) Adjusted
EBITDA for any period of four consecutive fiscal quarters to (b) Interest
Expense minus Interest Expense attributable to Indebtedness of Unrestricted
Subsidiaries and Other Consolidated Persons that is Non-Recourse to GEO and the
Restricted Subsidiaries for such four quarter period, to be less than 3.00 to
1.00.

Section 6.10    Limitations on Exchange and Issuance of Equity Interests. No
Borrower will, nor will it permit any of its Restricted Subsidiaries to, issue,
sell or otherwise dispose of any class or series of Equity Interests that, by
its terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the occurrence of any event or the lapse of time would
be, (a) convertible or exchangeable into Indebtedness or (b) required to be
redeemed or repurchased, including at the option of the holder, in whole or in
part.

Section 6.11    Nature of Business. No Borrower will, nor will it permit any of
its Restricted Subsidiaries to, engage in any business other than a Permitted
Business.

Section 6.12    Impairment of Security Interest. No Borrower will, nor will it
permit any of its Restricted Subsidiaries to, take or omit to take any action,
which might or would have the result of materially impairing the security
interests in favor of the Administrative Agent with respect to the collateral
granted in favor of the Administrative Agent for the benefit of the Secured
Parties or grant to any Person (other than the Administrative Agent for the
benefit of itself and the other Secured Parties pursuant to the Security
Documents) any interest whatsoever in such collateral, except for Liens
permitted under Section 6.02 and asset sales permitted under Section 6.03.

 

121



--------------------------------------------------------------------------------

Section 6.13    Payments and Prepayments of Certain Debt. No Borrower will, nor
will it permit any of its Restricted Subsidiaries to, cancel or forgive, make
any voluntary or optional payment or prepayment on, or redeem or acquire for
value (including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of payment when
due) any Senior Notes; provided, however, notwithstanding the foregoing, (i) so
long as the Pro Forma Senior Secured Leverage Ratio is less than or equal to
2.50:1.00, any of the Senior Notes may be repurchased, redeemed, acquired or
defeased, and (ii) any of the Senior Notes may be repurchased, redeemed,
acquired or defeased with the Net Available Proceeds of any Equity Issuance or
with the proceeds of any Indebtedness incurred to refinance all or any portion
such Senior Notes that is otherwise permitted pursuant to Section 6.01(b) or
Section 6.01(h).

Section 6.14    Australian Trustee.

(a)    The Australian Trustee as Trustee. The Australian Trustee shall not
resign or retire as trustee of the Australian Trust or cause or permit any other
Person to become an additional trustee of the Australian Trust or take, or omit
to take any action, which might or would result in the retirement, removal or
replacement of the Australian Trustee as trustee of the Australian Trust, except
where (i) the Australian Trustee is replaced as trustee of the Australian Trust
by another wholly-owned Restricted Subsidiary of GEO incorporated in Australia
who shall have acceded to this Agreement in its capacity as trustee of the
Australian Trust and shall have expressly assumed, confirmed and reaffirmed its
continuing obligations as an Australian Borrower (and as the successor
Australian Trustee) under this Agreement, in each case pursuant to a joinder,
confirmation or other agreements or documentation in form and substance
satisfactory to the Administrative Agent, (ii) each Guarantor shall have
confirmed and reaffirmed that its Guarantee of, and grant of any Liens as
security for, the Obligations shall apply to such succeeding Person’s
obligations under this Agreement, in each case pursuant to a confirmation,
reaffirmation or other agreements or documentation in form and substance
satisfactory to the Administrative Agent, (iii) the condition described in
Section 4.01(m) shall have been satisfied with respect to such successor
Australian Trustee, (iv) no Default shall exists or would result therefrom,
(v) the representations and warranties set forth in Section 3.26 shall be true
and correct with respect to such successor Australian Trustee, (vi) the
interests of the Lenders will not be adversely affected in any material respect,
and (vii) the Administrative Agent shall have received a certificate executed by
the President, a Vice President or a Financial Officer of GEO certifying
compliance with the conditions set forth in the foregoing clauses (i) through
(vi) of this Section 6.14(a).

(b)    The Australian Trust Instrument. Unless required by law, the Australian
Trustee shall not without the prior written consent of the Administrative Agent
do anything which results or could result in a variation of, or a supplement to,
the Australian Trust Instrument, in a way that results in, or could reasonably
be expected to result in, a Material Adverse Effect, or that adversely affects
or is likely to adversely affect its rights of indemnity or other rights to
apply, use or retain Australian Trust assets to satisfy its obligations arising
under or in connection with the Loan Documents, the transactions contemplated
therein, or the Credit Parties’ rights with respect to such rights.

(c)    Preserving the Australian Trust. The Australian Trustee shall not take,
or omit to take any action, which results in or is reasonably likely to result
in (i) the termination or winding up of the Australian Trust, (ii) the
resettlement or vesting of any Australian Trust assets that is not permitted by
the Loan Documents or (iii) it being disqualified from holding Australian Trust
assets.

(d)    The Australian Trust Assets. The Australian Trustee shall not (i) acquire
any Australian Trust assets other than in the name of the Australian Trustee, or
(ii) mix the Australian Trust

 

122



--------------------------------------------------------------------------------

assets, or take, or omit to take any action, which might or would result in the
Australian Trust assets being mixed with other property if that would restrict
or impair in any way its rights of indemnity or other rights to apply, use or
retain Australian Trust assets to satisfy its obligations arising under or in
connection with the Loan Documents or the transactions contemplated therein.

(e)    Distributions, Redemptions and Remuneration.

(i)    The Australian Trustee shall not make any distribution of Australian
Trust assets to the unit holders of the Australian Trust, or redeem units in the
Australian Trust, except (x) in the ordinary course of business where no Event
of Default is continuing or would result therefrom or (y) for any ratable
distribution to GEO, any Borrower, any Guarantor or GEO International Holdings,
LLC to the extent GEO, such Borrower, such Guarantor or GEO International
Holdings, LLC, as applicable, is at such time a unit holder of the Australian
Trust.

(ii)    The Australian Trustee shall not take any remuneration for itself out of
Australian Trust assets if and for so long as an Event of Default is continuing
or would result therefrom.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:

(a)    any Borrower or any Australian Borrower, as applicable, shall fail to pay
any principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

(b)    any Borrower or any Australian Borrower, as applicable, shall fail to pay
any interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Section) payable by any Borrower or such
Australian Borrower, respectively, under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three or more Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of GEO
or any of its Restricted Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
any waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, shall prove to have been
incorrect when made or deemed made in any material respect;

(d)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a)(i), Section 5.03 (with respect to any
Borrower’s or, unless the Australian Borrower Resignation Date shall have
occurred, any Australian Borrower’s, respective existence), Section 5.08,
Section 5.09, Section 5.10 and Section 5.11(b) or in Article VI;

(e)    GEO or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those specified in clause (a), (b) or (d) of
this Section) and such failure shall continue unremedied for a period of 30 or
more days after notice thereof has been given to GEO by the Administrative
Agent;

 

123



--------------------------------------------------------------------------------

(f)    GEO or any of its Restricted Subsidiaries shall fail to make any payment
of principal or interest (regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any grace, cure or notice periods as originally in effect, without
regard to any extension of any such periods);

(g)    any event or condition shall occur that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to Indebtedness that
becomes due as a result of (x) the voluntary sale or transfer of property or
assets or any casualty in respect of property or assets or (y) the furnishing of
a notice of redemption or prepayment of such Indebtedness in connection with a
refinancing or replacement thereof permitted by Section 6.01 or Section 6.13;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of GEO or any of its Significant Subsidiaries or their respective debts,
or of a substantial part of their respective assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, liquidator, administrative receiver, administrator, compulsory
administrator, provisional liquidator, receiver and manager, controller (in the
case of appointments under Australian law, as defined in the Australian
Corporations Act) or similar official for GEO or any of its Significant
Subsidiaries or for a substantial part of their respective assets, and, in any
such case, such proceeding or petition shall continue undismissed for a period
of 60 or more days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i)    GEO or any of its Significant Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator,
liquidator, administrative receiver, administrator, compulsory administrator,
provisional liquidator, receiver and manager, controller (in the case of
appointments under Australian law, as defined in the Australian Corporations
Act) or similar official for GEO or any of its Significant Subsidiaries or for a
substantial part of their respective assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j)    GEO or any of its Significant Subsidiaries shall admit in writing its
inability to pay its debts as they become due or, in the case of the Australian
Trustee, the Australian Trustee shall admit in writing its inability to pay all
Australian Trust debts as and when they become due and payable out of its own
assets (where it is obliged to do so) and Australian Trust assets;

(k)    (i) one or more judgments for the payment of money in an aggregate amount
(excluding any portion thereof covered by insurance issued by a creditworthy
company that has admitted liability in respect thereof) in excess of $25,000,000
shall be rendered against GEO or any of its Subsidiaries or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally

 

124



--------------------------------------------------------------------------------

taken by a judgment creditor to attach or levy upon any assets of GEO or any of
its Subsidiaries to enforce any such judgment, or (ii) a settlement of any
shareholder litigation or shareholder derivative action shall occur requiring
GEO and/or any of its Restricted Subsidiaries to make an aggregate payment of
money with respect to such shareholder litigation or such shareholder derivative
action (excluding any portion thereof covered by insurance issued by a
creditworthy company that has admitted liability in respect thereof) in excess
of $50,000,000;

(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of GEO and its Subsidiaries
in an aggregate amount exceeding $10,000,000 in any year;

(m)    any one or more Environmental Liability claims shall have been asserted
against GEO or any of its Restricted Subsidiaries; GEO and its Restricted
Subsidiaries would be reasonably likely to incur Environmental Liability as a
result thereof; and such Environmental Liability claims could be reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect;

(n)    a Change in Control shall occur;

(o)    any provision of this Agreement or any other Loan Document shall for any
reason cease to be valid and binding on GEO or any of its Subsidiaries party
thereto or any such Person shall so state in writing or the Liens created by the
Security Documents shall at any time not constitute a valid and perfected Lien
on the collateral intended to be covered thereby (to the extent perfection by
filing, registration, recordation or possession is required herein or therein)
in favor of the Administrative Agent, free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents), or, except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect, or the enforceability thereof shall be contested by any
Borrower; or

(p)    unless the Australian Borrower Resignation Date shall have occurred,
(i) the Australian Trustee ceases to be the trustee of the Australian Trust or a
new or additional trustee of the Australian Trust is appointed or any step is
taken by a person with the power or standing to do so which could result in any
of those events (other than as permitted by Section 6.14(a)), (ii) the
Australian Trustee ceases to have enforceable rights of indemnity or other
rights to apply, use or retain Australian Trust assets to satisfy its
obligations arising under or in connection with the Loan Documents or the
transactions contemplated thereby, or such rights become subject to a limitation
or obligation to make good or clear accounts that is not permitted by the Loan
Documents and where the aggregate amount owed by the Australian Trustee exceeds
A$25,000,000, (iii) the Australian Trust terminates or is terminated, the unit
holders of the Australian Trust resolve to terminate or wind up the Australian
Trust, an application or order is sought or made by a person with the standing
to do so in any court to wind up the Australian Trust and the Australian Trustee
does not, within 30 Business Days of the date of any such relevant application
or order, satisfy the Required Lenders that such application or order is
vexatious or otherwise without merit, the Australian Trustee becomes obliged to
terminate or wind up the Australian Trust (whether under the Australian Trust
Instrument or under applicable law) or the winding up of the Australian Trust
commences, (iv) a court decides, the Australian Trustee concedes, or the
Australian Trustee or any unit holder of the Australian Trust alleges that the
Australian Trust has not been fully or properly constituted and, in the case of
an allegation, the Australian Trustee does not within 30 Business Days of the
date of the allegation satisfy the Required Lenders that the allegation is
vexatious or otherwise without merit, (v) an application or order is sought by a
person with the standing to do so or is made in any court for any Australian
Trust assets to be brought into court or administered by the court or under its
control or for accounts to be taken in respect of the Australian Trust and the
Australian Trustee does not, within 30 Business Days of the date of any such
relevant application or order, satisfy the

 

125



--------------------------------------------------------------------------------

Required Lenders that such application or order is vexatious or otherwise
without merit, or (vi) the Australian Trustee ceases to be authorized under the
Australian Trust Instrument to hold in its name the Australian Trust assets or
to comply with its obligations in connection with the Loan Documents and the
transactions they contemplate as trustee of the Australian Trust.

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to GEO, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Section, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

Section 7.02    Application of Payments.

(a)    Anything herein to the contrary notwithstanding (but subject to
Section 7.02(b)), following the occurrence and during the continuance of an
Event of Default all payments received by the Administrative Agent (including
any payments received in respect of optional and mandatory prepayments under
Section 2.10) shall be applied as follows:

(i)    first, to the payment to the Administrative Agent of its costs and
expenses, if any, of collection including reasonable out-of-pocket expenses of
the Administrative Agent and the fees and expenses of its agents and its
counsel;

(ii)    next, to the payment in full of the principal of and interest on the
Loans and to provide cover for all LC Exposure as specified in Section 2.05(k),
in each case ratably in accordance with the respective amounts thereof; and

(iii)    finally, after the payment in full of the principal and interest on the
Loans and the provision of cover for all LC Exposure as specified in
Section 2.05(k), to GEO, or its successors or assigns, or as a court of
competent jurisdiction may direct.

(b)    Anything herein or in any Security Document to the contrary
notwithstanding, following the occurrence and during the continuance of an Event
of Default all amounts received by the Administrative Agent pursuant to the
Security Documents shall be applied as follows:

(i)    first, to the payment of the costs and expenses of the collection, sale
or other realization pursuant to the Security Documents, including reasonable
out-of-pocket costs and expenses of the Administrative Agent and the fees and
expenses of its agents and counsel, and all other expenses incurred and advances
made by the Administrative Agent in connection therewith;

 

126



--------------------------------------------------------------------------------

(ii)    next, to the payment in full of the Obligations, in each case (except to
the extent otherwise provided in Section 2.16) equally and ratably in accordance
with the respective amounts thereof then due and owing (for which purpose it is
acknowledged and agreed that any obligation then due and owing to deposit cash
cover in respect of outstanding Letters of Credit is an Obligation then due and
owing) or as the Secured Parties holding the same may otherwise agree; and

(iii)    finally, to the payment to GEO, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the Collateral Account pursuant to Section 2.05(k) shall be applied first to the
LC Exposure outstanding from time to time and second to the other Obligations in
the manner provided above in this Section 7.02(b).

ARTICLE VIII

AGENCY

Section 8.01    Administrative Agent.

(a)    Each of the Lenders and the Issuing Lenders hereby irrevocably appoints
BNP Paribas to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and none of the Loan Parties shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Counterparty and a potential Cash Management Bank) and each
Issuing Lender hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and such Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 8.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article VIII and Article IX
(including Section 9.03(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Section 8.02    Rights as a Lender. The Person serving as the Administrative
Agent, the Person named the Lead Arranger hereunder and each Person named a
Co-Syndication Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, the Lead Arranger or a Co-Syndication Agent
and

 

127



--------------------------------------------------------------------------------

the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each Person serving or named as
the Administrative Agent, the Lead Arranger or a Co-Syndication Agent hereunder
in such Person’s individual capacity. Such Persons and their Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
GEO or any of its Subsidiaries or other Affiliates as if such Person were not
the Administrative Agent, the Lead Arranger or a Co-Syndication Agent hereunder
and without any duty to account therefor to the Lenders.

Section 8.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to GEO or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in the final
paragraph of Section 7.01 or Section 9.02), (ii) in the exercise of its “sole”
or “absolute” discretion as expressly provided for in this Agreement or the
other Loan Documents or (iii) in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final and nonappealable judgment. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by GEO, a Lender or an Issuing Lender; and

(d)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

128



--------------------------------------------------------------------------------

Section 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, amendment, increase, renewal
or extension of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance, amendment, renewal, increase or extension of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 8.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 8.06    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and GEO. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
GEO, to appoint a successor, which shall be a bank with an office in the United
States of America, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall such any such successor Administrative Agent be a Defaulting
Lender at the time of such succession. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to GEO and such
Person remove such Person as Administrative Agent and, in consultation with GEO,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

129



--------------------------------------------------------------------------------

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each Issuing Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired or removed) Administrative Agent (other than as provided in
Section 2.15(h) and other than any rights to indemnity payments or other amounts
owed to the retiring, retired or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between GEO and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (x) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Secured Parties and (y) in respect
of any actions taken in connection with transferring the agency to any successor
Administrative Agent.

Section 8.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.08    Collateral and Guaranty Matters. Except as otherwise provided in
Section 9.02(b) with respect to this Agreement, the Administrative Agent may,
with the prior consent of the Required Lenders (or such other Lenders (or number
or percentage of the Lenders) as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02), consent to any modification, supplement or waiver
under any of the Loan Documents, provided that, without the prior consent of
each Lender, the Administrative Agent shall not (except as otherwise provided in
this Agreement or in the Security Documents) release all or substantially all of
the Collateral or otherwise terminate all or substantially all of the Liens
under the Security Documents, agree to additional obligations being secured by
all or substantially all of such collateral (unless the Lien for such additional
obligations shall be junior to the Lien in favor of the other obligations
secured by such Security Document, in which event the Administrative Agent may
consent to such junior Lien and the documentation therefor, provided that,
unless such junior Lien is permitted hereunder, the Required Lenders shall have
consented thereto), alter the relative priorities of the obligations entitled to
the benefits of the Liens created under the Security Documents with respect to
all or substantially all of such collateral, or release all or substantially all
of the Guarantors under the Loan Documents from their Guarantee obligations
thereunder, provided, further, that no such consent shall be

 

130



--------------------------------------------------------------------------------

required, and the Administrative Agent is hereby irrevocably authorized, at its
option and in its sole discretion, to release (or to confirm or further evidence
the release of) (i) any Lien covering property (and to release any such
Guarantor) that (x) is the subject of a disposition of property permitted
hereunder, a disposition to which the Required Lenders have consented or the
designation of any such Guarantor as an Unrestricted Subsidiary pursuant to
Section 5.09(d), (y) at such time constitutes Excluded Property or Excluded Real
Property, or (z) the release of which has been consented to by such Lenders (or
such number or percentage of the Lenders) as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02, (ii) any Subsidiary from its
obligations under the Loan Documents in accordance with the terms of the
applicable Loan Documents if such Person ceases to be a Restricted Subsidiary or
a Guarantor, as applicable, as a result of a transaction permitted under the
Loan Documents or a designation pursuant to Section 5.09(d) (including, for the
avoidance of doubt, if the Australian Borrower Resignation Date shall have
occurred, the Australian Borrowers), and (iii) all of the Liens under the Loan
Documents and all of the Loan Parties from their obligations under the Loan
Documents, in each case under this clause (iii) upon the occurrence of the
Release Date.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Loan Documents pursuant to this
Section 8.08. In each case as specified in this Section 8.08, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Loan Party from its obligations under the Loan
Documents, in each case in accordance with the terms of the Loan Documents and
this Section 8.08.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 8.09    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 2.11 and 9.03) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

131



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.11
and 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Lender or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (i) through (xi) of Section 9.02(b), and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

Section 8.10    Hedge Counterparties and Cash Management Banks. Anything herein
or in any other Loan Document to the contrary notwithstanding, no Cash
Management Bank or Hedge Counterparty that obtains the benefits of any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its (or its Affiliate’s) capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other

 

132



--------------------------------------------------------------------------------

provision of this Article VIII to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Cash Management Obligations or
obligations under Hedging Agreements of Hedge Counterparties unless the
Administrative Agent has received written notice of such Cash Management
Obligations or obligations under Hedging Agreements of Hedge Counterparties, as
applicable, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge
Counterparty, as the case may be.

Section 8.11    Lead Arranger; Co-Syndication Agents. Anything herein or in any
other Loan Document to the contrary notwithstanding, the Lead Arranger and the
Co-Syndication Agents are named as such for recognition purposes only, and in
their respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that the Lead Arranger and each Co-Syndication Agent shall
be entitled to all indemnification and reimbursement rights in favor of the
Administrative Agent provided herein and in the other Loan Documents. Without
limitation of the foregoing, none of the Lead Arranger or any Co-Syndication
Agent, in their respective capacities as such, shall, by reason of this
Agreement or any other Loan Document, have any fiduciary relationship in respect
of any Lender, any Borrower or any other Person.

ARTICLE IX

MISCELLANEOUS

Section 9.01    Notices.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 9.01(b)), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or e-mail, as
follows:

 

  (i) if to the Borrowers:

The GEO Group, Inc.

One Park Place

621 NW 53rd Street

Suite 700

Boca Raton, Florida 33487

Attention: Brian Evans

Telephone No.: 561-999-7401

Telecopy No.:    561-999-7742

Email: bevans@geogroup.com

with copies to:

Akerman LLP

Three Brickell City Centre

98 Southeast Seventh Street

Suite 1100

Miami, Florida 33131

Attention: Stephen K. Roddenberry

Telephone No.: 305-374-5600

Telecopy No.: 305-374-5095

Email: stephen.roddenberry@akerman.com

 

133



--------------------------------------------------------------------------------

and

The GEO Group, Inc.

One Park Place

621 NW 53rd Street

Suite 700

Boca Raton, Florida 33487

Attention: John Bulfin, Esq.

Telephone No.: 561-622-5656

Telecopy No.: 561-691-6777

Email: jbulfin@geogroup.com

 

  (ii) if to the Administrative Agent:

in the case of any Borrowing Request, notice of continuation/conversion, notice
of prepayment or other routine administrative notice, to:

BNP Paribas

787 Seventh Avenue

New York, New York 10019

Attention: Jacqueline Douyon

Telephone No.: (212) 841-2166

Telecopy No.: (212) 841-2745

Email: dl.nyk_cov.middle.office@us.bnpparibas.com

with copies to:

BNP Paribas RCC, Inc.

525 Washington Boulevard

Jersey City, New Jersey 07310

Attention: Loan Servicing Department

Telephone No.: (514) 908-5755

Telecopy No.: (201) 616-7912

Email: dl.nyk.regional.agency@ca.bnpparibas.com

in all other cases, to:

BNP Paribas

32nd Floor

787 Seventh Avenue

New York, New York 10019

Attention: Kevin Choi

Telephone No.: (917) 472-4375

Telecopy No.: (212) 841-2868

Email: kevin.choi@us.bnpparibas.com

 

134



--------------------------------------------------------------------------------

with copies to:

BNP Paribas RCC, Inc.

525 Washington Boulevard

Jersey City, New Jersey 07310

Attention: Loan Servicing Department

Telephone No.: (201) 850-6807

Telecopy No.: (201) 850-4020

Email: dl.nyk.regional.agency@ca.bnpparibas.com

and with copies (which shall not constitute notice) to:

Allen & Overy LLP

1221 Avenue of the Americas

New York, New York 10020

Attention: Todd Koretzky

Telephone No.: (212) 610-6332

Telecopy No.: (212) 610-6399

Email: todd.koretzky@allenovery.com

(iii)    if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b), shall be effective as provided in said
Section 9.01(b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or GEO
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
clause (i) of this sentence of notification that such notice or communication is
available and identifying the website address therefor.

(c)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to GEO and the Administrative Agent).

 

135



--------------------------------------------------------------------------------

(d)    Platform. Each Borrower and each Australian Borrower hereby acknowledges
that (a) the Administrative Agent will make available to the Lenders and the
Issuing Lenders materials and/or information provided by, or on behalf of, GEO,
its Subsidiaries and the Other Consolidated Persons hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on Intralinks,
DebtDomain or another similar electronic system (the “Platform”) or otherwise in
accordance with the Administrative Agent’s standard practices, and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material nonpublic information with respect to GEO, its Subsidiaries or
their respective securities of any of the foregoing (collectively, “MNPI”)
(each, a “Public Lender”)). Each Borrower and each Australian Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrowers and the
Australian Borrowers shall be deemed to have authorized the Administrative Agent
and the Lenders to treat such Borrower Materials as not containing any MNPI for
purposes of foreign or United States Federal and state securities laws (provided
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.12(b)), (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor,” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.” Notwithstanding the foregoing, the following Borrower Materials shall
be deemed to be marked “PUBLIC,” unless GEO notifies the Administrative Agent
promptly that any such document contains MNPI: (i) the Loan Documents, (ii) any
notification of changes in the terms of the Commitments or the Loans and
(iii) all information furnished pursuant to Section 5.01(a), (b) and (e).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain MNPI.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
ANY COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN ANY COMMUNICATIONS ON OR THROUGH THE
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY
THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH ANY
SUCH COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY BORROWER OR ANY OF THEIR
RESPECTIVE AFFILIATES, ANY CREDIT PARTY OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWERS’ OR ANY OF THEIR
AFFILIATES’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN
A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

136



--------------------------------------------------------------------------------

Each Lender agrees that receipt of notice to it (as provided above) specifying
that the communications have been posted to the Platform shall constitute
effective delivery of such communications to such Lender for purposes of the
Loan Documents.

Section 9.02    Waivers; Amendments.

(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lenders and the Lenders
hereunder are cumulative and are not exclusive of any rights, powers or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by Section 9.02(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance, amendment, renewal or extension of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Lender may have had notice
or knowledge of such Default at the time.

(b)    Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall

(i)    increase any Commitment of any Lender without the written consent of such
Lender (it being understood that the waiver of a condition precedent set forth
in Section 4.02 or the waiver of any Default or Event of Default, mandatory
prepayment or mandatory reduction of Commitments, in each case shall not
constitute an increase of any Commitment of any Lender),

(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby (it being understood
that the waiver of any Default or Event of Default shall not constitute such a
reduction),

(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment (in each case, for the avoidance
of doubt, excluding amendments to Section 2.10(b)(i) or (ii)), without the
written consent of each Lender directly affected thereby (it being understood
that the waiver of any Default or Event of Default, mandatory prepayment or
mandatory reduction of Commitments, in each case shall not constitute such a
postponement, reduction, waiver or excusal),

(iv)    change Section 2.16(c) or (d) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby,

(v)    change any of the provisions of this Section 9.02(b) or the percentage in
the definition of the term “Required Lenders” or any other provision hereof
expressly specifying

 

137



--------------------------------------------------------------------------------

the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender adversely affected thereby,

(vi)    permit any subordination of the principal or interest on any Loan or the
obligation of the Borrowers to reimburse the Issuing Lender pursuant to
Section 2.05(f) for all LC Disbursements, without the prior written consent of
each Lender adversely affected thereby,

(vii)    release the Borrowers from their obligations under the Loan Documents
(other than as specifically permitted or contemplated in this Agreement) without
the prior written consent of each Lender,

(viii)    permit any assignment (other than as specifically permitted or
contemplated in this Agreement or the other Loan Documents) of any of the
Borrowers’ rights and obligations hereunder without the prior written consent of
each Lender,

(ix)    release (x) all or substantially all of the Collateral in any
transaction or series of related transactions or (y) unless the Ratings
Condition shall be satisfied at such time and other than in connection with a
Disposition of the Collateral thereunder permitted by this Agreement, any of the
Mortgages (it being understood that any (A) modification of the definition of
the term “Material Real Property” or (B) exercise of discretion by the
Administrative Agent in accordance with the express terms of this Agreement, in
each case shall not constitute such a release), in each case under clauses
(x) and (y) without the prior written consent of each Lender,

(x)    release all or substantially all of the value of the Guarantors’
obligations under the Guaranty Agreement without the prior written consent of
each Lender, except as expressly contemplated by any of the Loan Documents, or

(xi)    change Section 2.10(b)(iii) or Section 7.02 or Section 5.4 of the
Collateral Agreement in a manner that would alter the application of payments
required thereby, without the written consent of each Lender adversely affected
thereby,

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Lender or
any Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Lender or such Swingline Lender,
respectively.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender (it being understood that the waiver of a condition
precedent set forth in Section 4.02 or the waiver of any Default or Event of
Default, mandatory prepayment or mandatory reduction of Commitments, in each
case shall not constitute an increase or extension of any Commitment of any
Lender) and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.

(c)    Amend and Extend. Notwithstanding anything contained herein to the
contrary, any amendment or modification that extends the date required for the
payment of principal of any Loan of any Class and/or the termination date for
any Commitment of any Class (which amendment or

 

138



--------------------------------------------------------------------------------

modification may but shall not be required to include increasing the Applicable
Rate for any Lender that agrees to such extension for its Loans and/or
Commitments of such Class (a “Consenting Lender”)) shall require only the
consents of (i) the Borrowers and the Guarantors, (ii) such Consenting Lender,
(iii) the Required Lenders of such Class, (v) the Administrative Agent and
(vi) if such Class includes Revolving Credit Loans and/or Revolving Credit
Commitments, each Issuing Lender and Swingline Lender affected thereby. No such
extension shall apply to any Loan or any Commitment of any Lender that is not a
Consenting Lender.

(d)    Waivers of Certain Conditions. Anything in this Agreement to the contrary
notwithstanding, (x) no waiver or modification of any provision of this
Agreement that has the effect (either immediately or at some later time) of
enabling any Borrower or any Australian Borrower to satisfy a condition
precedent to the making of a Loan of any Class shall be effective against the
Lenders of such Class for purposes of the Commitments of such Class unless the
Required Lenders of such Class shall have concurred with such waiver or
modification, and (y) no waiver or modification of any provision of this
Agreement or any other Loan Document that could reasonably be expected to
adversely affect the Lenders of any Class in a manner that does not affect all
Classes equally shall be effective against the Lenders of such Class unless the
Required Lenders of such Class shall have concurred with such waiver or
modification.

Section 9.03    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrowers agree to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel (including
Special Counsel and local counsel in Australia and any other relevant
jurisdiction) for the Administrative Agent), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by any
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit, or any demand for payment thereunder, (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Lender
or any Lender (including the reasonable fees, charges and disbursements of one
primary outside counsel, one local counsel in each relevant jurisdiction as
reasonably required, and, in the case of an actual and potential conflict of
interest among the Administrative Agent and the Lenders (or among any of them),
one additional counsel to each group of similarly affected Lenders (taken as a
whole)) in connection with the enforcement or protection of its rights, whether
in any action, work-out, restructuring, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally,
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit and (iv) and all costs, expenses, taxes, assessments
and other charges incurred in connection with any filing, registration,
recording or perfection of any security interest contemplated by any Security
Document or any other document referred to therein.

(b)    Indemnification by the Borrowers. The Borrowers agree to indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arranger, each
Co-Syndication Agent, each Lender, each Swingline Lender, each Issuing Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any

 

139



--------------------------------------------------------------------------------

Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrowers arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) and any payments that the Administrative Agent is required to make
under any indemnity issued to any bank to which remittances in respect of
Accounts (as defined in the UCC), as defined in the Collateral Agreement, are to
be made, (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower or any of their
respective Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of their respective Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if any
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c)    Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under Sections 9.03(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), an Issuing
Lender or a Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender or such Swingline Lender or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such
Issuing Lender or such Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such Issuing Lender or such Swingline Lender in connection
with such capacity.

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower or Australian Borrower shall assert, and each
Borrower and each Australian Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan, Letter of Credit or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.

 

140



--------------------------------------------------------------------------------

Section 9.04    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with Section 9.04(b), (ii) by
way of participation in accordance with Section 9.04(d) or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
Section 9.04(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, each Issuing Lender,
each Swingline Lender, Participants, to the extent provided in Section 9.04(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, each Issuing Lender, each Swingline Lender and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) to any Person; provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts; Resulting Commitments.

(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned;

(B)    in any case not described in Section 9.04(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of such specified date) shall
not be less than $5,000,000, in the case of any assignment in respect of a
Revolving Credit Commitment or a Refinancing Revolving Commitment, $1,000,000,
in the case of any assignment in respect of a Term Loan Commitment, an
Incremental Term Loan Commitment or a Refinancing Term Loan Commitment,
A$5,000,000 in the case of any assignment in respect of an Australian LC
Facility Commitment, in each case unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, GEO otherwise
consents (each such consent not to be unreasonably withheld or delayed); and

(C)    immediately after giving effect to any such assignment of Revolving
Credit Commitments and any concurrent assignment of Multicurrency Subfacility
Commitments, with respect to each of the assignor Lender and the assignee
Lender, (x) such Lender’s Multicurrency Subfacility Commitment shall not exceed
its Revolving Credit Commitment and (y) the sum of such Lender’s Revolving
Credit Exposure plus the outstanding principal amount of its Multicurrency
Subfacility Loans shall not exceed its Revolving Credit Commitment.

 

141



--------------------------------------------------------------------------------

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not (x) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of different
Classes of Commitments on a non-pro rata basis or (y) apply to rights and
obligations in respect of outstanding Competitive AUD LCs.

(iii)    Required Consents. No consent shall be required for any assignment to a
Lender, an Affiliate of a Lender or an Approved Fund except to the extent
required by Section 9.04(b)(i)(B) and, in addition:

(A)    the consent of GEO (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that (x) no such consent of
GEO shall be required for assignments made by the Lead Arranger or an Affiliate
thereof in furtherance of primary syndication of the Term Loans, to the extent
such assignments are made in accordance with any arrangements separately agreed
upon between GEO and the Lead Arranger, and (y) GEO shall be deemed to have
given its consent ten days after the date a request therefor has been delivered
by the Administrative Agent unless such consent is expressly refused in writing
by GEO prior to such tenth day;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Credit Commitment, a Term Loan Commitment or an Incremental
Term Loan Commitment no part of which has been utilized if such assignment is to
a Person that is not a Lender with a Commitment of such Class, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (y) a Term Loan
Commitment or an Incremental Term Loan Commitment which has been utilized to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C)    the consent(s) of the relevant Issuing Lender(s) shall be required for
any assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);

(D)    the consent of each Swingline Lender and each RCF LC Issuer shall be
required for any assignment in respect of the Revolving Credit Commitments; and

(E)    the consent of each AUD LC Issuer shall be required for any assignment in
respect of the Australian LC Facility Commitments.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (which fee may be waived in the
sole discretion of the Administrative Agent), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

142



--------------------------------------------------------------------------------

(v)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).

(vi)    No Assignment to Defaulting Lender. No such assignment shall be made to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (vi).

(vii)    Limitations on Assignments to GEO and its Affiliates. No such
assignments shall be made to GEO or any of its Affiliates, except, solely with
respect to Term Loans, as otherwise provided below in this Section.

(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of GEO and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent,
each Issuing Lender, each Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this clause (viii), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Notwithstanding anything to the contrary contained in this Section 9.04, so long
as no Default has occurred and is continuing or would result therefrom, each
Term Lender shall have the right at any time to sell, assign or transfer all or
a portion of the Term Loans owing to it to GEO (but not any Subsidiary of GEO)
on a non-pro rata basis (provided, however, that each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any applicable Term Loan) pursuant to (x) one or more modified Dutch
auctions (each, an “Auction”) to repurchase all or any portion of the Term Loans
(provided that, (A) notice of the Auction shall be made to all Term Lenders and
(B) the Auction shall be conducted pursuant to such procedures which are
consistent with this Section 9.04(b) as the Auction Manager may establish and
otherwise reasonably acceptable to GEO, the Auction Manager, and the
Administrative Agent) or (y) open market purchases, in each case subject to the
following additional limitations: (A) with respect to all purchases made by GEO
pursuant to this Section 9.04(b), (I) GEO shall deliver to the Auction Manager,
if applicable, a certificate of the President, a Vice President or a Financial
Officer of GEO stating that no Default has occurred and is continuing or would
result from such purchase, (II) GEO shall not, directly or indirectly, use the
proceeds of any Revolving Credit Loans to acquire any Term Loan, (III) GEO shall
disclose in writing to the assigning Lender (prior to the entering into of an
Assignment and Assumption or other agreement in respect of such assignment) its
identity as the purchaser of such Term Loans, and (IV) the assigning Lender and
the Borrowers shall execute and deliver to the Auction Manager, if applicable,
an Assignment and Assumption; and (B) immediately upon the consummation of any
purchase by GEO pursuant to this Section 9.04(b), all Term Loans so repurchased
shall, without further action by any Person, be deemed

 

143



--------------------------------------------------------------------------------

cancelled by the full par value of the aggregate principal amount of the Term
Loans so purchased and cancelled for all purposes and no longer outstanding
(and, for the avoidance of doubt, may not be resold by GEO), for all purposes of
this Agreement and all other Loan Documents, including, but not limited to
(I) the making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document (and each principal repayment installment
with respect to the Term Loans pursuant to Section 2.09(a) shall be reduced pro
rata by the full par value of the aggregate principal amount of Term Loans so
purchased and cancelled), (II) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Loan
Document or (III) the determination of Required Lenders, or for any similar or
related purpose, under this Agreement or any other Loan Document. In connection
with any Term Loans purchased and cancelled pursuant to this Section 9.04(b),
Administrative Agent is authorized to make appropriate entries in the Register
to reflect any such cancellation.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.04(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be (x) entitled
to the benefits of Section 2.14, Section 2.15 and Section 9.03 and (y) obligated
pursuant to Section 2.17(g), in each case with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(d).

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers and the Australian Borrowers, shall
maintain at one of its offices in New York a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Australian Borrowers, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by GEO or any
Lender at any reasonable time and from time to time upon reasonable prior
notice; provided, however, that no Borrower, no Australian Borrower nor the
Administrative Agent shall be required to provide or grant access to any Lender
any information (including without limitation as to identity or amount or
percentage of credit exposure hereunder) about any other Lender.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person)
or any Borrower or any of the Borrowers’ respective Affiliates or Subsidiaries)
in all or a portion (provided that any such portion shall not be less than
$5,000,000, in the case of any participation in respect of a Revolving Credit
Commitment, Refinancing Revolving Credit Commitment or Multicurrency Subfacility
Commitment, $1,000,000, in the case of any participation in respect of a Term
Loan Commitment, an Incremental Term Loan Commitment or a Refinancing Term Loan
Commitment,

 

144



--------------------------------------------------------------------------------

or A$5,000,000, in the case of any participation in respect of an Australian LC
Facility Commitment) of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Australian Borrowers, the Administrative Agent, the Lenders, the Issuing
Lenders and Swingline Lender shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which would reduce the principal of or
the interest rate on any Loan or the obligation of the Borrowers or the
Australian Borrowers, as applicable, to reimburse any Borrowing, extend the term
or increase the amount of the applicable Commitment of such Lender, reduce the
amount of any fees to which such Participant is entitled, extend any scheduled
payment date for principal of any Loan or, except as expressly contemplated
hereby or thereby, release substantially all of the collateral granted in favor
of the Administrative Agent for the benefit of the Secured Parties, in any such
case in a manner that would affect such Participant. Subject to Section 9.04(e),
the Borrowers and the Australian Borrowers agree that each Participant shall be
entitled to the benefits of Section 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.04(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.16(d) as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers and the Australian Borrowers, as
applicable, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, and such Lender shall treat each person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. This Section 9.04(d)
shall be construed so that the Loans and other obligations hereunder are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (or any other
relevant or successor provisions of the Code or such regulations).

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.13 and Section 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with GEO’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless GEO is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers
and the Australian Borrowers, to comply with Sections 2.15(e) and (g) as though
it were a Lender.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

145



--------------------------------------------------------------------------------

Section 9.05    Survival. All covenants, agreements, representations and
warranties made by any of the Borrowers or the Australian Borrowers herein and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance, amendment, renewal or
extension of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Lender or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or been
terminated. The provisions of Section 2.13, Section 2.14, Section 2.15 and
Section 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

Section 9.06    Counterparts; Integration; Effectiveness; Lender Addendum.

(a)    Counterparts; Integration; Effectiveness. This Agreement (and any
amendment hereto or waiver hereunder) may be executed in counterparts (and by
different parties hereto in different counterparts), including the Lender
Addenda, each of which shall constitute an original, but all of which when taken
together shall constitute a single contract. This Agreement (including the
Lender Addenda) and the other Loan Documents, and any separate letter agreements
with respect to fees payable to the Administrative Agent, constitute the entire
contract between and among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page to this Agreement by telecopy or in “Portable Document Format” shall be
effective as delivery of a manually executed counterpart of this Agreement.

(b)    Lender Addendum. Each Lender executing this Agreement shall become a
party hereto (or, if an existing party hereto, shall consent to and approve this
Agreement) by delivering to the Administrative Agent a Lender Addendum hereto
duly executed by such Lender and GEO and, by executing its Lender Addendum, each
such Lender agrees to be bound by the provisions hereof as a Lender hereunder.

Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender or any such Affiliate to or for
the credit or the account of any Borrower against any and all of the obligations
of the Borrowers now or hereafter existing under this Agreement or any other
Loan Document to such

 

146



--------------------------------------------------------------------------------

Lender or such Issuing Lender, irrespective of whether or not such Lender or
such Issuing Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers may be contingent
or unmatured or are owed to a branch or office of such Lender or such Issuing
Lender different from the branch or office holding such deposit or obligated on
such indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders and the
Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Lender or their respective
Affiliates may have. Each Lender and each Issuing Lender agrees to notify GEO
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

Section 9.09    Governing Law; Jurisdiction; Etc.

(a)    Governing Law. This Agreement and the other Loan Documents (other than as
expressly set forth in any such other Loan Documents) and any claim, controversy
or dispute arising under or related to this Agreement and the other Loan
Documents (other than as expressly set forth in any such other Loan Documents),
whether in tort, contract (at law or in equity) or otherwise, shall be governed
by, and construed in accordance with, the laws of the State of New York.

(b)    Submission to Jurisdiction. Each Borrower and each Australian Borrower
irrevocably and unconditionally submit, for itself and its property, to the
exclusive jurisdiction (except for proceedings instituted in regard to the
enforcement of a judgment of any such court, as to which such jurisdiction is
non-exclusive) of the Supreme Court of the State of New York and of the United
States District Court for the Southern District of New York, in each case
sitting in New York County, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally submits to the jurisdiction
of such courts and agrees that all claims in respect of any such action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Lender or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Borrower or any Australian Borrower or any of its
respective properties in the courts of any jurisdiction.

(c)    Waiver of Venue. Each Borrower and each Australian Borrower irrevocably
and unconditionally waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 9.09(b). Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

147



--------------------------------------------------------------------------------

(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12    Treatment of Certain Information; Confidentiality.

(a)    Treatment of Certain Information. Each Borrower and each Australian
Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to GEO or one or more of
its Subsidiaries (in connection with this Agreement or otherwise) by any Lender
or by one or more subsidiaries or affiliates of such Lender and the Borrowers
and the Australian Borrowers hereby authorize each Lender to share any
information delivered to such Lender by GEO or any of its Subsidiaries pursuant
to this Agreement, or in connection with the decision of such Lender to enter
into this Agreement, to any such subsidiary or affiliate, it being understood
that any such subsidiary or affiliate receiving such information shall be bound
by the provisions of Section 9.12(b) as if it were a Lender hereunder. Such
authorization shall survive the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

(b)    Confidentiality. Each of the Administrative Agent, the Issuing Lenders
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
and Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (vii) on a confidential basis to (A) any rating agency in
connection with rating GEO

 

148



--------------------------------------------------------------------------------

and its Subsidiaries or the credit facilities established or documented under
this Agreement or (B) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities established or documented under this Agreement, (viii) with
the consent of GEO or (ix) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Issuing Lender or any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than GEO.

For purposes of this Section, “Information” means all information received from
the Borrowers or any of their respective Subsidiaries relating to the Borrowers
or any of their respective Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Issuing Lender or any Lender on a nonconfidential basis prior to disclosure
by the Borrowers or any of their respective Subsidiaries; provided that, in the
case of information received from the Borrowers or any of their respective
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 9.13    USA PATRIOT Act. Each Lender hereby notifies the Borrowers and
the Australian Borrowers that pursuant to the requirements of the Patriot Act,
such Lender may be required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name, address and
tax identification number of the Loan Parties and other information that will
allow such Lender to identify the Loan Parties in accordance with said Patriot
Act. Each Borrower and each Australian Borrower hereby agree to provide and
verify any such required information promptly following the written request
therefor by the Administrative Agent or any Lender.

Section 9.14    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.14 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender.

Section 9.15    Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrowers and the Australian Borrowers under this Agreement
shall not be discharged or satisfied by an amount paid in another currency or in
another place, whether pursuant to a judgment or otherwise, to the extent that
the amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange

 

149



--------------------------------------------------------------------------------

that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrowers and any
Australian Borrower in respect of any such sum due from them to the
Administrative Agent or any Lender hereunder or under any other Loan Document
(in this Section called an “Entitled Person”) shall, notwithstanding the rate of
exchange actually applied in rendering such judgment, be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum adjudged to be due hereunder in the Second Currency such Entitled Person may
in accordance with normal banking procedures purchase and transfer to the
Specified Place the Specified Currency with the amount of the Second Currency so
adjudged to be due; and the Borrowers and the Australian Borrowers hereby, as a
separate obligation and notwithstanding any such judgment, agree to indemnify
such Entitled Person against, and to pay such Entitled Person on demand, in the
Specified Currency, the amount (if any) by which the sum originally due to such
Entitled Person in the Specified Currency hereunder exceeds the amount of the
Specified Currency so purchased and transferred.

Section 9.16    Effect of Amendment and Restatement. As of the Third
Restatement Effective Date, this Agreement shall amend, and restate as amended,
the Existing Credit Agreement, but shall not constitute a novation thereof or in
any way impair or otherwise affect the rights or obligations of the parties
thereunder (including with respect to Loans and Commitments and representations
and warranties made thereunder) except as such rights or obligations are amended
or modified hereby. The Existing Credit Agreement as amended and restated hereby
shall be deemed to be a continuing agreement among the parties, and all
documents, instruments and agreements delivered pursuant to or in connection
with the Existing Credit Agreement not amended and restated in connection with
the entry of the parties into this Agreement shall remain in full force and
effect, each in accordance with its terms, as of the date of delivery or such
other date as contemplated by such document, instrument or agreement to the same
extent as if the modifications to the Existing Credit Agreement contained herein
were set forth in an amendment to the Existing Credit Agreement in a customary
form, unless such document, instrument or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Agreement, the Existing Credit Agreement or such document, instrument or
agreement or as otherwise agreed by the required parties hereto or thereto. For
the avoidance of doubt, the execution of this Agreement (including by delivery
of an executed Lender Addendum) by the Administrative Agent, any Lender, any
Issuing Lender, any Swingline Lender or any other Person party to the Existing
Credit Agreement immediately prior to the Third Restatement Effective Date shall
constitute the irrevocable consent, approval and agreement of the Administrative
Agent, such Lender, such Issuing Lender, such Swingline Lender and such other
Person to the amendment and restatement of the Existing Credit Agreement as
provided in this Agreement and to the consummation of the Transactions
contemplated herein.

Section 9.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Finance Document, or (iii) the variation of the
terms of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

 

150



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

151



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE GEO GROUP, INC. By:  

/s/ Brian R. Evans

Name:   Brian R. Evans Title:   Senior Vice President and Chief   Financial
Officer GEO CORRECTIONS HOLDINGS, INC. By:  

/s/ Brian R. Evans

Name:   Brian R. Evans Title:   Vice President & Chief Financial Officer

 

Third Amended and Restated Credit Agreement – The GEO Group, Inc.



--------------------------------------------------------------------------------

EXECUTED by GEO Australasia Finance Holdings Pty Ltd as trustee of the GEO
Australasia Finance Holding Trust under section 127 of the Corporations Act 2001
(Cth):    

/s/ George Zoley

   

/s/ Brian R. Evans

Signature of director     Signature of director/company secretary

George Zoley

   

Brian Evans

Name of director (block letters)     Name of director/company secretary (block
letters) EXECUTED by GEO Australasia Holdings Pty Ltd under section 127 of the
Corporations Act 2001 (Cth):    

/s/ George Zoley

   

/s/ Brian R. Evans

Signature of director     Signature of director/company secretary

George Zoley

   

Brian Evans

Name of director (block letters)     Name of director/company secretary (block
letters)

 

Third Amended and Restated Credit Agreement – The GEO Group, Inc.



--------------------------------------------------------------------------------

BNP PARIBAS, as Administrative Agent, Swingline Lender and RCF LC Issuer By:  

/s/ James McHale

Name:   James McHale Title:   Managing Director By:  

/s/ Sang W. Han

Name:   Sang W. Han Title:   Vice President

 

Third Amended and Restated Credit Agreement – The GEO Group, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as RCF LC Issuer

By:  

/s/ Helen D. Davis

Name:   Helen D. Davis Title:   Executive Director

BANK OF AMERICA, N.A.

as RCF LC Issuer

By:  

/s/ Mark A. Zirkle

Name:   Mark A. Zirkle Title:   SVP

HSBC BANK USA, N.A.

as RCF LC Issuer

By:  

/s/ Peter Hart

Name:   Peter Hart Title:   SVP

 

Third Amended and Restated Credit Agreement – The GEO Group, Inc.



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE 3.06

to

Disclosure Supplement1

Dated as of March 23, 2017

Litigation

GEO and its Subsidiaries are currently involved in various actions, suits and/or
proceedings, none of which could, individually, as of the Third Restatement
Effective Date, result in a Material Adverse Effect.

 

 

1  Capitalized terms used in this Disclosure Supplement and not otherwise
defined herein shall have the meanings given to such terms in the Third Amended
and Restated Credit Agreement to which this Disclosure Supplement is attached.

 

1



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE 3.14 PART A

to

Disclosure Supplement

Dated as of March 23, 2017

Indebtedness

Senior Unsecured Notes:

The GEO Group, Inc. 5  1⁄8% Senior Unsecured Notes due 2023 issued on March 19,
2013 in the amount of $300,000,000

The GEO Group, Inc. 5  7⁄8% Senior Unsecured Notes due 2022 issued on October 3,
2013 in the amount of $250,000,000

The GEO Group, Inc. 5  7⁄8% Senior Unsecured Notes due 2024 issued on
September 25, 2014 in the amount of $250,000,000

The GEO Group, Inc. 6% Senior Unsecured Notes due 2026 issued on April 18, 2016
in the amount of $350,000,000

Undrawn Corporate Guarantee:

Corporate Guarantee by The GEO Group, Inc. in favor of South African Custodial
Services (Pty) Limited (an Unrestricted Subsidiary).

Guarantee & Put Agreement Between The GEO Group, Inc. & South African Custodial
Holdings, Ltd. (an Unrestricted Subsidiary) & BOE Merchant Bank & South African
Custodial Services (Pty) Limited.

Guarantee & Put Agreement Between The GEO Group, Inc. & South African Custodial
Holdings, Ltd. (an Unrestricted Subsidiary) & Firstrand Bank Limited & South
African Custodial Services (Pty) Limited.

Performance Letter of Credit in favor of GEO Ravenhall Pty Ltd in its personal
capacity and as trustee for GEO Ravenhall Trust (Unrestricted Subsidiary) and
National Bank of Australia.

Non-Recourse Bonds:

CSC of Tacoma LLC Taxable Revenue Bonds issued June 1, 2003.

CSC of Tacoma LLC Taxable Revenue Bonds issued December 1, 2011.

 

2



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE 3.14 PART B

to

Disclosure Supplement

Dated as of March 23, 2017

Liens

None.

 

3



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE _3.16 PART A

to

Disclosure Supplement

Dated as of March 23, 2017

Restricted Subsidiaries

 

Entity/Subsidiary Name

  

Jurisdiction of
Organization

  

Jurisdiction(s) in Which

Qualified to do Business

  

Guarantor (Y/N)

B.I. Incorporated    Colorado    Alabama, Arizona, Arkansas, California,
Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho, Illinois,
Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New
Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio,
Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota,
Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin,
Wyoming, District of Columbia    Y Behavioral Acquisition Corp.    Delaware   
Delaware    Y Behavioral Holding Corp.    Delaware    Delaware    Y BII Holding
Corporation    Delaware    Delaware    Y BII Holding I Corporation    Delaware
   Delaware    Y B.I. Mobile Breath, Inc.    Delaware    Colorado, Delaware,
Florida, Texas    Y CCG I, LLC    Delaware    Delaware    Y Clearstream
Development LLC    Delaware    Delaware    Y Cornell Abraxas Group OS, LLC   
Florida    Delaware, Florida, New York, Ohio, Pennsylvania, South Carolina,
Texas    Y Cornell Abraxas Group, Inc.    Delaware    Colorado, Delaware,
Louisiana, Maryland, Ohio, Pennsylvania, West Virginia, District of Columbia   
Y Cornell Companies, Inc.    Delaware    Delaware, Georgia, New Jersey, New
York, Pennsylvania, Texas, Wisconsin, District of Columbia    Y

 

4



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name

  

Jurisdiction of
Organization

  

Jurisdiction(s) in Which

Qualified to do Business

  

Guarantor (Y/N)

Cornell Companies of California OS, LLC    Delaware    Colorado, Delaware    Y
Cornell Companies of Texas OS, LLC    Delaware    Delaware, New Mexico, Texas   
Y Cornell Corrections Management, LLC    Delaware    Colorado, Delaware, Texas
   Y Cornell Corrections of Alaska, Inc.    Alaska    Alaska, Colorado    Y
Cornell Corrections of California, Inc.    California    California, Colorado,
Georgia, Nevada, North Carolina, Texas, Utah, District of Columbia    Y Cornell
Corrections of Rhode Island, Inc.    Delaware    Delaware, Rhode Island, Texas
   Y Cornell Corrections of Texas, Inc.    Delaware    Delaware, Georgia,
Mississippi, New Mexico, Pennsylvania, Texas    Y Cornell Interventions OS, LLC
   Delaware    Delaware, Illinois    Y Cornell Interventions, Inc.    Illinois
   Illinois, Indiana, South Dakota    Y Correctional Properties, LLC    Delaware
   Alabama, Delaware, Louisiana, Texas    Y Correctional Properties Prison
Finance LLC    Delaware    Delaware    Y Correctional Services Corporation, LLC
   Delaware    Alabama, Arizona, Delaware, Florida, Georgia, Illinois, Indiana,
Louisiana, Maryland, Mississippi, New York, Texas, Virginia, Washington, Wyoming
   Y Correctional Systems, LLC    Delaware    California, Delaware, Kansas, New
Mexico, Texas    Y CPT Limited Partner, LLC    Delaware    Delaware    Y CPT
Operating Partnership L.P.    Delaware    California, Colorado, Delaware,
Louisiana, Michigan, New Jersey, New Mexico, New York, North Carolina, Oklahoma,
Texas    Y GEO Acquisition II, Inc.    Delaware    Delaware, Florida    Y GEO
Care LLC    Delaware    California, Delaware, Florida, Illinois, Maryland, New
York, Tennessee, District of Columbia,    Y GEO CC1 Inc.    Delaware    Delaware
   Y GEO CC3 Inc.    Delaware    Delaware    Y

 

5



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name

  

Jurisdiction of
Organization

  

Jurisdiction(s) in Which

Qualified to do Business

  

Guarantor (Y/N)

GEO Corrections and Detention, LLC    Florida    Alabama, Arizona, California,
Colorado, Florida, Georgia, Illinois, Indiana, Louisiana, Michigan, Mississippi,
New Mexico, New York, North Carolina, Oklahoma, Pennsylvania, Texas, Virginia,
Washington    Y GEO Corrections Holdings, Inc.    Florida    California,
Florida, North Carolina, Pennsylvania, Texas    Y GEO Detention Services, Inc.
   Delaware    Delaware    Y GEO/DEL/R/02, Inc.    Delaware    Delaware    Y
GEO/DEL/T/02, Inc.    Delaware    Delaware    Y GEO Holdings I, Inc.    Delaware
   Delaware    Y GEO International Services, Inc.    Delaware    Delaware,
Florida    Y GEO MCF LP, LLC    Delaware    Delaware    Y GEO Operations, LLC   
Florida    Florida    Y GEO Reentry, Inc.    Delaware    Arizona, Arkansas,
California, Delaware, Georgia, Louisiana, Michigan, Missouri, Nevada, New
Jersey, New York, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, Texas,
Utah, Virginia, West Virginia, District of Columbia    Y GEO RE Holdings LLC   
Delaware    Delaware    Y GEO Reentry Services, LLC    Florida    Alaska,
California, Florida, Georgia, Illinois, Kansas, Kentucky, Nevada, New Jersey,
Pennsylvania, Tennessee, Texas, Utah, Virginia    Y GEO Reentry Services of
Alaska, Inc.    Alaska    Alaska    Y GEO Transport, Inc.    Florida    Alabama,
Alaska, Arkansas, Arizona, California, Colorado, Connecticut, Delaware, Florida,
Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,
Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri,
Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New York,
North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin,Wyoming, District of Columbia    Y

 

6



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name

  

Jurisdiction of
Organization

  

Jurisdiction(s) in Which

Qualified to do Business

  

Guarantor (Y/N)

Highpoint Investments LLC    Delaware    Delaware    Y MCF GP, LLC    Delaware
   Alaska, Delaware, Georgia, Ohio, Oklahoma, Pennsylvania    Y Municipal
Corrections Finance, L.P.    Delaware    Alaska, Delaware, Georgia, Ohio,
Oklahoma, Pennsylvania, Texas    Y Protocol Criminal Justice, Inc.    Florida   
Florida, Colorado, Illinois, Virginia    Y Public Properties Development and
Leasing LLC    Delaware    Delaware, Colorado    Y WBP Leasing, LLC    Delaware
   Alaska, California, Colorado, Delaware, Georgia, Illinois, Mississippi,
Nevada, Ohio, Pennsylvania, Texas    Y GEO Australasia Holdings Pty Ltd.   
Australia    Australia    N GEO Australasia Finance Holding Trust    Australia
   Australia    N

Unrestricted Subsidiaries

 

Entity Name

  

Jurisdiction of

Organization

  

Jurisdiction(s) in Which

Qualified to do Business

Australasian Correctional Investment Ltd.    Australia    Australia Australasian
Correctional Services Pty. Ltd.    Australia    Australia BI Puerto Rico, Inc.
   Puerto Rico    Puerto Rico Canadian Correctional Management, Inc.    Canada
   Canada CSC of Tacoma, LLC    Delaware    Delaware and Washington, D.C. GEO
Amey PECS Ltd.    UK    U.K. GEO Australasia Pty, Ltd.    Australia    Australia
GEO Custodial Ltd. (Mauritius)    Mauritius    Mauritius GEO Design Services,
Inc.    Florida    Florida GEO International Holdings, LLC    Delaware   
Delaware GEO/FL/03, Inc.    Florida    Florida Miramichi Youth Centre
Management, Inc.    Canada    Canada

 

7



--------------------------------------------------------------------------------

PUBLIC

 

Entity Name

  

Jurisdiction of

Organization

  

Jurisdiction(s) in Which

Qualified to do Business

Pacific Rim Employment Pty, Ltd.    Australia    Australia [On File with
Administrative Agent], LLC    Delaware    Delaware Sentencing Concepts, Inc.   
California    Florida South African Custodial Holdings Pty, Ltd    South Africa
   South Africa South Africa Custodial Services Pty, Ltd.    South Africa   
South Africa The GEO Group Australasia Pty, Ltd.    Australia    Australia The
GEO Group Australia Pty, Ltd.    Australia    Australia The GEO Group UK Ltd.   
United Kingdom    United Kingdom WCC Development, Inc.    Florida    Florida,
Utah, Massachusetts, New Mexico, New Jersey, Wisconsin, New Hampshire,
Tennessee, Arizona, Minnesota WCC Financial, Inc.    Delaware    Delaware
GEO/FL/01, Inc.    Florida    Florida GEO/FL/02, Inc.    Florida    Florida The
GEO Group Ltd.    United Kingdom    United Kingdom Cypress-Spring Investments
LLC    Delaware    Delaware GEO Australia Management Services Pty Ltd   
Australia    Australia GEO / DEL / MC / 01 LLC    Delaware    Delaware South
Africa Custodial Management Pty, Ltd    South Africa    South Africa Wackenhut
Corrections Corporation N.V.    Netherlands Antilles    Netherlands Antilles GEO
Australasia Finance Holdings Pty Ltd    Australia    Australia GEO Ravenhall
Finance Holding Trust    Australia    Australia GEO Ravenhall Finance Holdings
Pty Ltd    Australia    Australia GEO Ravenhall Finance Pty Ltd    Australia   
Australia GEO Ravenhall Finance Trust    Australia    Australia GEO Ravenhall
Holdings Pty Ltd    Australia    Australia GEO Ravenhall Pty Ltd    Australia   
Australia GEO Ravenhall Trust    Australia    Australia Ravenhall Finance Co Pty
Ltd    Australia    Australia

 

8



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE 3.16 PART A

to

Disclosure Supplement

Dated as of March 23, 2017

Subsidiaries and Ownership

 

Entity/Subsidiary Name

 

Capitalization

 

Shareholders and/or Members

and Shares and/or Percentage

Interests Owned

Australasian Correctional Investments Ltd.   100,000,000 shares of common stock
authorized/5,440,504 shares issued   The GEO Group Australasia Pty Ltd. owns
100% Australasian Correctional Services Pty Ltd.   100 shares of common stock
authorized/100 shares issued   The GEO Group Australasia Pty Ltd owns 25%, GEO
Australasia Pty Ltd (1)(GA) owns 75% B.I. Incorporated (*)   100 shares of
common stock authorized/10 shares issued   Behavioral Acquisition Corp. owns
100% BI Puerto Rico, Inc.   100 shares of common stock authorized   B.I.
Incorporated owns 100% Behavioral Acquisition Corp. (*)   500 shares of common
stock authorized/110 shares issued   Behavioral Holding Corp. owns 100%
Behavioral Holding Corp. (*)   1,000,000 shares of common stock
authorized/564,728 shares issued   BII Holding I Corporation owns 100% BII
Holding Corporation (*)   1,000 shares of common stock authorized/1,000 shares
issued   GEO Corrections Holdings, Inc. owns 100% BII Holding I Corporation (*)
  1,000 shares of common stock authorized/10 shares issued   BII Holdings
Corporation owns 100% B.I. Mobile Breath, Inc. (*)   2,000 shares of common
stock authorized/1,000 shares issued   B.I. Incorporated owns 100% Canadian
Correctional Management, Inc.   Unlimited shares of common stock authorized/100
shares issued   GEO owns 100% CCG I, LLC (*)   N/A   GEO Corrections Holdings,
Inc. owns 100% Clearstream Development LLC   N/A   GEO owns 100% Cornell
Companies, Inc. (*)   2,000 shares of common stock authorized / 1,000 shares
issued   GEO owns 100% Cornell Abraxas Group OS, LLC (*)   N/A   GEO Corrections
Holdings, Inc. owns 100%

 

9



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name

 

Capitalization

 

Shareholders and/or Members

and Shares and/or Percentage

Interests Owned

Cornell Abraxas Group, Inc. (*)   10,000 shares of common stock authorized/
shares issued   Cornell Corrections Management, LLC owns 100% Cornell Companies
of California OS, LLC (*)   N/A   GEO Corrections Holdings, Inc. owns 100%
Cornell Companies of Texas OS, LLC (*)   N/A   GEO Corrections Holdings, Inc.
owns 100% Cornell Corrections Management LLC (*)   N/A   GEO Community Services,
LLC owns 100% Cornell Corrections of Alaska, Inc. (*)   100,000 shares of common
stock authorized/1,000 shares issued   Cornell Corrections Management, LLC owns
100% Cornell Corrections of California, Inc. (*)   100,000 shares of common
stock authorized/3,160 shares issued   Cornell Corrections Management, LLC owns
100% Cornell Corrections of Rhode Island, Inc. (*)   1,000 shares of common
stock issued/1,000 shares issued   GEO Corrections Holdings, Inc. owns 100%
Cornell Corrections of Texas, Inc. (*)   1,000 shares of common stock
issued/1,000 shares issued   Cornell Corrections Management, LLC owns 100%
Cornell Interventions OS, LLC (*)   N/A   GEO Corrections Holdings, Inc. owns
100% Cornell Interventions, Inc. (*)   1,000 shares of common stock issued/1,000
shares issued   Cornell Corrections Management, LLC owns 100% Correctional
Properties LLC (*)   N/A   GEO owns 100% Correctional Properties Prison Finance
LLC (*)   N/A   CPT Operating Partnership L.P. owns 100% Correctional Services
Corporation, LLC (“CSC”) (*)   N/A   GEO owns 100% Correctional Systems, LLC (*)
  N/A   GEO owns 100% CPT Limited Partner, LLC (*)   N/A   GEO Acquisition II,
Inc. owns 100% CPT Operating Partnership L.P. (*)   N/A   CPT Limited Partner,
LLC 1% limited partner; GEO Acquisition II, Inc. 98% limited partner and 1%
general partner CSC of Tacoma, LLC   N/A   CSC owns 100% Cypress-Spring
Investments LLC   N/A   GEO owns 100% GEO Acquisition II, Inc. (*)   1,000
shares of common stock authorized/1,000 shares issued   GEO Holdings I, Inc.
owns 100% GEO Amey PECS Ltd.   1 ordinary share A and 1 ordinary share B
authorized and issued.   The GEO Group Ltd. owns 1 ordinary share A (50%)

 

10



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name

 

Capitalization

 

Shareholders and/or Members

and Shares and/or Percentage

Interests Owned

GEO Australasia Pty, Ltd.   1,000,000 shares of common stock authorized/2 shares
issued   The GEO Group Australasia Pty Ltd. owns 100% GEO Care LLC (*)   N/A  
Cornell Abraxas Group, Inc. owns 100% GEO CC1 Inc. (*)   2,000 shares of common
stock authorized/1,000 shares issued   Cornell Abraxas Group, Inc. owns 100% GEO
CC3 Inc. (*)   2,000 shares of common stock authorized/1,000 shares issued  
Cornell Companies, Inc. owns 100% GEO Corrections and Detention, LLC (*)   N/A  
GEO Corrections Holdings, Inc. owns 100% GEO Corrections Holdings, Inc. (*)  
1,000 shares of common stock authorized/1,000 shares outstanding   GEO owns 100%
GEO Detention Services, Inc. (*)   2,000 shares of common stock authorized/1,000
shares issued   GEO owns 80%, GEO Corrections Holdings, Inc. owns 20%
GEO/DEL/R/02, Inc. (*)   2,000 shares of common stock authorized/2,000 shares
issued   GEO owns 100% GEO/DEL/T /02, Inc. (*)   2,000 shares of common stock
authorized/2,000 shares issued   GEO Corrections Holdings, Inc. owns 100% GEO /
DEL / MC / 01 LLC   N/A   GEO owns 100% GEO Design Services, Inc.   100,000
shares of common stock authorized/100,000 shares issued   GEO Corrections
Holdings, Inc. owns 100% GEO Holdings I, Inc. (*)   3,000 shares of common stock
authorized/3,000 shares issued   GEO owns 100% GEO International Holdings, LLC  
N/A   GEO owns 100% GEO International Services, Inc. (*)   2,000 shares of
common stock authorized/2,000 shares issued   GEO Corrections Holdings, Inc.
owns 100% GEO MCF LP, LLC (*)   N/A   Cornell Companies, Inc. GEO Operations,
LLC (*)   N/A   GEO Corrections Holdings, Inc. owns 100% GEO RE Holdings LLC(*)
  N/A   GEO owns 100% GEO Reentry, Inc. (*)   2,000 shares of common stock
authorized/2,000 shares issued   GEO owns 100% GEO Reentry Services, LLC (*)  
N/A   GEO Corrections Holdings, Inc. owns 100%

 

11



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name

 

Capitalization

 

Shareholders and/or Members

and Shares and/or Percentage

Interests Owned

GEO Reentry Services of Alaska, Inc. (*)   1000 shares of common stock
authorized/1,000 shares issued   Cornell Corrections of Alaska, Inc. owns 100%
GEO Transport, Inc. (*)   1,000 shares of common stock authorized/1,000 shares
issued   GEO Corrections Holdings owns 100% GEO/FL/01, Inc.   100,000 shares of
common stock authorized/100,000 shares issued   GEO Corrections Holdings, Inc.
owns 100% GEO/FL/02, Inc.   100,000 shares of common stock authorized/100,000
shares issued   GEO Corrections Holdings, Inc. owns 100% GEO/FL/03, INC.   1,000
shares of common stock issued/1,000 shares issued   GEO Corrections Holdings
owns 100% Highpoint Investments LLC (*)   N/A   GEO owns 100% MCF GP, LLC (*)  
N/A   GEO Community Services, LLC owns 100% Miramichi Youth Centre Management,
Inc.   Unlimited shares of common stock authorized/100 shares issued   GEO owns
100% Municipal Corrections Finance, L.P. (*)   N/A   MCF GP, LLC owns 100% of
the general partner and Class B limited partner interests, GEO MCF LP, LLC owns
100% of the Class A-1 and Class A-2 limited partner interests Pacific Rim
Employment Pty, Ltd.   1 share of common stock authorized/1 share issued   The
GEO Group Australasia Pty Ltd.- 100% [On File with Administrative Agent]   N/A  
GEO owns 100% Public Properties Development and Leasing LLC (*)   N/A   CPT
Operating Partnership L.P. owns 100% Sentencing Concepts, Inc.   1,000 shares of
common stock authorized/1,000 shares issued   Correctional Systems, LLC owns
100% South African Custodial Holdings Pty Ltd   1,000 shares of common stock
authorized/2 shares issued   GEO Custodial Ltd. owns 100% South African
Custodial Services (Louis Trichardt) Pty, Ltd   53,170,000 shares of common
stock and 1,000 shares of preferred stock authorized and issued   South African
Custodial Holdings owns 50% South African Custodial Management Pty, Ltd   2,000
shares of common stock authorized/200 shares issued   South African Custodial
Holdings Pty, Ltd owns 62.5% The GEO Group Australasia Pty, Ltd.   100,000,000
shares of common stock authorized/6,840,056 shares issued   GEO International
Holdings, LLC owns 100%

 

12



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name

 

Capitalization

 

Shareholders and/or Members

and Shares and/or Percentage

Interests Owned

The GEO Group Australia Pty, Ltd.   1,000,000 shares of common stock
authorized/100,000 shares issued   The GEO Group Australasia Pty Ltd. owns 100%
The GEO Group Ltd.   1,000,000 authorized ordinary shares/ 1 share issued   The
GEO Group UK Ltd owns 100% The GEO Group UK Ltd.   1,000,000 shares of common
stock authorized/125,002 shares issued   GEO International Holdings, LLC owns
100% WBP Leasing, LLC (*)   N/A   Cornell Corrections Management, LLC owns 100%
WCC Development, Inc.   100,000 shares of common stock authorized/100,000 shares
issued   GEO Corrections Holdings, Inc. owns 100% WCC Financial, Inc.   3,000
shares of common stock authorized/1,000 shares issued   GEO Corrections
Holdings, Inc. owns 100% GEO Custodial Ltd (Mauritius)   1 authorized (common)
share issued   GEO International Holdings owns 100% GEO Australia Management
Services Pty Ltd (f/k/a Pacific Rim Employment Pty Ltd (No. 2))   N.A.   The GEO
Group Australasia Pty Ltd owns 100% Protocol Criminal Justice, Inc. (*)   2,000
shares of common stock authorized/2,000 shares issued   BI Incorporated owns
100% Wackenhut Corrections Corporation N.V.   100,000 authorized Antillean
Guilder/20,000 shares issued to GEO   GEO owns 100% GEO Australasia Holdings Pty
Ltd. (*)   100 ordinary shares issued   GEO owns 100% GEO Australasia Finance
Holding Trust (*)   N.A.   GEO owns 97%; GEO International Holdings, LLC owns 3%
GEO Australasia Finance Holdings Pty Ltd   100 ordinary shares issued   GEO owns
100% GEO Ravenhall Finance Holding Trust   N.A.   GEO owns 80%; GEO
International Holdings, LLC owns 20% GEO Ravenhall Finance Holdings Pty Ltd   4
ordinary shares issued at $1 per share   GEO owns 100% GEO Ravenhall Finance Pty
Ltd   2 ordinary shares issued at $1 per share   GEO Ravenhall Finance Holding
Trust owns 100%

 

13



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name

 

Capitalization

 

Shareholders and/or Members

and Shares and/or Percentage

Interests Owned

GEO Ravenhall Finance Trust   N.A.   GEO Ravenhall Holdings Pty Ltd owns 100%
GEO Ravenhall Holdings Pty Ltd   4 ordinary shares issued at $1 per share   GEO
owns 100% GEO Ravenhall Pty Ltd   2 ordinary shares issued at $1 per share   GEO
Ravenhall Holdings Pty Ltd owns 100% GEO Ravenhall Trust   N.A.   GEO Ravenhall
Finance Holding Trust owns 100% Ravenhall Finance Co Pty Ltd   12 ordinary
shares issued at $1 per share   GEO Ravenhall Finance Trust owns 100%

 

(*) Restricted Subsidiary

 

14



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE 3.16 PART B

to

Disclosure Supplement

Dated as of March 23, 2017

Investments

Loan by Correctional Services Corporation to CSC of Tacoma, LLC.

Loan by The GEO Group, Inc. to The GEO Group UK Ltd.

Loan by GEO International Holdings, LLC to The GEO Group Australia Pty, Ltd

GEO Corrections Holdings, Inc. owns 5,864,052 Series B Common Units in Bristol
Holdings, LLC (minority investment)

Investment Account

 

Financial Institution

  

Account Number

  

Address of Financial Institution

  

Account Purpose

TD Ameritrade    [on file with Administrative Agent]   

PO Box 2209

Omaha, NE 68103-2209

   Investment Account Merrill Lynch, Pierce, Fenner & Smith Incorporated    [on
file with Administrative Agent]   

214 N TRYON ST

CHARLOTTE, NC 28255

   Investment Account

 

15



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE 3.17

to

Credit Agreement

Dated as of March 23, 2017

Real Estate Owned

D. Ray James Correctional Facility

3262 Highway 252 and 3423 Highway 80 West

Folkston, GA 31537

Owner: Municipal Corrections Finance, L.P. 2 (as to 96.57 acre parcel) and WPB
Leasing, LLC (successor by conversion of WBP Leasing, Inc.) (as to 9.64 acre
adjacent parcel)

*Subject to Mortgage as of the Third Restatement Effective Date

Great Plains Correctional Facility

700 Sugar Creek Road

Hinton, OK 73047

Owner of Leasehold Improvements: Municipal Corrections Finance, L.P.3

*Subject to Mortgage as of the Third Restatement Effective Date

Riverbend Correctional Facility

196 Laying Farm Road South East

Milledgeville, GA 31061

Owner of Leasehold Improvements: The GEO Group, Inc.

*Subject to Mortgage as of the Third Restatement Effective Date

Guadalupe County Correctional Facility

265 Highway 54

Santa Rosa, NM 88435

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Third Restatement Effective Date

Northlake Correctional Facility

1805 West 32nd Street

Baldwin, MI 49304

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Third Restatement Effective Date

 

 

2  And, WBP Leasing, LLC (successor by conversion of WBP Leasing, Inc.) as to an
unrecorded ownership interest in certain improvements located thereon.

3  And, WBP Leasing, LLC (successor by conversion of WBP Leasing, Inc.) as to an
unrecorded ownership interest in certain improvements located thereon.

 

16



--------------------------------------------------------------------------------

PUBLIC

 

Rivers Correctional Institution

145 Parker Fishery Road

Winston, NC 27986

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Third Restatement Effective Date

Val Verde Correctional Facility

253 FM 2523 Hamilton Lane

Del Rio, TX 78840

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Third Restatement Effective Date

Central Valley Community Correctional Facility

254 Taylor Street

McFarland, CA 93250

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Third Restatement Effective Date

Golden State Modified Community Correctional Facility

611 Frontage Road

McFarland, CA 93250

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Third Restatement Effective Date

Desert View Community Correctional Facility

10450 Rancho Road

Adelanto, CA 92301

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Third Restatement Effective Date

Adelanto East Correctional Facility

10400 Rancho Road

Adelanto, CA 92301

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Third Restatement Effective Date

Adelanto West

10250 Rancho Road

Adelanto, CA 92301

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Third Restatement Effective Date

Mesa Verde Modified Community Correctional Facility

425 Golden State Highway

Bakersfield, CA

Owner: CPT Operating Partnership, L.P.

 

17



--------------------------------------------------------------------------------

PUBLIC

 

McFarland Community Correctional Facility

120 Taylor Road

McFarland, CA 92350

Owner: CPT Operating Partnership, L.P.

Karnes County Correctional Center

810 Commerce Street

Karnes City, TX 78118

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Third Restatement Effective Date

Karnes County Residential Center

409 FM 1144

Karnes City, TX 78118

Owner: The GEO Group, Inc.

Lawton Correctional Facility

8607 South East Flower Mound Road

Lawton, OK 73501

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Third Restatement Effective Date

Aurora/I.C.E. Processing Center

11901 East 30th Avenue

Aurora, CO 80010

Owner: CPT Operating Partnership, L.P. (main parcel)

*Subject to Mortgage as of the Third Restatement Effective Date

Aurora/I.C.E. Processing Center

11870 East 30th Avenue

Aurora, CO 80010

Owner: The GEO Group, Inc. (parking lot)

*Subject to Mortgage as of the Third Restatement Effective Date

***Located within Flood Zone

Queens Private Correctional Facility

182-22 150th Avenue

Jamaica, NY 11413

Owner: CPT Operating Partnership, L.P.

LaSalle Detention Facility

f/k/a Jena Juvenile Justice Center

830 Pinehill Road

Jena, LA 71342

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Third Restatement Effective Date

 

18



--------------------------------------------------------------------------------

PUBLIC

 

Broward Transitional Center

3900 North Powerline Road

Pompano Beach, FL 33073

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Third Restatement Effective Date

Rio Grande Detention Center

1001 San Rio Blvd.

Laredo, TX 78046

Owner: Correctional Services Corporation, LLC and The GEO Group, Inc.

*Subject to Mortgage as of the Third Restatement Effective Date

Delaney Hall

451-479 Doremus Avenue

Newark, NJ 07105

Owner: CPT Operating Partnership, L.P.

Moshannon Valley Correctional Center

555 GEO Drive

Philipsburg, PA 16866

Owner: WBP Leasing, LLC

*Subject to Mortgage as of the Third Restatement Effective Date

South Texas Detention Center

566 Veterans Drive

Pearsall, TX 78061

Owner: The GEO Group, Inc.

Joe Corley Detention Center

500 Hilbig Road

Conroe, TX 77301

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Third Restatement Effective Date

Abraxas I

165 Abraxas Road

Marienville, Forest County, PA 16239

Owner: Municipal Corrections Finance, L.P.

Abraxas Ohio

2775 State Road 39

Shelby, Richland County, OH 44875

Owner: Municipal Corrections Finance, L.P.

Cordova Centers 1 & 2

130 Cordova Street

Anchorage, AK 99501

Owner: Municipal Corrections Finance, L.P.

Parkview Center

831 B Street

Anchorage, AK 99501

Owner: Municipal Corrections Finance, L.P.

 

19



--------------------------------------------------------------------------------

PUBLIC

 

Tundra Center

680 Ridgecrest Drive

Bethel, AK 99559

Owner: Municipal Corrections Finance, L.P.

Southeast Texas Transitional Center

10950 Beaumont Highway

Houston, TX 77002

Owner: Municipal Corrections Finance, L.P.

Leidel Comprehensive Sanction Center

1819 Commerce Street 135

Houston, TX 77002

Owner: Municipal Corrections Finance, L.P.

Hector Garza Center

620 E Afton Oaks Blvd.

San Antonio, TX 78232

Owner: Municipal Corrections Finance, L.P.

Big Spring Correctional Center

a. Airpark Unit

3700 Wright Avenue

Big Spring, Texas 79720

Owner of Leasehold Improvements: Municipal Corrections Finance, L.P.

b. Cedar Hill

2711 Wright Avenue

Big Spring, Texas 79720

Owner of Leasehold Improvements: Municipal Corrections Finance, L.P.

c. Flightline

2001 Rickabaugh Drive

Big Spring, Texas 79720

Owner of Leasehold Improvements: Municipal Corrections Finance, L.P.

d. Interstate

1801 W I-20

Big Spring, Texas 79720

Owner of Leasehold Improvements: Municipal Corrections Finance, L.P.

Erie Residential Behavioral Health Program

437 West 6th Street

Erie, PA 16507

Owner: WBP Leasing, LLC

Psychosocial Rehabilitation Unit

429 West 6th Street

Erie, PA 16507

Owner: WBP Leasing, LLC

 

20



--------------------------------------------------------------------------------

PUBLIC

 

Abraxas Academy   Mailing:   Site: P.O. Box 645   1000 Academy Drive Morgantown,
PA 19543   New Morgan, PA 19543 Owner: WBP Leasing, LLC  

Beaumont Transitional Center

2495 Gulf Street

Beaumont, TX 77703

Owners: WBP Leasing, LLC & Correctional Systems, LLC

Contact Interventions Chicago Alt Ed

26991 Anderson Road

Wauconda, IL 60084

Owner: WBP Leasing, LLC

Contact Interventions Residential School (Woodridge)

2221 64th Street

Woodridge, IL 60517

Owner: WBP Leasing, LLC

Dupage Adolescent Center

11 South 250 Illinois Route 83

Hinsdale, IL 60514

Owner: WBP Leasing, LLC

Las Vegas Community Correctional Center

2901 Industrial Road

Las Vegas, NV 89109

Owner: WBP Leasing, LLC

McCabe Center

1915 E. Martin Luther King Jr.

Austin, TX 78702

Owner: WBP Leasing, LLC

Midtown Center

2508 Margies Place

Anchorage, AK 99501

Owner: WBP Leasing, LLC

Oakland Center

205 MacArthur Boulevard

Oakland, CA 94610

Owner: WBP Leasing, LLC

Mid Valley

2520 South Expressway 281

Edinburg, TX 78539

Owner: The GEO Group, Inc.

 

21



--------------------------------------------------------------------------------

PUBLIC

 

Reality House

5965 North Expressway 77/83

Brownsville, TX 78521

Owner:WBP Leasing, LLC

Southern Peaks Regional Treatment Center

700 Four Mile Parkway

Canon City, CO 81212

Owner: Cornell Corrections of California, Inc.

Southwood Interventions

5701 South Wood

Chicago, IL 60636

Owner: WBP Leasing, LLC

Taylor Street Center

111 Taylor Street

San Francisco, CA 94102

Owner: Atlantic Financial Group, Ltd. (dba. AFG, Equity, L.P.)

Lea County

6900 West Millen Drive

Hobbs, NM 88240

Owner of leasehold improvements: CPT Operating Partnership, L.P.

Seaside Reentry Center

108 Front Street

Nome, AK 99762

Owner: Municipal Corrections Finance, L.P.

Marvin Gardens Center Office

9415-17 South Central Ave.

Los Angeles, CA 90002

Owner: Highpoint Investments LLC

Perry County Correctional Center

4805 Highway 80 East

Uniontown, AL 38786

Owner: Correctional Properties, LLC

South Louisiana Correctional Center

3843 Stagg Ave.

Basile, LA 70515

Owner: Correctional Properties, LLC

J.B. Evans Correctional Center

500 Routh Street

Newellton, LA 71357

Owner: Correctional Properties, LLC

Pine Prairie Correctional Center

 

22



--------------------------------------------------------------------------------

PUBLIC

 

1133 Hampton Dupre Road

Pine Prairie, LA 70576

Owner: Correctional Properties, LLC

Brooks County Detention Center

901 County Road 201

Falfurrias, TX 78355

Owner: Correctional Properties, LLC

East Hidalgo Detention Center

1300 Highway 107

LaVilla, TX 78562

Owner: Correctional Properties, LLC

Coastal Bend Detention Center

4909 FM 2826

Robstown, TX 78380

Owner: Correctional Properties, LLC

Salt Lake City Reentry Center

1585-1599 West 2100 South

Salt Lake City, UT 84119

Owner: Municipal Corrections Finance, L.P.

Alexandria Transfer Facility

England Airpark

96 George Thompson Dr.

Alexandria, LA

Owner of leasehold improvements: The GEO Group, Inc.?

Frio County Detention Center

408 - 410 South Cedar

Pearsall, TX 78061

Owner: Correctional Services Corporation, LLC

OTHER REAL ESTATE:

Industrial Building

182-11 150th Road

Springfield Gardens, NY 11413

Owner: The GEO Group, Inc.

Camp Bow Wow

3171 Oakland Street

Aurora, CO 80010

Owner: The GEO Group, Inc.

 

23



--------------------------------------------------------------------------------

PUBLIC

 

Rental Central

12051 E 30th Avenue

Aurora, CO 80010

Owner: The GEO Group, Inc.

VACANT LAND:

**

160 Acres

**

Owner: The GEO Group, Inc.

24 Acres

**

**

Owner: The GEO Group, Inc.

6 Acres

**

**

Owner: The GEO Group, Inc.

**

11.1 Acres

**

**

Owner: The GEO Group, Inc.

10.9 Acres

**

**

Owner: The GEO Group, Inc.

**

34 Acres

**

**

Owner: The GEO Group, Inc.

73.56 Acres

**

**

Owner: CPT Operating Partnership, L.P.

**

**

**

Owner: WBP Leasing, LLC

 

24

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

25 Acres

**

**

Owner:

**

51 Acres

**

Owner: The GEO Group, Inc.

67 Acres

**

Owner: The GEO Group, Inc.

1.1 Acre

**

**

**

Owner: GEO Corrections Holdings, Inc.

**

34.75 Acres

**

Owner: WBP Leasing, LLC (successor by conversion of WBP Leasing, Inc.)

77.26 Acres

**

Owner: CPT Operating Partnership, L.P.

**

40 Acres

**

Owner: The GEO Group, Inc.

**

5 Acres

**

Owner: The GEO Group, Inc.

**

**

**

**

Owner: WBP Leasing, LLC

**

440 Acres

**

**

Owner: The GEO Group, Inc.

 

25

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

68 Acres

**

Owner: The GEO Group, Inc.

**

**

**

**

Owner: The GEO Group, Inc.

**

125 Acres

**

Owner: The GEO Group, Inc.

**

**

160 Acres

Owner: The GEO Group, Inc.

200 Acres

Owner: The GEO Group, Inc.

40 Acres

Owner: The GEO Group, Inc.

**

21 Acres

**

**

Owner: The GEO Group, Inc.

**

108 Acres

**

Owner: The GEO Group, Inc.

22.21 Acres

**

**

**

Owner: Cornell Corrections of Texas, Inc.

25.7 Acres,

**

**

Owner: The GEO Group, Inc.

 

26

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

2 Acres

**

**

**

Owner: Correctional Services Corporation, LLC

**

200 Acres

**

**

Owner: The GEO Group, Inc.

Leased Property

 

1. (CPT Master Lease) That certain Master Agreement to Lease between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated April 28, 1998 (the “CPT
Master Lease”) including the following agreements that are subject to the CPT
Master Lease:

 

  (a) (Central Valley, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the Central Valley Correctional
Facility located in McFarland, Kern County, California. *Subject to fee Mortgage
as of the Third Restatement Effective Date per above Real Estate Owned
disclosure

 

  (i) (Central Valley, CA) That certain First Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated April 28, 2008 for
the Central Valley Correctional Facility located in McFarland, Kern County,
California.

 

  (ii) (Central Valley, CA) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for
the Central Valley Correctional Facility located in McFarland, Kern County,
California.

 

  (b) (Desert View, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the Desert View Correctional Facility
located in Adelanto, San Bernardino County, California. *Subject to fee Mortgage
as of the Third Restatement Effective Date per above Real Estate Owned
disclosure

 

  (i) (Desert View, CA) That certain First Amendment to Lease Agreement between
WCC RE Holdings, LLC (f.k.a. WCC RE Holdings, Inc.), as Landlord, and The GEO
Group, Inc. (f.k.a Wackenhut Corrections Corporation), as Tenant, dated
April 28, 2008 for the Desert View Correctional Facility located in Adelanto,
San Bernardino County, California.

 

  (ii) (Desert View, CA) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for
the Desert View Correctional Facility located in Adelanto, San Bernardino
County, California.

 

27

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

  (c) (Golden State, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the Golden State Correctional
Facility located in McFarland, Kern County, California. *Subject to fee Mortgage
as of the Third Restatement Effective Date per above Real Estate Owned
disclosure

 

  (i) (Golden State, CA) That certain First Amendment to Lease Agreement between
WCC RE Holdings, LLC (f.k.a. WCC RE Holdings, Inc.), as Landlord, and The GEO
Group Inc. (f.k.a. Wackenhut Corrections Corporation), as Tenant, dated
April 28, 2008 for the Golden State Correctional Facility located in McFarland,
Kern County, California.

 

  (ii) (Golden State, CA) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for
the Golden State Correctional Facility located in McFarland, Kern County,
California.

 

  (d) (McFarland, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the McFarland Community Correctional
Facility located in McFarland, Kern County, California.

 

  (i) (McFarland, CA) That certain Third Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 2008 for the
McFarland Community Correctional Facility located in McFarland, Kern County,
California.

 

  (e) (Aurora, CO) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated April 28, 1998 for the Aurora INS
Processing Center located in Aurora, Adams County, Colorado. *Subject to fee
Mortgage as of the Third Restatement Effective Date per above Real Estate Owned
disclosure

 

  (i) (Aurora, CO) That certain First Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated April 28, 2008 for the
Aurora INS Processing Center located in Aurora, Adams County, Colorado.

 

  (ii) (Aurora, CO) That certain Second Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Aurora INS Processing Center located in Aurora, Adams County, Colorado.

 

  (iii) (Aurora, CO) That certain Third Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 8, 2010 for the
Aurora INS Processing Center located in Aurora, Adams County, Colorado.

 

28



--------------------------------------------------------------------------------

PUBLIC

 

  (f) (Lea County, NM) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated October 30, 1998, as amended by that
certain First Amendment to Lease Agreement and Memorandum of Lease between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated January 15, 1999 for the
Hobbs, New Mexico Correctional and Detention Facility, Lea County, New Mexico.

 

  (i) (Lea County, NM) That certain Second Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Hobbs, New Mexico Correctional and Detention Facility.

 

  (ii) (Lea County, NM) That certain Third Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated December 1, 2008 for the
Hobbs, New Mexico Correctional and Detention Facility.

 

  (g) (Queens, NY) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated April 28, 1998 for the Queens Private
Correctional Facility, New York, Queens County, New York.

 

  (i) (Queens, NY) That certain First Amendment Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Queens Private Correctional Facility, New York, Queens County, New York.

 

  (h) (Karnes County, TX) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated April 28, 1998 for the Karnes County
Correctional Facility, Karnes County, Texas. *Subject to fee Mortgage as of the
Third Restatement Effective Date per above Real Estate Owned disclosure

 

  (i) (Karnes County, TX) That certain First Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated April 28, 2008 for
the Karnes County Correctional Facility, Karnes County, Texas.

 

  (ii) (Karnes County, TX) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated June 20 2008 for
the Karnes County Correctional Facility, Karnes County, Texas.

 

  (i) (Lawton, OK) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated January 15, 1999 for the Lawton,
Oklahoma Correction and Detention Facility, Comanche County, Oklahoma. *Subject
to fee Mortgage as of the Third Restatement Effective Date per above Real Estate
Owned disclosure

 

29



--------------------------------------------------------------------------------

PUBLIC

 

  (i) (Lawton, OK) That certain First Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated May 27, 2005 for the
Lawton, Oklahoma Correction and Detention Facility, Comanche County, Oklahoma.

 

  (ii) (Lawton, OK) That certain Third Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 2008 for the
Lawton, Oklahoma Correction and Detention Facility, Comanche County, Oklahoma.

 

  (j) (LaSalle, LA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated January 7, 2000 for the LaSalle
Correctional Facility in Jena, Louisiana. *Subject to fee Mortgage as of the
Third Restatement Effective Date per above Real Estate Owned disclosure

 

  (i) (LaSalle, LA) That certain Third Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 2008 for the
LaSalle Correctional Facility in Jena, Louisiana.

 

  (ii) (LaSalle, LA) That certain Fourth Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 3, 2009 for the
LaSalle Correctional Facility in Jena, Louisiana.

 

  (iii) (LaSalle, LA) That certain Fifth Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated February 8, 2010 for the
LaSalle Correctional Facility in Jena, Louisiana.

 

2. (Western Region Detention Facility) That certain Standard Form Lease
Agreement (Ground Lease of Undeveloped Property), as may be amended, between the
County of San Diego, as Lessor, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Lessee, dated March 19, 1999 for the Central Jail
Detention Facility, San Diego County, California.

 

3. (Bronx, NY) That certain Lease Agreement, as may be amended, between Creston
Realty Associates, as Landlord, and Correctional Services Corporation, LLC, as
Tenant, dated October 1, 1996 for that certain premises located in Bronx, New
York, as more particularly described in the Lease Agreement.

 

  (a) (Bronx, NY) That certain First Amendment to Lease Agreement between
Creston Realty Associates, as Landlord, and Correctional Services Corporation,
LLC, as Tenant, dated October 1, 2001 for that certain premises located in
Bronx, New York, as more particularly described in the Lease Agreement.

 

30



--------------------------------------------------------------------------------

PUBLIC

 

  (b) (Bronx, NY) That certain Second Amendment to Lease Agreement between
Creston Realty Associates, as Landlord, and Correctional Services Corporation,
LLC, as Tenant, dated October 1, 2006 for that certain premises located in
Bronx, New York, as more particularly described in the Lease Agreement.

 

4. (Florence West) That certain Management Agreement, as may be amended, between
Florence West Prison LLC, as Owner, and Correctional Services Corporation, LLC,
as Manager, dated December 1, 2002 for that certain premises located in
Florence, Arizona, as more particularly described in the Management Agreement.

 

5. (Phoenix West) That certain Operating Agreement, as may be amended, between
Phoenix West Prison, LLC, as Owner, and Correctional Services Corporation, LLC,
as Manager, dated July 1, 2002 for that certain premises located in West
Phoenix, AZ, as more particularly described in the Lease Agreement.

 

6. (Val Verde, TX) That certain Lease Agreement by and between Val Verde County,
Texas, as Lessor, and Wackenhut Corrections Corporation, as Lessee, dated
December 18, 1998, recorded on December 31, 1998, in Volume 701, Pages 646-657,
Official Public Records, Val Verde County, Texas, as corrected by that certain
Lease Agreement by and between Val Verde County, Texas, as Lessor, and Wackenhut
Corrections Corporation, as Lessee, dated December 18, 1998, recorded on
January 6, 1999, in Volume 702, Pages 7-21, Official Public Records, Val Verde
County, Texas, and as restated in that certain Novated Lease Agreement by and
between Val Verde County, Texas, as Lessor, and Wackenhut Corrections
Corporation, as Lessee, dated May 24, 1999, recorded on August 12, 1999, in
Volume 719, Pages 375-387, Official Public Records, Val Verde County, Texas; as
assigned by that certain Assignment of Leasehold Interest dated September 30,
1999, by Wackenhut Corrections Corporation, as Assignor, to First Security Bank,
N.A., not individually but solely as owner trustee of Wackenhut Corrections
Trust 1977-1, as Assignee, recorded on September 30, 1999, in Volume 723, Pages
221-226, Official Public Records, Val Verde County, Texas; and further assigned
by that certain Assignment of Leasehold Interest dated December 12, 2002, by
Wells Fargo Bank Northwest, N.A., f/k/a First Security Bank, N.A., not
individually but solely as owner trustee of Wackenhut Corrections Trust 1997-1,
as Assignor, to Wackenhut Corrections Corporation, as Assignee, recorded on
December 13, 2002, in Volume 830, Pages 895-200, Official Public Records, Val
Verde County, Texas, for that certain premises located in Val Verde County,
Texas, as more particularly described in the Lease Agreement. (Note: In 2003
Wackenhut Corrections Corporation filed articles of amendment in the State of
Florida to change its name to The GEO Group, Inc., however, we are not certain
if the Val Verde public records reflect the name change). *Subject to fee and
leasehold Mortgage as of the Third Restatement Effective Date per above Real
Estate Owned disclosure

 

7. (R. A. Deyton) That certain Lease Agreement, as may be amended, between
Clayton County, as Lessor, and The GEO Group Inc., as Lessee, dated April 23,
2007 for that certain premises located in Jonesboro, Georgia as more
particularly described in the Lease Agreement.

 

8. (Hobbs, NM - Lea County Correctional Facility) That certain Amended and
Restated Lease Agreement dated as of October 19,1998 between Lea County, New
Mexico, a Political Subdivision, as Lessor and CPT Operating Partnership L.P.,
as Lessee, recorded in Book 916, Page 546 of the County Clerks Office of Lea
County, New Mexico on November 2, 1998.

 

9. (Tacoma, WA – Northwest Detention Center) That certain Use Agreement, as may
be amended, between CSC of Tacoma, LLC, as Owner / Lesser, and Correctional
Services Corporation, LLC., as Lessee / Operator, dated June 30, 2003 for that
certain premises located in Tacoma, Washington as more particularly described in
the Lease Agreement.

 

31



--------------------------------------------------------------------------------

PUBLIC

 

10. (Central Arizona) That certain Management Agreement, as may be amended,
between Florence West Prison Expansion, LLC, as Owner / Lesser, and Correctional
Services Corporation, LLC, as Lessee / Operator, dated August 1, 2004 for that
certain premises located in Florence, Arizona as more particularly described in
the Lease Agreement.

 

11. (South Texas Detention) That certain Operating Agreement, as may be amended,
between South Texas Detention Complex Local Corporation, as Borrower / Owner /
Lesser, and Correctional Services Corporation, LLC, as Lessee / Manager, dated
February 10, 2006 for that certain premises located in Pearsall, Texas as more
particularly described in the Lease Agreement.

 

12. (Western Region Office) That certain Lease Agreement, as may be amended,
between TRIZEC 6100 HHC, LLC, as Lessor, and The GEO Group Inc., as Lessee,
dated March, 2010 for that certain premises located in Los Angeles, California
as more particularly described in the Lease Agreement.

 

13. (Eastern Office) That certain Lease Agreement, as may be amended, between
Ballantyne Two, LLC., as Lessor, and The GEO Group Inc., as Lessee, dated
April 1, 2007 for that certain premises located in Charlotte, North Carolina as
more particularly described in the Lease Agreement.

 

14. (Central Region Office - New) That certain Lease Agreement, as may be
amended, between EQUASTONE 1777 TOWER, LP, as Lessor, and The GEO Group Inc., as
Lessee, dated July 26, 2010 for that certain premises located in San Antonio,
Texas as more particularly described in the Lease Agreement.

 

15. (Corporate Office) That certain Lease Agreement, as may be amended, between
Campro Investments, Ltd., as Lessor, and The GEO Group Inc., as Lessee, dated
September 12, 2002 for that certain premises located in Boca Raton, Florida as
more particularly described in the Lease Agreement.

 

  (a) (Corporate Office) That certain Ninth Amendment to Lease Agreement, as may
be amended, between Campro Investments, Ltd., as Lessor, and The GEO Group Inc.,
as Lessee, dated October 27, 2010 for that certain premises located in Boca
Raton, Florida as more particularly described in the Lease Agreement.

 

16. (MCF Master Lease) That certain Master Lease Agreement between Municipal
Corrections Finance, L.P., as Landlord, and GEO Community Services, LLC, as
Tenant, dated August 14, 2001 (the “MCF Master Lease”) including the following
agreements that are subject to the MCF Master Lease:

 

  (a) (D. Ray James, GA) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC (successor by conversion of Cornell Companies, Inc.), as Tenant,
dated August 14, 2001 for the D. Ray James Prison located in Folkston, Georgia.
*Subject to fee Mortgage as of the Third Restatement Effective Date per above
Real Estate Owned disclosure

 

  (b) (Big Spring, TX) That certain Addendum [Subleased Premises] to the Master
Lease Agreement between Municipal Corrections Finance, L.P., as Landlord, and
GEO Community Services, LLC (successor by conversion of Cornell Companies,
Inc.), as Sub-Tenant, dated August 14, 2001 for Big Spring Correctional Facility
located in Big Spring, Texas.

 

32



--------------------------------------------------------------------------------

PUBLIC

 

  (i) (Big Spring – Airpark Unit, TX) That certain Lease Agreement between the
City of Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc.
(assigned from Ed Davenport July 1, 1996), as Lessee, dated August 7, 1990 for
Big Spring Correctional Facility located in Big Spring, Texas. [Assigned to MCF]

 

  (ii) (Big Spring – Interstate Unit, TX) That Lease Agreement between the City
of Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc. (assigned
from Ed Davenport July 1, 1996), as Lessee, dated July 1, 1996 for Big Spring
Correctional Facility located in Big Spring, Texas. [Assigned to MCF]

 

  (iii) (Big Spring – Cedar Hill Unit, TX) That certain Lease Agreement between
the City of Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc.
as Lessee, dated May 7, 1997 for Big Spring Correctional Facility located in Big
Spring, Texas. [Assigned to MCF]

 

  (iv) (Big Spring – Flightline Unit, TX) That certain Lease Agreement between
the City of Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc.
(assigned from Ed Davenport July 1, 1996), as Lessee, dated February 18, 1994
for Big Spring Correctional Facility located in Big Spring, Texas. [Assigned to
MCF]

 

  (c) (Great Plains, OK) That certain Addendum [Subleased Premises] to the
Master Lease Agreement between Municipal Corrections Finance, L.P., as Landlord,
and GEO Community Services, LLC (successor by conversion of Cornell Companies,
Inc.), as Sub-Tenant, dated August 14, 2001 for the Great Plains Correctional
Facility located in Hinton, Oklahoma

 

  (i) (Great Plains, OK) That certain Lease Agreement among the Hinton Economic
Development Authority, the Town of Hinton, Oklahoma, and Cornell Corrections of
Oklahoma, Inc., as Tenant, dated December 31, 1999 for the certain premises
located in Hinton, Oklahoma as more particularly described in the Lease
Agreement. – [Assigned to MCF] *Subject to leasehold Mortgage as of the Third
Restatement Effective Date per above Real Estate Owned disclosure

 

  (d) (Abraxas I, PA) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC, as Tenant, dated August 14, 2001 for the Abraxas I facility
located in Marienville, Pennsylvania.

 

  (e) (Abraxas of Ohio, OH) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC, as Tenant, dated August 14, 2001 for Abraxas of Ohio facility
located in Columbus, Ohio.

 

  (f) (Cordova Center, AK) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC, as Tenant, dated August 14, 2001 for the Cordova Center facility
located in Anchorage, Alaska.

 

33



--------------------------------------------------------------------------------

PUBLIC

 

  (g) (Hector Garza, TX) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC, as Tenant, dated August 14, 2001 for the Hector Garza Residential
Treatment Center located in San Antonio, Texas.

 

  (h) (Leidel, TX) That certain Addendum to the Master Lease Agreement between
Municipal Corrections Finance, L.P., as Landlord, and GEO Community Services,
LLC, as Tenant, dated August 14, 2001 for the Leidel Comprehensive Sanction
Center located in Houston, Texas.

 

  (i) (Parkview Center, AK) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC, as Tenant, dated August 14, 2001 for the Parkview Center located
in Anchorage, Alaska.

 

  (j) (Reid Center, TX) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC, as Tenant, dated August 14, 2001 for the Reid Center located in
Houston, Texas.

 

  (k) (Tundra Center, AK) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC, as Tenant, dated August 14, 2001 for the Tundra Center located in
Bethel, Alaska.

 

17. (Abraxas Columbus, OH) That certain Lease Agreement between Columbus Area,
Inc., as Landlord, and Cornell Abraxas Group, Inc., as Tenant, dated March, 2008
for the certain premises located in Columbus, Ohio as more particularly
described in the Lease Agreement.

 

18. (Cordova Center, AK) That certain Lease Agreement between WBP Leasing, LLC,
as Landlord, and Cornell Correction of Alaska, Inc., as Tenant, dated
December 31, 2007 for the certain premises located in Anchorage, Alaska as more
particularly described in the Lease Agreement.

 

19. (El Monte, CA) That certain Lease Agreement between Clark Moseley, Stephene
F. Moseley, husband and wife, as to a undivided  1⁄2 interest, and Virginia R.
Moseley and E. Clark Moseley, Co-Trustees of The JS and VR Moseley Family Trust
as Landlord, and Cornell Corrections of California, Inc., as Tenant, dated
May 1, 2001 for the certain premises located in El Monte, California as more
particularly described in the Lease Agreement.

 

  (a) (El Monte, CA) That certain Subordination, Non-disturbance & Attornment
Agreement between 1st Central Bank, as Bank and Cornell Corrections of
California, Inc., as Tenant, dated September 21 2006 for the certain premises
located in El Monte, California as more particularly described in the Lease
Agreement.

 

20. (Grossman, KS) That certain Lease Agreement between James B. Studdard
Transfer & Storage Company, Inc., as Landlord, and The Canyon Mitchell Group,
Inc., as Tenant, dated June 27, 2002 for the certain premises located in
Leavenworth, Kansas as more particularly described in the Lease Agreement.

 

  (a) (Grossman, KS) That certain Lease Agreement between The Canyon Mitchell
Group, Inc., as Lessee, and Correctional Systems, Inc., as Sub-Lessee, dated
June 27,2002 for the certain premises located in Leavenworth, Kansas as more
particularly described in the Lease Agreement.

 

34



--------------------------------------------------------------------------------

PUBLIC

 

21. (Alexandria Transfer Facility) That certain Ground Lease Agreement between
England Economic and Industrial Development District, as Lessor and The GEO
Group, Inc., as Lessee, dated September 12, 2013 for the certain premises
located in England Airpark, Alexandria, LA, as more particularly described in
the Lease Agreement.

 

22. (Leadership Development Program) That certain Lease Agreement between The
Commonwealth of Pennsylvania (Department of General Services as agent for the
Department of Public Welfare), as Landlord, and Abraxas Foundation, Inc., as
Tenant, dated July 21, 1994 for the certain premises located in South Mountain,
PA as more particularly described in the Lease Agreement.

 

23. (Lehigh Valley, PA) That certain Lease Agreement between Hotel Taylor, LLC.,
as Landlord, and Cornell Abraxas Group, Inc., as Tenant, dated April 29, 2009
for the certain premises located in Allentown, PA as more particularly described
in the Lease Agreement.

 

24. (Cincinnati Abraxas Community Counseling) That certain Lease Agreement, as
may be amended, between Victory Parkway Enterprises, LLC, as Landlord, and
Cornell Abraxas Group, Inc., as Tenant dated June 23, 2011 for the certain
premises located in Cincinnati, Ohio as more particularly described in the Lease
Agreement.

 

25. (Mansfield Abraxas Community Counseling) That certain Lease Agreement, as
may be amended, between Byrne Services, LLC, as Landlord, and Cornell Abraxas
Group, OS, LLC, as Tenant dated October 30, 2015 for the certain premises
located in Mansfieldi, Ohio as more particularly described in the Lease
Agreement.

 

26. (Marvin Gardens, CA) That certain Lease Agreement between Thomas T.
Anderson, as Landlord, and GEO Community Services, LLC, as Tenant, dated
February 21, 2002 for the certain premises located in Los Angeles, California as
more particularly described in the Lease Agreement.

 

  (a) (Marvin Gardens, CA) That certain Extension to the Lease Agreement between
Thomas T. Anderson, as Landlord, and GEO Community Services, LLC, as Tenant,
dated February 7, 2007 for the certain premises located in Los Angeles,
California as more particularly described in the Lease Agreement.

 

27. (McCabe, TX) That certain Lease Agreement between WBP Leasing,LLC, as
Landlord, and Correctional Systems, LLC, as Tenant, dated December 31, 2005 for
the certain premises located in Austin, Texas as more particularly described in
the Lease Agreement.

 

28. (Mesa Verde, CA) That certain Lease Agreement between CPT Operating
Partnership, LP., as Landlord, and Cornell Corrections of California, Inc., as
Tenant, dated December 29, 2005 for the certain premises located in Bakersfield,
California as more particularly described in the Lease Agreement.

 

29. (Midtown, AK) That certain Lease Agreement between WBP Leasing, LLC, as
Landlord, and Cornell Corrections of Alaska, Inc., as Tenant, dated January 1,
2000 for the certain premises located in Anchorage, AK as more particularly
described in the Lease Agreement.

 

35



--------------------------------------------------------------------------------

PUBLIC

 

30. (Northstar Center, AK) That certain Lease Agreement between Parks Hiway
Enterprises, LLC and Cornell Corrections Inc., as Tenant, dated October 31, 2007
for the certain premises located in Fairbanks, AK as more particularly described
in the Lease Agreement.

 

31. (Oakland, CA) That certain Lease Agreement between WBP Leasing, LLC, as
Landlord, and Cornell Corrections of California, Inc., as Tenant, for the
certain premises located in Oakland, CA as more particularly described in the
Lease Agreement.

 

32. (Deerfield Beach Storage Facility) That certain Lease Agreement, as may be
amended, between Commerce Security Center Partnership, as Landlord, and The GEO
Group, Inc., as Tenant dated August 1, 2013 for the certain premises located in
Deerfield Beach, Florida as more particularly described in the Lease Agreement.

 

33. (Taylor St, CA) That certain Lease Agreement between WBP Leasing, as
Landlord, and Cornell Corrections, Inc., as Tenant, dated December 1, 1998 for
the certain premises located in San Francisco, CA as more particularly described
in the Lease Agreement.

 

34. (Protocol Data Center) That certain Lease Agreement, as may be amended,
between NationalLife Insurance Company, as Landlord, and Protocol Criminal
Justice, Inc., as Tenant dated December 14, 2015 for the certain premises
located in Aurora, Illinois as more particularly described in the Lease
Agreement.

 

35. (Hudson – Land Tract, CO) That certain Lease Agreement between the PPD
Hudson Associates, LLC, as Landlord, and WBP Leasing, LLC, as Tenant, dated
June 9, 2010 for the certain premises located in Hudson, Colorado as more
particularly described in the Lease Agreement.

 

36. (Youth Admin – Pittsburg, PA) That certain Lease Agreement between SJS
Development Company, as Landlord, and GEO Community Services, LLC, as Tenant,
dated June 6, 2003 for the certain premises located in Pittsburg, Pennsylvania
as more particularly described in the Lease Agreement.

 

  (a) (Youth Admin – Pittsburg, PA) That certain First Amendment to the Lease
Agreement between SJS Development Company, as Landlord, and GEO Community
Services, LLC, as Tenant, dated April 23, 2008 for the certain premises located
in Pittsburg, Pennsylvania as more particularly described in the Lease
Agreement.

 

  (b) (Youth Admin – Pittsburg, PA) That certain Second Amendment to the Lease
Agreement between SJS Development Company, as Landlord, and GEO Community
Services, LLC, as Tenant, dated June 5, 2008 for the certain premises located in
Pittsburg, Pennsylvania as more particularly described in the Lease Agreement.

 

  (c) (Youth Admin – Pittsburg, PA) That certain Third Amendment to the Lease
Agreement between SJS Development Company, as Landlord, and GEO Community
Services, LLC, as Tenant, dated May 29, 2013 for the certain premises located in
Pittsburg, Pennsylvania as more particularly described in the Lease Agreement.

 

37. (Riverbend – Milledgeville, GA) That certain Ground Lease between The State
of Georgia acting by and through The State Properties Commission, as Landlord,
and The GEO Group, Inc., as Tenant, dated July 30, 2010 for the use of certain
real property located in Milledgeville, Georgia as more particularly described
in the Lease Agreement. *Subject to leasehold Mortgage as of the Third
Restatement Effective Date per above Real Estate Owned disclosure

 

36



--------------------------------------------------------------------------------

PUBLIC

 

38. (Philadelphia Community Based) That certain Lease Agreement, as may be
amended, between Stan Smith (“FHC-Suite.com”), as Landlord, and The GEO Group,
Inc., as Tenant dated May 12, 2013 for the certain premises located in
Philadelphia, Pennsylvania as more particularly described in the Lease
Agreement.

 

39. (Newark, NJ) That certain Lease Agreement, as may be amended, between Sussex
Avenue Urban Renewal Corporation, as Landlord, and The GEO Group, Inc., as
Tenant dated January 1, 2013 for the certain premises located in Newark, New
Jersey as more particularly described in the Lease Agreement.

 

40. (Cleveland Abraxas Community Counseling) That certain Lease Agreement, as
may be amended, between 3740 Euclid, LLC, as Landlord, and The GEO Group, Inc.,
as Tenant dated April 10, 2014 for the certain premises located in Cleveland,
Ohio as more particularly described in the Lease Agreement.

 

41. (Harrisburg Youth Programs) That certain Lease Agreement, as may be amended,
between 2717 North First Street, LLC, as Landlord, and Cornell Abraxas Group OS,
LLC, as Tenant dated May 20, 2014 for the certain premises located in
Harrisburg, Pennsylvania as more particularly described in the Lease Agreement.

 

42. (Florida City Land – Miami-Dade County, FL) That certain Lease Agreement
between The City of Florida City, Florida, as Landlord, and GEO Design Services,
Inc., as Tenant, dated October 28, 2010 for the certain premises located in
Miami-Dade County, Florida as more particularly described in the Lease
Agreement.

 

43. (One Citizens Plaza, 800 Main Street, Anderson, Indiana, 46016) Amendment to
Indenture of Lease Agreement dated August 7, 2008 between Citizens Plaza
Building, LLC, as landlord, and B.I. Incorporated, as tenant.

 

44. (BI Corporate Office and Technology Center) That certain Lease Agreement, as
may be restated and amended, between RE 1 Residential II, LLC, as Landlord, and
B.I. Incorporated., as Tenant dated July 30, 2014 for the certain premises
located in Boulder, Colorado as more particularly described in the Lease
Agreement.

 

45. (Suite 140, 26461 Crown Valley Parkway, Mission Viejo, California) Office
Lease dated November 13, 2001 between Albert M. Wray and Evelyn Wray, as
Trustees for the Wray Family Living Trust of 1992, dated June 28, 1992 and
Richard K. Wray and Virginia R. Wray, as Trustees for the Wray Family Trust of
1998, dated May 7, 1998 (collectively, “Original LL”), and BI Incorporated, as
tenant, as amended by First Amendment to Lease dated November 19, 2001, Second
Amendment not provided, Third Amendment to Lease dated October 20, 2004 between
Joe and Eileen Boswell, Trustees of the Boswell Family Trust dated September 17,
1993, and Michelle L. Boswell, as successors in interest to Original LL
(collectively, “LL”), and BI Incorporated; Fourth Amendment to Lease dated
August 7, 2005; Fifth Amendment to Lease dated August 27, 2007; Exercise Letter
dated October 27, 2009 from BI Incorporated to WRA Property Management, Inc.;
and Exercise Letter dated July 16, 2010 from BI Incorporated to WRA Property
Management Inc.

 

46. (34 Peachtree St NW, Ste 600, Atlanta, GA 30303) Office Lease Agreement
dated January 1, 2015 between One Park Tower Holdings, LLC, as landlord, and
B.I. Incorporated, as tenant

 

37



--------------------------------------------------------------------------------

PUBLIC

 

47. (231 East Baltimore Street, Suite 1002 Baltimore, Maryland 21202) Office
Lease dated May 19, 2004 between Orion Properties I, LLC, a Maryland limited
liability company, as landlord, and B.I. Incorporated, as tenant, as amended by
Extension and Amendment to Lease dated June, 2007 and Second Extension and
Amendment to Lease dated June 8, 2009.

 

48. (7850 Metro Parkway, Suite 203, Bloomington, Minnesota) (Standard Office)
Lease Agreement dated May 3, 2004 between Metropolitan Airports Commission, as
landlord, and BI Incorporated, as tenant, as amended by Amendment No. 1 to Lease
dated August 15, 2006.

 

49. (11 Ray Avenue, Burlington, MA 01803) Lease dated October 21, 2014 between
Robert W. Murray, Trustee of Ray Estates Trust, as landlord, and B.I.
Incorporated as tenant.

 

50. (Suite 2B, 410 E. 189th Street, Bronx, City of New York, New York 10458)
Standard Form of Office Lease dated December 1, 2009 between Banner Realty
Company, LLC, as landlord, and BI Incorporated, as tenant.

 

51. (Suite #230, 5000 Nations Crossing Road, Charlotte, North Carolina 28217)
Office Lease dated June 29, 2009 between TAC Holdings, LP, as landlord, and B.I.
Incorporated, as tenant.

 

52. (Suite 240, 820 West Jackson Boulevard, Chicago, Illinois 60607) Office
Building Lease dated June 29, 2009, between 820 West Jackson L.L.C., as
landlord, and B.I. Incorporated, as tenant.

 

53. (Suite 620, 7929 Brookriver Drive, Dallas Texas 75427) Lease Agreement dated
June, 2009 between 7929 Brookriver, LP, as landlord, and B.I. Incorporated, as
tenant, as amended by First Amendment to Lease dated July 8, 2010.

 

54. (4723 West Atlantic Avenue, Building A, Suites 15, 16 & 17, Delray Beach,
Florida 33445) Delray Office Plaza Standard Lease between Delray Office Plaza
Ltd, as landlord, and B.I. Incorporated, as tenant.

 

55. (7100 E. Belleview Ave, Suite G-15, Greenwood Village, CO 80111) Office
Space Lease dated December 5, 2014, between The Paragon, LP, as landlord, and BI
Incorporated, as tenant.

 

56. (Chene Square Shopping Center, 2636 East Jefferson Avenue, Detroit,
Michigan) Lease dated July 2009 between Ammori Investments, Inc., as landlord,
and B.I. Incorporated, as tenant.

 

57. (8550 Boeing Dr, Ste 300, El Paso, TX 79925) El Paso Sun Park, L.P., as
landlord, and B.I. Incorporated, as tenant dated October 16, 2014.

 

58. (330 Main St., 1st Floor, Hartford, CT 06106) Lease dated September 30, 2014
between Crystal Sherrison, LLC, as landlord, and B.I. Incorporated, as tenant.

 

59. (Suite Nos. 150, 151 and a portion of 160, 450 N. Sam Houston Parkway E.,
Houston, Texas 77060) Office Building Lease dated July 8, 2009 between Shomer
VI, Ltd., as landlord, and B.I. Incorporated, as tenant.

 

60. (4613 N.W. Gateway Riverside, Missouri 64150) Commercial Lease between G.
Winston Peeler II and Brenda J. Peeler, as landlord, and BI Incorporated, as
tenant.

 

61. (Suite 400, 316 West Second Street, Los Angeles, California 90012) Lease
dated October 5, 2007 between Broadway Civic Center, L.P., as landlord, and BI
Incorporated, as tenant, as amended by First Amendment to Lease dated July 30,
2008 and Second Amendment to Lease dated June 7, 2010.

 

38



--------------------------------------------------------------------------------

PUBLIC

 

62. (52 Duane Street, Suite B, Lower Level, New York, New York) Standard Form of
Office Lease - The Real Estate Board of New York, Inc. dated January 29, 2010
between 52 Duane Associates LLC, as landlord, and B.I. Incorporated, as tenant.

 

63. (Units 500-505, 12550 Biscayne Boulevard, Miami, Florida 33181) Lease dated
October 13, 2009 between NRD Investments, LLC, as landlord, and BI Incorporated,
as tenant.

 

64. (1340 Poydras St, Ste 720, New Orleans, LA 70112) Gross Commercial Lease
Agreement dated December 12, 2014 between Orleans Tower, LLC., as landlord, and
BI Incorporated, as tenant.

 

65. (7th floor, 972 Broad Street, Newark, New Jersey 07102) Lease Agreement
dated as of July 2009 between Sunrise Newark Development, Inc., as landlord, and
BI Incorporated, as tenant.

 

66. (Suite 160, 9500 Satellite Boulevard, Orlando, Florida 32827) Commercial
Lease Agreement effective as of October 1, 2010 between 9500 Satellite
Boulevard, LLC, as landlord, and BI Incorporated, as tenant.

 

67. (1401 Arch Street, Suite 704, Philadelphia, PA 19102) Office Lease dated
October 23, 2014 between AFIAA Arch Street, LLC, as landlord, and BI
Incorporated, as tenant.

 

68. (Suite #1215, One Thomas Office Building, 2828 N. Central Avenue, Phoenix,
Arizona 85004) Office Lease dated as of July 14, 2009 between Eldan Properties,
LLC, as landlord, and BI Incorporated, as tenant.

 

69. (1420 SW Broadway St, Portland, OR 97201) Office Lease dated as of
February 19, 2014 between Harsch Investment Properties, LLC, as landlord, and BI
Incorporated, as tenant.

 

70. (7th floor, Suites 17 and 18, 4th floor suite 403, 163-18 Jamaica Avenue,
Jamaica, New York) Agreement of Lease dated December 4, 2007 between 163-18
Jamaica Realty Corp., as landlord, and BI Incorporated, as tenant, together with
Rider to Lease, as amended by Lease Modification and Extension Agreement dated
May 16, 2016.

 

71. (Suite 105, 5296 South Commerce Drive, Murray, Utah) Lease dated as of
July 2, 2009 between 5300 South Commerce Dr. Assoc., L.C., as landlord, and BI
Incorporated, as tenant.

 

72. (Suite 160, 1800 N.E. Loop 410, San Antonio, Texas 78218) Lease Agreement
dated as of July 22, 2009 between James F. Cotter, as landlord, and BI
Incorporated, as tenant.

 

73. (Suite 313 and Suite 308, 255 North D Street, San Bernardino, California)
Commercial Lease dated as of March 21, 2008 between Luxor Properties, Inc. (as
successor-in-interest to Eugene Sussli), as landlord, and BI Incorporated, as
tenant, as amended by Amendment to the Commercial Lease dated November 18, 2008,
as amended by Lease Extension/Month to Month Tenancy dated May 26, 2009, Third
Amendment to Lease dated August 19, 2009 and Fourth Amendment to Lease dated
December 22, 2009.

 

74. (185 West F Street, Suite 415, San Diego, CA 92101) Standard Multi-Tenant
Office Lease dated July 24, 2015 between Bristol Square, LLC, as landlord, and
BI Incorporated, as tenant , together with Addendum.

 

39



--------------------------------------------------------------------------------

PUBLIC

 

75. (50 Osgood Place, Suite 100, San Francisco, CA 94133) Standard Multi-Tenant
Office Lease dated January 6, 2015 between LMX Properties, Inc., as landlord,
and BI Incorporated, as tenant.

 

76. (Suite 160, 901 Civic Center Drive, Santa Ana, California 92702) Office
Lease Agreement dated May 12, 2008 between BW America Development, LLC, as
landlord, and BI Incorporated, as tenant, as amended by the first amendment
dated June 2, 2011, as amended by the second amendment dated September 16, 2014.

 

77. (Suite A-160, 14220 Interurban Avenue South, Tukwila, Washington 98188)
Office Lease dated July 9, 2009 between Principle Equity Properties, LP on
behalf of the tenant in common owners of Fairway Center, as landlord, and BI
Incorporated, as tenant.

 

78. (2220 Cedar Lane, Ste 300, Vienna, VA 22182) Office Lease Agreement dated
October 8, 2014 between 8100 Oak Venture, LLC, as landlord, and BI Incorporated,
as tenant.

 

79. (26 South Pennsylvania Avenue, 4th Floor, Atlantic City, New Jersey) Lease
Agreement Business and Commercial between 26 South Pennsylvania Avenue Realty
Co., as landlord, and B.I. Incorporated, as tenant the first amendment dated
June 2011; as amended by the third amendment dated July 2013; as amended by the
fourth amendment October 2013; as amended by fifth amendment in January, 2014;
as amended by the sixth amendment dated April, 2014; as amended by seventh
amendment dated June, 2014; as amended by the eighth amendment dated October
2014; as amended by the ninth amendment dated December 4, 2014.

 

80. (15290 E. 6th Avenue, Suite #160, Chambers Office Centre, Aurora, Colorado
80011) Office Lease (Chambers Centre Shopping Center Office Building) aka
Chambers Office Centre dated April 23, 2003, between Chambers Center LLC, as
landlord, and B.I. Incorporated, as amended by Lease Extension and Amendment
Agreement (Chambers Centre) dated May 28, 2008; as amended by the second
amendment dated July 8, 2013.

 

81. (402 Beavercreek Road, Suite 105, Oregon City, Oregon 97045) Commercial
Lease dated September 26, 2007 between Red Soils Business and Industrial Park,
L.L.C., as landlord, and B.I. Inc., as tenant.

 

82. (Green Front Center, 341 W. Compton Boulevard, Compton, California 90220)
Standard Industrial/Commercial Multi-Tenant Lease – Gross-Modified dated as of
September 27, 2010 between Mac R. Esfandi and the Mac R. Esfandi Trust, as
landlord, and BI Incorporated, as tenant , together with, Option to Extend
Addendum and Addendum.

 

83. (876 West Grand Avenue, Decatur, Illinois 62522) Lease dated August 1, 2014
between William P. Glasscock, as landlord, and B.I. Incorporated, as tenant.

 

84. (1359 Court Place, Denver, CO 80204) Leased dated September 23, 2013 between
Dikeou Realty, LLP, as Landlord, and The GEO Group, Inc, as Tenant; as amended
by the Assignment, Assumption and Consent Agreement dated September 9, 2015.

 

85. (Certain areas in St. Paul’s Episcopal Church, 161 Mansion Street,
Poughkeepsie, New York 12601) Lease dated as of September 1, 1997 between the
Vicar, Church Wardens and Vestrypersons of St. Paul’s Episcopal Church, as
landlord, and BI Incorporated, as tenant, as amended by Letter Agreement dated
December 15, 2009 and First Amendment to Lease dated September 14, 2010.

 

40



--------------------------------------------------------------------------------

PUBLIC

 

86. (50 Chambers Avenue Unit M, Eagle CO 81631 municipally described as Space M,
Eagle Crossing Center, Eagle , CO) Lease Agreement dated July 12, 2016 between
ACCML EAGLE, LLC, as landlord, and GEO Reentry Services, LLC, as tenant.

 

87. (208 Commerce Place, 2nd Floor, Elizabeth, New Jersey 07201) Business Lease
dated June 15, 2012 between 207 Broad LLC, as landlord, and B.I. Incorporated,
as tenant; as amended by the first amendment October 28, 2013; as amended by the
second amendment dated January 17, 2014; as amended by the third amendment dated
April 11, 2014; as amended by the fourth amendment dated June 20, 2014; as
amended by the fifth amendment dated September 14, 2014; as amended by the sixth
amendment dated March 20, 2015; as amended by the seventh amendment dated
June 5, 2015.

 

88. (699 Summit Boulevard, Suite J, Frisco, Colorado 80443) Commercial Lease
effective as of July 1, 2009 between Glynd McDowell, Edith M. McDowell, as
landlord, and Behavioral Interventions, as tenant; as amended by the first
amendment dated July 8, 2015.

 

89. (810 9th Street, Greely, Colorado 80631) Lease Agreement dated July 19, 2005
between Thomas and Tyler, LLC, as landlord, and BI Incorporated, as tenant, as
amended by that certain Amendment of Lease Agreement dated September 19, 2005,
that certain Amendment to Lease Agreement dated August 24, 2006 and that certain
Amendment of Lease Agreement dated March 31, 2008; as amended by the second
amendment dated June 17, 2011; as amended by the third amendment dated June 30,
2016.

 

90. (500 Baker Street, Bakersfield, California) Agreement for Sublease dated as
of October 26, 2010 between the County of Kern, State of California, as
sublandlord, and BI Incorporated, as subtenant, subject to that certain
Agreement for Lease dated October 15, 2009 between the landlord thereunder and
the County of Kern, State of California; as amended by the first amendment dated
March 18, 2014..

 

91. (Units P-R, 2099 Wadsworth Boulevard, Lakewood, Colorado) Parkridge Plaza
Lease between R.M.T.O limited liability company, as landlord, and BI
Incorporated, as tenant, executed October 28, 2002, as amended by Lease Addendum
for Relocation and Reduction and Extension of Term of the Demised Premises
(addendum to Lease Agreement dated October 28, 2002 as amended by that certain
Addendum to Lease Extension dated October 28, 2005 between JB One, LLC, as
landlord, and BI Incorporated, as tenant, and Addendum for Lease Extension dated
October 28, 2002; as amended by the addendum dated June 27, 2012; as amended by
the addendum dated July 1, 2013; as amended by the addendum dated June 27, 2014.

 

92. (Suite 2, 125 North Wilkes-Barre Boulevard, Wilkes-Barre, Pennsylvania
18702) Lease dated August 8, 2007 between Joseph J. Bennett and/or Debra Kay
Bennett, as landlord, and BI Incorporated, as tenant; as amended by the first
amendment dated March 4, 2015.

 

93. (Suite 4, 125 North Wilkes-Barre Boulevard, Wilkes-Barre, Pennsylvania
18702) Lease dated May 25, 2010 between Joseph J. Bennett and/or Debra Kay
Bennett, as landlord, and BI Incorporated, as tenant; as amended by the first
amendment dated March 4, 2015.

 

94. (3345 M Street, Merced, California 95348) Commercial Lease Agreement dated
January 9, 2008 between John A. Lucas, Ila A. Lucas, Trustees, as landlord, and
BI Incorporated, as tenant, as amended by Third Amendment to Lease dated
January 14, 2010.

 

41



--------------------------------------------------------------------------------

PUBLIC

 

95. (Partial lower level, 2040 Sixth Ave, Neptune City, NJ) Commercial lease
dated October 31, 2014 between Jersey Shore Plaza, LLC, as Landlord and GEO
Reentry Services, LLC, as Tenant .

 

96. (530 Malley Drive, Suite 506, Northglenn, Colorado 80233) Shopping Center
Lease dated as of August 15, 2007 between Malley Heights, LLC, as landlord, and
BI Inc., as tenant.

 

97. (4750 N. Sheridan Road, Suite 200, Chicago, Illinois 60640) Memorandum of
Understanding dated as of November 1, 2009 between The Institute of Cultural
Affairs (Ecumenical Institute), as landlord, and BI Incorporated, as tenant.

 

98. (205-207 New Brunswick Avenue, Suite C, Perth Amboy, New Jersey 08861)
Agreement of Lease dated as of February 10, 2006 between 203 New Brunswick, LLC,
as landlord, and BI Incorporated, as tenant, as amended by First Amendment to
Lease dated February 24, 2010 and Letter Amendment dated December 9, 2010; as
amended by the second amendment dated June, 2013; as amended by the third
amendment dated October 2013; as amended by the fourth amendment dated January,
2014; as amended by the fifth amendment dated April, 2014; as amended by the
sixth amendment June, 2014; as amended by the seventh amendment dated September,
2014; as amended by the eight amendment dated March, 2015; as amended by the
ninth amendment dated June, 2014.

 

99. (1224 Tacoma Avenue, Tacoma, Washington 98402) Lease Agreement dated as of
October 6, 2010 between Roberson Building Company, as landlord, and BI
Incorporated, as tenant, together with (i) Addendum/ Amendment to CBA Leases,
(ii) Rent Rider, (iii) Parking Rider, and (iv) Option to Extend Rider.

 

100. (212, 213, 206 Second Floor, 119 N. Church Street, Rockford, IL 61101)
Office Lease dated August 1, 2015 between 119 North Church Building, LLC, as
Landlord and BI Incorporated, as Tenant.

 

101. (Suite 1, 427 Pajaro Street, Salinas, California 93901) Standard
Multi-Tenant Office Lease dated as of November 3, 2009 between Beverly Peterson
and Rose Marie Pozas, as landlord, and BI Incorporated, as tenant; as amended by
the first amendment dated April 1, 2012; as amended by the second amendment
dated June 10, 2014; as amended by the December 10. 2014.

 

102. (3211 Jefferson Street, San Diego, California) Commercial Building Lease
dated as of August 31, 2010 between P and G Company, as landlord, and BI
Incorporated, as tenant, as amended by the first amendment dated May 6, 2013; as
amended by the second amendment dated January 29, 2015; as amended by the third
amendment dated February 2, 2016.

 

103. (Suite 225, 1513 Line Avenue, Shreveport, Louisiana) P&S Building Lease
dated as of May 11, 2010 between Mid-City Plaza, L.L.C., as landlord, and BI
Incorporated, as tenant.

 

104. (Honor Farm Barracks A, B and C located at 7000 Michael N. Canlis Road,
French Camp, California 95231 aka 1003 W. Matthew Road, French Camp, California
95231) Office Lease dated March 1, 2008 between San Joaquin County, California,
as landlord, and BI Incorporated, as tenant, as amended by Letter re: Exercise
of First Lease Option dated January 5, 2010; as amended by the second letter
dated December 19, 2011; as amended by the third letter dated February 20, 2013;
as amended by the fourth letter dated March 26, 2014.

 

105.

(3311 S. Fairway, Visalia, California 9327) Commercial Lease and Deposit Receipt
dated January 7, 2010 between Jon E. Marling & Tamara Marling Family
Partnership, as landlord, and

 

42



--------------------------------------------------------------------------------

PUBLIC

 

  BI Incorporated, as tenant; as amended by Addendum A dated February 24, 2013;
as amended by Addendum B dated March 3, 2014; as amended by Addendum C dated
March 10, 2015: as amended by Addendum D dated January 6, 2017.

 

106. (3490 W. Grand Avenue, Chicago, Illinois) Office Lease dated April, 2005
between Millennium Properties, Inc., as agent for landlord, and BI Incorporated,
as tenant, as amended by First Amendment to Lease dated April 30, 2008 and
Second Amendment to Lease dated April 28, 2010.

 

107. (348 S. Ida, Wichita, KS 67211) Commercial Lease dated November 22, 2016
between Belford Investments, LLC, as Landlord and BI Incorporated, as Tenant.

 

108. (331 20th Street, Bakersfield, CA 93301) Commercial Lease dated August 23,
2012, between Kern River Partners, LLC as Landlord, and BI Incorporated as
Tenant, as amended by the First Amendment to the Lease dated September 10, 2014.

 

109. (4925 Lacross Rd. Ste 110) Lease dated December, 2015, between REVA
Charleston, LLC et al. C/O Allegiancy, LLC as Landlord, and BI Incorporated as
tenant.

 

110. (754 Chestnut Street, Gadsen, AL 35901) Lease dated December 15, 2015,
between Security Trust Corporation as Landlord, and BI Incorporated, as Tenant.

 

111. (5652 W 73rd Street, Indianapolis. IN 46278) Lease dated January 28, 2016
between Northwest Seven, LLC, as Landlord, and BI Incorporated, as Tenant, as
amended as by the First amendment dated April 8, 2016.

 

112. (8604 and 8606 Phoenix Drive, Manassas, VA 20110) Lease dated July 19,
2016, between Sully Park Associates at Birmingham, LLC as Landlord, and BI
Incorporated.

 

113. (106 Centre Blvd, Marlton, Evesham Township, NJ 08053) Commercial Lease
dated April, 2013 between Marlton Crossings, LLC as Landlord, and BI
Incorporated as tenant, as amended by the First Amendment to the Lease dated
September 26, 2014.

 

114. (764 P Street, Suite 102, Fresno, CA 93721) Commercial Lease dated
October 15, 2015 between Baltara Enterprises LP, as Landlord and BI Incorporated
as Tenant.

 

115. (1314 H Street, Suite 100, Sacramento, CA 95814) Commercial Lease dated
June 1, 2015 between California Society of Health Systems Pharmacists, as
Landlord and BI Incorporated, as Tenant.

 

116. (9231 Midloathian Turnpike, Suite E, Richmond, VA 23235) Lease dated
October, 2015 between Midlothian Partners of Virginia, LLC, as Landlord and BI
Incorporated, as Tenant.

 

117. (295 Willis St. Suite I, Camarillo, CA 90310) Lease dated July 7, 2016
between County of Ventura, as Landlord and BI Incorporated, as Tenant.

 

118. (209 S 19th St, Suite 400, Omaha, NE 68102) Lease dated July, 2015 between
209 S. 19th Street, LLC, as Landlord and BI Incorporated, as Tenant.

 

119. (326 S. 21st St, Suite 501, St. Louis, MO 63103) Lease dated July, 2015
between B.E.N.H.R., Inc, as Tenant, and BI Incorporated, as Tenant.

 

43



--------------------------------------------------------------------------------

PUBLIC

 

120. (Suite 100, 901 Civic Center Drive, Santa Ana, CA) Commerical Lease dated
May 20, 2012 between Civic Center Professional Building, INC, as landlord, and
GEO Care, INC, as tenant, as amended by Assignment and Assumption of lease dated
October 29, 2104; as amended by the first amendment dated December 2, 2104.

 

121. (1798 Summit Ave, East St. Louis, IL 62205) Commercial Lease dated
11/7/2016 between Emerson Park Development Corportation, as Landlord, and GEO
Reentry Services, LLC, as Tenant.

 

122. (439 East King St., Lancaster City, Pennsylvania 17601) Lease dated
December, 2013 between Tabor Community Services, INC, as Landlord and GEO
Reentry Services, INC, as Tenant.

 

123. (357 North Craig Street, Pittsburgh, PA 15213) Lease dated December 1, 2013
between 357 North Craig Street Associates, GP, as Landlord, and GEO Reentry
Services, LLC, as Tenant.

 

124. (Suite 10 in the Riverview Plaza Shopping Center, 1100-1400 S. Christopher
Columbus BLVD, Philadelphia, Pennsylvania) Lease dated December 20, 2013 between
Cedar Riverview, LP as Landlord, and GEO Reentry Services, LLC, as Tenant.

 

125. (1338 North Delsea Drive, Vineland, New Jersey) Lease dated August 3, 2015
between Giancarlo Giovannetti and Elianna Giovannetti, as Landlord, and GEO
Reentry Services, LLC as Tenant.

 

126. (2751 Wooddale Blvd Street., Baton Rouge, Louisiana) Lease agreement dated
February 2015 between Village, LLC, as Landlord, and GEO Reentry Services, LLC,
as Tenant.

 

127. (3315 East Texas Street, Bossier Parish, Bossier City, Louisiana 71111)
Lease dated May 1, 2014 between Ash Properties, LLC, as Landlord, and BI
Incorporated, as Tenant; as amended by the first modification dated April 1,
2016.

 

128. (19374 N 3rd Street STE A, Covington, LA 70433) Lease dated June 1, 2015
between Charlestown Investment, LLC, as Landlord, and GEO Reentry Services, LLC,
as Tenant.

 

129. (2151 Greenwood Street, Harrisburg, PA 17104) Lease dated January 2, 2014
between Alliance of Automotive Service Providers of PA, as Landlord, and GEO
Reentry Services, LLC, as Tenant.

 

130. (8007 S. Cottage Grove, Chicago, Illinois 60619) Lease dated December 8,
2014 between Much-Musikantow Co, as Landlord, and BI Incorporated, as Tenant.

 

131. (2650 West Fulton, Suite 5, Chicago, IL 60612) Lease dated June 26, 2014
between 2650, LLC, as Landlord, and BI Incorporated, as Tenant.

 

132. (1 E. Market Street. Suites 204 & 301, York, PA 17401) Lease dated
December 16, 2013 between JTDH, LLC, as Landlord, and GEO Reentry Services, LLC,
as Tenant; as amended by the first amendment dated February 2, 2017.

 

133. (1214 State Street, Suite B, El Centro CA 92243) Lease dated October 1,
2015 between CNOW Properties, as Landlord, and GEO Reentry Services, LLC, as
Tenant.

 

44



--------------------------------------------------------------------------------

PUBLIC

 

134. (1400 Easton Drive, Suite 132, Bakersfield, CA 93309) Lease dated March 28,
2104 between Anchordoquy Building Partnership, as Landlord, and BI Incorporated,
at Tenant; as amended by the first amendment dated November, 2016.

 

135. (14235 Road 28, Madera, CA 93638) Lease dated September 13, 2011 between
County of Madera, as Landlord, and BI Correctional Services, INC, as Tenant.

 

136. (702 J Street, Los Banos, CA 93635) Lease dated April 18th, 2014 between
Neubauer Enterprises, as Landlord, and BI Correctional Services, INC, as Tenant.

 

137. (3345 M Street, Merced, CA 95348) Lease dated January 9, 2008 between John
Lucas, Ila Lucas, Trustees, as Landlord, and BI Incorporated, as Tenant; as
amended by the first amendment; as amended by the second amendment dated
February, 2008; as amended by the third amendment dated January, 2010; as
amended by the fourth amendment dated June, 2011; as amended by the fifth
amendment dated July, 2011; as amended by the sixth amendment dated February,
2013; as amended by the seventh amendment dated January 9, 2014.

 

138. (1295 East Holt Ave, Pomona, CA 91767) Lease dated June 11, 2013 between JM
Lepe Properties, LLC, as Landlord, and BI Incorporated, as Tenant.

 

139. (3211 Jefferson Street, San Diego, CA 92110) Lease dated August 31, 2010
between P and G Company, as Landlord, and BI Incorporated, as tenant; as amended
by the first amendment dated May 6, 2013; as amended by the second amendment
dated January 29, 2015; as amended by the third amendment dated February 2,
2016.

 

140. (1701 North Main Street, Santa Ana, CA) Lease dated March 28 2013 between
Pham Family Trust, as Landlord and BI Incorporated, as Tenant; as amended by the
first amendment November 2016.

as to each of the foregoing, as amended, and, any other owned or leased real
estate interests which in the aggregate are not material.

 

45



--------------------------------------------------------------------------------

PUBLIC

 

Schedule 3.19

to

Disclosure Supplement

Dated as of March 23, 2017

Labor Relations

Collective Bargaining Agreement, dated September 24, 2016, between ** and The
GEO Group, Inc. (**)

Memorandum of Understanding, dated December 5, 2017, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated October 25, 2016, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated April 1, 2015, between ** and Cornell
Interventions, Inc. (**)

Memorandum of Understanding, dated November 14, 2016, between ** and Cornell
Interventions, Inc. (**)

Collective Bargaining Agreement, dated July 25, 2015, between ** and The GEO
Group, Inc. (**)

Memorandum of Understanding, dated March 2, 2016, between ** and The GEO Group,
Inc. (**)

Collective Bargaining Agreement, dated October 6, 2015, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated November 6, 2014, between ** and The GEO
Group, Inc. (**)

Memorandum of Understanding, dated March 29, 2016, between ** and The GEO Group,
Inc. (**)

 

46

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

Collective Bargaining Agreement, dated February 1, 2015, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated November 30, 2015, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated August 4, 2016, between ** and The GEO
Group, Inc. (**)

Memorandum of Understanding, dated October 25, 2016, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated July 10, 2014, between ** and Cornell
Abraxas Group, Inc. (**)

Memorandum of Understanding, dated August 4, 2016, between ** and Cornell
Abraxas Group, Inc. (**)

Collective Bargaining Agreement, dated January 1, 2015, between ** and The GEO
Group, Inc. (**)

Memorandum of Understanding, dated September 7, 2016, ** and The GEO Group, Inc.
(**)

Collective Bargaining Agreement, dated January 24, 2014, between ** and GEO
Corrections Holdings, Inc. (**)

Memorandum of Understanding, dated August 15, 2016, between ** and GEO
Corrections Holdings, Inc. (**)

Collective Bargaining Agreement, dated December 5, 2016, between ** and GEO
Corrections Holdings, Inc. (**)

Memorandum of Understanding, dated February 3, 2017, between ** and GEO
Corrections Holdings, Inc. (**)

Collective Bargaining Agreement, dated January 6, 2017, between ** and GEO
Corrections Holdings, Inc. (**)

 

47

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

Collective Bargaining Agreement, dated January 26, 2014, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated May 30, 2014, between ** and The GEO
Group, Inc. (**)

Memorandum of Understanding, dated February 14, 2017, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated July 3, 2015, between ** and GEO
Corrections Holdings, Inc. (**)

Collective Bargaining Agreement, dated May 1, 2014, between ** and LCS
Corrections Services, Inc. (**)

Collective Bargaining Agreement, dated May 1, 2014, between ** and LCS
Corrections Services, Inc. (**)

Collective Bargaining Agreement, dated May 1, 2014, between ** and LCS
Corrections Services, Inc. (**)

Collective Bargaining Agreement, dated January 14, 2015, between ** and GEO
Corrections Holdings, Inc. (**)

Memorandum of Understanding, dated February 22, 2017, between ** and GEO
Corrections Holdings, Inc. (**)

Collective Bargaining Agreement, dated February 10, 2017, between ** and GEO
Corrections Holdings, Inc. (**)

Memorandum of Understanding, dated February 14, 2017, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated February 1, 2017, between ** and GEO
Corrections Holdings, Inc. (**)

Collective Bargaining Agreement, dated November 19, 2016, between ** and GEO
Corrections Holdings, Inc. (**)

 

48

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

Collective Bargaining Agreement, dated March 20, 2015, between ** and The GEO
Group Inc. (**)

Memorandum of Understanding, dated January 20, 2017, between ** and The GEO
Group Inc. (**)

Collective Bargaining Agreement, dated November 26, 2014, between ** and The GEO
Group, Inc. (**)

Memorandum of Understanding, dated March 28, 2016, between ** and The GEO Group,
Inc. (**)

 

49

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE 6.07

to

Disclosure Supplement

Dated as of March 23, 2017

Restrictive Agreements

None

 

50



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Third Amended and Restated Credit Agreement

dated as of March 23, 2017

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF TERM LOAN NOTE



--------------------------------------------------------------------------------

[FORM OF]

TERM LOAN PROMISSORY NOTE

 

$[            ]       [DATE]       New York, New York

FOR VALUE RECEIVED, The GEO Group, Inc., a Florida corporation (“GEO”), hereby
promises to pay to [NAME OF LENDER] (the “Lender”), at such of the offices of
the Administrative Agent as shall be notified to GEO from time to time, the
principal sum of [DOLLAR AMOUNT] (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Term Loans made by the Lender to GEO
under the Credit Agreement referred to below), in Dollars and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Term Loan, at such office, in like money and funds, for the period
commencing on the date such Term Loan is made until such Term Loan shall be paid
in full, at the rates per annum and on the dates provided in the Credit
Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Term Loan made by the Lender to GEO, and each payment made
on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Promissory Note, endorsed by the Lender
on the schedule attached hereto or any continuation thereof, provided that the
failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of GEO to make a payment when due of any amount owing
under the Credit Agreement or hereunder in respect of the Term Loans made by the
Lender.

This Promissory Note evidences Term Loans made by the Lender under the Third
Amended and Restated Credit Agreement dated as of March 23, 2017 (as amended,
amended and restated, modified and supplemented and in effect from time to time,
the “Credit Agreement”) among GEO, GEO Corrections Holdings, Inc., the
Australian Borrowers party thereto, the lenders party thereto (including the
Lender) and BNP Paribas, as Administrative Agent. Terms used but not defined in
this Promissory Note have the respective meanings assigned to them in the Credit
Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayments of
Term Loans upon the terms and conditions specified therein.

To the extent permitted by applicable law, GEO hereby waives presentment,
demand, protest or notice of any kind in connection with this Promissory Note.
Except as permitted by Section 9.04 of the Credit Agreement, this Promissory
Note may not be assigned by the Lender to any other Person.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York, without reference to the conflicts of law
principles thereof.

[Signature Page Follows.]

 

A-1-1



--------------------------------------------------------------------------------

THE GEO GROUP, INC. By:  

 

  Name:   Title:

 

A-1-2



--------------------------------------------------------------------------------

SCHEDULE TO TERM LOAN PROMISSORY NOTE

This Promissory Note evidences a Term Loan made, continued or converted under
the within- described Credit Agreement to GEO on the dates, in the principal
amounts, of the Types, bearing interest at the rates and having Interest Periods
(if applicable) of the durations set forth below, subject to the continuations,
conversions and payments and prepayments of principal set forth below:

 

Date

 

Principal

Amount of

Loan

 

Type of Loan

 

Interest

Rate

 

Duration of

Interest Period

(if any)

 

Amount

Paid,

Prepaid,

Continued

or

Converted

 

Notation

Made by

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Third Amended and Restated Credit Agreement

dated as of March 23, 2017

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF REVOLVING CREDIT LOAN NOTE



--------------------------------------------------------------------------------

[FORM OF]

REVOLVING CREDIT LOAN PROMISSORY NOTE

 

$[            ]

[DATE]

New York, New York

FOR VALUE RECEIVED, The GEO Group, Inc., a Florida corporation (“GEO”) and GEO
Corrections Holdings, Inc., a Florida corporation (“Corrections”), hereby
jointly and severally promise to pay to [NAME OF LENDER] (the “Lender”), at such
of the offices of the Administrative Agent as shall be notified to GEO from time
to time, the principal sum of [DOLLAR AMOUNT] (or such lesser amount as shall
equal the aggregate unpaid principal amount of the Revolving Credit Loans made
by the Lender to GEO or Corrections under the Credit Agreement referred to
below), in Dollars and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Revolving Credit Loan, at such office, in
like money and funds, for the period commencing on the date of such Revolving
Credit Loan until such Revolving Credit Loan shall be paid in full, at the rates
per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Revolving Credit Loan made by the Lender to GEO or
Corrections, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this
Promissory Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of GEO or
Corrections to make a payment when due of any amount owing under the Credit
Agreement or hereunder in respect of the Revolving Credit Loans made by the
Lender.

This Promissory Note evidences Revolving Credit Loans under the Third Amended
and Restated Credit Agreement dated as of March 23, 2017 (as amended, amended
and restated, modified and supplemented or otherwise modified and in effect from
time to time, the “Credit Agreement”) among GEO, Corrections, the Australian
Borrowers party thereto, the lenders party thereto (including the Lender) and
BNP Paribas, as Administrative Agent. Terms used but not defined in this
Promissory Note have the respective meanings assigned to them in the Credit
Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayments of
Revolving Loans upon the terms and conditions specified therein.

To the extent permitted by applicable law, each of GEO and Corrections hereby
waives presentment, demand, protest or notice of any kind in connection with
this Promissory Note. Except as permitted by Section 9.04 of the Credit
Agreement, this Promissory Note may not be assigned by the Lender to any other
Person.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York, without reference to the conflicts of law
principles thereof.

[Signature Page Follows.]

 

A-2-1



--------------------------------------------------------------------------------

THE GEO GROUP, INC. By:  

 

  Name:   Title: GEO CORRECTIONS HOLDINGS, INC. By:  

 

  Name:   Title:

 

A-2-2



--------------------------------------------------------------------------------

SCHEDULE TO REVOLVING CREDIT LOAN PROMISSORY NOTE

This Promissory Note evidences a Revolving Credit Loan made, continued or
converted under the within-described Credit Agreement to GEO or Corrections, on
the dates, in the principal amounts, of the Types, bearing interest at the rates
and having Interest Periods (if applicable) of the durations set forth below,
subject to the continuations, conversions and payments and prepayments of
principal set forth below:

 

Date

 

Principal

Amount of

Loan

 

Type of Loan

 

Interest

Rate

 

Duration of

Interest

Period

(if any)

 

Amount

Paid,

Prepaid,

Continued

or

Converted

 

Notation

Made by

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2-3



--------------------------------------------------------------------------------

EXHIBIT A-3

to

Third Amended and Restated Credit Agreement

dated as of March 23, 2017

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF MULTICURRENCY SUBFACILITY LOAN NOTE



--------------------------------------------------------------------------------

[FORM OF]

MULTICURRENCY SUBFACILITY LOAN PROMISSORY NOTE

[DATE]

New York, New York

FOR VALUE RECEIVED, [GEO Australasia[ Finance] Holdings Pty Ltd.[, as trustee
for GEO Australasia Finance Holding Trust] (the “Borrower”)][each of The GEO
Group, Inc., a Florida corporation (“GEO”) and GEO Corrections Holdings, Inc., a
Florida corporation (“Corrections” and, together with GEO, the “Borrowers”),
jointly and severally],1 hereby promise to pay to [NAME OF LENDER] (the
“Lender”), at such of the offices of the Administrative Agent as shall be
notified to GEO from time to time, such amount as shall equal the aggregate
unpaid principal amount of the Multicurrency Subfacility Loans made by the
Lender to the Borrower[s] under the Credit Agreement referred to below, in
immediately available funds, on the dates, in the principal amounts and in such
Currency as provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Multicurrency Subfacility Loan, at such office, in
like money and funds, for the period commencing on the date of such
Multicurrency Subfacility Loan until such Multicurrency Subfacility Loan shall
be paid in full, at the rates per annum, on the dates and in such Currency as
provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Multicurrency Subfacility Loan made by the Lender to the
Borrower[s], and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this
Promissory Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower[s]
to make a payment when due of any amount owing by it under the Credit Agreement
or hereunder in respect of the Multicurrency Subfacility Loans made by the
Lender to the Borrower[s].

This Promissory Note evidences Multicurrency Subfacility Loans made by the
Lender under the Third Amended and Restated Credit Agreement dated as of
March 23, 2017 (as amended, amended and restated, modified and supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”)
among [The ]GEO[ Group], [Inc., a Florida corporation (“GEO”) and GEO
]Corrections[ Holdings, Inc., a Florida corporation (“Corrections”)], the
Australian Borrowers party thereto, the lenders party thereto (including the
Lender) and BNP Paribas, as Administrative Agent. Terms used but not defined in
this Promissory Note have the respective meanings assigned to them in the Credit
Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayments of
Multicurrency Subfacility Loans upon the terms and conditions specified therein.

To the extent permitted by applicable law,[ each of] the Borrower[s] hereby
waives presentment, demand, protest or notice of any kind in connection with
this Promissory Note. Except as permitted by Section 9.04 of the Credit
Agreement, this Promissory Note may not be assigned by the Lender to any other
Person.

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York, without reference to the conflicts of law
principles thereof.

 

 

1  Bracketed terms in this Promissory Note to be selected as appropriate.

 

A-3-1



--------------------------------------------------------------------------------

[Signature Page Follows.]

 

A-3-2



--------------------------------------------------------------------------------

[EXECUTED by GEO Australasia Holdings Pty Ltd under section 127 of the
Corporations Act 2001 (Cth):    

 

   

 

Signature of director     Signature of director/company secretary

 

   

 

Name of director (block letters)     Name of director/company secretary (block
letters)]

 

A-3-3



--------------------------------------------------------------------------------

[EXECUTED by GEO Australasia Finance Holdings Pty Ltd as trustee of the GEO
Australasia Finance Holding Trust under section 127 of the Corporations Act 2001
(Cth):    

 

   

 

Signature of director     Signature of director/company secretary

 

   

 

Name of director (block letters)     Name of director/company secretary (block
letters)]

 

A-3-4



--------------------------------------------------------------------------------

[THE GEO GROUP, INC. By:  

 

  Name:   Title: GEO CORRECTIONS HOLDINGS, INC. By:  

 

  Name:   Title:]

 

A-3-5



--------------------------------------------------------------------------------

SCHEDULE TO MULTICURRENCY SUBFACILITY LOAN PROMISSORY NOTE

This Promissory Note evidences a Multicurrency Subfacility Loan made, continued
or converted under the within-described Credit Agreement to GEO or Corrections,
on the dates, in the principal amounts, of the Types, bearing interest at the
rates and having Interest Periods (if applicable) of the durations set forth
below, subject to the continuations, conversions and payments and prepayments of
principal set forth below:

 

Date

 

Principal

Amount

of Loan

 

Currency

 

Type of

Loan

 

Interest

Rate

 

Duration

of Interest

Period

(if any)

 

Amount

Paid,

Prepaid,

Continued

or

Converted

 

Notation

Made by

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3-6



--------------------------------------------------------------------------------

EXHIBIT B

to

Third Amended and Restated Credit Agreement

dated as of March 23, 2017

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment”) is dated as of the Effective
Date set forth below and is entered into by and between the Assignor identified
in item 1 below (the “Assignor”) and the Assignee identified in item 2 below
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1.    Assignor:                                                                 
2.    Assignee:                                                                 
[and is an Affiliate/Approved Fund2 of [            ] (an existing Lender)] 3.
   Borrowers:    The GEO Group, Inc. (“GEO”) and GEO Corrections Holdings, Inc.
(“Corrections”) 4.    Administrative Agent:    BNP Paribas, as administrative
agent under the Credit Agreement 5.    Credit Agreement    The Third Amended and
Restated Credit Agreement dated as of March 23, 2017 among GEO, Corrections, the
Australian Borrowers party thereto, the Lenders party thereto and BNP Paribas,
as Administrative Agent.

 

 

2 

Select as applicable.

 

B-1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Facility Assigned

   Aggregate
Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans3     CUSIP
Number  

Revolving Credit Commitment

   $                   $                          %   

Australian LC Facility Commitment

   A$                   A$                          %      [N/A ] 

Term Loan

   $                   $                          %   

 

     Stated Amount of
Competitive AUD
LC      Amount of
Participation
Assigned      Additional Identifying
information as to
Competitive AUD LC   Percentage
Assigned4  

Participation in Competitive AUD LC

   A$                   A$                   [PLOC][FLOC],


number [#], issued

[DATE], in favor of

[Beneficiary], [Etc.]

         % 

Effective Date:                 , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: By:  

 

  Name:   Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

 

3  Set forth, to at least 12 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

4  Set forth, to at least 12 decimals, as a percentage of the participations of
all Lenders under the relevant Competitive AUD LC.

 

B-2



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

 

BNP PARIBAS, as   Administrative Agent[, Swingline Lender and [RCF LC
Issuer][AUD LC Issuer]] 6 By:  

 

  Name:   Title: [Consented to:]7 THE GEO GROUP, INC. By:  

 

  Name:   Title: [Consented to:]8 [Name of Other Issuing Lender], as [RCF LC
Issuer][AUD LC Issuer] By:  

 

  Name:   Title:

 

 

5  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

6  To be added only if the consent of Swingline Lender or applicable Issuing
Bank is required by the terms of the Credit Agreement.

7  To be added only if the consent of GEO is required by the terms of the Credit
Agreement.

8  To be added only if the consent of Issuing Lender is required by the terms of
the Credit Agreement.

 

B-3



--------------------------------------------------------------------------------

ANNEX 1

THIRD AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF MARCH 23, 2017 AMONG THE
GEO GROUP, INC. AND GEO CORRECTIONS HOLDINGS, INC., AS BORROWERS, THE LENDERS
PARTY THERETO, BNP PARIBAS, AS ADMINISTRATIVE AGENT, AND THE OTHER PARTIES
THERETO

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (iv) it is not a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents, or any collateral thereunder, (iii) the financial
condition of the Borrowers or any of their respective Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers or any of their respective
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all the requirements
to be an assignee under Section 9.04(b) of the Credit Agreement (subject to such
consents, if any, as may be required thereunder), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest,
and (vii) if it is a Foreign Lender, attached to the Assignment is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and

 

B-4



--------------------------------------------------------------------------------

to the Assignee for amounts which have accrued from and after the Effective
Date. Notwithstanding the foregoing, the Administrative Agent shall make all
payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. THIS ASSIGNMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

[Remainder of page intentionally left blank.]

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

to

Third Amended and Restated Credit Agreement

dated as of March 23, 2017

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF JOINDER AGREEMENT



--------------------------------------------------------------------------------

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [DATE] (this “Agreement”), to the Collateral
Agreement referred to below is entered into by and among [NAME], a [ENTITY]
organized under the laws of [STATE] (the “New Subsidiary”), [NAME], a [ENTITY]
organized under the laws of [STATE] (the “Pledgor”), and BNP PARIBAS, as
administrative agent (the “Administrative Agent”) under the Credit Agreement
referred to below. All capitalized terms used and not defined herein shall have
the meanings given thereto in the Credit Agreement or the applicable Security
Document referred to therein.

Statement of Purpose

The GEO Group, Inc., GEO Corrections Holdings, Inc., the Lenders and the
Administrative Agent are parties to the Third Amended and Restated Credit
Agreement dated as of March 23, 2017 (as supplemented hereby and as otherwise
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). In connection with the Credit Agreement, the Borrowers,
certain of the Restricted Subsidiaries and the Administrative Agent have also
entered into the Collateral Agreement referred to therein. In addition, the
Borrowers and the Restricted Subsidiaries may from time to time be obligated to
the Hedge Counterparties in respect of one or more Hedging Agreements.

Pursuant to                      the Pledgor has acquired Equity Interests in
the New Subsidiary.9 In connection with the Credit Agreement, the New Subsidiary
is required to execute, among other documents, a joinder agreement in order to
become a Grantor under the Collateral Agreement and the Pledgor is required to
execute, among other things, a joinder agreement or supplement, in order to
pledge (and reaffirm its pledge under the Collateral Agreement)
                     percent (    %) of the capital stock or other equity
interests in the New Subsidiary.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1.01    Collateral Agreement Joinder.

(a)    Joinder to the Collateral Agreement.

i)    In order to secure the Credit Agreement in accordance with the terms
thereof, and to secure the payment and performance of all of the Obligations,
the New Subsidiary hereby grants to the Administrative Agent, for the ratable
benefit of itself and the other Secured Parties, a continuing security interest
in and to all of the New Subsidiary’s right, title and interest in and to all
Collateral whether now or hereafter owned or acquired by the New Subsidiary or
in which the New Subsidiary now has or hereafter has or acquires any rights, and
wherever located (the “New Collateral”).

ii)    The security interests created hereby are granted as security only and
shall not subject the Administrative Agent or any other Secured Party to, or
transfer to the Administrative Agent or any other Secured Party any obligation
or liability, or in any way affect or modify, any obligation or liability of the
New Subsidiary with respect to any of the New Collateral or any transaction in
connection therewith.

iii)    The New Subsidiary hereby agrees that it is a party to the Collateral
Agreement as if an original signatory thereof, and the New Subsidiary shall
comply with

 

9 

Insert description of agreement or transaction relating to acquisition or
creation of New Subsidiary.

 

C-1



--------------------------------------------------------------------------------

all of the terms, covenants, conditions and agreements and hereby makes each
representation and warranty, in each case set forth therein. The New Subsidiary
hereby agrees that each reference to a “Grantor” or the “Grantors” in the
Collateral Agreement and other Loan Documents shall include the New Subsidiary.
The New Subsidiary agrees that “Collateral” as used therein shall include all
New Collateral and “Collateral Agreement” or “Agreement” as used therein shall
mean the Collateral Agreement as supplemented hereby.

(b)    Filing Information and Perfection.

i)    Attached hereto as Annex A are Schedules to the Collateral Agreement
including all required information with respect to the New Subsidiary and the
New Collateral.

ii)    Without limiting section 4.13 or any other provision of the Collateral
Agreement, the New Subsidiary hereby agrees that it shall deliver to the
Administrative Agent such certificates or other documents and take such other
action as the Administrative Agent shall reasonably request in order to
effectuate the terms hereof and of the Collateral Agreement.

(c)    Additional Pledge.

i)    The Pledgor hereby confirms and reaffirms the security interest in the
Collateral granted to the Administrative Agent, for the ratable benefit of
itself and the other Secured Parties, under the Collateral Agreement and, as
additional collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations and in order to induce the Lenders to make (or continue)
their extensions of credit under the Credit Agreement and to induce the Hedge
Counterparties to make (or continue) their extensions of credit under the
Hedging Agreements, the Pledgor hereby [delivers to the Administrative Agent,
for the ratable benefit of itself and the other Secured Parties, all of the
issued and outstanding shares of capital stock of the New Subsidiary listed on
Annex B, together with all stock certificates, options, or rights of any nature
whatsoever which may be issued or granted by the New Subsidiary in respect of
such stock (the “Additional Investment Property”; as used in the Collateral
Agreement as supplemented hereby, “Investment Property” shall be deemed to
include the Additional Investment Property) and hereby grants to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, a first priority security interest in the Additional Investment
Property and all Proceeds thereof.] [grants to the Administrative Agent, for the
ratable benefit of itself and the other Secured Parties, a first priority
security interest in the entire partnership or membership interest of Pledgor
(the “Additional Partnership/LLC Interest”) in the New Subsidiary listed on
Annex B and all Proceeds thereof; as used in the Collateral Agreement as
supplemented hereby, “Partnership/LLC Interests” shall be deemed to include the
Additional Partnership/LLC Interest.]

ii)    The Pledgor hereby represents and warrants, with respect to itself, that
the representations and warranties contained in Article III of the Collateral
Agreement are true and correct on and as of the date of this Agreement with
references therein to the [“Investment Property” to include the Additional
Investment Property] [“Partnership/LLC Interests” to include the Additional
Partnership/LLC Interest], with references therein to the “Subsidiary Issuer” to
include the New Subsidiary, with references to the “Grantor” to mean the Pledgor
and with references therein to any “Schedule” to include the applicable
supplemental or updated information set forth in Annex A.

 

C-2



--------------------------------------------------------------------------------

(d)    Further Assurances. Without limiting section 4.13 or any other provision
of the Collateral Agreement, the Pledgor hereby agrees to deliver to the
Administrative Agent such certificates and other documents and take such other
action as shall be reasonably requested by the Administrative Agent in order to
effectuate the terms hereof and of the Collateral Agreement.

2.01    Effectiveness. This Agreement shall become effective upon receipt by the
Administrative Agent of (i) counterparts hereof executed by the New Subsidiary
and the Pledgor, (ii) the Additional Investment Property or the Additional
Partnership/LLC Interest, as applicable, and the other agreements and documents
required to be delivered pursuant to Section 1.01 and (iii) any other agreement
or document required to be delivered in accordance with Section 5.09 of the
Credit Agreement (including, without limitation, any other agreement or document
required to be delivered in connection with any Security Document).

3.01    General Provisions.

(a)    Acknowledgement. Each of the Pledgor and the New Subsidiary hereby
acknowledges that it has received a copy of the Loan Documents (as in effect on
the date hereof) and that it has read and understands the terms thereof.

(b)    Limited Effect. Except as supplemented hereby, each Loan Document shall
continue to be, and shall remain, in full force and effect. This Agreement shall
not be deemed (i) to be a waiver of, or consent to, or a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document or (ii) to prejudice any right or rights which the Administrative
Agent or any other Secured Party may now have or may have in the future under or
in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended or
modified from time to time.

(c)    Costs and Expenses. The New Subsidiary hereby agrees that it shall pay or
cause to be paid all reasonable and customary out-of-pocket costs and expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Agreement including, without limitation, the
reasonable fees and disbursements of counsel.

(d)    Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts (including by telecopy)
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

(e)    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.

[Signature Pages Follow.]

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned hereby causes this Agreement to be executed
and delivered as of the date first above written.

 

NEW SUBSIDIARY: [NEW SUBSIDIARY] By:  

 

  Name:     Title:   PLEDGOR: [PLEDGOR] By:  

 

  Name:     Title:   ADMINISTRATIVE AGENT:

BNP PARIBAS,

as Administrative Agent

By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

to

Third Amended and Restated Credit Agreement

dated as of March 23, 2017

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF LENDER ADDENDUM



--------------------------------------------------------------------------------

[FORM OF]

LENDER ADDENDUM

Reference is made to that certain THIRD AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of March 23, 2017 (the “Amended Credit Agreement”), among THE GEO
GROUP, INC., a Florida corporation (“GEO”), and GEO CORRECTIONS HOLDINGS, INC.,
a Florida corporation (together with GEO, the “Borrowers”), GEO AUSTRALASIA
HOLDINGS PTY LTD (“GEO Australasia Holdings”), GEO AUSTRALASIA FINANCE HOLDINGS
PTY LTD as trustee for the GEO AUSTRALASIA FINANCE HOLDING TRUST (the
“Australian Trust”) (the “Australian Trustee”; and together with GEO Australasia
Holdings, collectively, the “Australian Borrowers”), the Issuing Lenders party
thereto, the Lenders party thereto and BNP PARIBAS, as the administrative agent
(the “Administrative Agent”). Except as otherwise defined in this Lender
Addendum, capitalized terms defined in the Amended Credit Agreement or the
Existing Credit Agreement, as the case may be, are used herein as defined
therein.

By executing this Lender Addendum (and, with respect to clause (b), by checking
the box set forth therein), the undersigned Lender:

(a) hereby agrees to the terms of the Amended Credit Agreement and consents
thereto (including in respect of all of its existing Loans, Commitments and, if
applicable, other Revolving Credit Exposure);

(b) if an existing Term Lender and if the box set forth below in this clause
(b) shall have been checked by such Term Lender, hereby irrevocably and
unconditionally agrees and confirms that, effective as of the Third Restatement
Effective Date, 100% of the outstanding principal amount (or such lesser amount
as notified and allocated to such Term Lender by the Lead Arranger in its sole
discretion) of its Existing Term Loans under the Existing Credit Agreement shall
constitute Term Loans under the Amended Credit Agreement (and, for the avoidance
of doubt, such Lender shall be a Term Lender under (and as defined in) the
Amended Credit Agreement), including as more fully set forth in the “cashless
settlement” letter entered into on the date hereof by GEO in favor of such Term
Lender, the Administrative Agent and the other addressees thereof (the “Rollover
Letter”):

☐ Consent and Hold (Cashless Settlement);

(c) if the Fronting Lender under (and as defined in) the Rollover Letter, hereby
agrees that, on and as of the Third Restatement Effective Date, such Lender has
a Term Loan Commitment in the amount set forth below in this clause (c) (which
amount, for the avoidance of doubt, is inclusive of the aggregate amount of the
Allocated Loans contemplated by (and as such term is defined in) the Rollover
Letter):

$[        ] [N/A]; and

(d) shall be deemed to have executed a counterpart of the Amended Credit
Agreement as a Lender thereunder.

THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. This Lender Addendum may be executed by one or
more of the parties hereto on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Lender Addendum by telecopy or in “.PDF” shall be effective as delivery of a
manually executed counterpart of this Lender Addendum.

 

D-1



--------------------------------------------------------------------------------

This Lender Addendum forms a part of, and is to be integrated with, the Amended
Credit Agreement and all other Lender Addenda executed on the date hereof in
connection therewith.

[Signature page follows.]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
the date first above written.

 

[                    ], as a Lender By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

D-3



--------------------------------------------------------------------------------

Accepted and agreed: THE GEO GROUP, INC. By:  

 

  Name:     Title:   GEO CORRECTIONS HOLDINGS, INC. By:  

 

  Name:     Title:   BNP PARIBAS, as Administrative Agent By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

to

Third Amended and Restated Credit Agreement

dated as of March 23, 2017

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and BNP Paribas,

as Administrative Agent

FORM OF COMPETITIVE BID OFFER



--------------------------------------------------------------------------------

[FORM OF]

COMPETITIVE BID OFFER1

Reference is made to (i) the Third Amended and Restated Credit Agreement dated
as of March 23, 2017 (as amended, amended and restated, modified and
supplemented and in effect from time to time, the “Credit Agreement”), by and
among THE GEO GROUP, INC., a Florida corporation (“GEO”), GEO Corrections
Holdings, Inc., a Florida corporation (“Corrections”), the lenders from time to
time party thereto, as Lenders, and BNP PARIBAS, as the Administrative Agent,
and (ii) the Competitive Bid Request received by the undersigned Australian LC
Facility Lender from the Administrative Agent (on behalf of GEO) on the date
hereof or on the immediately preceding Business Day. Capitalized terms used and
not otherwise defined herein shall have the meaning assigned thereto in the
Credit Agreement.

The undersigned Australian LC Facility Lender hereby irrevocably offers,
pursuant to Section 2.05(l)(ii) of the Credit Agreement, to participate in the
Competitive AUD LC requested under the Competitive Bid Request referred to above
in the amount and at the minimum Competitive Bid Offered Rate set forth below:

 

(a)    Date of this Competitive Bid:    [            ,20    ] (b)   
Amount of participation offered:2    A$             (c)   
Minimum Competitive Bid Offered Rate:3    [    ]%

This Competitive Bid shall be governed by, and construed in accordance with, the
law of the State of New York.

 

[                    ], as a Lender By:  

 

  Name:   Title:

 

 

 

1  Each Australian LC Facility Lender may submit up to three separate
Competitive Bids. To do so, this form may be modified accordingly (i.e., to
indicate three separate amounts and associated rates for items (b) and (c)
below).

2  Amount shall be a minimum of A$5,000,000 and an integral multiple of
A$1,000,000, and may (x) be less than or equal to (but shall not exceed) the
entire principal amount of the Competitive AUD LC requested by GEO and (y)
exceed the amount of such Lender’s Australian LC Facility Commitment.

3  Minimum Competitive Bid Offered Rate at which the Lender is prepared to
participate in the requested Competitive AUD LC or the requested amended,
renewed or extended Competitive AUD LC (expressed as a percentage rate per annum
to no more than four decimal places).

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

to

Third Amended and Restated Credit Agreement

dated as of March 23, 2017

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and BNP Paribas,

as Administrative Agent

FORM OF BORROWING REQUEST



--------------------------------------------------------------------------------

[FORM OF]

BORROWING REQUEST

Dated as of:              , 20    

 

Via E-mail:

dl.nyk_cov.middle.office@us.bnpparibas.com

 

BNP Paribas,

  as Administrative Agent

787 Seventh Avenue

New York, New York 10019

Attention:

  

Via e-mail:

dl.nyk.regional.agency@ca.bnpparibas.com

 

BNP Paribas RCC, Inc.

525 Washington Boulevard

Jersey City, New Jersey 07310

Attention: Loan Servicing Department

Ladies and Gentlemen:

This irrevocable Borrowing Request is delivered to you pursuant to Section
2.03(a) or Section 2.04(b), as applicable, of the Third Amended and Restated
Credit Agreement dated as of March 23, 2017 (as amended, restated, supplemented
or otherwise modified, the “Credit Agreement”), by and among The GEO Group,
Inc., a Florida corporation (“GEO”), GEO Corrections Holdings, Inc., a Florida
corporation (together with GEO, the “Borrowers”), GEO Australasia Holdings Pty
Ltd (“GEO Australasia Holdings”), GEO Australasia Finance Holdings Pty Ltd, as
trustee (“Australian Trustee”, together with GEO Australasia Holdings, the
“Australian Borrowers”) for the GEO Australasia Finance Holding Trust, the
lenders from time to time party thereto (the “Lenders”), the Issuing Lenders
party thereto and BNP Paribas, as administrative agent (the “Administrative
Agent”). Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

GEO hereby requests that the following Borrowing (each, a “Proposed Borrowing”)
be made pursuant to the Credit Agreement:

1.    Class of the Proposed Borrowing:

☐ Revolving Credit Loan

☐ Multicurrency Subfacility Loan

☐ Term Loan

☐ Incremental Term Loan

☐ Refinancing Term Loan

☐ Refinancing Revolving Credit Loan

☐ Swingline Loan

2.    If a Multicurrency Subfacility Borrowing, the Currency of the Proposed
Borrowing, which is an Agreed Foreign Currency:

☐ Euros

☐ Sterling

☐ Australian Dollars

3.    Aggregate principal amount of the Proposed Borrowing:

[$][€][£][A$]                     

 

F-1



--------------------------------------------------------------------------------

4.    Date of the Proposed Borrowing, which is a Business Day:

[                    ]

5.    If a Loan (other than a Swingline Loan) denominated in Dollars, the Type
of the Proposed Borrowing:

☐ ABR Borrowing

☐ Eurodollar Borrowing

6.    If a Eurodollar Borrowing, the initial Interest Period for the Proposed
Borrowing:

[                    ]

7.    If a Multicurrency Subfacility Borrowing, the borrower of the Proposed
Borrowing:

☐ Borrowers

☐ GEO Australasia Holdings

☐ Australian Trustee

8.    Location and number of account of Borrower or Australian Borrower, as
applicable, to which the proceeds of the Proposed Borrowing are to be disbursed:

[INSERT WIRE TRANSFER INFORMATION]

9.    GEO hereby certifies that the representations and warranties of each Loan
Party set forth in the Credit Agreement and other Loan Documents to which such
Loan Party is a party are true and correct in all material respects (other than
any representations and warranties qualified by materiality or Material Adverse
Effect, which are true and correct in all respects) on and as of the date hereof
and the date of the Proposed Borrowing (other than any representations and
warranties that speak as of a certain date, which are true and correct on and as
of such date).

10.    GEO hereby certifies that at the time of and immediately after giving
effect to the Proposed Borrowing, no Default has occurred and is continuing.

11.    All of the conditions applicable to the Proposed Borrowing requested
herein as set forth in the Credit Agreement are or will be satisfied on the date
of such Proposed Borrowing.

[Signature Page Follows]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Request as of
the date first written above.

 

THE GEO GROUP, INC. By:  

 

  Name:   Title:

 

F-3